Execution Version



--------------------------------------------------------------------------------



ABL CREDIT AGREEMENT

Dated as of May 31, 2018

among
THE HILLMAN GROUP, INC.,
as US Borrower,


THE HILLMAN GROUP CANADA ULC,
as Canadian Borrower,


THE HILLMAN COMPANIES, INC.,
as Holdings,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders and Issuing Banks,
BARCLAYS BANK PLC,
as Administrative Agent and Swingline Lender,

JEFFERIES FINANCE LLC, CITIZENS BANK, N.A. and MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,


CREDIT SUISSE LOAN FUNDING LLC,
as an Arranger


and


PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent












    



--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
Page


ARTICLE 1 DEFINITIONS
1


Section 1.01
Defined Terms
1


Section 1.02
Classification of Revolving Loans and Borrowings
80


Section 1.03
Terms Generally
80


Section 1.04
Accounting Terms; GAAP
82


Section 1.05
Quebec Terms
83


Section 1.06
Effectuation of Transactions
83


Section 1.07
Timing of Payment of Performance
83


Section 1.08
Times of Day
83


Section 1.09
Currency Generally; Exchange Rate
83


Section 1.10
Cashless Rollovers
85


Section 1.11
Certain Conditions, Calculations and Tests
85


Section 1.12
Rounding
89


Section 1.13
Alternate Currencies
90


ARTICLE 2 THE CREDITS
91


Section 2.01
Commitments
91


Section 2.02
Loans and Borrowings
91


Section 2.03
Requests for Borrowings
93


Section 2.04
Overadvances
94


Section 2.05
Letters of Credit
96


Section 2.06
Protective Advances
102


Section 2.07
Funding of Borrowings
104


Section 2.08
Type; Interest Elections
105


Section 2.09
Termination and Reduction of Commitments
106


Section 2.10
Repayment of Revolving Loans; Evidence of Debt
107


Section 2.11
Prepayment of Revolving Loans
108


Section 2.12
Fees
110


Section 2.13
Interest
112


Section 2.14
Alternate Rate of Interest
113


Section 2.15
Increased Costs
114


Section 2.16
Break Funding Payments
115


Section 2.17
Taxes.
116


Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Payments
121


Section 2.19
Mitigation Obligations; Replacement of Lenders
125


Section 2.20
Illegality
126


Section 2.21
Defaulting Lenders
127


Section 2.22
Incremental Credit Extensions
130





-i-    



--------------------------------------------------------------------------------




Section 2.23
Extensions of Revolving Loans and Additional Revolving Commitments
133


Section 2.24
Swingline Loans.
135


Section 2.25
Reallocation Mechanism.
138


Section 2.26
Segregation of Canadian Facility.
139


ARTICLE 3 REPRESENTATIONS AND WARRANTIES
140


Section 3.01
Organization; Powers
140


Section 3.02
Authorization; Enforceability
140


Section 3.03
Governmental Approvals; No Conflicts
140


Section 3.04
Financial Condition; No Material Adverse Effect
140


Section 3.05
Properties
141


Section 3.06
Litigation and Environmental Matters
141


Section 3.07
Compliance with Laws
142


Section 3.08
Investment Company Status
142


Section 3.09
Taxes
142


Section 3.10
ERISA
142


Section 3.11
Disclosure
143


Section 3.12
Solvency
143


Section 3.13
Capitalization and Subsidiaries
144


Section 3.14
Security Interest in Collateral
144


Section 3.15
Labor Disputes
144


Section 3.16
Federal Reserve Regulations
144


Section 3.17
Economic and Trade Sanctions and Anti-Corruption Laws
144


Section 3.18
Borrowing Base Certificates
145


Section 3.19
Deposit Accounts and Securities Accounts
145


ARTICLE 4 CONDITIONS
145


Section 4.01
Closing Date
145


Section 4.02
Each Credit Extension
148


ARTICLE 5 AFFIRMATIVE COVENANTS
149


Section 5.01
Financial Statements and Other Reports
149


Section 5.02
Existence
154


Section 5.03
Payment of Taxes
154


Section 5.04
Maintenance of Properties
155


Section 5.05
Insurance
155


Section 5.06
Inspections
155


Section 5.07
Maintenance of Books and Records
156


Section 5.08
Compliance with Laws
157


Section 5.09
Compliance with Environmental Laws
157


Section 5.10
Designation of Subsidiaries
157


Section 5.11
Use of Proceeds
158


Section 5.12
Covenant to Guarantee Obligations and Give Security
158


Section 5.13
Post-Closing Actions
160


Section 5.14
Further Assurances
160


Section 5.15
Cash Management
160





-ii-    



--------------------------------------------------------------------------------




ARTICLE 6 NEGATIVE COVENANTS
163


Section 6.01
Indebtedness
164


Section 6.02
Liens
169


Section 6.03
No Further Negative Pledges
174


Section 6.04
Restricted Payments; Certain Payments of Indebtedness
175


Section 6.05
Restrictions on Subsidiary Distributions
181


Section 6.06
Investments
182


Section 6.07
Fundamental Changes; Disposition of Assets
186


Section 6.08
Sale and Lease-Back Transactions
190


Section 6.09
Transactions with Affiliates
191


Section 6.10
Conduct of Business
193


Section 6.11
[Reserved]
193


Section 6.12
Amendments of or Waivers with Respect to Restricted Debt
193


Section 6.13
Fiscal Year
194


Section 6.14
Permitted Activities of Holdings and Intermediate Holdings
194


Section 6.15
Financial Covenant
195


ARTICLE 7 EVENTS OF DEFAULT
197


Section 7.01
Events of Default
197


ARTICLE 8 THE ADMINISTRATIVE AGENT
201


Section 8.01
The Administrative Agent
201


ARTICLE 9 MISCELLANEOUS
210


Section 9.01
Notices
210


Section 9.02
Waivers; Amendments
214


Section 9.03
Expenses; Indemnity
218


Section 9.04
Waiver of Claim
219


Section 9.05
Successors and Assigns
220


Section 9.06
Survival
227


Section 9.07
Counterparts; Integration; Effectiveness; Electronic Execution
227


Section 9.08
Severability
228


Section 9.09
Right of Setoff
228


Section 9.10
Governing Law; Jurisdiction; Consent to Service of Process
229


Section 9.11
Waiver of Jury Trial
230


Section 9.12
Headings
230


Section 9.13
Confidentiality
230


Section 9.14
No Fiduciary Duty
232


Section 9.15
Several Obligations
232


Section 9.16
USA PATRIOT Act
232


Section 9.17
Canadian Anti-Money Laundering
232


Section 9.18
Disclosure
233


Section 9.19
Appointment for Perfection
233


Section 9.20
Interest Rate Limitation
233


Section 9.21
ABL Intercreditor Agreement.
234


Section 9.22
Conflicts
235





-iii-    



--------------------------------------------------------------------------------




Section 9.23
Release of Certain Loan Parties
235


Section 9.24
Judgment Currency
236


Section 9.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
236


Section 9.26
Lender Representation.
237













-iv-    



--------------------------------------------------------------------------------






SCHEDULES:
 
 
Schedule 1.01(a)
–
Commitment Schedule
Schedule 1.01(d)
–
Existing Letters of Credit
Schedule 3.05
–
Fee Owned Real Estate Assets
Schedule 3.13
–
Subsidiaries
Schedule 3.15
–
Labor Disputes
Schedule 3.19
–
Deposit Accounts and Securities Accounts
Schedule 5.10
–
Unrestricted Subsidiaries
Schedule 5.13
–
Post-Closing Actions
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.06
–
Existing Investments
Schedule 6.07(s)
–
Dispositions
Schedule 9.01
–
Borrower’s Website Address for Electronic Delivery
EXHIBITS:
 
 
Exhibit A-1
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Borrowing Request
Exhibit B-2
Exhibit B-3
–
–
Form of Letter of Credit Request
Form of Swingline Loan Request
Exhibit C
–
Form of Compliance Certificate
Exhibit D
–
Form of Interest Election Request
Exhibit E
–
Form of Perfection Certificate
Exhibit F
–
Form of Perfection Certificate Supplement
Exhibit G
–
Form of Promissory Note
Exhibit H
–
[Reserved]
Exhibit I
–
Form of Loan Guaranty Agreement
Exhibit J
–
Form of US Security Agreement
Exhibit K-1
–
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit K-2
–
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit K-3
–
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit K-4
–
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L
–
Form of Solvency Certificate
Exhibit M
–
Form of US and Canadian Borrowing Base Certificate,
Exhibit N
–
Form of Hedge Agreement Designation Notice
Exhibit O
–
Form of ABL Intercreditor Agreement







-v-



--------------------------------------------------------------------------------






ABL CREDIT AGREEMENT
ABL CREDIT AGREEMENT, dated as of May 31, 2018 (this “Agreement”), by and among
The Hillman Group, Inc., a Delaware corporation (the “US Borrower”), The Hillman
Companies, Inc., a Delaware corporation (“Holdings”), The Hillman Group Canada
ULC, a British Columbia unlimited liability company (the “Canadian Borrower”),
the Lenders and Issuing Banks from time to time party hereto, including Barclays
Bank PLC (“Barclays”), and Barclays, in its capacities as administrative agent
and collateral agent (the “Administrative Agent”) and the Swingline Lender, with
Barclays, Jefferies Finance LLC (“Jefferies”), Citizens Bank, N.A. (“Citizens”)
and MUFG Union Bank, N.A. (“MUFG”) as joint lead arrangers and joint bookrunners
(in such capacities, the “Lead Arrangers” and each a “Lead Arranger”), Credit
Suisse Loan Funding LLC (“CSLF”, in such capacity, together with each Lead
Arranger, the “Arrangers” and each an “Arranger”) and PNC Bank, National
Association, as a documentation agent (the “Documentation Agent”).
RECITALS
A.    The US Borrower (i) has requested that the Lenders extend credit in the
form of senior secured term loan facilities in an aggregate principal amount of
$695,000,000 comprised of (A) a $530,000,000 term loan facility and (B) a
$165,000,000 delayed draw term loan facility, and (ii) intends to obtain,
together with its wholly-owned Canadian Subsidiary, an asset-based revolving
credit facility under this Agreement in an original aggregate principal amount
equal to $150,000,000.
B.    The Lenders are willing to extend such credit to the Borrowers on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:
ARTICLE 1

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“30-Day Average Availability” means, during the 30-consecutive day period
immediately preceding the relevant date of calculation, the quotient, obtained
by dividing (a) the sum of each day’s Availability during the 30-consecutive day
period immediately preceding the relevant date of calculation by (b) thirty (30)
days.
“ABL Intercreditor Agreement” means (a) the ABL Intercreditor Agreement
substantially in the form of Exhibit O hereto, dated as of the Closing Date, by
and among the Administrative Agent, the First Lien Agent and the other parties
thereto from time to time and acknowledged by the US Loan Parties, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time; (b) an intercreditor agreement substantially in the form of the ABL
Intercreditor Agreement as in effect on the Closing Date with any material
modifications which are reasonably acceptable to the US Borrower and the
Administrative Agent and (c) if requested by the Lead Borrower, an intercreditor
agreement the terms of which are consistent with market terms governing security
arrangements for the sharing of Liens and Collateral proceeds on a Split
Collateral Basis at the time the intercreditor agreement is proposed to be
established, so long as the terms of such intercreditor agreement are reasonably
satisfactory to the Administrative Agent and the Lead Borrower; provided, that
(i) if required by the Administrative Agent prior to agreeing that any form (or
modification) is reasonably acceptable to it, the form of any other
intercreditor agreement shall be deemed acceptable to the Administrative Agent
(and the Lenders) if posted to the Lenders and not objected to by the Required
Lenders within five (5) Business Days thereafter, (ii) any ABL Intercreditor
Agreement shall be limited to terms governing the sharing of Liens and the
relative rights and obligations of the secured parties regarding Collateral
(other than Canadian Collateral) and the proceeds thereof and shall not restrict
or limit any Indebtedness or the terms and conditions thereof (including any
amendments and refinancings) to the extent such Indebtedness would otherwise be
permitted by the Loan Documents and (iii) in no event shall an ABL Intercreditor
Agreement provide that any Indebtedness secured by Liens on the ABL Priority
Collateral be secured by Liens that are pari passu with or senior to the Liens
securing the First Priority Secured Obligations.





--------------------------------------------------------------------------------





“ABL Priority Collateral” means US ABL Priority Collateral and Canadian
Collateral.
“ABR”, when used in reference to any Revolving Loan or Borrowing, refers to
whether such Revolving Loan, or the Revolving Loans comprising such Borrowing,
bears interest at a rate determined by reference to the Alternate Base Rate.
“ABR Revolving Loan” means a Revolving Loan to the US Borrower bearing interest
at a rate determined by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the UCC (and/or, with respect
to any Accounts of any Canadian Loan Party, as defined in the PPSA), including
all rights to payment for Inventory, merchandise and goods sold or leased, or
for services rendered.
“Account Debtor” means any Person obligated on an Account.
“ACH” means automated clearing house transfers.
“Acquired Canadian Eligible Accounts” has the meaning assigned to such term in
the definition of “Canadian Borrowing Base”.
“Acquired Canadian Eligible Inventory” has the meaning assigned to such term in
the definition of “Canadian Borrowing Base”.
“Acquired US Eligible Accounts” has the meaning assigned to such term in the
definition of “US Borrowing Base”.
“Acquired US Eligible Inventory” has the meaning assigned to such term in the
definition of “US Borrowing Base”.
“Acquisition” means (a) the acquisition of, and business combination with the
Target and (b) the other transactions contemplated by the Acquisition Agreement.
“Acquisition Agreement” means the definitive documentation for the Acquisition.
“Additional Agreement” has the meaning assigned to such term in Article 8.
“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Section 2.22 or 2.23.
“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate outstanding amount at such time of such
Lender’s LC Exposure and Swingline Exposure and participation interest in
Protective Advances and Overadvances, in each case, attributable to its
Additional Revolving Commitments.
“Additional Revolving Facility” means any revolving credit facility added
pursuant to Section 2.22 or 2.23.
“Additional Revolving Lender” has the meaning assigned to such term in Section
2.22(b).
“Additional Revolving Loans” means any Revolving Loan made hereunder pursuant to
any Additional Revolving Commitments.
“Adjustment Date” means the first day of January, April, July and October of
each calendar year.


-2-



--------------------------------------------------------------------------------





“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Agent Account” has the meaning assigned to such term in Section
5.15(b).
“Administrative Questionnaire” has the meaning assigned to such term in Section
2.22(d).
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Borrowers or any of their respective
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of Holdings, any Borrower or any of their
respective Restricted Subsidiaries, threatened in writing, against or affecting
Holdings, the Borrowers or any of their respective Restricted Subsidiaries or
any property of Holdings, the Borrowers or any of their respective Restricted
Subsidiaries.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” of Holdings or any subsidiary thereof
solely because it is an unrelated portfolio company of the Sponsor and none of
the Administrative Agent, the Arrangers, any Lender (other than any Affiliated
Lender or any Debt Fund Affiliate) or any of their respective Affiliates shall
be considered an Affiliate of Holdings or any subsidiary thereof. For purposes
of this Agreement and the other Loan Documents, Jefferies LLC and its Affiliates
shall be deemed to be Affiliates of Jefferies Finance LLC and its Affiliates.
“Aggregate Commitments” means, at any time, the sum of all Commitments at such
time. As of the Closing Date, the amount of Aggregate Commitments is
$150,000,000.
“Agreement” has the meaning assigned to such term in the preamble to this ABL
Credit Agreement.
“AHYDO” means an “applicable high yield discount obligation” within the meaning
of Section 163(i)(1) of the Code.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate in effect on such day plus
0.50%, (b) to the extent ascertainable, the Published LIBO Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis) plus 1.00%, (c) the Prime Rate and (d) 0.00% per
annum. Any change in the Alternate Base Rate due to a change in the Federal
Funds Effective Rate or the Published LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Federal
Funds Effective Rate or the Published LIBO Rate, as the case may be.
“Alternate Currency” means (a) as regards the US Borrower, any currency other
than Dollars and (b) as regards the Canadian Borrower, any currency other than
Dollars and Canadian Dollars, approved by the Lenders in accordance with Section
1.13.
“Applicable Intercreditor Agreement” means (a) in the case of Collateral, an ABL
Intercreditor Agreement, and (b) otherwise, any Additional Agreement.
“Applicable Percentage” means, with respect to any Lender for any Class, the
percentage of the Aggregate Commitments for such Class represented by such
Lender’s Commitment for such Class; provided that for purposes of Section 2.21
and otherwise herein, when there is a Defaulting Lender, any such Defaulting
Lender’s Commitment shall be disregarded in the relevant calculations. In the
event the Aggregate Commitments for any Class shall have expired or been
terminated, the Applicable Percentages of any Lender of such Class shall be
determined on the basis of the Revolving Credit Exposure of the applicable
Lenders of such Class, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day,


-3-



--------------------------------------------------------------------------------





(a)    with respect to Initial Revolving Loans, any Overadvance or any
Protective Advance, the rate per annum applicable to the relevant Class of
Revolving Loans set forth below, based upon the Average Availability for the
most recently ended Fiscal Quarter; provided that until the first Adjustment
Date following the completion of at least one full Fiscal Quarter ended after
the Closing Date, the “Applicable Rate” shall be the applicable rate per annum
set forth below in Category 2:
Average Availability
ABR Revolving Loans, Canadian Prime Rate Revolving Loans and Canadian Base Rate
Revolving Loans
LIBO Rate Revolving Loans and BA Rate Revolving Loans
Category 1
≥ 66%


0.25%


1.25%
Category 2
< 66% but ≥ 33%


0.50%


1.50%
Category 3
< 33%


0.75%


1.75%



(b)    with respect to any Additional Revolving Loan of any Class, the rate or
rates per annum specified in the applicable Incremental Revolving Facility, or
Extension Amendment.
The Applicable Rate pursuant to clause (a) shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the Average Availability in
accordance with the table above; provided that if a Borrowing Base Certificate
is not delivered when required pursuant to Section 5.01(l), the “Applicable
Rate” shall be the rate per annum set forth above in Category 3 until such
Borrowing Base Certificate is delivered in compliance with Section 5.01(l).
“Approved Appraiser” means Hilco Valuation Services, LLC or any other appraiser
or consultant approved in writing by the Lead Borrower (such approval not to be
unreasonably withheld) so long as an Event of Default does not exist or is
continuing, in which case the Lead Borrower’s consultation (but not approval)
shall be required with respect to the appointment of an “Approved Appraiser”.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person or a Disqualified Institution) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a) such Lender, (b) any Affiliate of such
Lender or (c) any entity or any Affiliate of any entity that administers,
advises or manages such Lender.
“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the Lead
Borrower.
“Availability” means as of any applicable date, the amount by which the Line Cap
exceeds the Total Revolving Credit Exposure, in each case at such time.
“Availability Reserve” means without duplication, (a) the Rent and Charges
Reserve; (b) the Hedge Product Reserve, (c) the Banking Services Reserve;
provided that reserves of the type described in this clause (c) shall be
instituted only after consultation with the Lead Borrower; (d) the Priority
Payable Reserve; (e) the GST, HST Tax Reserve; (f) the Royalty Reserve; and (g)
such additional reserves not otherwise addressed in clauses (a) through (f)


-4-



--------------------------------------------------------------------------------





above, in such amounts and with respect to such matters, as the Administrative
Agent in its Permitted Discretion may elect to establish or modify from time to
time.
Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserves shall not be established or changed except upon not less
than five (5) Business Days’ (or such shorter period as may be agreed by the
Lead Borrower) prior written notice to the Lead Borrower, which notice shall
include a reasonably detailed description of such applicable Availability
Reserve being established (during which period (a) the Administrative Agent
shall, if requested, discuss any such Availability Reserve or change with the
Lead Borrower and (b) the Lead Borrower may take such action as may be required
so that the event, condition or matter that is the basis for such Availability
Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Availability Reserve or result in a
lesser change thereto, in a manner and to the extent reasonably satisfactory to
the Administrative Agent), (ii) the amount of any Availability Reserve
established by the Administrative Agent, and any change in the amount of any
Availability Reserve, shall be limited to such Availability Reserve or changes
as the Administrative Agent determines in its Permitted Discretion to be
necessary (a) to reflect items that could reasonably be expected to adversely
affect the value of the applicable Eligible Accounts or Eligible Inventory or
(b) to reflect items that could reasonably be expected to adversely affect the
enforceability or priority of the Administrative Agent’s Liens on the applicable
Collateral, and (iii) the amount of any Availability Reserve established by the
Administrative Agent, and any change in the amount of any Availability Reserve,
shall have a reasonable relationship to the event, condition or other matter
that is the basis for such Availability Reserve, criteria, rate or such change;
provided that (x) no Availability Reserves may be established after the Closing
Date based on circumstances, contingencies, events, conditions or matters known
to the Administrative Agent as of the Closing Date for which no Availability
Reserve was imposed on the Closing Date or criteria included in the definitions
of Eligible Accounts or Eligible Inventory, in each case, as in effect on the
Closing Date, unless such events, conditions or matters have changed in any
material adverse respect since the Closing Date, (y) in no event shall any
Availability Reserve with respect to any component of the Borrowing Base
duplicate any Availability Reserve or adjustment already accounted for in
determining eligibility criteria (including collection and/or advance rates) and
(z) no Availability Reserve shall be imposed on the first 5% of dilution of
Accounts and thereafter no dilution Availability Reserve shall exceed 1% for
each incremental whole percentage in dilution over 5% (it being agreed that
partial percentage point reserves are permitted (e.g., a reserve for 0.1
percentage points where dilution is 5.1%). Notwithstanding clause (i) of the
preceding sentence, changes to the Availability Reserves solely for purposes of
correcting mathematical or clerical errors (and such other changes as are
otherwise agreed to by the Lead Borrower) shall only be subject to a notice
period of one (1) Business Day, it being understood that no Default or Event of
Default shall be deemed to result therefrom, if applicable, for a period of five
(5) Business Days.
“Available Excluded Contribution Amount” means, at any time, an amount equal to
the aggregate amount of Cash or Cash Equivalents or the fair market value of
other assets or property (as reasonably determined by the Borrowers, but
excluding any Cure Amount) received by the Borrowers or any of their Restricted
Subsidiaries after the Closing Date through and including such time from:
(1)    contributions in respect of Qualified Capital Stock (other than any
amounts received from the Borrowers or any of their Restricted Subsidiaries),
and
(2)    the sale of Qualified Capital Stock of the Borrower or any of its
Restricted Subsidiaries (other than (x) to the Borrowers or any Restricted
Subsidiary of the Borrowers, (y) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or (z) with the
proceeds of any loan or advance made pursuant to Section 6.06(h)(ii)).
The Available Excluded Contribution Amount shall be reduced by an amount equal
to the sum of (i) Restricted Payments made pursuant to Section 6.04(a)(iii),
(ii) Restricted Debt Payments made pursuant to Section 6.04(b)(vi) and (iii)
Investments made pursuant to Section 6.06(r), in each case, after the Closing
Date and prior to such time or contemporaneously therewith.
“Average Availability” means, on the applicable Adjustment Date, the quotient,
expressed as a percentage, obtained by dividing (a) the average daily
Availability for the Fiscal Quarter immediately preceding such Adjustment Date
by (b) the average daily Line Cap for such Fiscal Quarter. In determining
“Average Availability”, the Borrowing Base as of any day shall be calculated by
reference to the most recent Borrowing Base Certificates delivered to the
Administrative Agent on or prior to such day pursuant to Section 5.01(l).
“Average Usage” means, on the applicable Adjustment Date, the quotient,
expressed as a percentage, obtained by dividing (a) the average daily
Outstanding Amount of the Total Revolving Credit Exposure for the Fiscal


-5-



--------------------------------------------------------------------------------





Quarter immediately preceding such Adjustment Date by (b) the average daily
Aggregate Commitments (other than Commitments of Defaulting Lenders) for such
Fiscal Quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
Holdings, the Borrower or any Restricted Subsidiary (a) under any arrangement
that is in effect on the Closing Date between Holdings, the Borrower or any
Restricted Subsidiary and a counterparty that is (or is an Affiliate or branch
of) the Administrative Agent, any Lender or an Arranger as of the Closing Date
or (b) under any arrangement that is entered into after the Closing Date by
Holdings, the Borrower or any Restricted Subsidiary with any counterparty that
is (or is an Affiliate or branch of) the Administrative Agent, any Lender or an
Arranger at the time such arrangement is entered into: commercial credit cards,
stored value cards, purchasing cards, treasury management services, netting
services, overdraft protections, check drawing services, automated payment
services (including depository, overdraft, controlled disbursement, ACH
transactions, return items and interstate depository network services), employee
credit card programs, cash pooling services and any arrangements or services
similar to any of the foregoing and/or otherwise in connection with Cash
management and Deposit Accounts.
“Banking Services Obligations” means any and all obligations of Holdings, the
Lead Borrower or any Restricted Subsidiary, whether absolute or contingent and
however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor), in
connection with Banking Services, in each case, that has been designated to the
Administrative Agent in writing by the Lead Borrower as being Banking Services
Obligations for the purposes of the Loan Documents, it being understood that
each counterparty thereto shall be deemed (A) to appoint the Administrative
Agent as its agent under the applicable Loan Documents and (B) to agree to be
bound by the provisions of Article 8, Section 9.03, Section 9.10 and the ABL
Intercreditor Agreement (and any other Additional Agreement) as if it were a
Lender.
“Banking Services Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Banking Services Obligations.    
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“BA Loan Rate” means the BA Rate plus the Applicable Rate.
“BA Rate” means, for any date, a per annum rate of interest equal to the
Canadian Dollar bankers’ acceptances rate, or comparable or successor rate
approved by the Administrative Agent, determined by it at or about 10:00 a.m.
(Toronto, Ontario time) on the applicable day (or the preceding Business Day, if
the applicable day is not a Business Day) for a term comparable to the BA Rate
Revolving Loan, as published on the Reuters Screen CDOR Page (or, if such page
is not available, any other commercially available source designated by the
Administrative Agent from time to time); provided that in no event shall the BA
Rate be less than zero.
“BA Rate Revolving Loans” means Revolving Loans denominated in Canadian Dollars
and bearing interest at a rate determined by reference to the BA Loan Rate.
“Barclays” has the meaning assigned to such term in the preamble to this
Agreement.
“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent expressly required by the Beneficial
Ownership Regulation.


-6-



--------------------------------------------------------------------------------





“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“Blocked Account Agreement” has the meaning assigned to such term in Section
5.15(a).
“Blocked Accounts” has the meaning assigned to such term in Section 5.15(a).
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrowers” means, collectively, the US Borrower and the Canadian Borrower, and
each, a “Borrower”.
“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).
“Borrowing” means any (a) Revolving Loans of the same Type and Class made,
converted or continued on the same date and, in the case of LIBO Rate Revolving
Loans or BA Loans, as to which a single Interest Period is in effect, (b)
incurrence of Swingline Loans or (c) Protective Advance.
“Borrowing Base” means, at any time of calculation, the aggregate amount of the
US Borrowing Base and the Canadian Borrowing Base.
“Borrowing Base Certificates” means the US Borrowing Base Certificate or
Canadian Borrowing Base Certificate, as applicable.
“Borrowing Request” means a request by any Borrower (or the Lead Borrower on its
behalf) for a Borrowing in accordance with Section 2.03 and substantially in the
form attached hereto as Exhibit B-1 or such other form that is reasonably
acceptable to the Administrative Agent and such Borrower (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Toronto, Ontario are
authorized or required by law to remain closed; provided that (x) when used in
connection with a LIBO Rate Revolving Loan or Letter of Credit denominated in
Dollars, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in Dollar deposits in the London interbank market, or (y)
when used in connection with any BA Rate Revolving Loan or Letter of Credit
denominated in Canadian Dollars any funding, disbursement, settlement and/or
payments in Canadian Dollars in respect of such BA Rate Revolving Loan or Letter
of Credit or any other dealing in Canadian Dollars to be carried out pursuant to
this Agreement in respect of any such BA Rate Revolving Loan or Letter of
Credit, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in Canadian Dollar deposits in the Toronto interbank
market.
“Canadian AML Laws” has the meaning assigned to such term in Section 9.17.
“Canadian Base Rate” means, at any time, the annual rate of interest equal to
the greater of (a) the Prime Rate, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, (c) to the extent ascertainable, the Published
LIBO Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis) plus 1.00%. Notwithstanding any
provision to the contrary in this Agreement, the applicable Canadian Base Rate
shall at no time be less than 0.00% per annum.


-7-



--------------------------------------------------------------------------------





“Canadian Base Rate Revolving Loans” means Revolving Loans to the Canadian
Borrower denominated in Dollars and bearing interest at a rate determined by
reference to the Canadian Base Rate.
“Canadian Borrower” has the meaning set forth in the preamble hereto.
“Canadian Borrowing Base” means the Dollar Equivalent sum of the following as
set forth in the most recently delivered Canadian Borrowing Base Certificate:
(a)    85% of the Canadian Loan Parties’ Eligible Accounts; plus
(b)    the lesser of (i) 85% of the Net Orderly Liquidation Value of the
Canadian Loan Parties’ Eligible Inventory or (ii) 75% of the lower of (A) the
market value (on a first in first out basis) or (B) the book value of the
Canadian Loan Parties’ Eligible Inventory (in each case, as determined by
Canadian Borrower (or the Lead Borrower on its behalf) in good faith); plus
(c)    100% of Qualified Cash of the Canadian Loan Parties up to an amount not
exceeding $10,000,000 in the aggregate; minus
(d)    any Availability Reserve established in connection with the foregoing.
In connection with any Specified Transaction, the Canadian Borrower may submit a
Canadian Borrowing Base Certificate reflecting a calculation of the Canadian
Borrowing Base that includes Eligible Accounts and Eligible Inventory (otherwise
satisfying the criteria in respect thereof, contained in such definition)
acquired by Canadian Loan Parties in connection with such Specified Transaction
(the “Acquired Canadian Eligible Accounts” and the “Acquired Canadian Eligible
Inventory”, respectively) and, from and after the Specified Transaction Date,
the Canadian Borrowing Base hereunder shall be calculated giving effect thereto;
provided that prior to the completion of a field examination and inventory
appraisal with respect to such Acquired Canadian Eligible Accounts and Acquired
Canadian Eligible Inventory, such adjustment to the Canadian Borrowing Base
shall only be available if a customary desktop audit with respect to such assets
reasonably satisfactory to the Administrative Agent in its Permitted Discretion
has been completed and shall be limited to, from the Specified Transaction Date
until the date that is 91 days after the Specified Transaction Date, the
aggregate amount of Acquired Canadian Eligible Accounts and Acquired Canadian
Eligible Inventory included in the Canadian Borrowing Base prior to the
completion of a field examination and inventory appraisal with respect thereto,
shall not exceed 10% of the Canadian Borrowing Base (calculated after giving
effect to the inclusion (up to such 10% cap) of the Acquired Canadian Eligible
Accounts and Acquired Canadian Eligible Inventory as to which a field
examination and inventory appraisal has not been performed). From the 91st day
following the Specified Transaction Date (or such later date as the
Administrative Agent may agree), the Canadian Borrowing Base shall be calculated
without reference to the Acquired Canadian Eligible Accounts and the Acquired
Canadian Eligible Inventory until a field examination and inventory appraisal
has been completed with respect to such assets; it being understood and agreed
that (x) there shall be no Default or Event of Default solely as a result of a
failure to complete and deliver such inventory appraisal and field examination
on or prior to the dates indicated above and (y) the performance of such
inventory appraisal and field examination on the Acquired Canadian Eligible
Accounts and the Acquired Canadian Eligible Inventory shall not count toward the
limitations on the number of inventory appraisals and field examinations
contained in Section 5.06(b).
Notwithstanding anything to the contrary herein, (i) for the period from and
including the Closing Date until the 90th day after the Closing Date (or (A)
such earlier date on which the Canadian Borrower delivers an inventory appraisal
and field examination reasonably satisfactory to the Administrative Agent or (B)
such later date as the Administrative Agent agrees to in its Permitted
Discretion) and (ii) for purposes of the Canadian Borrowing Base Certificate
required to be delivered on or prior to the Closing Date, the Canadian Borrowing
Base shall be $31,250,000; provided, that the Canadian Borrowing Base shall be
deemed to be $0 if the inventory appraisal and field examination are not
delivered by the 91st day after the Closing Date (or such later date as the
Administrative Agent agrees to in its Permitted Discretion).
“Canadian Borrowing Base Certificate” means a certificate from a Responsible
Officer of the Canadian Borrower, in substantially the form of Exhibit M, as
such form, subject to the terms hereof, may from time to time be modified as
agreed by the Canadian Borrower and the Administrative Agent or such other form
which is acceptable to the Administrative Agent in its reasonable discretion.


-8-



--------------------------------------------------------------------------------





“Canadian Collateral” means any and all property of any Canadian Loan Party
subject (or purported to be subject) to a Lien under any Collateral Document and
any and all other property of any Canadian Loan Party, now existing or hereafter
acquired, that is or becomes subject (or purported to be subject) to a Lien
pursuant to any Collateral Document, in each case, to secure the Canadian
Secured Obligations.
“Canadian Concentration Account” has the meaning assigned to such term in
Section 5.15(a).
“Canadian Dollars” or “C$” refers to the lawful money of Canada.
“Canadian Employee” means any employee or former employee of the Canadian
Borrower or any other Canadian Loan Party.
“Canadian Employee Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, unit purchase, retirement, life, hospitalization
insurance, medical, dental, disability or other employment group or similar
benefit or employment plans or supplemental arrangements applicable to the
Canadian Employees but does not include any Canadian Pension Plan.
“Canadian Hedge Product Amount” has the meaning assigned to such term in the
definition of “Canadian Secured Hedging Obligations”.
“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).
“Canadian LC Exposure” means at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Canadian Letters of Credit at
such time and (b) the Dollar Equivalent of the aggregate principal amount of all
LC Disbursements with respect to Canadian Letters of Credit that have not yet
been reimbursed at such time. The Canadian LC Exposure of any Lender at any time
shall equal its Applicable Percentage of the aggregate Canadian LC Exposure at
such time.
“Canadian Letter of Credit” has the meaning assigned to such term in Section
2.05(a)(i)(B).
“Canadian Letter of Credit Sublimit” means $8,750,000, subject to increase in
accordance with Section 2.22.
“Canadian Line Cap” means at any time, the lesser of (i) the aggregate Initial
Canadian Commitment and (ii) the then-applicable Canadian Borrowing Base.
“Canadian Loan Party” any Loan Party that is a Canadian Person.
“Canadian Lockbox” has the meaning assigned to such term in Section 5.15(a).
“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest, fees and expenses (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Initial Canadian
Revolving Loans, any Additional Revolving Loans made to the Canadian Borrower,
all Canadian Overadvances, all Canadian Protective Advances, all Canadian LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and all other advances to, debts, liabilities and obligations of the
Canadian Loan Parties to the Lenders or to any Lender, the Administrative Agent,
any Issuing Bank or any indemnified party arising under the Loan Documents in
respect of any Initial Canadian Revolving Loan, any Additional Revolving Loans
made to the Canadian Borrower, Canadian Overadvance, Canadian Protective
Advance, Canadian Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.
“Canadian Overadvance” has the meaning assigned to such term in Section 2.04(b).


-9-



--------------------------------------------------------------------------------





“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by
Canadian Loan Parties for their employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.
“Canadian Person” means any Person that is incorporated, organized or formed
under the laws of Canada or any province or territory thereof.
“Canadian Prime Rate” means, for any day, the greater of (a) the rate of
interest last quoted by The Wall Street Journal as the “Canadian Prime Rate” or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Bank of Canada as its prime rate and (b) the
annual rate of interest equal to the sum of (i) the one-month BA Rate in effect
on such day and (ii) 1.00%, with any such rate to be adjusted automatically,
without notice, as of the opening of business on the effective date of any
change in such rate, provided that in no event shall the Canadian Prime Rate be
less than zero.
“Canadian Prime Rate Revolving Loans” means Revolving Loans made to the Canadian
Borrower denominated in Canadian Dollars and bearing interest at a rate
determined by reference to the Canadian Prime Rate.
“Canadian Protective Advance” has the meaning assigned to such term in Section
2.06(a).
“Canadian Required Lenders” means, at any time, Lenders having Initial Canadian
Revolving Credit Exposure or unused Initial Canadian Commitments representing
more than 50% of the sum of the total Initial Canadian Revolving Credit Exposure
and such unused Initial Canadian Commitments at such time; provided that the
Initial Canadian Revolving Credit Exposure and unused Initial Canadian
Commitments of any Defaulting Lender shall be disregarding in the determination
of the Canadian Required Lenders at any time.
“Canadian Restricted Subsidiary” means, as to any Canadian Person, any
subsidiary of such person that is not an Unrestricted Subsidiary.
“Canadian Secured Banking Services Obligations” means the Banking Services
Obligations of the Canadian Loan Parties provided by Secured Banking Services
Providers.
“Canadian Secured Hedging Obligations” means all Hedging Obligations (other than
any Excluded Swap Obligations) under each Hedge Agreement between any Canadian
Loan Party and a counterparty that is or becomes an Administrative Agent, a
Lender, an Arranger or any Affiliate or branch of the Administrative Agent, a
Lender or an Arranger, for which such Canadian Loan Party agrees to provide
security and in each case that has been designated to the Administrative Agent
in writing by the Canadian Borrower as being a Canadian Secured Hedging
Obligation for purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03, and Section 9.10 and the ABL
Intercreditor Agreement as if it were a Lender; provided that for any such
Canadian Secured Hedging Obligations to constitute “Designated Hedging
Obligations,” the applicable Canadian Loan Party must have provided written
notice to the Administrative Agent substantially in the form of Exhibit N
notifying the Administrative Agent of (i) the ‎existence of the applicable Hedge
Agreement and (ii) the maximum amount of obligations of the applicable Canadian
Loan Party that may arise ‎thereunder (the “Canadian Hedge Product Amount”). The
Canadian Hedge Product Amount may be changed from time to time upon ‎written
notice to the Administrative Agent by the applicable Secured Party and Canadian
Loan Party. ‎No Canadian Hedge Product Amount may be established or increased at
any time that a Default or ‎Event of Default exists, or if a reserve in such
amount would cause a Canadian Overadvance.
“Canadian Secured Obligations” means all Secured Obligations of the Canadian
Loan Parties.
“Canadian Security Agreement” means the Canadian Security Agreement among the
Canadian Loan Parties and the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the
Administrative Agent and the Canadian Borrower, and to the extent that a
Canadian Loan Party has


-10-



--------------------------------------------------------------------------------





a place of business, registered office, chief executive office or tangible
property in the province of Quebec, such term shall include each deed of
hypothec and all related documents as may be applicable.
“Canadian Subsidiary” means any direct or indirect subsidiary of the Canadian
Borrower that is a Canadian Person.
“Canadian Successor Borrower” has the meaning assigned to such term in Section
6.07(a).
“Canadian Super Majority Lenders” means, at any time, Lenders having Initial
Canadian Revolving Credit Exposure and unused Initial Canadian Commitments
representing more than 66 2/3% of the sum of the aggregate Initial Canadian
Revolving Credit Exposure and such unused Initial Canadian Commitments of all
Lenders at such time; provided that the Initial Canadian Revolving Credit
Exposure and unused Initial Canadian Commitment of any Defaulting Lender shall
be disregarded in the determination of the Canadian Super Majority Lenders at
any time.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.
“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Lead
Borrower that is maintained as a self-insurance subsidiary and is subject to
regulation as an insurance company (and any Restricted Subsidiary thereof).
“Cash” means money, currency or a credit balance in any Deposit Account.
“Cash Dominion Period” means (a) each Liquidity Period or (b) the period during
which any Specified Default has occurred and is continuing.
“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. or Canadian government or (ii)
issued by any agency or instrumentality of the U.S. or Canada, the obligations
of which are backed by the full faith and credit of the U.S. or Canada, in each
case maturing within one year after such date and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (b) readily
marketable direct obligations issued by any state of the U.S. or province or
territory of Canada or any political subdivision of any such state, province or
territory or any public instrumentality thereof or by any foreign government, in
each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (c) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(d) deposits, money market deposits, time deposit accounts, certificates of
deposit or bankers’ acceptances (or similar instruments) maturing within one
year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.
or Canada, any state or province, as applicable, thereof or the District of
Columbia or any political subdivision thereof and that has capital and surplus
of not less than $100,000,000 and, in each case, repurchase agreements and
reverse repurchase agreements relating thereto; and (e) shares of any money
market mutual fund that has (i) substantially all of its assets invested in the
types of investments referred to in clauses (a) through (d) above, (ii) net
assets of not less than


-11-



--------------------------------------------------------------------------------





$250,000,000 and (iii) a rating of at least A-2 from S&P or at least P-2 from
Moody’s; and (f) solely with respect to any Captive Insurance Subsidiary, any
investment such Captive Insurance Subsidiary is not prohibited to make in
accordance with applicable law.
“Cash Equivalents” shall also include (x) Investments of the type and maturity
described in clauses (a) through (e) above of foreign obligors, which
Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments analogous to the Investments described in clauses (a) through (e)
and in this paragraph.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (including the Swingline
Lender) or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or such Issuing Bank by such Lender’s or such Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date (other than any such request, guideline or
directive to comply with any law, rule or regulation that was in effect on the
Closing Date). For purposes of this definition and Section 2.15, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or U.S., Canadian or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case described in clauses (a), (b) and
(c) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means the earliest to occur of:
(a)    at any time prior to a Qualifying IPO, the Permitted Holders ceasing to
beneficially own, either directly or indirectly (within the meaning of Rule
13d-3 and Rule 13d-5 under the Exchange Act), Capital Stock representing more
than 50% of the total voting power of all of the outstanding voting stock of
Holdings;
(b)    at any time on or after a Qualifying IPO, the acquisition, directly or
indirectly, by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of Securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, but excluding (i) any employee benefit
plan and/or Person acting as the trustee, agent or other fiduciary or
administrator therefor, (ii) one or more Permitted Holders, (iii) any group
directly or indirectly controlled by one or more Permitted Holders, and (iv) any
underwriter in connection with any Qualifying IPO solely for the purposes of
facilitating the distribution of such Capital Stock), of Capital Stock
representing more than the greater of (A) 40% of the total voting power of all
of the outstanding voting stock of Holdings and (B) the percentage of the total
voting power of all of the outstanding voting stock of Holdings beneficially
owned, directly or indirectly, by the Permitted Holders; and
(c)    the Lead Borrower ceasing to be a direct or indirect Wholly-Owned
Subsidiary of Holdings (or any permitted successor hereunder);
provided that (x) a “Change of Control” shall not be deemed to have occurred
with respect to clauses (a) or (b) above if the Permitted Holders have, at such
time, the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the board of directors or similar governing
body of Holdings; and (y) the creation of a Parent Company shall not in and of
itself cause a Change of Control so long as at the time such Person became a
Parent Company, (1) there is no change in the direct or indirect beneficial
ownership of the total voting power of all of the outstanding voting stock of
Holdings by the Permitted Holders or (2) no Person and no group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including
any such group acting for the purpose of acquiring, holding or disposing of
Securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
(other than one or more Permitted Holders or any group


-12-



--------------------------------------------------------------------------------





directly or indirectly controlled by one or more Permitted Holders), shall have
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provisions), directly or indirectly, of 50% or more, in the
case of clause (a) above, or 40% or more, in the case of clause (b) above, of
the total voting power of all of the outstanding voting stock of Holdings.
“Charge” means any charge, fee, loss, expense, cost, accrual or reserve of any
kind.
“Charged Amounts” has the meaning assigned to such term in Section 9.20.
“Citizens” has the meaning assigned to such term in the preamble to this
Agreement.
“Class”, when used in reference to (a) any Revolving Loan or Borrowing, refers
to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are Initial US Revolving Loans, Initial Canadian Revolving Loans, US
Protective Advances, Canadian Protective Advances, Additional Revolving Loans,
Swingline Loans or other loans or series established as a separate “class”
pursuant to Section 2.22 or 2.23, (b) any Commitment, refers to whether such
Commitment is an Initial Commitment, an Additional Revolving Commitment of any
series established as a separate “Class” pursuant to Section 2.22 or 2.23 or a
commitment to make any other Commitments under any other Revolving Facility
established as a separate “Class” and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class. For purposes of this
definition, any separate series or tranche shall be treated as a separate
“Class” regardless of whether such series or tranche is specifically as a
separate “Class”. For the avoidance of doubt, the Initial US Revolving Loans and
the Initial Canadian Revolving Loans constitute separate Classes of Revolving
Loans.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Investors” means, individually and collectively, (a) any current and former
officers, directors and members of the management of the US Borrower, any Parent
Company and/or any Subsidiary of the US Borrower, solely to the extent that such
Persons own Capital Stock in the US Borrower or any direct or indirect parent
thereof on the Closing Date, (b) Oak Hill Capital Partners III, L.L.C., Oak Hill
Capital Partners III, L.P. and Oak Hill Capital Management Partners III, L.P.,
together with, in the case of this clause (b), their respective Affiliates (but
not portfolio companies) and solely to the extent that such Persons or such
Affiliates own Capital Stock in the Borrower or any direct or indirect parent
thereof on the Closing Date, and (c) any other Person (other than the Sponsor)
making a cash equity investment directly or indirectly in any Parent Company on
or prior to the Closing Date, so long as, in each case, immediately after giving
effect thereto, the Sponsor’s investment will constitute not less than 50.1%
direct or indirect beneficial ownership of Holdings on the Closing Date.
“Collateral” means the US Collateral and the Canadian Collateral; provided that
solely to the extent the Lead Borrower elects to cause a Foreign Subsidiary to
become a Subsidiary Guarantor pursuant to the last sentence of the definition of
“Subsidiary Guarantor”, the “Collateral” shall include any and all then existing
or after acquired property of such Foreign Subsidiary to the extent subject to a
Lien under any Collateral Document.
“Collateral Access Agreement” means a landlord waiver, bailee letter or
acknowledgment agreement of any lessor, warehouseman, processor, consignee,
mortgagee, customs broker or other Person (other than any Loan Party) having
possession of, a Lien upon, or having rights or interests in the inventory (or
any books or records relating thereto) of any Loan Party, in each case in form
and substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower.
“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in Section
5.12, the requirement that the Administrative Agent shall have received in the
case of any Restricted Subsidiary that is required to become a Loan Party after
the Closing Date pursuant to Section 5.12 (including by ceasing to be an
Excluded Subsidiary):


-13-



--------------------------------------------------------------------------------





(a)    (i) in the case of any Person that will become a US Loan Party, (A) a
joinder to the Loan Guaranty in substantially the form attached as an exhibit
thereto, (B) a supplement to the US Security Agreement in substantially the form
attached as an exhibit thereto, (C) if such Restricted Subsidiary owns
registrations of or applications for U.S. Patents, Trademarks and/or Copyrights
that constitute Collateral, an Intellectual Property Security Agreement, (D) a
completed Perfection Certificate, (E) Uniform Commercial Code financing
statements in appropriate form for filing in such jurisdictions as the
Administrative Agent may reasonably request (F) an executed joinder to the ABL
Intercreditor Agreement (and an Additional Agreement) in substantially the form
attached as an exhibit thereto, and (G) entry into a Blocked Account Agreement
with respect to each of its Blocked Accounts; and
(ii) in the case of any Person that will become a Canadian Loan Party, (A) a
joinder to the Loan Guaranty in substantially the form attached as an exhibit
thereto, (B) a supplement to the Canadian Security Agreement in substantially
the form attached as an exhibit thereto, (C) PPSA financing statements and other
appropriate registration documents in appropriate form for filing in such
jurisdictions as the Administrative Agent may reasonably request, and (D) entry
into a Blocked Account Agreement with respect to each of its Blocked Accounts;
and
(b)    each item of Collateral that such Restricted Subsidiary is required to
deliver under Section 4.02 of the US Security Agreement or any corresponding
provision in any other Collateral Document (which, for the avoidance of doubt,
shall be delivered within the time periods set forth in Section 5.12 and shall
exclude Excluded Assets);
Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary,
(A) no control agreements, other control arrangements or perfection by “control”
shall be required (except as provided in clauses (y) and (z) below) and no Loan
Party shall be required to perfect a security interest in any Collateral, in
each case (to the extent applicable), other than perfection (w) by filing of a
UCC-1 financing statement or a PPSA financing statement, (x) with respect to IP
Rights, by filings with the United States Patent and Trademark Office or the
United States Copyright Office, (y) by delivery of certificates evidencing
Capital Stock and notes and other evidence of indebtedness, in each case, to the
extent required to be pledged as Collateral and required to be delivered
pursuant to the US Security Agreement or the Canadian Security Agreement, and
(z) to the extent required pursuant to Section 5.15;
(B) (i) no action (including any filings or registrations) outside of the United
States in order to create or perfect any security interest in any asset located
outside of the United States (with respect to assets and equity of US Loan
Parties) or outside of Canada (with respect to assets and equity of Canadian
Loan Parties) (including with respect to intellectual property and equity
interests) shall be required and (ii) no security or pledge agreements shall be
governed by any other law other than the laws of New York (except the laws of
any other U.S. state may govern to the extent necessary to create or perfect a
security interest in any portion of the Collateral (with respect to US Loan
Parties) and the laws of any province or territory in Canada (with respect to
Canadian Loan Parties)); and
(C) the Loan Parties shall not be required to collaterally assign to the
Administrative Agent their respective rights under (x) any documentation
governing a permitted acquisition or investment not prohibited under the terms
of this Agreement, (y) any representation and warranty insurance policy or (z)
any business interruption policy.
With respect to any Collateral that is not ABL Priority Collateral, prior to the
Discharge of Term Obligations (as defined in the Intercreditor Agreement) to the
extent that the Term Agent determines that any such property or assets shall not
become part of, or shall be excluded from, the “Collateral” under the Term
Facility, or that any delivery or notice requirement in respect of any such
“Collateral” under the Term Facility shall be extended or waived, the
Administrative Agent shall automatically be deemed to accept such determination
under a provision that exists in substantially the same form in the Term
Facility Documentation and the Loan Documents and shall execute any
documentation, if applicable, requested by the Lead Borrower in connection
therewith, including termination and release documents.


-14-



--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event the Lead Borrower elects to cause a
Foreign Subsidiary to become a Subsidiary Guarantor pursuant to the last
sentence of the definition of “Subsidiary Guarantor”, such Foreign Subsidiary
shall (i) provide a Loan Guaranty and (ii) grant a perfected lien in favor of
the Administrative Agent on substantially all of its assets (other than Excluded
Assets) pursuant to arrangements reasonably agreed between the Administrative
Agent and the Lead Borrower, subject to customary limitations in such
jurisdiction as may be reasonably agreed between the Administrative Agent and
the Lead Borrower, and nothing in the definition of “Collateral and Guarantee
Requirement” or other limitation in this Agreement shall in any way limit or
restrict the pledge of assets and property by any such Foreign Subsidiary that
is a Guarantor or the pledge of the Equity Interests of such Foreign Subsidiary
by any other Loan Party that holds such Equity Interests.
“Collateral Documents” means, collectively, (a) each Security Agreement, (b)
each Intellectual Property Security Agreement, (c) any supplement to any of the
foregoing delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement” and (d) each of the other instruments and
documents pursuant to which any Loan Party grants or perfects a Lien on any
Collateral as security for payment of the Secured Obligations.
“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.
“Commitment” means, with respect to each Lender, such Lender’s Initial
Commitment, Additional Revolving Commitment and any other commitment to provide
Loans under a Revolving Facility, as applicable, in effect as of such time.
“Commitment Fee Rate” means on any date, with respect to the Initial
Commitments, the applicable rate per annum set forth below based upon the
Average Usage; provided that until the first Adjustment Date following the
completion of at least one full Fiscal Quarter after the Closing Date,
“Commitment Fee Rate” shall be the applicable rate per annum set forth below in
Level II:
Level
Average Usage
Unused Line Fee Rate
I
≥50%
0.250%
II
< 50%
0.375%



The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Usage as of such Adjustment Date.
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company Competitor” means (a) any Person that is or becomes (i) a competitor of
the Lead Borrower or any of its subsidiaries, or (ii) an Affiliate of a Person
described in clause (a)(i) and, in each case, identified in writing to the
Administrative Agent, (b) any reasonably identifiable Affiliate of any person
described in clause (a) above (on the basis of such Affiliate’s name), and/or
(c) any Affiliate of any Person described in clause (a) or clause (b) above
identified by name in a written notice to the Administrative Agent.
“Competitor Debt Fund Affiliate” means, with respect to any Company Competitor,
any bona fide debt fund, investment vehicle, regulated bank entity or
unregulated lending entity that is (i) primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business and (ii) managed, sponsored or advised
by any Person that is Controlling, Controlled by or under common Control with
such Company Competitor or Affiliate thereof, but only to the extent that no
personnel associated or involved with the investment in such Company Competitor
or such Affiliate thereof (A) makes (or has the right to make or participate
with others in making) investment decisions on behalf of, or otherwise cause the
direction of the investment policies of, such debt fund, investment vehicle,
regulated bank entity or unregulated entity or (B) has access, directly or
indirectly (including through such Company Competitor or any of its Affiliates),
to any information (other than information that is publicly available) relating
to Holdings, the Lead Borrower and/or any of their respective businesses;


-15-



--------------------------------------------------------------------------------





it being understood and agreed that the term “Competitor Debt Fund Affiliate”
shall not include any Person that is a “Disqualified Institution” pursuant to
clauses (a) or (c) of the definition thereof.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Concentration Accounts” has the meaning assigned to such term in Section
5.15(a).
“Confidential Information” has the meaning assigned to such term in Section
9.13.
“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of (a)
Consolidated Net Income for such period plus (b) the sum, without duplication,
of (to the extent deducted in calculating Consolidated Net Income, other than in
respect of clauses (v), (xi), (xiii), (xiv), (xvi), (xvii), (xviii) and (xix)
below) the amounts of:
(i)    consolidated total interest expense determined in accordance with GAAP
and, to the extent not reflected in such consolidated total interest expense,
annual agency fees paid to the administrative agents and collateral agents under
any credit facilities, costs associated with obtaining hedging arrangements and
breakage costs in respect of hedging arrangements related to interest rates),
any expense resulting from the discounting of any indebtedness in connection
with the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, penalties and
interest relating to taxes, any “additional interest” or “liquidated damages”
with respect to other securities for failure to timely comply with registration
rights obligations, amortization or expensing of deferred financing fees,
amendment and consent fees, debt issuance costs, commissions, fees, expenses and
discounted liabilities and any other amounts of non-Cash interest, any expensing
of bridge, commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Closing Date, commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
qualified securitization facility, any accretion of accrued interest on
discounted liabilities and any prepayment premium or penalty, interest expense
attributable to a parent company resulting from push-down accounting and any
lease, rental or other expense in connection with any lease that is not a
capitalized lease, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk (net of
interest income and gains on such hedging obligations), costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed), fees and expenses paid to (or for the benefit of) any arranger, any
administrative or collateral agent, any lender or any other secured party under
the Loan Documents, the Term Credit Agreement (and any related loan documents)
or to (or for the benefit of) any other holder of permitted Indebtedness in
connection with its services hereunder (including fees and expenses in
connection with any modifications of the Loan Documents), other bank or any
other Person in connection with its services as administrative agent or trustee,
or similar capacity under any other Indebtedness permitted hereunder and
financing fees;
(ii)    provision for Taxes during such period (including pursuant to any Tax
sharing arrangement or any distributions or other Restricted Payments for the
payment of any Tax), including, in each case, arising out of tax examinations,
repatriation of amounts from a Foreign Subsidiary and (without duplication) any
payment to a Parent Company pursuant to Section 6.04(a)(i) and (iv) in respect
of Taxes;
(iii)    depreciation and amortization (including, without limitation,
amortization of goodwill, software and other intangible assets);
(iv)    any non-cash Charge (provided, that to the extent any such non-cash
Charge represents an accrual or reserve for any actual or potential cash items
in any future period (including of the type described in clause (vii) below),
(A) such Person may elect (in its sole discretion) not to add back such non-cash
Charge in the then-current period, in which case, any cash payment in respect
thereof in any future period shall be not subtracted from Consolidated Adjusted
EBITDA, and (B) to the extent such Person elects (in its sole discretion) to add
back such non-cash Charge in the then-current period, any cash payment in
respect thereof in any subsequent periods shall be subtracted from Consolidated
Adjusted EBITDA pursuant to clause (c)(v) below);


-16-



--------------------------------------------------------------------------------





(v)    (A) Transaction Costs, and (B) transaction fees and Charges (1) in
connection with the consummation of any transaction (or any transaction proposed
and not consummated), (2) in connection with any Qualifying IPO (or any
Qualifying IPO proposed and not consummated) and/or (3) that are actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided, that in
respect of any fee, cost, expense or reserve that is added back in reliance on
clause (3) above, such Person in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters (it
being understood that to the extent any reimbursement amount is not actually
received within such Fiscal Quarters, such reimbursement amount shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters
pursuant to clause (c)(iii) below);
(vi)    Public Company Costs;
(vii)    (A) management, monitoring, consulting, transaction and advisory fees
(including termination fees) and indemnities and expenses actually paid or
accrued by, or on behalf of, such Person or any of its subsidiaries (1) to the
Investors (or their Affiliates or management companies) to the extent permitted
under this Agreement or (2) as permitted by Section 6.09(f); (B) the amount of
payments made to option holders of any Parent Company in connection with, or as
a result of, any distribution being made to shareholders of such Person, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution,
including any cash consideration for any repurchase of equity, in each case to
the extent permitted under the Loan Documents and (C) the amount of fees,
expenses and indemnities paid to directors, including of Holdings or any Parent
Company;
(viii)    losses or discounts on sales of receivables and related assets in
connection with any receivables financing permitted under this Agreement;
(ix)    any Charges (or net income) attributable to any interest,
non-controlling interest and/or minority interest of any third party in any
Restricted Subsidiary;
(x)    the amount of earnout obligation expense (or similar Charges) incurred in
connection with (including adjustments thereto) (A) the Acquisition, (B)
acquisitions and Investments consummated prior to the Closing Date and (C) any
Permitted Acquisition or other Investment permitted by this Agreement, in each
case, which is paid or accrued during the applicable period;
(xi)    pro forma “run rate” cost savings (including sourcing and supply chain
savings), operating expense reductions, operating, revenue and productivity
improvements and synergies (net of actual amounts realized) projected by the
Lead Borrower in good faith that are reasonably identifiable and factually
supportable (in the good faith determination of such Person) in connection with
(A) the Transactions related to actions that have been taken (including prior to
the Closing Date) or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of the Lead Borrower)
within 24 months after the Closing Date (or, in respect of any pricing increases
only, within 12 months after the Closing Date) and (B) any permitted
acquisitions, Investments, Dispositions and other Specified Transactions, and
any operating and productivity improvements, restructurings, cost savings
initiatives and other initiatives (including new business wins, the modification
and renegotiation of contracts and other arrangements, pricing adjustments,
supply chain optimization (including consolidating or changing suppliers, supply
base reduction and reduction in materials costs), product and warranty
improvements (including lean manufacturing initiatives, design, engineering and
automation optimization and discontinuing or replacing products) and other items
of the type described in clause (xii) below) projected by the Lead Borrower in
good faith to result from actions that have been taken (including prior to
completion of any such acquisitions, Investments, Dispositions and other
Specified Transactions) or with respect to which substantial steps have been
taken or are expected to be taken (in the good faith determination of the Lead
Borrower) within 24 months (or, in respect of any pricing increases, only,
within 12 months) after any such acquisitions, Investments, Dispositions and
other Specified Transactions or operating improvements, restructurings, cost
savings initiatives and other initiatives; pro forma “run rate” shall be the
full benefit associated with any action taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions,


-17-



--------------------------------------------------------------------------------





operating, revenue and productivity improvements, revenue enhancements and
synergies had been fully realized on the first day of the applicable period for
the entirety of such period;
(xii)    (A) Charges attributable to the undertaking and/or implementation of
operating improvements, operating expense reductions, cost savings initiatives
and other initiatives, transitions, openings and pre-openings, business
optimization, restructurings and integration (including inventory optimization
programs, software development, systems upgrade, closure or consolidation of
facilities and plants, curtailments, entry into new markets, strategic
initiatives and contracts, consulting fees, signing or retention costs,
retention or completion bonuses, expansion and relocation expenses, severance
payments, modifications to pension and post-retirement employee benefit plans or
other post-employment benefit costs representing amortization of unrecognized
prior service costs, actuarial losses, including amortization of such amounts
arising in prior periods, amortization of the unrecognized net obligation (and
loss or cost) existing at the date of initial application of FASB Accounting
Standards Codification 715, and any other items of a similar nature, new systems
design and implementation and startup costs), (B) reductions, improvements,
enhancements, synergies and initiatives as contemplated in clause (xi) above,
and (C) Charges related to legal settlement, fines, judgments or orders,
including with respect to warranty claims;
(xiii)    with respect to key making or copying centers and kiosks that have
been in operation for less than 12 months during the applicable period, an
amount equal to (A) the Consolidated Adjusted EBITDA for each such center or
kiosk during such period multiplied by twelve (12) divided by the numbers of
months such center or kiosk has been in operation, minus (B) the Consolidated
Adjusted EBITDA for each such center or kiosk actually included in the
calculation of Consolidated Adjusted EBITDA for during such period;
(xiv)    to the extent not otherwise included in Consolidated Net Income,
proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as such Person in good faith expects to
receive such proceeds within the next four Fiscal Quarters (it being understood
that to the extent not actually received within such Fiscal Quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA pursuant
to clause (c)(iv) below)) and (B) the amount of any cash tax benefits related to
the tax amortization of intangible assets in such period;
(xv)    (A) unrealized net losses in the Fair Market Value of any arrangements
under Hedge Agreements and/or other derivative instrument pursuant to (in the
case of such other derivative instruments) FASB ASC No. 815 – Derivatives and
Hedging and (B) any net loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of indebtedness (and the
termination of any associated hedging arrangements);
(xvi)    the amount of (A) any Charge to the extent that a corresponding amount
is received in cash by such Person from a Person other than such Person or any
Restricted Subsidiary of such Person under any agreement providing for
reimbursement of such Charge and (B) any Charge with respect to any liability or
casualty event, business interruption or any product recall, (1) so long as such
Person has submitted in good faith, and reasonably expects to receive payment in
connection with, a claim for reimbursement of such amounts under its relevant
insurance policy (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within the next four Fiscal
Quarters) or (2) without duplication of amounts included in a prior period under
clause (B)(1) above, to the extent such Charge is covered by insurance proceeds
received in cash during such period (it being understood that if the amount
received in cash under any such agreement in any period exceeds the amount of
Charge paid during such period such excess amounts received may be carried
forward and applied against any Charge in any future period);
(xvii)    the amount of Cash actually received (or the amount of the benefit of
any netting arrangement resulting in reduced Cash Charges) during such period,
to the extent not included in Consolidated Net Income in any period or related
non-Cash gain deducted in the calculation of Consolidated Adjusted EBITDA in any
prior period;
(xviii)    the excess of rent expense during such period over actual Cash rent
paid over due to the use of straight line rent for GAAP purposes; and
(xix)    Other Agreed Adjustments,


-18-



--------------------------------------------------------------------------------





minus (c) to the extent such amounts increase Consolidated Net Income, without
duplication:
(i)    non-cash gains or income; provided, that to the extent any non-cash gain
or income represents an accrual or deferred income in respect of actual
potential Cash items in any future period, such Person may elect (in its sole
discretion) not to deduct such non-cash gain or income in the then-current
period;
(ii)    unrealized net gains in the Fair Market Value of any arrangements under
Hedge Agreements;
(iii)    the amount added back to Consolidated Adjusted EBITDA pursuant to
clause (b)(v)(B)(3) above in a prior period to the extent the relevant
reimbursement amounts were not received within the time period required by such
clause and are required to be deducted from Consolidated Adjusted EBITDA for
such required time periods pursuant to clause (b)(v)(B)(3) above;
(iv)    the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xiv) above in a prior period to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause and are required to be deducted from Consolidated
Adjusted EBITDA pursuant to clause (b)(xiv) above;
(v)    to the extent that such Person added back the amount of any non-Cash
charge to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above in a
prior period, the cash payment in respect thereof in the relevant future period
(except as otherwise provided in clause (b)(iv) above); and
(vi)    the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes.
Notwithstanding anything to the contrary herein, to the extent applicable,
(i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or around March
31, 2018 shall be deemed to be $29.3 million, (ii) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended on or around December 31, 2017 shall be deemed to
be $36.3 million, (iii) Consolidated Adjusted EBITDA for the Fiscal Quarter
ended on or around September 30, 2017 shall be deemed to be $43.6 million and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or around June
30, 2017 shall be deemed to be $47.5 million, in each case, as subject to
adjustments pursuant to clause (b) of this definition to the extent applicable
to any such Fiscal Quarter (and not otherwise already included in such amounts)
and otherwise further adjusted on a Pro Forma Basis, including upon consummation
thereof, in connection with the Acquisition.
“Consolidated First Lien Debt” means, as to any Person determined on a
consolidated basis, at any date of determination, the aggregate principal amount
of Consolidated Total Debt outstanding on such date (i) under this Agreement or
(ii) that is secured by a Lien on the US Collateral on a pari passu or senior
basis with the First Priority Secured Obligations (it being understood that
Consolidated Total Debt outstanding on any applicable date of determination
(subject to Section 1.11) under any Term Facility secured on a Split Collateral
Basis shall constitute Consolidated First Lien Debt, excluding (for the
avoidance doubt) any Junior Lien Indebtedness thereunder).
“Consolidated Interest Expense” means, as to any Person determined on a
consolidated basis at any date of determination, the sum, without duplication,
of (a) consolidated Cash interest of the Lead Borrower and its Restricted
Subsidiaries (excluding any interest expense on the Junior Debentures and, for
the avoidance of doubt, on any Trust Preferred Securities) determined in
accordance with GAAP, (i) including (A) the Cash interest component of Capital
Lease obligations and (B) net Cash payments made (less net Cash payments
received) pursuant to obligations under permitted hedging arrangements related
to interest rates; but (ii) excluding (to the extent such expense was deducted
in computing Consolidated Net Income and not added back in computing
Consolidated Adjusted EBITDA) (A) annual agency and trustee fees paid to the
administrative agents and collateral agents and trustees under any credit
facilities or other permitted Indebtedness, (B) costs associated with obtaining
hedging arrangements and breakage costs in respect of hedging arrangements
related to interest rates), (C) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, purchase accounting in connection with the
Transactions or any acquisition, (D) penalties and interest relating to Taxes,
(E) any “additional


-19-



--------------------------------------------------------------------------------





interest” or “liquidated damages” with respect to other securities for failure
to timely comply with registration rights obligations, (F) amortization or
expensing of deferred financing fees, amendment and consent fees, debt issuance
costs, commissions, fees, expenses and discounted liabilities and any other
amounts of non-cash interest, (G) any expensing of bridge, commitment and other
financing fees and any other fees related to the Transactions or after the
Closing Date, any other transactions (including acquisitions and Indebtedness),
(H) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any qualified securitization facility, (I) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty, (J) interest expense attributable to a parent company
resulting from push-down accounting and (K) any lease, rental or other expense
in connection with any lease that is not a Capital Lease, net of (b) Cash
interest income of the Lead Borrower and its Restricted Subsidiaries.
“Consolidated Net Income” means, as to any Person determined on a consolidated
basis (the “Subject Person”) for any period, the net income (or loss) of the
Subject Person for such period taken as a single accounting period determined in
accordance with GAAP; provided that there shall be excluded, without
duplication:
(a)    (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Restricted Subsidiaries) has a joint interest, except that the amount of
dividends or distributions or other payments (including any ordinary course
dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the Subject Person or any of its Restricted Subsidiaries
by such Person during such period (regardless of whether such payment is in
respect of the income of such Person in the current period or any prior period)
shall be included in Consolidated Net Income or (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period for the express purpose of funding
such losses (but shall exclude any other Investment in such Person);
(b)    gains or losses (less all fees and expenses chargeable thereto)
attributable to any sales or dispositions of Capital Stock or assets (including
asset retirement costs) or of returned surplus assets, in each case, outside of
the ordinary course of business;
(c)    gains or losses from extraordinary items, any one-time event or item, and
nonrecurring or unusual items (including costs of and payments of actual or
prospective legal settlements, fines, judgments or orders and all related fees
and expenses), including in connection with any acquisitions, Investments and
Dispositions;
(d)    any unrealized or realized net foreign currency translation or
transaction gains or losses impacting net income (including currency
re-measurements of Indebtedness); provided that notwithstanding anything to the
contrary herein, realized gains and losses in respect of any Designated
Operational FX Hedge shall be included in the calculation of Consolidated Net
Income;
(e)    any net gains, Charges or losses with respect to (i) any disposed (other
than Dispositions of assets and inventory in the ordinary course of business),
abandoned, divested and/or discontinued asset, property or operation (other
than, at the option of the Lead Borrower, any asset, property or operation
pending the disposal, abandonment, divestiture and/or termination thereof), (ii)
any disposal (other than Dispositions of assets and inventory in the ordinary
course of business), abandonment, divestiture and/or discontinuation of any
asset, property or operation (other than, at the option of such Person, relating
to assets or property held for sale pending the Disposition thereof) and/or
(iii) facilities or plants that have been closed during such period or for which
Charges and losses were required to be recorded pursuant to GAAP;
(f)    (i) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements) and (ii) any other losses and
expenses incurred in connection with the early termination, refinancing or
prepayment of guarantee obligations, operating leases and other similar
contractual obligations;
(g)    (i) any Charges incurred pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement, pension plan, any stock subscription or


-20-



--------------------------------------------------------------------------------





shareholder agreement or any distributor equity plan or agreement, or any
similar equity plan or agreement, including any fair value adjustments that may
be required under liquidity puts for such arrangements and (ii) any Charges in
connection with the rollover, acceleration or payout of Capital Stock held by
management of any Parent Company, any Borrower and/or any Restricted Subsidiary,
in each case, to the extent that any such Charge is funded with net cash
proceeds contributed to relevant Person as a capital contribution or as a result
of the sale or issuance of Qualified Capital Stock;
(h)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date (or after the closing of any consummated acquisition or
Investment) that are required to be established or adjusted as a result of the
Transactions (or such acquisition or Investment) in accordance with GAAP or as a
result of the adoption or modification of accounting policies in accordance with
GAAP;
(i)    any (A) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness, (B) impairment
Charges, write-offs or write-downs of any assets and (C) amortization of
intangible assets;
(j)    (A) effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, deferred trade
incentives and other lease-related items, advanced billings and debt line items
thereof) resulting from the application of recapitalization accounting or
acquisition accounting, as the case may be, in relation to the Transactions or
any consummated acquisition or Investment or the amortization or write-off of
any amounts thereof, net of Taxes and (B) the cumulative effect of changes in
accounting principles or policies made in such period in accordance with GAAP
which affect Consolidated Net Income (except that, if the Lead Borrower
determines in good faith that the cumulative effects thereof are not material to
the interests of the Lenders, the effects of any change, adoption or
modification of any such principles or policies may be included);
(k)    the income or loss of any Person accrued prior to the date on which such
Person becomes a Restricted Subsidiary of such Person or is merged into or
consolidated or amalgamated with such Person’s assets are acquired by such
Person or any Restricted Subsidiary of such Person.  
(l)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Closing Date; and
(m)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such items. “Consolidated Total Assets” means, as to any
Person determined on a consolidated basis, at any date of determination, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
applicable Person at such date.
“Consolidated Total Debt” means, as to any Person determined on a consolidated
basis, at any date of determination, an amount equal to (a) the aggregate
principal amount of all Indebtedness for borrowed money (which shall be deemed
to include LC Disbursements that have not been reimbursed within the time
periods required by this Agreement) and the outstanding principal balance of all
Indebtedness with respect to Capital Leases and purchase money Indebtedness, in
each case, in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP (but excluding, for
the avoidance of doubt, (i) any letter of credit (including all undrawn letters
of credit), bank guarantees and performance or similar bonds, (ii) any
intercompany Indebtedness eliminated in accordance with GAAP during
consolidation and (iii) any such Indebtedness for which such Person has
irrevocably deposited in trust or escrow the necessary funds (including Cash and
Cash Equivalents) for the payment, redemption or satisfaction of Indebtedness),
minus, (b) the aggregate amount of (i) unrestricted Cash and Cash Equivalents of
such Person in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP and (ii) Cash and
Cash Equivalents restricted in favor of the Revolving Facility, any Term
Facility (which may also include Cash and Cash Equivalents securing other
Indebtedness that is secured by a Lien on the Collateral along with the
Revolving Facility, any Term Facility); provided, that Consolidated


-21-



--------------------------------------------------------------------------------





Total Debt shall be calculated excluding any obligations under the Junior
Debentures (and, for the avoidance of doubt, any Trust Preferred Securities).
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contribution Indebtedness” has the meaning assigned to such term in Section
6.01(r).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, present or future infringements for any of the
foregoing; (d) the right to sue for past, present, and future infringements of
any of the foregoing; and (e) all rights corresponding to any of the foregoing.
“Covenant Trigger Period” means the period (a) commencing on any day on which
Availability is less than the greater of (i) 10% of the Line Cap and
(ii) $12,000,000 and (b) continuing until the Availability for each day over a
30 consecutive day period has been equal to or greater than the greater of
(i) 10% of the Line Cap and (ii) $12,000,000.
“Credit Extension” means each of (i) the making of a Revolving Loan or
Protective Advance or (ii) the issuance, amendment, modification, renewal or
extension of any Letter of Credit (other than any such amendment, modification,
renewal or extension that does not increase the Stated Amount of the relevant
Letter of Credit).
“CSLF” has the meaning assigned to such term in the preamble to this Agreement.
“Cure Amount” has the meaning assigned to such term in Section 6.15(b).
“Cure Right” has the meaning assigned to such term in Section 6.15(b).
“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than a natural
person, Holdings, the Borrowers or their respective subsidiaries) that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of business
and whose managers have fiduciary duties to the investors thereof that are
independent of (or in addition to) their duties to Holdings, Intermediate
Holdings, the Borrowers, any Restricted Subsidiary or any Sponsor (or any
investor thereof).
“Debtor Relief Laws” means (a) the Bankruptcy Code of the U.S., (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement
Act (Canada), (d) the Winding-Up and Restructuring Act (Canada), and (e) and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the U.S., Canada or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.
“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, (x) to make a Revolving Loan
within two Business Days of the date required to be made by it hereunder or (y)
to fund its participation in a Letter of Credit or Swingline Loan required to be
funded by it


-22-



--------------------------------------------------------------------------------





hereunder within two Business Days of such obligation arose or such Revolving
Loan, Letter of Credit was required to be made or funded, (b) notified the
Administrative Agent, the Swingline Lender, any Issuing Bank or any Loan Party
in writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within two Business Days after the
request of Administrative Agent or the Borrowers, to confirm in writing that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit or Swingline Loans; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent if received prior to the applicable
funding date, (d) become (or any parent company thereof has become) (i)
insolvent or been determined by any Governmental Authority having regulatory
authority over such Person or its assets, to be insolvent, or the assets or
management of which has been taken over by any Governmental Authority or (ii)
the subject of a Bail-In Action or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, monitor,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment, unless in
the case of any Lender subject to this clause (e), the Borrowers and the
Administrative Agent shall each have determined that such Lender intends, and
has all approvals required to enable it (in form and substance satisfactory to
each of the Borrowers and the Administrative Agent), to continue to perform its
obligations as a Lender hereunder; provided that no Lender shall be deemed to be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by any Governmental Authority;
provided that, such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the U.S. or Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement to which such Lender is a party.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrowers or their subsidiaries shall
be a Derivative Transaction.
“Designated Hedging Obligations” means any Canadian Secured Hedging Obligations
and US Secured Hedging Obligations for which the applicable Loan Party has
complied with the requirements of the definitions of Canadian Secured Hedging
Obligations and US Secured Hedging Obligations, as applicable, to constitute
“Designated Hedging Obligations.”
“Designated Non-Cash Consideration” means the Fair Market Value of non-Cash
consideration received by the Lead Borrower or any Restricted Subsidiary in
connection with any Disposition pursuant to Section 6.07(h) and/or Section 6.08
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Lead Borrower, setting forth the
basis of such valuation (which amount will be reduced by the amount of Cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
such Designated Non-Cash Consideration to Cash or Cash Equivalents).


-23-



--------------------------------------------------------------------------------





“Designated Operational FX Hedge” means any Hedge Agreement entered into for the
purpose of hedging currency-related risks in respect of the revenues, cash flows
or other balance sheet items of Holdings, any Borrower and/or any Restricted
Subsidiaries and designated at the time entered into (or on or prior to the
Closing Date, with respect to any Hedge Agreement entered into on or prior to
the Closing Date) as a Designated Operational FX Hedge by a Borrower in writing
to the Administrative Agent.
“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) requires scheduled payments of dividends in Cash on or
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued; provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of any change in control, Qualifying IPO
or any Disposition occurring prior to 91 days following the Latest Maturity Date
at the time such Capital Stock is issued shall not constitute Disqualified
Capital Stock if (x) such Capital Stock provides that the issuer thereof will
not redeem any such Capital Stock pursuant to such provisions prior to the
Termination Date or (y) such redemption is subject to events that would cause
the Termination Date to occur.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, Intermediate Holdings, the
Lead Borrower or any Restricted Subsidiary, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Capital Stock held by any future, present or
former employee, director, officer, manager, member of management or consultant
(or their respective Affiliates or Immediate Family Members) of the Lead
Borrower (or any Parent Company or any subsidiary) shall be considered
Disqualified Capital Stock because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.
“Disqualified Institution” means:
(a)    (i) any Person that is identified in writing to the Administrative Agent
prior to the Closing Date (or if identified after the Closing Date the
disqualification of such person is reasonably acceptable to the Administrative
Agent), (ii) any reasonably identifiable Affiliate of any Person described in
clause (i) above (on the basis of such Affiliate’s name) and (iii) any other
Affiliate of any Person described in clauses (i) and/or (ii) above that is
identified by name in a written notice to the Administrative Agent;


-24-



--------------------------------------------------------------------------------





(b)    any Company Competitor (it being understood and agreed that no Competitor
Debt Fund Affiliate of any Company Competitor may be designated as Disqualified
Institution pursuant to this clause (b)); and/or
(c)    any Affiliate or Representative of any Arranger that is engaged as a
principal primarily in private equity, mezzanine financing or venture capital;
provided, that no written notice delivered pursuant to clauses (a)(i), (a)(iii)
above or clauses (a) and/or (c) of the definition of “Company Competitor” shall
apply retroactively to disqualify any person that has previously acquired a
valid assignment or participation interest in the Revolving Loans.
“Documentation Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.
“Dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any direct or indirect subsidiary of the Lead
Borrower organized under the laws of the United States, any state or the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” means those Accounts created by any Loan Party (other than
Holdings) in the ordinary course of business, that arise out of such Loan
Party’s sale of goods or rendition of services, that comply with each of the
representations and warranties in all material respects respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent’s Permitted Discretion to
address, among other things, the results of any audit performed by the
Administrative Agent from time to time after the Closing Date. In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash and shall be reduced by, without duplication, the
amount of all discounts, claims, credits or credits pending, promotional program
allowances, rebated price adjustments, finance and service charges and
counterclaims. Eligible Accounts shall not include the following:
(a)    Accounts that are more than 60 days past due;
(b)    Accounts owed by an Account Debtor where 50% or more of all Accounts owed
by that Account Debtor are deemed ineligible under clause (a) above,


-25-



--------------------------------------------------------------------------------





(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Loan Party, or an employee or agent of a Loan Party, as applicable, (other than
Accounts of an Affiliate that is a portfolio company of the Sponsor (and is not
a Subsidiary of Holdings) arising in the ordinary course of business on arm’s
length terms),
(d)    Accounts arising in a transaction wherein goods are sold pursuant to a
guaranteed sale, a sale or return, a sale on approval, a bill and hold (except
where ownership in the underlying good has been transferred to the Account
Debtor and in connection therewith the Administrative Agent has in its Permitted
Discretion, established an Availability Reserve), or any other terms by reason
of which the payment by the Account Debtor may be conditional,
(e)    Accounts that are payable in a currency other than Dollars, Canadian
Dollars and Euro,
(f)    Accounts exceeding $10,000,000 in the aggregate with respect to which the
Account Debtor is either (i) not domiciled in the United States or Canada or
(ii) if other than a natural Person, not organized, formed or incorporated under
the laws of the United States or Canada unless, (x) the Account is supported by
an irrevocable letter of credit or other credit support reasonably satisfactory
to the Administrative Agent or (y) the Account Debtor is an Affiliate of an
Account Debtor that satisfies either clause (i) or (ii) above that has initiated
the relevant purchase order on behalf of such Account Debtor in the ordinary
course of business.
(g)    (i) with respect to the US Borrowing Base, Accounts in excess of
$2,500,000 in the aggregate with respect to which the Account Debtor is the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the US Borrower has
complied, to the reasonable satisfaction of the Administrative Agent, with the
Assignment of Claims Act, 31 USC § 3727) or (ii) with respect to the Canadian
Borrowing Base, Accounts with respect to which the Account Debtor is Canada or
any province or territory of Canada or any department, agency or instrumentality
thereof (exclusive, however, of Accounts with respect to which the Canadian Loan
Party has complied, to the reasonable satisfaction of the Administrative Agent,
with Part VII of the Financial Administration Act (Canada),
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower or any Loan Party, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of setoff or dispute (unless such Account Debtor has
entered into a written agreement reasonably satisfactory to the Administrative
Agent to waive such claim, right of offset, or dispute), solely to the extent of
such claim, right of setoff or dispute or open accounts payable,
(i)    Accounts with respect to which an Account Debtor whose total obligations
owing to the Loan Parties exceeds (x) 35% (in the case of Home Depot) or (y) 20%
(in the case of any other Account Debtor) of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit but shall not be excluded in an amount in excess of the
foregoing percentage,
(j)    Accounts with respect to which the Account Debtor is subject to an
insolvency proceeding, is not Solvent, has gone out of business, or as to which
a Borrower or any Loan Party has received notice of an imminent insolvency
proceeding unless an Account Debtor has been authorized to pay such Accounts
pursuant to a valid court order (and so long as the financial condition of such
Account Debtor is reasonably satisfactory to the Administrative Agent in its
Permitted Discretion),
(k)    Accounts that are not subject to the Administrative Agent’s valid and
perfected first priority Lien (including taking into account the governing law
of the applicable contracts evidencing the Accounts and sufficiency of the
applicable Collateral Documents to create valid and perfected Liens with respect
thereto as determined by the Administrative Agent acting in its Permitted
Discretion); provided that this clause (k)


-26-



--------------------------------------------------------------------------------





shall not exclude from Eligible Accounts those Accounts subject to unregistered
Liens created by operation of law that accrue amounts not yet due and payable,
provided that such Liens are Permitted Liens,
(l)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor or
(iii) the services represent fees for shared warehouse space, lab fees and other
miscellaneous non-trade activity,
(m)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party, of the subject contract for goods or services,
(n)    Accounts with respect to which the Account Debtor is a person described
in Section 3.17(a)(i) or a country listed in Section 3.17(a),
(o)    Accounts (i) exceeding $15,000,000 in the aggregate with terms requiring
payment within 365 days but not prior to 181 days and (ii) with terms not
requiring payment within 365 days; and
(p)    any Account owed by an Account Debtor which has been sold by a Loan Party
pursuant to a true sale factoring arrangement (for the avoidance of doubt, other
than any Account subject to settlement, payment transfer and similar servicing
arrangements (including the “PrimeRevenue System”), regardless of whether such
arrangements provide for discounted payments in connection with such services so
long as such arrangements are not intended to be true sales).
“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), or (c) any Affiliate or branch of any Lender; provided that in
any event, “Eligible Assignee” shall not include (i) any natural person, (ii)
any Disqualified Institution or (iii) the Borrowers or any of their Affiliates.
“Eligible In-Transit Inventory” means Inventory owned by a Loan Party (other
than Holdings) that would be Eligible Inventory if it were not subject to a
document of title and in transit from a non-Loan Party location to a location of
such Loan Party within the United States or Canada, and that the Administrative
Agent, in its Permitted Discretion, deems to be Eligible In-Transit Inventory.
Without limiting the foregoing, no Inventory shall be Eligible In-Transit
Inventory unless it (a) is subject to a negotiable document of title showing the
Administrative Agent (or, with the consent of the Administrative Agent, the
applicable Loan Party) as consignee, which document of title is in the
possession of the Administrative Agent or such other Person as the
Administrative Agent shall approve; (b) is fully insured in a manner
satisfactory to the Administrative Agent in its Permitted Discretion; (c) is not
sold by a vendor that has a right to reclaim, divert shipment of, repossess,
stop delivery, claim any reservation of title or otherwise assert Lien rights
against the Inventory, or with respect to whom any Loan Party is in default of
any obligations; (d) is subject to purchase orders and other sale documentation
satisfactory to the Administrative Agent in its Permitted Discretion, and title
has passed to the applicable Loan Party; (e) is shipped by a common carrier that
is not affiliated with the vendor and is not a person described in Section
3.17(a)(i) or a country listed in Section 3.17(a) or on any specially designated
nationals list maintained by OFAC or similar list maintained by the Government
of Canada and is not otherwise a “sanctioned” person under any Canadian AML
Laws; and (f) is being handled by a customs broker, freight-forwarder or other
handler that has delivered a Collateral Access Agreement.
“Eligible Inventory” means Inventory of a Loan Party (other than Holdings)
consisting of raw materials, work in progress and finished goods, that complies
with each of the representations and warranties in all material respects
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion to address, among other things, the results of any audit or appraisal
performed by the Administrative Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at cost
or market value on a basis consistent with the Loan Parties’ historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:


-27-



--------------------------------------------------------------------------------





(a)    a Loan Party does not have good, valid, and marketable title thereto,
(b)    a Loan Party does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of a Loan Party), unless, in each
case, such Inventory is otherwise eligible pursuant to clause (d) below,
(c)    it is not located at a location in (i) with respect to the US Borrowing
Base, the United States or (ii) with respect to the Canadian Borrowing Base,
Canada (in each case, unless it is Eligible In-Transit Inventory),
(d)    it is in-transit to or from a location of a Loan Party (other than (i)
in-transit from one location of a Loan Party to another location of a Loan Party
and (ii) Eligible In-Transit Inventory),
(e)    it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless (i) it is subject to a Collateral Access
Agreement or (ii) a Rent and Charges Reserve has been established by the
Administrative Agent, if required in its Permitted Discretion,
(f)    it is the subject of a bill of lading or other document of title (unless
it is Eligible In-Transit Inventory),
(g)    it is not subject to the Administrative Agent’s valid and perfected first
priority Lien; provided that this clause (g) shall not exclude from Eligible
Inventory that Inventory subject to unregistered Liens created by operation of
law that secure amounts not yet due and payable, provided such Liens are
Permitted Liens,
(h)    it is located at any location at which the aggregate value of all
Inventory at such location is less than $500,000,
(i)    it is the portion of the Eligible Inventory that represents intercompany
profit,
(j)    [reserved],
(k)    it is consigned to a customer,
(l)    any Inventory as to which the applicable Loan Party takes a revaluation
reserve, but only to the extent of the reserve,
(m)    it is located at an outside processor or vendor,
(n)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, labels, supplies used or consumed in a Loan Party’s business, bill
and hold goods, defective goods, “out-of-spec”, damaged, non-standard, trial
items, “seconds” or Inventory acquired on consignment,
(o)    it consists of goods returned or rejected by the applicable Loan Party’s
customers other than the goods that are undamaged or resalable in the ordinary
course of business,
(p)    it is subject to any licensing arrangement or any other intellectual
property or other proprietary rights of any Person, the effect of which would be
to limit the ability of the Administrative Agent, or any Person selling the
Inventory on behalf of the Administrative Agent, to sell such Inventory in
enforcement of the Administrative Agent’s Liens without further consent or
payment to the licensor or such other Person (unless such consent has then been
obtained), or
(q)    it is not covered by casualty insurance maintained as required by Section
5.05.


-28-



--------------------------------------------------------------------------------





Each reference to Loan Parties in the foregoing definition of Eligible Inventory
shall be deemed to exclude Holdings.
“Engagement Letter” means that certain Engagement Letter, dated as of May 8,
2018, between Barclays, Jefferies, Citizens, MUFG, Credit Suisse Loan Funding
LLC and the Borrower and any other fee letter with respect to the credit
facilities in effect on or after the Closing Date.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
Environment.
“Environmental Laws” means any and all current or future applicable foreign or
domestic, federal, provincial or state (or any subdivision of either of them),
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Authorizations, or any other applicable requirements of Governmental Authorities
and the common law relating to (a) environmental matters, including those
relating to any Hazardous Materials Activity; or (b) the generation, use,
storage, transportation or disposal of or exposure to Hazardous Materials, in
any manner applicable to the Borrowers or any of their Restricted Subsidiaries
or any Facility.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan, or the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan or a failure to make a required contribution to a Multiemployer Plan; (c)
the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Lead Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution
by the PBGC of proceedings to terminate any Pension Plan; (f) the imposition of
liability on the Lead Borrower, any of its Restricted Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (g) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of
the Lead Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates from any Multiemployer Plan, or the receipt by the Lead
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A


-29-



--------------------------------------------------------------------------------





or 4042 of ERISA or is in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (h) a failure by the Lead
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates to pay when due (after expiration of any applicable grace period) any
installment payment with respect to withdrawal liability under Section 4201 of
ERISA; (i) a determination that any Pension Plan is, or is reasonably expected
to be, in “at-risk” status, within the meaning of Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; or (j) the incurrence of liability or the
imposition of a Lien pursuant to Section 436 or 430(k) of the Code or pursuant
to ERISA with respect to any Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” or “€” means the single currency unit of the Participating Member State.
“Event of Default” has the meaning assigned to such term in Article 7.
“Excluded Account” means any Deposit Account or Securities Account (as defined
in the UCC or the PPSA, as applicable) (i) which is used exclusively as a Trust
Fund Account, (ii) any Deposit Account used by any Loan Party exclusively for
disbursements and payments (including payroll) in the ordinary course of
business, (iii) which is used for the sole purpose of holding the proceeds of
Term Collateral pending reinvestment by the US Borrower or application against
the Term Loans, (iv) which is a zero balance account or (v) which has a daily
balance at any time of less than $1,000,000 individually or $5,000,000 in the
aggregate for all such Excluded Accounts.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.
“Excluded Assets” means each of the following:
(a)    any assets (including any lease, licenses or agreement) subject to a
purchase money security interest, capital lease or similar arrangement permitted
by this Agreement as to which the grant of a security interest therein would
(i) constitute a violation of a restriction in favor of a third party (other
than Holdings, the Borrowers or any of their subsidiaries) or result in the
abandonment, invalidation or unenforceability of any right of the relevant Loan
Party, or (ii) result in a breach, termination (or a right of termination) or
default under such contract, instrument, lease, license, agreement or other
document (including pursuant to any “change of control” or similar provision);
provided, however, that any such asset will only constitute an Excluded Asset
under clause (i) or clause (ii) above to the extent such violation or breach,
termination (or right of termination) or default would not be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction, the PPSA or any
other applicable law; provided further that any such asset shall cease to
constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default or right to
amend or require other actions no longer exists and to the extent severable, the
security interest granted under the applicable Collateral Document shall attach
immediately to any portion of such contract, instrument, lease, license,
agreement or document that does not result in any of the consequences specified
in clauses (i) and (ii) above;
(b)    the Capital Stock of any (i) Immaterial Subsidiary, (ii) Captive
Insurance Subsidiary, (iii) Unrestricted Subsidiary (except to the extent the
security interest in such Capital Stock may be perfected by the filing of a Form
UCC-1, PPSA or similar financing statement), (iv) not-for-profit subsidiary, (v)
special purpose entity used for any permitted securitization facility (to the
extent pledge thereof is not permitted under securitization agreements
applicable to such entities), (vi) any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary and is not permitted to be pledged pursuant to such
entity’s organizational documents without (A) the consent of one or more
unaffiliated third parties other than Holdings, the Borrowers or any of their
subsidiaries (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction,
the PPSA or any other applicable law) or (B) giving rise to a “right of first
refusal”, a “right of first offer” or a similar right that may be exercised by
any third party other than Holdings, the Borrowers or any of their subsidiaries,
(vii) any subsidiary that is prohibited from having its stock pledged by (A) any
law or regulation or would require governmental (including regulatory) consent,
approval or authorization that has not been obtained, or (B) any Contractual


-30-



--------------------------------------------------------------------------------





Obligation that exists on the Closing Date or at the same time such subsidiary
becomes a subsidiary of any Borrower and not entered into in contemplation of
such subsidiary becoming a subsidiary of such Borrower, (viii) any Restricted
Subsidiary acquired by any Borrower or any of their Restricted Subsidiaries
after the Closing Date that, at the time of the relevant acquisition (and not
entered into in contemplation of such acquisition), is an obligor in respect of
any Indebtedness permitted to be assumed by such Borrower or such Restricted
Subsidiary to the extent (and for so long as) the documentation governing the
applicable assumed Indebtedness prohibits the Capital Stock of such Restricted
Subsidiary from being pledged, and (ix) any person that is not (A) a Borrower or
(B) a Restricted Subsidiary that is a direct, first tier subsidiary of a
Borrower or a Subsidiary Guarantor;
(c)    any IP Rights in any non-U.S. jurisdictions and any intent-to-use
Trademark application prior to the filing of a “Statement of Use” or an
“Amendment to Allege Use” with respect thereto, only to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use Trademark application or any registration issuing therefrom under
applicable law;
(d)    any asset (including governmental licenses or state or local franchises,
charters, authorizations and agreements), the grant or perfection of a security
interest in which would (i) be prohibited or restricted by applicable law (after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC, the PPSA and
other applicable laws) or (ii) require any governmental consent, approval,
license or authorization that has not been obtained (after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC, the PPSA and other applicable
laws), (iii) be prohibited by enforceable anti-assignment provisions of
applicable Requirements of Law, except, in the case of this clause (iii), to the
extent such prohibition would be rendered ineffective under the UCC, the PPSA or
other applicable law notwithstanding such prohibition, or (iv) be prohibited by
enforceable anti-assignment provisions of contracts governing such asset in
existence on the Closing Date or on the date of acquisition of the relevant
asset (and in each case not entered into in anticipation of the Closing Date or
such acquisition and except, in each case, to the extent that term in such
contract providing for such prohibition purports to prohibit the granting of a
security interest over all assets of such Loan Party or any other Loan Party)
other than to the extent such prohibition would be rendered ineffective under
the UCC, PPSA or other applicable law;
(e)    (i) any leasehold Real Estate Asset and (ii) any owned Real Estate Asset;
(f)    any leasehold interests in any other asset or property (except to the
extent the security interest in such leasehold interest may be perfected by the
filing of a Form UCC-1 or PPSA financing statement);
(g)    any motor vehicles and other assets subject to certificates of title
(except to the extent the security interest may be perfected by the filing of a
PPSA financing statement);
(h)    any Margin Stock;
(i)    in the case of (A) Obligations of a Loan Party with respect to US
Obligations, any asset of a Foreign Subsidiary, a Foreign Subsidiary Holdco or
any direct or indirect subsidiary of a Foreign Subsidiary or a Foreign
Subsidiary Holdco, and (B) the Canadian Loan Parties, the Capital Stock of any
Canadian Person that is not a Restricted Subsidiary;
(j)    in the case of Obligations of a Loan Party with respect to US
Obligations, the Capital Stock of any Foreign Subsidiary or any Foreign
Subsidiary Holdco, other than 65% of the issued and outstanding Capital Stock of
any Restricted Subsidiary that is a direct, first-tier Restricted Subsidiary of
the US Borrower or a Subsidiary Guarantor of the US Obligations (it being
understood with respect to any Credit Extension, Overadvance or Protective
Advance made to the US Borrower, a Subsidiary Guarantor will at no time include
a Foreign Subsidiary, a Foreign Subsidiary Holdco or any direct or indirect
subsidiary of a Foreign Subsidiary or a Foreign Subsidiary Holdco) and owned by
the US Borrower or such Subsidiary Guarantor;
(k)    (i) Commercial Tort Claims with a value (as reasonably estimated by the
Lead Borrower) of less than $10,000,000 (except as to which perfection of the
security interest in such commercial tort claims is accomplished by the filing
of a Form UCC-1 or PPSA financing statement) and (ii) Letter-of-Credit Rights
(except to the extent constituting a supporting obligation for other Collateral
as to which perfection of the security interest in such Letter-of-Credit Rights
may be perfected by the filing of a Form UCC-1 or PPSA financing statement), and
(iii) Excluded Accounts;


-31-



--------------------------------------------------------------------------------





(l)    any (i) Cash or Cash Equivalents comprised of (a) funds specially and
exclusively used or to be used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of any Loan Party’s employees, (b) funds
used or to be used to pay all Taxes required to be collected, remitted or
withheld (including, without limitation, withholding Taxes (including employer’s
share thereof)) and (c) any other funds which any Loan Party holds as an escrow
or fiduciary for the benefit of another Person (Cash and Cash Equivalents
described in this clause (l), the “Tax and Trust Funds”) as long as such Tax and
Trust Funds are deposited in a Trust Fund Account;
(m)    any accounts receivable and related assets that are sold or disposed of
in connection with any factoring or similar arrangement permitted by this
Agreement;
(n)    any asset or property (including the Capital Stock of any Restricted
Subsidiary), the grant or perfection of a security interest in which would
result in material adverse tax liabilities or consequences to Holdings, the
Borrowers or any Restricted Subsidiary (including with respect to any tax
distribution paid or payable to any Parent Company), as reasonably determined by
the Lead Borrower in consultation with the Administrative Agent;
(o)    any asset with respect to which the Administrative Agent and the Lead
Borrower have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
obtaining or perfecting a security interest therein outweighs the benefit of a
security interest to the relevant Secured Parties afforded thereby; and
(p)    with respect to the Canadian Loan Parties and the Canadian Obligations,
all intellectual property and intellectual property rights;
provided that, Excluded Assets shall not include any proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (a) through (p).
“Excluded Subsidiary” means:
(a)    any Restricted Subsidiary that is not a Wholly-Owned Subsidiary;
(b)    any Immaterial Subsidiary;
(c)    any Restricted Subsidiary that is prohibited from providing a Guarantee
by (i) law or regulation or whose provision of a Guarantee would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide a Guarantee or (ii) any contractual obligation existing on
the Closing Date or at the time such Restricted Subsidiary becomes a subsidiary
(which Contractual Obligation was not entered into in contemplation of such
Restricted Subsidiary becoming a subsidiary) from providing a Loan Guaranty;
(d)    any direct or indirect subsidiary of the Lead Borrower that is (i) a
not-for-profit subsidiary, (ii) a Captive Insurance Subsidiary, (iii) a special
purpose entity used for any permitted securitization or receivables facility or
financing or (iv) an Unrestricted Subsidiary,
(e)    in the case of (i) Obligations of a Loan Party with respect to US
Obligations (A) a Foreign Subsidiary or a direct or indirect subsidiary of a
Foreign Subsidiary, or (B) a Foreign Subsidiary Holdco or a direct or indirect
subsidiary of a Foreign Subsidiary Holdco, and (ii) Canadian Obligations and
Canadian Loan Parties, any Subsidiary of the Canadian Loan Parties that is not a
Restricted Subsidiary;
(f)    any Restricted Subsidiary with respect to which, in the reasonable
judgment of the Lead Borrower (in consultation with the Administrative Agent),
the burden or cost of providing a Loan Guaranty outweighs the benefits afforded
thereby;
(g)    solely in the case of any obligation under any Secured Hedging
Obligations that constitutes a “swap” within the meaning of section 1(a)(47) of
the Commodity Exchange Act, any subsidiary of Holdings that is not an “Eligible
Contract Participant” as defined under the Commodity Exchange Act (after giving
effect to any applicable customary “keepwell” provision under the Loan
Guaranty);
(h)    any Restricted Subsidiary acquired by a Borrower or any of its Restricted
Subsidiaries after the Closing Date that, at the time of the relevant
acquisition (and not entered into in contemplation of such acquisition), is an
obligor in respect of assumed Indebtedness that is permitted hereunder to the
extent (and for so long as) the


-32-



--------------------------------------------------------------------------------





documentation governing the applicable assumed Indebtedness prohibits such
Restricted Subsidiary from providing a Loan Guaranty;
(i)    any subsidiary of a Borrower where the provision of a Loan Guaranty would
result in material adverse tax consequences to Holdings, the Borrowers or any
Restricted Subsidiary, as reasonably determined by the Lead Borrower in
consultation with the Administrative Agent; and
(j)    any subsidiary as reasonably agreed between the Lead Borrower and the
Administrative Agent.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Loan Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.19 of the Loan Guaranty and any other “keepwell,” support or
other agreement for the benefit of such Guarantor) at the time the Loan Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Loan Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
(which for purposes of this term shall include any Issuing Bank and any
Swingline Lender) or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document (each such person, a “Recipient”), (a) Taxes imposed on (or measured
by) its net income (however denominated) or franchise Taxes, (i) by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed under Section 884(a) of the Code or any
similar Tax imposed by any jurisdiction described in clause (a), (c) in the case
of any Lender, any U.S. federal withholding Tax that is imposed on amounts that
are (or would be) required to be withheld pursuant to a Requirement of Law in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except (i) pursuant to an assignment or designation of a
new lending office under Section 2.19 and (ii) to the extent that such Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new lending office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding Tax pursuant to Section 2.17, (d)
any Tax imposed as a result of a failure by the Administrative Agent or any
Lender to comply with Section 2.17(f), (e) any U.S. federal withholding Tax or
Canadian Tax, in each case, under FATCA and (f) with respect to the Canadian
Obligations, any Canadian withholding tax imposed by reason of the Recipient (i)
not dealing at arm’s length (within the meaning of the Income Tax Act (Canada))
with a Loan Party or (ii) being a “specified shareholder” (as defined in
subsection 18(5) of the Income Tax Act (Canada)) of a Loan Party or not dealing
at arm’s length with such a specified shareholder for purposes of the Income Tax
Act (Canada).
“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(d).
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).
“Extended Revolving Facility” has the meaning assigned to such term in Section
2.23(a).
“Extended Revolving Loans” has the meaning assigned to such term in Section
2.23(a).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by Section
2.23) and the Borrowers executed by each of (a) Holdings,


-33-



--------------------------------------------------------------------------------





(b) the Borrowers, (c) the Administrative Agent and (d) each Lender that has
accepted the applicable Extension Offer pursuant hereto and in accordance with
Section 2.23.
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by any Borrower or any of their
Restricted Subsidiaries.
“Fair Market Value” means, with respect to any property, assets (including
Capital Stock and Indebtedness) or obligations, the fair market value thereof as
reasonably determined by the Lead Borrower (after taking into account, with
respect to property and assets, any liabilities with respect thereto that impact
such fair market value).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement between the U.S. and
any other jurisdiction that facilitates the implementation of such Sections of
the Code and any treaty, law, regulation or other official guidance enacted in
any other jurisdiction relating to any such intergovernmental agreement.
“FCPA” has the meaning assigned to such term in Section 3.17(b).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.
“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt to (b) Consolidated Adjusted EBITDA, in each
case for the Lead Borrower and its Restricted Subsidiaries on a consolidated
basis.
“First Priority” means, with respect to any Lien purported to be created on any
US Collateral or Canadian Collateral pursuant to any Collateral Document, that,
subject to the ABL Intercreditor Agreement, such Lien is senior in priority to
any other Lien to which such US Collateral or Canadian Collateral is subject,
other than any Permitted Lien.
“First Priority Secured Obligations” means the Secured Obligations in respect of
the Initial Revolving Facility and any other Revolving Facility secured by the
Collateral on a pari passu basis with the Initial Revolving Facility (as
incurred and secured on the Closing Date).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Lead Borrower based on a 52-53 week
fiscal year ending the last Saturday of December unless otherwise permitted
under Section 6.13.
“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio, determined
on a consolidated basis for the Lead Borrower and its Restricted Subsidiaries,
of (a) Consolidated Adjusted EBITDA for such Test Period minus (i) capital
expenditures paid in cash during such Test Period (except to the extent financed
with the proceeds of Dispositions, long term Indebtedness (other than the
Revolving Loans)) and (ii) the aggregate amount of federal, state, local and
foreign income Taxes actually paid or payable currently in cash during such Test
Period to (b) Fixed Charges


-34-



--------------------------------------------------------------------------------





actually paid or payable currently in cash during such Test Period, in each
case, of the Lead Borrower and its Restricted Subsidiaries on a consolidated
basis.
“Fixed Charges” means without duplication, during any applicable period, the sum
of (a) Consolidated Interest Expense, (b) scheduled principal amortization
payments in respect of Indebtedness for borrowed money paid or payable in cash
(other than payments made by the Borrowers or their Restricted Subsidiaries to
the Borrowers or any of their Subsidiaries and, in any case, excluding any
earn-out obligation or purchase price adjustment), all calculated for the Lead
Borrower and its Restricted Subsidiaries on a consolidated basis, (c) solely for
purposes of testing Section 6.15, unfinanced Restricted Payments made in
reliance on the Payment Conditions and (d) solely to the extent testing
compliance with the Payment Conditions, Restricted Payments made in reliance on
the Payment Conditions.
“Fixed Basket” means any category of exceptions, thresholds, baskets, or other
provisions in this Agreement based on a fixed Dollar amount and/or percentage of
Consolidated Adjusted EBITDA or Consolidated Total Assets as of any date of
determination (including in Article VI and the Fixed Incremental Amount (as
defined in the definition of “Incremental Cap”) and clause (b) of the definition
of “Incremental Cap”) or that is not otherwise an Incurrence-Based Basket.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary of the US Borrower that is
not a Domestic Subsidiary.
“Foreign Subsidiary Holdco” means a direct or indirect Restricted Subsidiary of
the Lead Borrower that has no material assets other than the capital stock and,
if applicable, indebtedness of one or more subsidiaries that are (i) Foreign
Subsidiaries or other Foreign Subsidiary Holdcos or (ii) is treated as a
disregarded entity for U.S. federal income tax purposes and owns capital stock
of one or more Foreign Subsidiaries or other Foreign Subsidiary Holdcos.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Obligations, but other than such LC Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans, but other than such Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Funding Account” has the meaning assigned to such term in Section 2.03(h).
“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made, subject to Section 1.04(a); provided, that, unless the Lead Borrower
elects otherwise or exercises its rights under Section 1.04(a), the accounting
for operating leases and capital leases under GAAP as in effect on the date
hereof (including, without limitation, Accounting Standards Codification 840)
shall apply for the purposes of determining compliance with the provisions of
this Agreement (including the definition of Capital Lease, Consolidated Adjusted
EBITDA, Consolidated Interest Expense, Consolidated Net Income, Consolidated
Total Debt, Fixed Charges and Indebtedness), as applied by the Lead Borrower in
good faith, but at its election, the Lead Borrower may deliver financial
statements under Section 5.01(a) and (b) without giving effect to this proviso.
“Governmental Authority” means any federal, provincial, territorial, state,
municipal, national or other government, governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision thereof
or any entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state or locality of the U.S., the
U.S., a province or territory of Canada, Canada, or a foreign government or any
other political subdivision thereof, including central banks and supra national
bodies.


-35-



--------------------------------------------------------------------------------





“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Granting Lender” has the meaning assigned to such term in Section 9.05(e).
“GST, HST Tax Reserve” means an amount determined by the Administrative Agent in
its Permitted Discretion from time to time representing an estimate of potential
prior or pari passu ranking capital gains tax, value added tax, goods and
services tax, harmonized sales tax and/or any other taxes and the costs of any
administration or winding-up.
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, defined, listed or regulated as
“toxic”, “hazardous” or as a “pollutant” or “contaminant” or words of similar
meaning or effect by any Environmental Law, including asbestos and
asbestos-related material.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.
“Hedge Product Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of Designated Hedging Obligations, which shall not exceed the sum of all
Canadian Hedge Product Amounts and US Hedge Product Amounts in respect of
Designated Hedging Obligations at such time.    
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.


-36-



--------------------------------------------------------------------------------





“Holding Company” means either Holdings or Intermediate Holdings or both
Holdings and Intermediate Holdings, in each case, as the context may require.
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.
“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Lead Borrower that has been designated by the Lead Borrower as
an “Immaterial Subsidiary” for purposes of this Agreement, provided that the
Consolidated Total Assets and Consolidated Adjusted EBITDA (as so determined) of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets
and 5.0% of Consolidated Adjusted EBITDA, in each case, of the Lead Borrower and
its Restricted Subsidiaries for the relevant Test Period; provided further that,
at all times prior to the first delivery of financial statements pursuant to
Section 5.01(a) or (b), this definition shall be applied based on the pro forma
consolidated financial statements delivered pursuant to Section 4.01.
“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.
“Incremental Cap” means:
(a)    the greatest of (i) $75,000,000 (the “Fixed Incremental Amount”),
(ii) the maximum amount such that after giving pro forma effect to any
Incremental Revolving Facility implemented in reliance on this clause (a)(ii)
(assuming a full drawing of such Incremental Revolving Facility), the First Lien
Leverage Ratio does not exceed 4.50:1.00, and (iii) the amount by which the
Borrowing Base exceeds the Aggregate Commitments at such time, plus
(b)    the amount of any permanent voluntary reduction of any Aggregate
Commitment, plus
(c)    in the case of any Incremental Revolving Facility that effectively
replaces any Aggregate Commitment terminated in accordance with Section 2.19, an
amount equal to the relevant terminated Aggregate Commitment.
“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility or Incremental
Revolving Loans.
“Incremental Revolving Facility Amendment” means an amendment to this Agreement
executed by (a) Holdings, the Lead Borrower and, if the initial Canadian
Commitment is being increased pursuant to Section 2.22, the Canadian Borrower,
(b) solely to the extent adversely affecting the rights and interests of the
Administrative Agent, the Administrative Agent and (c) each Lender that agrees
to provide all or any portion of such Incremental Revolving Facility being
incurred pursuant thereto and in accordance with Section 2.22.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Lender” means, with respect to any Incremental Revolving
Facility, each Lender providing any portion of such Incremental Revolving
Facility.
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.22(a).


-37-



--------------------------------------------------------------------------------





“Incurrence-Based Basket” means any category of exceptions, thresholds, baskets,
or other provisions in this Agreement based on complying (including on a Pro
Forma Basis) with any financial ratio (including, without limitation any First
Lien Leverage Ratio, any Fixed Charge Coverage Ratio, Net Interest Coverage
Ratio and/or clause (a)(ii) of the definition of “Incremental Cap”).
“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (other than any earn out
obligation, purchase price and working capital adjustment obligations and any
similar obligation except to the extent reflected as a liability on the balance
sheet (excluding the footnotes thereto) in accordance with GAAP and not paid
within thirty (30) days after becoming due and payable), which purchase price is
due more than three hundred sixty four (364) days from the date of incurrence of
the obligation in respect thereof; (e) all Indebtedness of other Persons secured
by any Lien on any property or asset owned or held by such Person regardless of
whether the Indebtedness secured thereby shall have been assumed by such Person
in an amount equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property or asset subject to
such Lien; (f) the face amount of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for reimbursement of
drawings; (g) the Guarantee by such Person of the Indebtedness of another; (h)
all obligations of such Person in respect of any Disqualified Capital Stock and
(i) all net obligations of such Person in respect of any Derivative Transaction,
including any Hedge Agreement, whether or not entered into for hedging or
speculative purposes. For all purposes hereof, the Indebtedness of any Person
shall include the Indebtedness of any partnership or any joint venture (other
than any joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, except
to the extent such Person’s liability for such Indebtedness is otherwise limited
and only to the extent such Indebtedness would otherwise be included in the
calculation of Consolidated Total Debt; provided that, notwithstanding anything
herein to the contrary, the term “Indebtedness” shall exclude, and shall be
calculated without giving effect to, (A) the effects of Accounting Standards
Codification Topic 815 and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness hereunder but for the application of this proviso shall not be
deemed an incurrence of Indebtedness hereunder, (B) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivative created by the terms of such Indebtedness (it being understood that
any such amounts that would have constituted Indebtedness under this Agreement
but for the application of this sentence shall not be deemed to be an incurrence
of Indebtedness under this Agreement), (C) liabilities under vendor agreements
to the extent such liabilities may be satisfied exclusively through non-cash
means such as purchase volume earning credits, (D) reserves for deferred taxes,
(E) any unpaid financial obligations incurred under applicable law relating to
Canadian Pension Plans or Canadian Employee Plans, (F) accrued expenses and
trade accounts payable in the ordinary course of business (including on an
inter-company basis), (G) liabilities associated with customer prepayments and
deposits), (H) Indebtedness that is non-recourse to the credit of such Person
and (I) for all purposes under this Agreement other than for purposes of Section
6.01, intercompany Indebtedness among Holdings and its Restricted Subsidiaries.
“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning set forth in Section 3.11(a).
“Initial Canadian Commitment” means with respect to each Lender, the commitment
of such Lender to make Initial Canadian Revolving Loans (and acquire
participations in Canadian Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender assumed its


-38-



--------------------------------------------------------------------------------





Initial Canadian Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09 or 2.10, (b) reduced or increased from
time to time pursuant to reallocations pursuant to Section 2.25, (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.22, or (d) established or increased from time to time
pursuant to Section 2.22 in connection with an Incremental Revolving Facility.
The aggregate amount of the Initial Canadian Commitments as of the Closing Date
is $37,500,000.
“Initial Canadian Revolving Credit Exposure” means, with respect to any Initial
Canadian Revolving Lender at any time (a) the aggregate Outstanding Amount at
such time of all Initial Canadian Revolving Loans of such Initial Canadian
Revolving Lender, plus (b) the aggregate amount at such time of such Initial
Canadian Revolving Lender’s Canadian LC Exposure and participation interest in
Canadian Protective Advances and Canadian Overadvances, in each case
attributable to its Initial Canadian Commitment.
“Initial Canadian Revolving Lender” means any Lender with an Initial Canadian
Commitment and which is a financial institution that is listed on Schedule I,
II, or III of the Bank Act (Canada) or is not a foreign bank for purposes of the
Bank Act (Canada), and if such financial institution is not resident in Canada
and is not deemed to be resident in Canada for purposes of the Income Tax Act
(Canada), that financial institution deals at arm’s length with the Canadian
Borrower for purposes of the Income Tax Act (Canada).
“Initial Canadian Revolving Loan” means any loan made pursuant to Section
2.01(b).
“Initial Commitment” means with respect to any Lender, such Lender’s Initial US
Commitment and/or Initial Canadian Commitment.
“Initial Revolving Credit Exposure” means with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and Swingline Exposure and participation interest in Protective
Advances and Overadvances, in each case, attributable to its Initial
Commitments.
“Initial Revolving Credit Maturity Date” means the date that is five years after
the Closing Date; provided, that if the Senior Notes with a maturity date of
July 15, 2022 remain outstanding in a principal amount in excess of $50,000,000
on April 15, 2022, the Initial Revolving Credit Maturity Date shall be April 15,
2022, unless, at the Borrower’s sole discretion, the Borrower elects to take a
reserve against the Borrowing Base in an amount equal to the amount of such
excess and, after giving effect thereto, Availability as of such date is equal
to or greater than $30,000,000.
“Initial Revolving Facility” means the Initial Commitments and the Initial
Revolving Loans and other extensions of credit thereunder.
“Initial Revolving Lender” means any Lender with an Initial Commitment or any
Initial Revolving Credit Exposure.
“Initial Revolving Loan” means any Initial US Revolving Loan and/or any Initial
Canadian Revolving Loan.
“Initial US Commitment” means with respect to each Lender, the commitment of
such Lender to make Initial US Revolving Loans (and acquire participations in US
Letters of Credit and Swingline Loans) hereunder as set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
assumed its Initial US Commitment, as the same may be (a) reduced from time to
time pursuant to Section 2.09 or 2.10, (b) reduced or increased from time to
time pursuant to reallocations pursuant to Section 2.25, (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.22, or (d) established or increased from time to time
pursuant to Section 2.22 in connection with an Incremental Revolving Facility.
The aggregate amount of the Initial US Commitments as of the Closing Date is
$112,500,000.


-39-



--------------------------------------------------------------------------------





“Initial US Revolving Credit Exposure” means, with respect to any Initial US
Revolving Lender at any time (a) the aggregate Outstanding Amount at such time
of all Initial US Revolving Loans of such Initial US Revolving Lender, plus (b)
the aggregate amount at such time of such Initial US Revolving Lender’s US LC
Exposure and Swingline Exposure and participation interest in US Protective
Advances and US Overadvances, in each case attributable to its Initial US
Commitment.
“Initial US Revolving Lender” means any Lender with an Initial US Commitment.
“Initial US Revolving Loan” means any loan made pursuant to Section 2.01(a).
“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement and the US Security
Agreement, including any of the following: (a) a Trademark Security Agreement
substantially in the form attached as an exhibit to the US Security Agreement,
(b) a Patent Security Agreement substantially in the form attached as an exhibit
to the US Security Agreement or (c) a Copyright Security Agreement attached as
an exhibit to the US Security Agreement, together with any and all supplements
or amendments thereto.
“Interest Election Request” means a request by the applicable Borrower in the
form of Exhibit D or another form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Revolving Loan
(including Swingline Loans), Canadian Base Rate Revolving Loan or Canadian Prime
Rate Revolving Loan, the last Business Day of each March, June, September and
December (commencing on June 30, 2018) or the maturity date applicable to such
Revolving Loan, (b) with respect to any LIBO Rate Revolving Loan or BA Rate
Revolving Loan, the last day of the Interest Period applicable to the Borrowing
of which such Revolving Loan is a part and, in the case of a LIBO Rate Borrowing
or BA Rate Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing and
(c) to the extent necessary to create a fungible Class of Loans in connection
with the incurrence of any Additional Revolving Loans, as reasonably determined
by the Administrative Agent and the Lead Borrower, the date of the incurrence of
such Additional Revolving Loans.
“Interest Period” means with respect to any BA Rate Borrowing or LIBO Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, to the extent available to all relevant affected Lenders, twelve
months) thereafter, as the applicable Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) the applicable
Borrower may not elect any interest period that would result in such Interest
Period extending beyond the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Intermediate Holdings” means Hillman Investment Company, a Delaware
corporation.
“Interpolated Rate” means, in relation to the Published LIBO Rate, the rate
which results from interpolating on a linear basis between:
(a)
the applicable LIBOR for the longest period (for which that LIBOR is available)
which is less than the Interest Period of that Loan; and





-40-



--------------------------------------------------------------------------------





(b)
the applicable LIBOR for the shortest period (for which that LIBOR is 
available) which exceeds the Interest Period of that Loan,



each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Inventory” has the meaning assigned to such term in the UCC (and/or, with
respect to any Inventory of a Canadian Loan Party, as defined in the PPSA).
“Investment” means (a) any purchase or other acquisition by the Lead Borrower or
any of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or substantially all of the
business, property or fixed assets of any other Person or any division or line
of business or other business unit of any other Person and (c) any loan, advance
(other than any advance to any current or former employee, officer, director,
member of management, manager, consultant or independent contractor of the Lead
Borrower, any Restricted Subsidiary or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Lead Borrower or
any of its Restricted Subsidiaries to any other Person. Subject to Section 5.10,
the amount of any Investment shall be the original cost of such Investment, plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).
“Investors” means (a) the Sponsor, (b) the Co-Investors and (c) any other Person
making a cash equity investment directly or indirectly in any Parent Company
after the Closing Date, so long as in the case of this clause (c), (i) no such
Person’s direct or indirect beneficial ownership of Holdings is greater than the
Sponsor’s direct or indirect beneficial ownership of Holdings, and (ii) the
aggregate direct or indirect beneficial ownership of Holdings by such Persons
does not exceed 40% of the aggregate direct or indirect beneficial ownership of
Holdings of all Investors collectively, in each case, other than any Person who
is a Lender on the Closing Date (and such Person shall not be deemed to be an
Affiliate of an Investor under this Agreement).
“IP Rights” has the meaning assigned to such term in Section 3.05(c).
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means each financial institution with a commitment to issue US
Letters of Credit and/or Canadian Letters of Credit as set forth on Schedule
1.01(a) and any other Lender that, at the request of any Borrower and with the
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
agrees to become an Issuing Bank; provided that the maximum amount of US Letters
of Credit and Canadian Letters of Credit issued and outstanding of any Issuing
Bank shall not exceed the amount set forth on Schedule 1.01(a) (as such schedule
may be updated from time to time pursuant to Section 2.05(b) with the consent of
the applicable Issuing Banks to reflect additional Issuing Banks) at any time
unless otherwise agreed in writing by such Issuing Bank. Each Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by any
Affiliate or branch of such Issuing Bank, which case the term “Issuing Bank”
shall include any such Affiliate or branch with respect to Letters of Credit
issued by such Affiliate or branch.
“Jefferies” has the meaning assigned to such term in the preamble to this
Agreement.
“Junior Debentures” means the junior subordinated debentures issues by The
Hillman Companies, Inc. to the Hillman Trust pursuant to the Junior Debentures
Indenture, and any Permitted Junior Debenture Refinancing.


-41-



--------------------------------------------------------------------------------





“Junior Debentures Indenture” means (a) the indenture dated September 5, 1997
between The Hillman Companies, Inc. (as successor to the original issuer
thereunder) and The Bank of New York as the trustee and (b) any indenture
governing any Permitted Junior Debenture Refinancing.
“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien on the
Collateral securing the Secured Obligations. For the avoidance of doubt,
Indebtedness outstanding under any Term Facility, “Incremental Equivalent Debt”
(as defined in the Term Credit Agreement or any equivalent term under any
documentation governing any Term Facility) and Indebtedness under this
Agreement, in each case, on a Split Collateral Basis, each shall not constitute
Junior Lien Indebtedness.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Revolving Loan or commitment
hereunder at such time, including the latest maturity or expiration date of any
Initial Revolving Loan, Additional Revolving Loan or Additional Revolving
Commitment. “LC Disbursement” means a payment or disbursement made by an Issuing
Bank pursuant to a Letter of Credit.
“LC Exposure” means, at any time, the sum of the US LC Exposure and the Canadian
LC Exposure. The LC Exposure of any Lender at any time shall equal its
Applicable Percentage of the aggregate LC Exposure at such time.
“LC Obligations” means, at any time, the sum of (a) the amount available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate principal
amount of all unreimbursed LC Disbursements.
“LC Reimbursement Loan” has the meaning assigned to such term in
Section 2.05(e)(i).
“LCT Election” has the meaning assigned to such term in Section 1.11(a).
“LCT Test Date” has the meaning assigned to such term in Section 1.11(a).
“Lead Borrower” means the US Borrower.
“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.
“Lenders” means the Initial Revolving Lenders (which as the context requires,
includes the Swingline Lender), any Additional Revolving Lender, any lender with
a Commitment or an outstanding Revolving Loan and any other Person that becomes
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letter of Credit” means any US Letter of Credit or Canadian Letter of Credit.
“Letter of Credit Request” has the meaning assigned to such term in
Section 2.05(b).
“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.
“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that, in respect of
the Revolving Loans, in no event shall the LIBO Rate be less than 0.00% per
annum.
“LIBO Rate Revolving Loan” means a Revolving Loan bearing interest at a rate
determined by reference to the LIBO Rate.


-42-



--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security and any deemed
trust (statutory or otherwise); provided that in no event shall an operating
lease in and of itself be deemed to constitute a Lien on any asset.
“Limited Condition Transaction” has the meaning assigned to such term in Section
1.11(a).
“Line Cap” means at any time, the lesser of (i) the Aggregate Commitments and
(ii) the then-applicable Borrowing Base.
“Liquidity Period” means any period (a) beginning on the date on which
Availability shall have been less than the greater of (i) 10% of the Line Cap
and (ii) $12,000,000, in either case for each day during a period of 5
consecutive Business Days, and (b) ending on the date on which Availability is
equal to or greater than the greater of (i) 10% of the Line Cap and
(ii) $12,000,000 for each day during a period of 30 consecutive calendar days.
“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, each Blocked Account Agreement, the ABL Intercreditor
Agreement, any Additional Agreement and any other document or instrument
designated by the Lead Borrower and the Administrative Agent as a “Loan
Document.” Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto.
“Loan Guaranty” means (a) means the Loan Guaranty Agreement, substantially in
the form of Exhibit I, executed by each Loan Party party thereto and the
Administrative Agent for the benefit of the Secured Parties and (b) each other
guaranty agreement in substantially the form attached as Exhibit I, another form
of guaranty that is otherwise reasonably satisfactory to the Administrative
Agent and the Lead Borrower or any supplement or joinder to the guaranty
agreement, in each case, executed by any Person pursuant to Section 5.12 or as
provided in the definition of “Subsidiary Guarantor”.
“Loan Parties” means Holdings, Intermediate Holdings, the Borrowers, each
Subsidiary Guarantor, and in each case their respective successors and permitted
assigns.
“Lockbox” has the meaning assigned to such term in Section 5.15(a).
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Account” means any Deposit Account or Securities Account of a Loan
Party other than any Excluded Account.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
Intermediate Holdings, the Lead Borrower and its Restricted Subsidiaries, taken
as a whole, (ii) the rights and remedies (taken as a whole) of the
Administrative Agent (on behalf of the Lenders) under the applicable Loan
Documents or (iii) the ability of the Loan Parties (taken as a whole) to perform
their payment obligations under the applicable Loan Documents.
“Material Debt Instrument” means any promissory note payable to, or in favor, of
a Loan Party with an aggregate principal amount outstanding, in each case, of
not less than $15,000,000.
“Maturity Date” means (a) with respect to the Initial Revolving Loans, the
Initial Revolving Credit Maturity Date, (b) with respect to any Incremental
Revolving Facility, the final maturity date set forth in the applicable
Incremental Revolving Facility Amendment and (c) with respect to any Extended
Revolving Credit Commitment, the final maturity date set forth in the applicable
Extension Amendment.


-43-



--------------------------------------------------------------------------------





“Maximum Rate” has the meaning assigned to such term in Section 9.20.
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” has the meaning assigned to such term in the preamble to this Agreement.
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Lead Borrower or any of its
Restricted Subsidiaries, or any of their respective ERISA Affiliates, makes or
is obligated to make contributions or with respect to which any of them has any
ongoing obligation or liability, contingent or otherwise.
“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of Holdings, Intermediate Holdings, the Lead Borrower
and its Restricted Subsidiaries for the applicable Fiscal Quarter or Fiscal Year
and for the period from the beginning of the then-current Fiscal Year to the end
of the period to which the relevant financial statements relate.
“Net Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest Expense, in
each case for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis.
“Net Orderly Liquidation Value” means with respect to Eligible Inventory of any
Person, the orderly liquidation value thereof, net of all costs and expenses
reasonably estimated to be incurred in connection with such liquidation, as
determined based upon the most recent Inventory appraisal conducted in
accordance with this Agreement.
“Net Proceeds” means, with respect to any issuance or incurrence of Indebtedness
or Capital Stock, the Cash proceeds thereof, net of all Taxes and customary
fees, commissions, costs, underwriting discounts and other fees and expenses
incurred in connection therewith.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).
“Notice of Intent to Cure” has the meaning assigned to such term in Section
6.15(b).
“Obligations” means, collectively, the US Obligations and the Canadian
Obligations.
“OFAC” has the meaning assigned to such term in Section 3.17.
“Organizational Documents” means (a) with respect to any corporation, its
certificate and/or articles of incorporation or organization and its by-laws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), (b) with respect to any limited partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any
general partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), and (e) with respect to any other form of
entity, such other organizational documents required by local law or customary
under such jurisdiction to document the formation and governance principles of
such type of entity. In the event that any term or condition of this Agreement
or any other Loan Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Agreed Adjustments” means any add-backs and adjustments (including pro
forma adjustments pursuant to clause (b)(xi) of the definition of “Consolidated
Adjusted EBITDA”), to the extent not otherwise included in Consolidated Net
Income, of the type reflected in (a) the Sponsor Model (b) the quality of


-44-



--------------------------------------------------------------------------------





earnings report with respect to the Target delivered to the Arrangers on or
prior to May 9, 2018, and (c) the confidential information memorandum and lender
presentations in respect of the Term Facility, in each case, which add-backs and
adjustments shall not, for the avoidance of doubt, be limited to the time
periods or amounts in respect of which such add backs and adjustments were
identified therein.
“Other Connection Taxes” means, with respect to any Lender, any Issuing Bank,
any Swingline Lender or the Administrative Agent, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Revolving Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other similar Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but not including, for the avoidance of doubt, any such
Taxes that are Other Connection Taxes imposed with respect to an assignment,
grant of a participation, designation of a different lending office or other
transfer (other than an assignment or designation of a different lending office
made pursuant to Section 2.19) or Excluded Taxes.
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans occurring on such date, (b) with respect to any Letters of Credit, the
Dollar Equivalent of the aggregate amount available to be drawn under such
Letters of Credit after giving effect to any changes in the aggregate amount
available to be drawn under such Letters of Credit or the issuance or expiry of
any Letters of Credit, including as a result of any LC Disbursements and (c)
with respect to any LC Disbursements on any date, the Dollar Equivalent of the
amount of the aggregate outstanding amount of such LC Disbursements on such date
after giving effect to any disbursements with respect to any Letter of Credit
occurring on such date and any other changes in the aggregate amount of the LC
Disbursements as of such date, including as a result of any reimbursements by
any Borrower of unreimbursed LC Disbursements.
“Overadvance” means a US Overadvance or a Canadian Overadvance.
“Parent Company” means Holdings, Intermediate Holdings and any other Person of
which the US Borrower is an indirect Wholly-Owned Subsidiary.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation for the European Union relating to Economic and Monetary Union.
“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past, present and future infringements thereof; (e) all rights to
sue for past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.
“Payment Conditions” means as to any transaction, (i) no Specified Default
exists or would result from any such transaction, and (ii) Availability
(calculated on a Pro Forma Basis) on the date of the proposed transaction and
the 30-Day Average Availability immediately preceding such transaction would be
greater than (a) in the case of Restricted Payments, (x) if the Fixed Charge
Coverage Ratio (calculated on a Pro Forma Basis) is greater than or equal to
1.00:1.00, the greater of 15% of the Line Cap and $15,000,000 and (y) if the
Fixed Charge Coverage Ratio (calculated


-45-



--------------------------------------------------------------------------------





on a Pro Forma Basis) is less than 1.00:1.00, the greater of 17.5% of the Line
Cap and $18,000,000 and (b) in the case of Investments, Restricted Debt Payments
and any other transaction subject to Payment Conditions, (x) if the Fixed Charge
Coverage Ratio (calculated on a Pro Forma Basis) is greater than or equal to
1.00:1.00, the greater of 12.5% of the Line Cap and $12,000,000 and (y) if the
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) is less than
1.00:1.00, the greater of 15.0% of the Line Cap and $15,000,000.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Lead Borrower or any of its Restricted Subsidiaries, or any of
their respective ERISA Affiliates, maintains or contributes to or has an
obligation to contribute to, or otherwise has any liability, contingent or
otherwise.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.
“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State, the PPSA register or other
appropriate office or security register of the jurisdiction of organization
(and, as applicable, of the jurisdiction of the registered office, chief
executive office or location where such Loan Party maintains Collateral) of each
Loan Party, the filing of appropriate assignments or notices with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, in each case in favor
of the Administrative Agent for the benefit of the Secured Parties and the
delivery to the Administrative Agent (or the Term Agent as bailee and agent for
the Administrative Agent) of any stock certificate or Material Debt Instrument
required to be delivered pursuant to the applicable Loan Documents, together
with instruments of transfer executed in blank and entry into a Blocked Account
Agreement with respect to each Blocked Account, in each case, subject in all
respects to the definitions of “Collateral and Guarantee Requirement” and
“Excluded Assets” and the last paragraph of Section 4.01.
“Permitted Acquisition” means any acquisition by the Lead Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of all or substantially all of the assets of, or any business line, unit or
division or product line of, any Person or of a majority of the outstanding
Capital Stock of any Person (but in any event including any Investment in (x)
any Person that results in such Person becoming a Restricted Subsidiary of the
Lead Borrower, (y) any Restricted Subsidiary which serves to increase the Lead
Borrower’s or any Restricted Subsidiary’s respective equity ownership in such
Restricted Subsidiary or (z) any joint venture for the purpose of increasing the
Borrower’s or its relevant Restricted Subsidiary’s ownership interest in such
joint venture); provided, that the total consideration paid by Loan Parties
(including pursuant to an Investment in any Restricted Subsidiary) for (a) the
Capital Stock of any Person that does not become a Guarantor and (b) in the case
of an asset acquisition, assets that are not acquired by the Lead Borrower or
any Guarantor, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed an
amount outstanding equal to the sum of (i) the greater of $60,000,000 and 35.0%
of Consolidated Adjusted EBITDA and (ii) amounts otherwise available under
clauses (b)(iii), (d) (solely with respect to Investments in joint ventures),
(q), (r), (bb) and (dd) of Section 6.06; provided, further, that the limitation
described in the foregoing proviso shall not apply (A) to any acquisition to the
extent such acquisition is made with the proceeds of sales of the Qualified
Capital Stock of, or common equity capital contributions to, the Lead Borrower
or any Restricted Subsidiary, (B) to any acquisition to the extent at least
75.0% of the Consolidated Adjusted EBITDA (as determined by the Lead Borrower in
good faith) of the Person(s) (or assets) acquired in such acquisition (for this
purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their respective Restricted
Subsidiaries) is generated by Person(s) that will become (or, in the case of
asset acquisitions, are acquired by) Subsidiary Guarantors (or, if less than
75.0%, after giving pro forma effect thereto, the percentage of Consolidated
Adjusted EBITDA attributable to Loan Parties would be greater than the
percentage immediately prior thereto), (C) to the portion of such consideration
provided by Restricted Subsidiaries that are not Loan Parties, including through
cash flow, asset sale proceeds and Indebtedness proceeds of such Restricted
Subsidiaries and/or (D) if the Payment Conditions are satisfied, on a Pro Forma
Basis. In the event the


-46-



--------------------------------------------------------------------------------





amount available under the first proviso above is reduced as a result of any
acquisition of any Restricted Subsidiary that does not become a Loan Party (or
any assets that are not transferred to a Loan Party) and such Restricted
Subsidiary subsequently becomes a Loan Party (or such assets are subsequently
transferred to a Loan Party), the amount available under such limit shall be
proportionately increased as a result thereof.
“Permitted Discretion” means the reasonable (from the perspective of a secured
asset-based lender) business judgment exercised in good faith in accordance with
customary business practices of the Administrative Agent for comparable
asset-based lending transactions.
“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.
“Permitted Junior Debenture Refinancing” means, with respect to the Junior
Debentures, any amendment, supplement, modification, extension, renewal,
restatement, amendment and restatement, refinancing, refunding or replacement of
such Junior Debentures that satisfies the conditions set forth in clause (i) of
the proviso to Section 6.01(p).
“Permitted Liens” means Liens permitted pursuant to Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.
“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (other than a Multiemployer Plan) maintained by the US Borrower or
any of its Restricted Subsidiaries for employees of the US Borrower or any of
its Restricted Subsidiaries or any such Pension Plan to which the US Borrower or
any of its Restricted Subsidiaries is required to contribute on behalf of any of
its employees.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) and the regulations thereunder; provided, however, if validity,
perfection and effect of perfection and non-perfection and opposability of the
Administrative Agent’s Lien in any Collateral are governed by the personal
property security laws of any Canadian jurisdiction other than the Province of
Ontario, PPSA shall mean those personal property security laws (including the
Civil Code of Quebec) of such other jurisdiction for the purposes of the
provisions hereof relating to such validity, perfection, and effect of
perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Priority Payable Reserve” means, in each case other than items reflected in the
GST, HST Tax Reserve and the Rent and Charges Reserves, with respect to the
Canadian Loan Parties, the total amount of the accrued or past due liabilities
at such time of the Canadian Loan Parties which are secured by a Lien, choate or
inchoate, which ranks or is capable of ranking prior to or pari passu with the
Administrative Agent’s Liens in respect of Canadian Loan Parties’ Eligible
Accounts or Canadian Loan Parties’ Eligible Inventory, including amounts owing
for wages (including amounts protected by the Wage Earner Protection Program Act
(Canada)), vacation pay, employee deductions, sales tax, excise tax, tax payable
pursuant to Part IX of the Excise Tax Act (Canada) (net of GST input credits),
income tax, workers’ compensation, government royalties, employee and employer
pension plan contributions (including “normal cost”, “special payments” and any
other payments in respect of any funding deficiencies or shortfalls), Taxes, and
other


-47-



--------------------------------------------------------------------------------





statutory or other claims, in each case to the extent that such claims have or
may have priority over, or rank pari passu with, the Administrative Agent’s
Liens.
“Pro Forma Basis” or “pro forma effect” means, as to any calculation of any
financial ratio or test (including the First Lien Leverage Ratio, the Fixed
Charge Coverage Ratio, the Net Interest Coverage Ratio, Consolidated Adjusted
EBITDA, Consolidated Total Assets or any component definitions of any of the
foregoing), such financial ratio or test shall be calculated on a pro forma
basis in accordance with Section 1.11 and shall give pro forma effect to any
Specified Transactions (and if applicable, any Limited Condition Transaction)
and other pro forma adjustments pursuant to Section 1.11.
“Projections” means the projections of the Lead Borrower and its subsidiaries
included in the Sponsor Model, including any financial estimates, forecasts and
other forward looking financial information set forth therein.
“Promissory Note” means a promissory note of the relevant Borrower payable to
any Lender or its registered assigns, in substantially the form of Exhibit G,
evidencing the aggregate outstanding principal amount of Revolving Loans of such
Borrower to such Lender resulting from the Revolving Loans made by such Lender.
“Protective Advance” has the meaning assigned to such term in Section 2.06(a).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” means any Charge associated with, or in anticipation of,
or preparation for, compliance with the requirements of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, any Charge relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.
“Public Lender” has the meaning assigned to such term in Section 9.01(d).
“Published LIBO Rate” means, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate (“LIBOR”)
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in the applicable
currency, determined as of approximately 11:00 a.m. (London, England time), two
Business Days prior to the commencement of such Interest Period, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays LIBOR for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period in
such currency, determined as of approximately 11:00 a.m. (London, England time)
two Business Days prior to the commencement of such Interest Period; provided
that if LIBOR is quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, LIBOR shall be equal
to the Interpolated Rate. If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (a) the
circumstances set forth in Section 2.14 have arisen and such circumstances are
unlikely to be temporary or (b) the circumstances set forth in Section 2.14 have
not arisen but the supervisor for the administrator of the Published LIBO Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Published LIBO Rate shall no longer be used for determining interest rates for
loans, the Administrative Agent and the Lead Borrower shall endeavor to
establish an alternate reference rate of interest to LIBOR that gives due
consideration to the then prevailing market convention for determining a
reference rate of interest for leveraged syndicated loans in the United States
at such time, and shall enter into an amendment to this Agreement to reflect
such alternate reference rate of interest and such other related changes to this
Agreement as


-48-



--------------------------------------------------------------------------------





may be applicable. To the extent an alternate reference rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the Lead
Borrower.  Until an alternate reference rate of interest shall be determined in
accordance herewith (but, in each case, only to the extent the Published LIBO
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a LIBO Rate Loan shall
be ineffective, and (y) if any Borrowing Request requests a LIBO Rate Loan, such
Borrowing shall be made as an ABR Loan; provided that, if such alternate
reference rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. .
“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.
“Qualified Cash” means the amount of unrestricted cash and cash equivalents of
the applicable Loan Parties at such time to the extent held in an account both
(a) maintained with the Administrative Agent and (b) subject to a Blocked
Account Agreement in favor of the Administrative Agent and in compliance with
Section 5.15.
“Qualifying IPO” means the issuance and sale by the Lead Borrower or any Parent
Company of its common Capital Stock in an underwritten primary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) pursuant to which Net Proceeds of at least $35,000,000 are received
by, or contributed to, the Lead Borrower.
“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).
“Reallocation” has the meaning assigned to such term in Section 2.25(a).
“Reallocation Date” has the meaning assigned to such term in Section 2.25(a).
“Refinancing” has the meaning assigned to such term in Section 4.01(o).
“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).
“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Register” has the meaning assigned to such term in Section 9.05(b).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.


-49-



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment, including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
“Rent and Charges Reserve” means the aggregate of (a) all past due amounts due
and owing by a Loan Party to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Eligible Inventory and could legally assert a Lien on any Eligible Inventory;
and (b) an amount equal to up to three months’ rent for all of the Loan Parties’
leased locations or the amount that may be payable for up to three months to any
third party warehouse or other storage facilities where Eligible Inventory is
located, in each case, other than (x) any such location with respect to which
the Administrative Agent shall have received a Collateral Access Agreement in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood that upon receipt of any such Collateral Access Agreement with
respect to such location the portion of any Rent and Charges Reserve
attributable to such location shall be immediately released), (y) any amounts
being disputed in good faith and (z) any such location where Eligible Inventory
not in excess of $500,000 is located.
“Representatives” has the meaning assigned to such term in Section 9.13.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
or unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposure and such unused commitments at such time; provided
that the Revolving Credit Exposure and unused Commitments of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders at any
time; provided, that the amount of any participation in any Swingline Loan and
unreimbursed LC Obligations that a Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swingline Lender or Issuing Bank, as the case may
be, in making such determination to the extent such Lender that is the Swingline
Lender or Issuing Bank is not a Defaulting Lender.
“Required Minimum Balance” has the meaning assigned to such term in Section
5.15(b).
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, territorial, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party and, solely for purposes of notices given
pursuant to Article 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of any Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Lead Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Lead


-50-



--------------------------------------------------------------------------------





Borrower as at the dates indicated and its consolidated income and cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.
“Restricted Debt” has the meaning set forth in Section 6.04(b).
“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).
“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Lead Borrower, except a
dividend payable solely in shares of Qualified Capital Stock to the holders of
such class; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of any shares of any class of the
Capital Stock of the Lead Borrower and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Capital Stock of the Lead Borrower now or
hereafter outstanding.
“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Lead Borrower.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) the date of the Borrowing of such Revolving Loan, (ii) each date
of any continuation of such Revolving Loan pursuant to the terms of this
Agreement, (iii) the date of delivery of any Borrowing Base Certificate required
to be delivered pursuant to Section 5.01(l) (without giving effect to the
proviso thereto) and (iv) the date of any voluntary reduction of the related
Commitment pursuant to Section 2.09(c); (b) with respect to any Letter of
Credit, each of the following: (i) the date of on which such Letter of Credit is
issued, (ii) the date of any amendment of such Letter of Credit that has the
effect of increasing the face amount thereof and (iii) the date of delivery of
any Borrowing Base Certificate required to be delivered pursuant to Section
5.01(l) (without giving effect to the proviso thereto); and (c) any additional
date as the Administrative Agent or the relevant Issuing Bank, as applicable,
may determine or the Required Lenders may require at any time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the Total Revolving Credit Exposure, at such
time.
“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility and/or any Extended Revolving Facility.
“Revolving Loans” means the Initial Revolving Loans, the Swingline Loans and the
Additional Revolving Loans.
“Royalty Reserve” means, as of any date of determination, the aggregate of (a)
all past due royalty payments owing by a Loan Party as of such date of
determination, plus (b) an amount equal to projected royalty payments
anticipated to be owing by the Loan Parties in the three months following such
date of determination.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.
“Sanctions” has the meaning assigned to such term in Section 3.17.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Secured Banking Services Obligations” means the US Secured Banking Services
Obligations and the Canadian Secured Banking Services Obligations.


-51-



--------------------------------------------------------------------------------





“Secured Banking Services Provider” means the Administrative Agent, any Lender
or any Arranger or an Affiliate of the Administrative Agent, any Lender or any
Arranger as of the Closing Date or when such an arrangement is entered into,
that is providing Banking Services.
“Secured Hedging Obligations” means Canadian Secured Hedging Obligations and US
Secured Hedging Obligations.
“Secured Obligations” means all Obligations, together with (a) all Secured
Banking Services Obligations and (b) all Secured Hedging Obligations.
“Secured Parties” means (a) the Lenders, (b) the Issuing Banks, (c) the
Administrative Agent, (d) each counterparty to a Hedge Agreement with a Loan
Party the obligations under which constitute Secured Hedging Obligations, (e)
Secured Banking Services Provider, (f) the Arrangers and (g) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document.
“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.
“Security Agreements” means the US Security Agreement and the Canadian Security
Agreement.
“Senior Note Documents” means the Senior Note Indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing the Senior Notes or providing for any Guarantee or other right in
respect thereof.
“Senior Note Indenture” means the Indenture for the Senior Notes, dated as of
June 30, 2014, among Holdings, the Borrower, the subsidiaries party thereto and
Wells Fargo Bank, National Association, as trustee.
“Senior Notes” means the senior unsecured notes due 2022 in the aggregate
principal amount of $330,000,000 and the Guarantees thereof, in each case
together with any amendment, modification, supplement, restatement, amendment
and restatement, extension, renewal, refinancing, refunding or replacement
thereof to the extent permitted or not restricted by this Agreement.
“SPC” has the meaning assigned to such term in Section 9.05(e).
“Specified Default” means any Event of Default arising under Section 6.15(a)
after the expiration of any cure periods set forth in Section 6.15(b),
Section 7.01(a) (solely with respect to principal, interest and recurring fees),
Section 7.01(d) (with respect to any material misrepresentation in any Borrowing
Base Certificate that resulted in a material overstatement of the Borrowing
Base), Section 7.01(e)(i), Section 7.01(e)(ii), Section 7.01(f) or
Section 7.01(g).
“Specified Transaction” means (a) (i) any incurrence or issuance of any
Indebtedness (excluding any borrowings under this Agreement or any Additional
Revolving Facility incurred substantially concurrently with such Specified
Transaction), and (ii) any prepayment, redemptions, repurchases and other
retirements of any Indebtedness (in the case of any Additional Revolving
Facility, to the extent accompanied by a permanent reduction in the commitments
thereunder), (b) to the extent applicable in determining the First Lien Leverage
Ratio, the incurrence of any Lien on Collateral, (c) any Permitted Acquisition
and any Investment that results in a Person becoming a Restricted Subsidiary,
(d) any Restricted Payment, (e) any Restricted Debt Payment, (f) any
Disposition, whether by purchase, merger, amalgamation or otherwise, of (i) all
or substantially all of the assets of, or any business line, unit or division


-52-



--------------------------------------------------------------------------------





or product line of, the Lead Borrower or any Restricted Subsidiary, (ii) the
Capital Stock of any Restricted Subsidiary that results in such Restricted
Subsidiary no longer being a Restricted Subsidiary of the Lead Borrower, or
(iii) any asset pursuant to Section 6.07(h) having a Fair Market Value greater
than $50,000,000, (h) to the extent elected by the Lead Borrower to be excluded
in calculating Consolidated Adjusted EBITDA, any designation of operations or
assets of a Borrower or a Restricted Subsidiary as discontinued operations in
accordance with GAAP, (i) solely for the purposes of determining the applicable
amount of Cash and Cash Equivalents, any contribution of capital to (and the Net
Proceeds from the issuance of any Qualified Capital Stock by) a Borrower or a
Restricted Subsidiary, (j) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary
in compliance with this Agreement, and (i) any other transaction that by the
terms of this Agreement requires a financial ratio to be calculated on “Pro
Forma Basis” or after giving pro forma effect thereto.
“Specified Transaction Date” means the date a Specified Transaction is
consummated.
“Split Collateral Basis” means, with respect to any Indebtedness, the
obligations thereunder are secured by US ABL Priority Collateral (or similar
current assets) on a junior priority basis relative to the Secured Obligations
and secured by all other US Collateral on a senior priority basis relative to
the Secured Obligations, in each case, as provided in an ABL Intercreditor
Agreement.
“Sponsor” means CCMP Capital Advisors, LLC and any of its controlled Affiliates
and funds managed or advised by any of them or any of their respective
controlled Affiliates.
“Sponsor Model” means the financial model delivered by the Sponsor to the
Arrangers on May 3, 2018.
“Spot Rate” means, on any date of determination, the exchange rate, as
determined by the Administrative Agent, that is applicable to conversion of one
currency into another currency, which is (a) the exchange rate reported by
Bloomberg (or other commercially available source designated by the
Administrative Agent) as of the end of the preceding Business Day in the
financial market for the first currency or (b) if such report is unavailable for
any reason, the spot rate for the purchase of the first currency with the second
currency as in effect during the preceding Business Day in Administrative
Agent's principal foreign exchange trading office for the first currency.
“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
“Subject Default” has the meaning assigned to such term in Section 1.03(e).
“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.
“Subordinated Indebtedness” means any Indebtedness (other than Indebtedness
among Holdings and/or its subsidiaries) of the Borrowers or any of their
Restricted Subsidiaries that is expressly subordinated in right of payment to
the Obligations.
“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof in each case to the extent
such entity’s financial results are required to be included in such Person’s
consolidated financial statements under GAAP; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interests in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise specified, “subsidiary”
shall mean any subsidiary of the Lead Borrower.


-53-



--------------------------------------------------------------------------------





“Subsidiary Guarantor” means (x) on the Closing Date, each Restricted Subsidiary
of the Lead Borrower (other than any subsidiary that is an Excluded Subsidiary)
and (y) thereafter, each subsidiary of the Lead Borrower that guarantees any of
the Secured Obligations pursuant to the terms of this Agreement, in each case,
until such time as the relevant subsidiary is released from its obligations
under the Loan Guaranty in accordance with the terms and provisions hereof,
provided, however, that notwithstanding the foregoing, with respect to any
Credit Extension, Overadvance or Protective Advance made to the US Borrower, a
Subsidiary Guarantor will at no time include a Foreign Subsidiary, a Foreign
Subsidiary Holdco or any direct or indirect subsidiary of a Foreign Subsidiary
or a Foreign Subsidiary Holdco, regardless of whether any such entity guarantees
any Secured Obligations of the Canadian Borrower. Notwithstanding the foregoing,
the Lead Borrower may elect, in its sole discretion (and, in the case of a
Foreign Subsidiary, with the prior written consent of the Administrative Agent),
to cause any Restricted Subsidiary that is not otherwise required to be a
Subsidiary Guarantor to provide a Loan Guaranty by causing such Restricted
Subsidiary to execute a joinder to the Loan Guaranty in substantially the form
attached as an exhibit thereto and satisfy the requirements set forth in the
definition of “Collateral and Guarantee Requirements”, and any such Restricted
Subsidiary shall be a Loan Party and Subsidiary Guarantor hereunder for all
purposes; provided that upon such election such Restricted Subsidiary shall no
longer be deemed to be an Excluded Subsidiary; provided, further, that the Lead
Borrower may elect to re-designate such Restricted Subsidiary as an Excluded
Subsidiary (and such Restricted Subsidiary shall be released from its Loan
Guaranty pursuant to Section 9.23), provided that, at the time of such
designation, the Investments in such Restricted Subsidiary made while such
Restricted Subsidiary was a Loan Party and the Indebtedness and Liens of such
Restricted Subsidiary incurred while such Restricted Subsidiary was a Loan Party
will be deemed to constitute Investments, Indebtedness and Liens of a Restricted
Subsidiary that is not a Loan Party for purposes of this Agreement.
“Supporting Information” means (a) a detailed aging, by total, of the Loan
Parties’ Accounts, together with reconciliation and supporting documentation for
any reconciling items noted and (b) a listing of the Loan Parties Inventory
pursuant to a detailed Inventory system/perpetual report together with a
reconciliation to the Loan Parties’ general ledger accounts.
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means $15,000,000. The Swingline Commitment is part of
and not in addition to the Commitments.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall equal to its Applicable Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” means Barclays, in its capacity as lender of Swingline Loans
hereunder, or any successor lender of Swingline Loans hereunder.
“Swingline Loan” means any Loan made pursuant to Section 2.24(a).
“Swingline Loan Request” means a notice of a Swingline Loan Borrowing pursuant
to Section 2.24(b), which shall be substantially in the form of Exhibit B-3 or
such other form as approved by the Administrative Agent.
“Target” means the entity previously identified to the Arrangers as “Buffalo”.
“Tax and Trust Funds” has the meaning specified in the definition of “Excluded
Asset”.
“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges in the nature of a tax imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.


-54-



--------------------------------------------------------------------------------





“Term Agent” means the administrative agent, the trustee or other similar
representative under the Term Credit Agreement.
“Term Credit Agreement” means the Term Credit Agreement, dated as of the Closing
Date, among, inter alios, Holdings, the US Borrower, the Term Agent and the
lenders from time to time party thereto and any other document governing any
Term Facility.
“Term Collateral” means Term Priority Collateral (as defined in the
Intercreditor Agreement).
“Term Facility” means the credit facilities governed by the Term Credit
Agreement and one or more debt facilities or other financing arrangements
(including indentures) providing for loans, notes or other long-term
indebtedness that replace or refinance such credit facility, including any such
replacement or refinancing facility or other financing arrangements (including
indentures) that increases or decreases the amount permitted to be borrowed
thereunder or alters the maturity thereof and whether by the same or any other
agent, lender or group of lenders, and any amendments, supplements,
modifications, extensions, renewals, restatements, amendments and restatements
or refundings thereof or any such indentures or credit facilities that replace
or refinance such credit facility (or any subsequent replacement thereof) to the
extent permitted pursuant to Section 6.01(p) (or any other provision in Section
6.01, so long as, if applicable, any corresponding Lien is permitted by Section
6.02).
“Term Facility Documentation” means the Term Facility and all related notes,
collateral documents, letters of credit and guarantees, instruments and
agreements executed in connection therewith, and any appendices, exhibits or
schedules to any of the foregoing (as the same may be in effect from time to
time).
“Term Loans” shall mean the loans under the Term Facility.
“Term Obligations” means (a) the “Secured Obligations” as defined in the Term
Credit Agreement and with respect to any other Term Facility, any equivalent
term under such Term Facility, (b) all unpaid principal and accrued and unpaid
interest and fees owing respect to any “Incremental Loans” and “Incremental
Equivalent Debt” (each as defined in the Term Credit Agreement or any equivalent
term under any documentation governing any Term Facility) and (c) all unpaid
principal and accrued and unpaid interest and fees owing with respect to any
Refinancing Indebtedness in respect of any or all of the foregoing.
“Termination Date” means the date that all or any Commitments have expired or
terminated and the principal of and interest on each Revolving Loan and all
fees, expenses and other amounts and Obligations payable under any Loan
Document, Banking Services Obligations and Hedging Obligations have been paid in
full (other than (a) contingent indemnification obligations and (b) Banking
Services Obligations or Hedging Obligations that are not being terminated as to
which arrangements reasonably satisfactory to the applicable counterparty have
been made), all Letters of Credit, Swingline Loans and Protective Advances have
expired or have been terminated (or have been collateralized or back-stopped by
a letter of credit or otherwise in a manner reasonably satisfactory to the
relevant Issuing Bank) and all LC Disbursements have been reimbursed.
“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters determined in accordance with, and subject to, Section 1.11(c).
“Threshold Amount” means $40,000,000.
“Total Revolving Credit Exposure” means at any time, the sum of the Initial
Revolving Credit Exposure and the Additional Revolving Credit Exposure.
“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, domain names and logos, slogans and
other indicia of origin under the laws of any jurisdiction in the world, and the
registrations and applications for registration thereof and the goodwill of the
business connected to the use of and symbolized by the foregoing; (b) all
renewals of the foregoing; (c) all income, royalties, damages, and payments now
or hereafter due or payable with respect thereto, including, without limitation,
damages, claims and


-55-



--------------------------------------------------------------------------------





payments for past, present and future infringements or dilutions thereof; (d)
all rights to sue for past, present, and future infringements or dilutions of
any of the foregoing, including the right to settle suits involving claims and
demands for royalties owing; and (e) all rights corresponding to any of the
foregoing.
“tranche” has the meaning assigned to such term in Section 2.23(a).
“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Refinancing, (c)  the execution, delivery
and performance by the Loan Parties of the Loan Documents (as defined in the
Term Credit Agreement) to which they are a party and the incurrence of
Indebtedness under the Term Credit Agreement on the Closing Date and (d) the
payment of the Transaction Costs.
“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.
“Trust Fund Account” means any account containing Cash and Cash Equivalents
consisting solely of Tax and Trust Funds.
“Trust Fund Certificate” means a certificate of a Responsible Officer of the
Lead Borrower certifying (a) the type and amount of any Tax and Trust Funds
contained or held in a Blocked Account, and (b) that (x) the obligation
requiring such Tax and Trust Funds is due and payable within 15 Business Days of
delivery of such certificate and (y) amounts on deposit in any applicable Trust
Fund Account are insufficient to make such payment.
“Trust Preferred Securities” means the 11.6% trust preferred securities issued
by The Hillman Trust pursuant to an amended and restated declaration of trust,
dated September 5, 1997, as amended, revised or modified.
“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the LIBO Rate, the BA
Loan Rate, the Canadian Prime Rate, the Canadian Base Rate or the Alternate Base
Rate.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the creation or perfection
of security interests.
“Unrestricted Subsidiary” means any subsidiary of any Borrower designated by the
Lead Borrower as an Unrestricted Subsidiary on the Closing Date and listed on
Schedule 5.10 or after the Closing Date pursuant to Section 5.10.
“U.S.” means the United States of America.
“US ABL Priority Collateral” means ABL Priority Collateral (as defined in the
ABL Intercreditor Agreement) of the US Loan Parties.
“US Borrower” has the meaning set forth in the preamble hereto.
“US Borrowing Base” means the sum, in Dollars, of the following as set forth in
the most recently delivered US Borrowing Base Certificate:
(a)    85% of the US Loan Parties’ Eligible Accounts; plus


-56-



--------------------------------------------------------------------------------





(b)    the lesser of (i) 85% of the Net Orderly Liquidation Value of the US Loan
Parties’ Eligible Inventory or (ii) 75% of the lower of (A) the market value (on
a first in first out basis) and (B) the book value of the US Loan Parties’
Eligible Inventory if such calculation is made at any other time (in each case,
as determined by the Lead Borrower in good faith); plus
(c)    100% of Qualified Cash of the US Loan Parties, up to an amount not
exceeding $20,000,000 in the aggregate; minus
(d)    any Availability Reserve established in connection with the foregoing.
In connection with any Specified Transaction, the US Borrower may submit a US
Borrowing Base Certificate reflecting a calculation of the US Borrowing Base
that includes Eligible Accounts and Eligible Inventory (otherwise satisfying the
criteria in respect thereof, contained in such definition) acquired by US Loan
Parties in connection with such Specified Transaction (the “Acquired US Eligible
Accounts” and the “Acquired US Eligible Inventory”, respectively) and, from and
after the Specified Transaction Date, the US Borrowing Base hereunder shall be
calculated giving effect thereto; provided that prior to the completion of a
field examination and inventory appraisal with respect to such Acquired US
Eligible Accounts and Acquired US Eligible Inventory, such adjustment to the US
Borrowing Base shall only be available if a customary desktop audit with respect
to such assets reasonably satisfactory to the Administrative Agent in its
Permitted Discretion has been completed and shall be limited to (i) from the
Specified Transaction Date until the date that is 91 days after the Specified
Transaction Date, the aggregate amount of Acquired US Eligible Accounts and
Acquired US Eligible Inventory included in the US Borrowing Base prior to the
completion of a field examination and inventory appraisal with respect thereto,
shall not exceed 10% of the US Borrowing Base (calculated after giving effect to
the inclusion (up to such 10% cap) of the Acquired US Eligible Accounts and
Acquired US Eligible Inventory as to which a field examination and inventory
appraisal has not been performed). From the 91st day following the Specified
Transaction Date (or such later date as the Administrative Agent may agree), the
US Borrowing Base shall be calculated without reference to the Acquired US
Eligible Accounts and the Acquired US Eligible Inventory until a field
examination and inventory appraisal has been completed with respect to such
assets; it being understood and agreed that (x) there shall be no Default or
Event of Default solely as a result of a failure to complete and deliver such
inventory appraisal and field examination on or prior to the dates indicated
above and (y) the performance of such inventory appraisal and field examination
on the Acquired US Eligible Accounts and the Acquired US Eligible Inventory
shall not count toward the limitations on the number of inventory appraisals and
field examinations contained in Section 5.06(b).
Notwithstanding anything to the contrary herein, (i) for the period from and
including the Closing Date until the 90th day after the Closing Date (or (A)
such earlier date on which the US Borrower delivers an inventory appraisal and
field examination reasonably satisfactory to the Administrative Agent or (B)
such later date as the Administrative Agent agrees to in its Permitted
Discretion) and (ii) for purposes of the US Borrowing Base Certificate required
to be delivered on or prior to the Closing Date), the US Borrowing Base shall be
$93,750,000; provided that the US Borrowing Base shall be deemed to be $0 if the
inventory appraisal and field examination are not delivered by the 91st day
after the Closing Date (or such later date as the Administrative Agent agrees to
in its Permitted Discretion).
“US Borrowing Base Certificate” means a certificate from a Responsible Officer
of the Lead Borrower, in substantially the form of Exhibit M, as such form,
subject to the terms hereof, may from time to time be modified as agreed by the
Lead Borrower and the Administrative Agent or such other form which is
acceptable to the Administrative Agent in its reasonable discretion.
“US Collateral” means any and all property of any US Loan Party subject to a
Lien under any Collateral Document and any and all other property of any US Loan
Party, now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document, in each case, to secure the US Secured
Obligations, other than any Excluded Assets.
“US Concentration Account” has the meaning assigned to such term in Section
5.15(a).
“US Hedge Product Amount” has the meaning assigned to such term in the
definition of US Secured Hedging Obligations.
“US LC Collateral Account” has the meaning assigned to such term in Section
2.05(j).


-57-



--------------------------------------------------------------------------------





“US LC Exposure” means at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding US Letters of Credit at such time
and (b) the Dollar Equivalent of the aggregate principal amount of all LC
Disbursements with respect to US Letters of Credit that have not yet been
reimbursed at such time. The US LC Exposure of any Lender at any time shall
equal its Applicable Percentage of the aggregate US LC Exposure at such time.
“US Letters of Credit” has the meaning assigned to such term in Section
2.05(a)(i)(A).
“US Letter of Credit Sublimit” means $26,250,000, subject to increase in
accordance with Section 2.22.
“US Line Cap” means at any time, the lesser of (i) the aggregate Initial US
Commitment and (ii) the then-applicable US Borrowing Base. “US Loan Party” means
any Loan Party that is incorporated or organized under the laws of the US, any
state thereof or the District of Columbia; provided, that a US Loan Party will
at no time include a Foreign Subsidiary, a Foreign Subsidiary Holdco or any
direct or indirect subsidiary of a Foreign Subsidiary or a Foreign Subsidiary
Holdco.
“US Lockbox” has the meaning assigned to such term in Section 5.15(a).
“US Obligations” means all unpaid principal of and accrued and unpaid interest,
fees and expenses (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Initial US Revolving
Loans, any Additional Revolving Loans made to the US Borrower, all US
Overadvances, all US Protective Advances, all US LC Exposure, all Swingline
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and all other advances to, debts, liabilities and obligations of the
US Loan Parties to the Lenders or to any Lender, the Administrative Agent, any
Issuing Bank or any indemnified party arising under the Loan Documents in
respect of any Revolving Loan, Overadvance, Protective Advance or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute, contingent, due or to become due, now existing or hereafter arising.
“US Overadvance” has the meaning assigned to such term in Section 2.04(a).
“US Protective Advance” has the meaning assigned to such term in Section
2.06(a).
“US Required Lenders” means, at any time, Lenders having Initial US Revolving
Credit Exposure or unused Initial US Commitments representing more than 50% of
the sum of the total Initial US Revolving Credit Exposure and such unused
Initial US Commitments at such time; provided that the Initial US Revolving
Credit Exposure and unused Initial US Commitments of any Defaulting Lender shall
be disregarding in the determination of the US Required Lenders at any time.
“US Secured Banking Services Obligations” means the Banking Services Obligations
of a US Loan Party provided by Secured Banking Services Providers that are not
“Banking Services Obligations” as defined in the Term Credit Agreement or any
equivalent under the Term Facility.
“US Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) of any US Loan Party under each Hedge Agreement that
(a) is in effect on the Closing Date between any US Loan Party and a
counterparty that is the Administrative Agent, a Lender, an Arranger or any
Affiliate of the Administrative Agent, a Lender or an Arranger as of the Closing
Date or (b) is entered into after the Closing Date between any US Loan Party and
any counterparty that is (or is an Affiliate of) the Administrative Agent, any
Lender or any Arranger at the time such Hedge Agreement is entered into, for
which such US Loan Party agrees to provide security and in each case that has
been designated to the Administrative Agent in writing by the US Borrower as
being a US Secured Hedging Obligation for purposes of the Loan Documents, it
being understood that each counterparty thereto shall be deemed (A) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(B) to agree to be bound by the provisions of Article 8, Section 9.03 and
Section 9.10 as if it were a Lender; provided that for any such US Secured
Hedging Obligations to constitute “Designated Hedging Obligations,” the
applicable US


-58-



--------------------------------------------------------------------------------





Loan Party must have provided written notice to the Administrative Agent
substantially in the form of Exhibit N notifying the Administrative Agent of (i)
the ‎existence of the applicable Hedge Agreement and (ii) the maximum amount of
obligations of the applicable US Loan Party that may arise ‎thereunder (the “US
Hedge Product Amount”). The US Hedge Product Amount may be changed from time to
time upon ‎written notice to the Administrative Agent by the applicable Secured
Party and US Loan Party. ‎No US Hedge Product Amount may be established or
increased at any time that a Default or ‎Event of Default exists, or if a
reserve in such amount would cause an Overadvance.
“US Secured Obligations” means all Secured Obligations of the US Loan Parties.
“US Security Agreement” means the Pledge and Security Agreement, substantially
in the form of Exhibit J, among the US Loan Parties and the Administrative Agent
for the benefit of the Secured Parties.
“US Successor Borrower” has the meaning assigned to such term in Section
6.07(a).
“US Super Majority Lenders” means, at any time, Lenders having Initial US
Revolving Credit Exposure and unused Initial US Commitments representing more
than 66-2/3% of the sum of the aggregate Initial US Revolving Credit Exposure
and such unused Initial US Commitments of all Lenders at such time; provided
that the Initial US Revolving Credit Exposure and unused Initial US Commitment
of any Defaulting Lender shall be disregarded in the determination of the US
Super Majority Lenders at any time.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effects of any prepayments made on such
Indebtedness shall be disregarded in making such calculation.
“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classification of Revolving Loans and Borrowings. For purposes
of this Agreement, Revolving Loans may be classified and referred to by Class
(e.g., an “Initial Revolving Loan” or “Initial US Revolving Loan”) or by Type
(e.g., a “LIBO Rate Revolving Loan”) or by Class and Type (e.g., a “LIBO Rate
Initial US Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., an “Initial US Revolving Borrowing”) or by Type (e.g., a “LIBO
Rate Borrowing”) or by Class and Type (e.g., a “LIBO Rate Initial US Revolving
Borrowing”).
Section 1.03    Terms Generally.


-59-



--------------------------------------------------------------------------------





(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.
(b)    The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.”
(c)    Unless the context requires otherwise (i) any definition of or reference
to any agreement, instrument or other document herein or in any Loan Document
(or any Loan Document (as defined in the Term Credit Agreement)) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified or extended, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein), (ii) any reference to any law in any Loan Document shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law, (iii) any reference herein or in any
Loan Document to any Person shall be construed to include such Person’s
successors and permitted assigns, (iv) the words “herein,” “hereof” and
“hereunder,” and words of similar import, when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision hereof, (v) all references herein or in any Loan Document
to Articles, Sections, clauses, paragraphs, Exhibits and Schedules shall be
construed to refer to Articles, Sections, clauses and paragraphs of, and
Exhibits and Schedules to, such Loan Document, (vi) in the computation of
periods of time in any Loan Document from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
mean “to but excluding” and the word “through” means “to and including” and
(vii) the words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, securities,
accounts and contract rights.
(d)    Notwithstanding anything else provided herein or in any other Loan
Document, any interest, fee or principal payments on any Indebtedness due and
payable (or paid) as of the last Business Day of a calendar month, calendar
quarter or calendar year, as applicable, shall be deemed to have been due and
payable (or paid) as of the end of the respective fiscal month, Fiscal Quarter
or Fiscal Year, as applicable, ended closest to such calendar period for
purposes of all calculations of Consolidated First Lien Debt, Consolidated Total
Debt and Consolidated Adjusted EBITDA hereunder.
(e)    If (i) any Default or Event of Default under this Agreement (a “Subject
Default”) occurs under any affirmative covenants or obligations under any Loan
Documents (other than, for the avoidance of doubt, any payment obligation), (ii)
the Lead Borrower has delivered any notice required to be delivered to the
Administrative Agent upon obtaining actual knowledge that such Subject Default
exists and (iii) (A) the event, condition or inaction giving rise to such
Subject Default no longer exists or is continuing, including by virtue of
Holdings, the Lead Borrower or applicable Restricted Subsidiary having taken the
required action giving rise to such Subject Default or (B) such Subject Default
shall otherwise have been cured or waived, then such Subject Default and each
other Default or Event of Default that may have resulted from the making or
deemed making of any representation or warranty as to, or the taking of any
action or consummation of any transaction conditioned upon, the absence of any
existing or continuing Default or Event of Default, in each case, related to the
Subject Default, shall automatically be deemed to have been cured and no longer
continuing.
(f)    In the context of an amalgamation pursuant to the laws of Canada or any
province or territory thereof, “the continuing or surviving corporation” shall
include the corporation resulting from such an amalgamation.
Section 1.04    Accounting Terms; GAAP.
(a)    All financial statements to be delivered pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect from time to time and, except
as otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Fixed Charge Coverage Ratio, the Net
Interest


-60-



--------------------------------------------------------------------------------





Coverge Ratio, the First Lien Leverage Ratio, Consolidated Adjusted EBITDA or
Consolidated Total Assets shall be construed and interpreted in accordance with
GAAP, as in effect from time to time; provided that (i) if the Lead Borrower
notifies the Administrative Agent that the Lead Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date of delivery of the financial statements described in Section 3.04(a) in
GAAP or in the application thereof (including the conversion to IFRS as
described below) on the operation of such provision (or if the Administrative
Agent notifies the Lead Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change becomes or became effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, and (ii) if such an amendment is requested by the Lead Borrower or the
Required Lenders, then the Lead Borrower and the Administrative Agent shall
negotiate in good faith to enter into an amendment of the relevant affected
provisions (without the payment of any amendment or similar fee to the Lenders)
to preserve the original intent thereof in light of such change in GAAP or the
application thereof. All terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or any subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. If the Lead
Borrower notifies the Administrative Agent that the Lead Borrower (or its
applicable Parent Company) is required to report under IFRS or has elected to do
so through an early adoption policy, “GAAP” shall mean international financial
reporting standards pursuant to IFRS (provided that after such conversion, the
Lead Borrower cannot elect to report under GAAP).
(b)    Notwithstanding anything to the contrary contained in paragraph (a) above
or in the definition of “Capital Lease”, in the event of an accounting change
requiring all leases to be capitalized, except as expressly provided in the
definition of GAAP with respect thereto, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capital Leases in conformity with GAAP on the date hereof shall
be considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
Section 1.05    Quebec Terms. For purposes of any assets, liabilities or
entities located in the Province of Quebec and for all other purposes pursuant
to which the interpretation or construction of this Agreement or any other Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) “personal
property” shall be deemed to include “movable property”, (b) “real property”
shall be deemed to include “immovable property”, (c) “tangible property” shall
be deemed to include “corporeal property”, (d) “intangible property” shall be
deemed to include “incorporeal property”, (e) “security interest”, “mortgage”
and “lien” shall be deemed to include a “hypothec”, “prior claim”, “reservation
of ownership” and a “resolutory clause”, (f) PPSA shall be deemed to include the
Civil Code of Quebec and all references to filing, registering or recording
under the UCC or PPSA shall be deemed to include publication under the Civil
Code of Quebec, (g) all references to “perfection” of or “perfected” liens or
security interest shall be deemed to include a reference to an “opposable” or
“set up” hypothec as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary”, (k) “joint
and several” shall be deemed to include “solidary”, (l) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (m)
“beneficial ownership” shall be deemed to include “ownership”, (n) “legal title”
shall be deemed to include “holding title on behalf of an owner as mandatory or
prête-nom”, (o) “priority” shall be deemed to include “rank” or “prior claim”,
as applicable, (p) “lease” shall be deemed to include a “leasing contract”; and
(q) “foreclosure” shall be deemed to include the “exercise of a hypothecary
recourse”.


-61-



--------------------------------------------------------------------------------





Section 1.06    Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.
Section 1.07    Timing of Payment of Performance. Subject to the definitions of
Interest Payment Date and Interest Period, when payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or required
on a day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.
Section 1.08    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).
Section 1.09    Currency Generally; Exchange Rate.
(a)    For purposes of any determination under Article 5, Article 6 (other than
Section 6.15(a) and the calculation of compliance with any financial ratio for
purposes of taking any action hereunder) or Article 7 with respect to the amount
of a Specified Transaction, in a currency other than Dollars, (i) the Dollar
equivalent amount of such Specified Transaction in a currency other than Dollars
shall be calculated based on the rate of exchange quoted by the Bloomberg
Foreign Exchange Rates & World Currencies Page (or any successor page thereto,
or in the event such rate does not appear on any Bloomberg Page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower) for such foreign
currency, as in effect at 12:00 p.m. (London time) on the date of such Specified
Transaction (which, in the case of any Restricted Payment, shall be deemed to be
the date of the declaration thereof and, in the case of the incurrence of
Indebtedness, shall be deemed to be on the date first committed); provided that
if any Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
Dollars, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 6.01 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any Specified Transaction so long
as such Specified Transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i). For
purposes of Section 6.15 and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on any relevant date of
determination, amounts denominated in currencies other than Dollars shall be
translated into Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period and will, with respect to any
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the Dollar Equivalent amount of such Indebtedness.
Notwithstanding the foregoing or anything to the contrary herein, to the extent
that the Lead Borrower would not be in compliance with Section 6.15 if any
Indebtedness denominated in a currency other than Dollars were to be translated
into Dollars on the basis of the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period, but would be in compliance with
Section 6.15 if such Indebtedness that is denominated in a currency other than
in Dollars were instead translated into Dollars on the basis of the average
relevant currency exchange rates over such Test Period (taking into account the
currency effects of any Hedge Agreement permitted hereunder and entered into
with respect to the currency exchange risks relating to such Indebtedness),
then, solely for purposes of compliance with Section 6.15, the Fixed Charge
Coverage Ratio as of the last day of such Test Period shall be calculated on the
basis of such average relevant currency exchange rates.


-62-



--------------------------------------------------------------------------------





(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Lead Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.
Section 1.10    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Revolving Loans with Incremental Revolving Loans or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in Canadian
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.
Section 1.11    Certain Conditions, Calculations and Tests.
(a)    Notwithstanding anything to the contrary herein, with respect to any
intended acquisition, Investment (other than Investments in a Borrower or any
Restricted Subsidiary), Restricted Payment and/or Restricted Debt Payment (each,
taken together with any related actions and transactions (including, in the case
of any Indebtedness (including any Revolving Loans and Incremental Revolving
Facilities), the incurrence, repayment and other intended uses of proceeds), a
“Limited Condition Transaction”), to the extent that the terms of this Agreement
require satisfaction of, or compliance with, any condition, test or requirement
(including satisfaction of, or compliance with, the Payment Conditions, subject
to the limitations set forth in the first proviso below), in order to effect,
incur or consummate such Limited Condition Transaction (including (w) compliance
with any financial ratio or test (including, without limitation, Section 2.22
any First Lien Leverage Ratio, any Fixed Charge Coverage Ratio, any Net Interest
Coverage Ratio, the amount of Consolidated Adjusted EBITDA or Consolidated Total
Assets (including any component definitions of the foregoing) 30-Day Average
Availability and/or Availability), (x) the making or accuracy of any
representations and warranties, (y) the absence of a Default or Event of Default
(or any type of Default or Event of Default, including any Specified Default)
and/or (z) any other condition, test or requirement), at the election of the
Lead Borrower (a “LCT Election”), the date of determination of whether any
relevant conditions, tests and requirements are satisfied or complied with shall
be made on, and shall be deemed to be, the date (the “LCT Test Date”) that the
definitive agreements for such Limited Condition Transaction are entered into
(or, if applicable, delivery of notice of redemption, prepayment, declaration of
dividend or similar event), giving pro forma effect to such Limited Condition
Transaction (including any related actions and transactions) pursuant to this
Section 1.11; provided, that with respect to determining the satisfaction of, or
compliance with, the Payment Conditions (1) an LCT Election may be made with
respect to 30-Day Average Availability and/or Availability solely in connection
with Permitted Acquisitions (or similar Investments) and any related actions and
transactions, including Indebtedness (including Liens securing such
Indebtedness) to be incurred or assumed in connection with Permitted
Acquisitions (or similar Investments), but not in connection with Restricted
Payments and/or Restricted Debt Payments, (2) if the Lead Borrower has made an
LCT Election with respect to any Permitted Acquisition (or similar Investment)
that is anticipated to be funded in whole or in part with Revolving Loans
hereunder (the Revolving Loans anticipated to be funded in connection therewith,
the “Subject Loans”), then the Subject Loans shall be deemed to be outstanding
for all purposes of this Agreement (other than the calculation of “Applicable
Rate” and “Commitment Fee Rate” and for calculation of interest owing
hereunder), including for purposes of determining Availability in connection
with any request for a Credit Extension, evaluating whether a Covenant Trigger
Period or a Cash Dominion Period has occurred and is continuing and/or
determining satisfaction of, or compliance with, the Payment Conditions on a Pro
Forma Basis with respect to any unrelated transactions or actions expressly
subject to satisfaction of, or compliance with, the Payment Conditions on a Pro
Forma Basis on or following the applicable LCT Test Date and prior to the
earlier of the date on which such Permitted Acquisition (or similar Investment)
is consummated or the definitive agreement (or, if applicable, notice,
declaration or similar event) for such Permitted Acquisition (or similar
Investment) is terminated or expires without consummation of such Permitted
Acquisition (or similar Investment); provided that the Borrower shall be
entitled to elect to deem the Subject Loans to not be outstanding as set forth
above to the extent that the Lead Borrower notifies the Administrative Agent of
such election, in which case the related Permitted Acquisition (or similar
Investment), and any related incurrence of Indebtedness and Liens, shall be
deemed to not be a Limited Condition Transaction for purposes of testing the
Payment Conditions thereafter and (3) in no event shall the satisfaction of the
conditions to the incurrence of a Credit Extension set forth in Section 4.02 be
subject to an LCT


-63-



--------------------------------------------------------------------------------





Election under this Section 1.11(a) except to the extent the proceeds are to be
used to fund, in whole or in part, the Acquisition and payment of related fees
and expenses (in which case the applicable Revolving Loans shall be treated as
Subject Loans pursuant to the foregoing clause (2)). If the Lead Borrower has
made an LCT Election for any Limited Condition Transaction and such Limited
Condition Transaction (including any related actions and transactions) would be
permitted on the LCT Test Date, (i) each such condition, test and requirement
shall be deemed satisfied and complied with for all purposes of such Limited
Condition Transaction and (ii) any change in status of any such condition, test
and requirement between the LCT Test Date and the taking of the relevant actions
or consummation of the relevant transactions such that any applicable financial
ratios or tests, baskets, conditions, requirements or provisions would be
exceeded, breached or otherwise no longer complied with or satisfied for any
reason (including due to fluctuations in Consolidated Adjusted EBITDA or
Consolidated Total Assets or the Person subject to such Limited Condition
Transaction) shall be disregarded such that all financial ratios or tests,
baskets, conditions, requirements or provisions shall continue to be deemed
complied with and satisfied for all purposes of such Limited Condition
Transaction, all applicable transactions and actions will permitted and no
Default or Event of Default shall be deemed to exist or to have occurred or
resulted from such change in status or Limited Condition Transaction; provided,
that (A) if financial statements for one or more subsequent fiscal quarters
shall have become available subsequent to the LCT Test Date, the Lead Borrower
may elect, in its sole discretion, to re-determine all financial ratios or
tests, baskets, conditions, requirements or provisions on the basis of such
financial statements, in which case, such date of redetermination shall
thereafter be deemed to be the applicable LCT Test Date for purposes of such
ratios, tests or baskets, and (B) except as contemplated in the foregoing clause
(A), compliance with such financial ratios or tests, baskets, conditions,
requirements or provisions shall not be determined or tested at any time for
purposes of such Limited Condition Transaction after the applicable LCT Test
Date. If the Lead Borrower has made an LCT Election, then in connection with any
subsequent calculation of any financial ratios or tests (including any
Incurrence-Based Baskets), thresholds and availability (including under any
Fixed Basket) under this Agreement with respect to any unrelated transactions or
actions on or following the applicable LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the
definitive agreement (or, if applicable, notice, declaration or similar event)
for such Limited Condition Transaction is terminated or expires without
consummation of such Limited Condition Transaction, any financial ratios or
tests, thresholds and availability shall be determined assuming such Limited
Condition Transaction (including any related actions and transactions) had been
consummated.
(b)    For purposes of determining the permissibility of any action, change,
transaction or event or compliance with any term that requires a calculation of
any financial ratio or test (including, without limitation, Sections 2.22, 2.23,
6.15, any First Lien Leverage Ratio, any Fixed Charge Coverage Ratio and/or the
amount or percentage of Consolidated Adjusted EBITDA or Consolidated Total
Assets (including any component definitions of the foregoing and for the
avoidance of doubt, notwithstanding clause (k) of the definition of
“Consolidated Net Income”, which shall be disregarded)), (i) Specified
Transactions that have been made during the applicable Test Period (or, except
as provided in Section 1.11(c), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made) and any Limited Condition Transaction (including any related actions and
transactions) shall be calculated on a Pro Forma Basis and be given pro forma
effect assuming that all such Specified Transactions (including any related
actions and transactions) and Limited Condition Transactions had occurred on the
first day of the applicable Test Period (or, in the case of Consolidated Total
Assets and Consolidated Total Debt, on the last date of the applicable Test
Period) in good faith by a Responsible Officer of the Lead Borrower and include,
for the avoidance of doubt, the amount of “run-rate” cost savings (including
sourcing), operating expense reductions, operating revenue and productivity
improvements and synergies projected by the Lead Borrower in good faith in a
manner consistent with, and without duplication of, clause (b)(xi) of the
definition of “Consolidated Adjusted EBITDA” (calculated on a Pro Forma Basis
and given pro forma effect as though such cost savings (including sourcing),
operating expense reductions, operating revenue and productivity improvements
and synergies had been realized on the first day of such period for the entirety
of such period), and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in a manner consistent with, and without duplication of, clause
(b)(xi) of the definition of “Consolidated Adjusted EBITDA”, whether through a
pro forma adjustment or otherwise, and (ii) any borrowings under any revolving
credit facilities incurred substantially concurrently with the applicable
Specified Transaction shall be disregarded and excluded from such pro forma
calculation (other than determinations with respect to the Borrowing Base and
Availability).


-64-



--------------------------------------------------------------------------------





(c)    The calculation of any financial ratio or test (including, without
limitation, Sections 2.22 and 2.23, any First Lien Leverage Ratio, any Fixed
Charge Coverage Ratio, any Net Interest Coverage Ratio and/or the amount or
percentage of Consolidated Adjusted EBITDA or Consolidated Total Assets
(including any component definitions of the foregoing and for the avoidance of
doubt, notwithstanding clause (k) of the definition of “Consolidated Net
Income”, which shall be disregarded), but excluding actual compliance with
Section 6.15) shall be based on the most recently ended Test Period for which
internal financial statements are available (as determined in good faith by the
Lead Borrower).
(d)    The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Lead Borrower dated
such date prepared in accordance with GAAP. If any Indebtedness bears a floating
rate of interest and is being calculated on a Pro Forma Basis or being given pro
forma effect, the interest on such Indebtedness attributable to any period
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated for as if
the rate in effect on the date of the event for which the calculation is made
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness). Interest on a Capital
Lease obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Lead Borrower to be the rate of
interest implicit in such Capital Lease obligation in accordance with GAAP. Any
calculation of Fixed Charge Coverage Ratio and Net Interest Coverage Ratio on a
Pro Forma Basis will be calculated using an assumed interest rate in determining
Consolidated Interest Expense based on the indicative interest margin contained
in any financing commitment documentation with respect to such Indebtedness or,
if no such indicative interest margin exists, as reasonably determined by the
Lead Borrower in good faith.
(e)    The increase in amounts secured by Liens by virtue of accrual of
interest, the accretion of accreted value, the payment of interest or dividends
in the form of additional Indebtedness, amortization of original issue discount
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of Section 6.02.
(f)    For purposes of determining compliance at any time with the provisions of
this Agreement, in the event that any Indebtedness (including any Incremental
Revolving Facility), Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition or Affiliate transaction or other transaction, as
applicable, meets the criteria of more than one category of exceptions,
thresholds, baskets, or other provisions of transactions or items permitted
pursuant to any clause of Article VI, any component in the definition of
“Incremental Cap” or any other provision of this Agreement, the Lead Borrower,
in its sole discretion, may, at any time, classify or reclassify (on one or more
occasions) and/or divide or re-divide (on one or more occasions) such
transaction or item (or portion thereof) among one or more such categories of
exceptions, thresholds, baskets or provisions, as elected by the Lead Borrower
in its sole discretion (other than the Initial Revolving Loans and Term Loans
outstanding on the Closing Date and any refinancing indebtedness in respect
thereof which may not be reclassified). It is understood and agreed that any
Indebtedness (including any Incremental Revolving Facility), Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition or Affiliate
transaction or other transaction need not be permitted solely by reference to
one category of exceptions, thresholds, baskets or provisions permitting such
Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Investment,
Disposition and/or Affiliate transaction under Article VI (other than Section
6.01(a) and (y)), any component in the definition of “Incremental Cap” or any
other provision of this Agreement, but may instead be permitted in part under
any combination thereof. Upon delivery of financial statements following any
initial classification and division (or any subsequent reclassification and
re-division), if any applicable financial ratios for any Incurrence-Based
Baskets would then be satisfied for the incurrence of such Indebtedness
(including any Incremental Revolving Facility), Lien, Restricted Debt Payment,
Investment, Disposition or Affiliate transaction, any amount thereof under any
Fixed Basket shall automatically be deemed reclassified and re-divided as
incurred under any available Incurrence-Based Baskets to the extent not
previously elected by the Lead Borrower and will be deemed to have been
incurred, issued, made or taken first, to the extent available, pursuant to any
available Incurrence-Based Baskets as set forth above without utilization of any
Fixed Basket.
(g)    With respect to any amounts incurred or transactions entered into or
consummated (including any Indebtedness (including any Incremental Revolving
Facility), Lien, Restricted Payment, Restricted Debt Payment,


-65-



--------------------------------------------------------------------------------





Investment, Disposition or Affiliate transaction or other transaction), in
reliance on a combination of Fixed Baskets and Incurrence-Based Baskets, it is
understood and agreed that (i) the Incurrence-Based Baskets shall first be
calculated without giving effect to any Fixed Baskets being relied upon for any
portion of such incurrence or transactions (i.e., the portion of such incurrence
or transaction in reliance on all Fixed Baskets shall be disregarded in the
calculation of the financial ratio applicable to the Incurrence-Based Baskets,
but full pro forma effect shall be given thereto and to all other applicable and
related transactions (including, in the case of Indebtedness, the intended use
of the aggregate proceeds of Indebtedness being incurred in reliance on a
combination of Fixed Baskets and Incurrence-Based Baskets, but without “netting”
the Cash proceeds of such Indebtedness) and all other permitted pro forma
adjustments (except that the incurrence of any borrowings under any Additional
Revolving Facility incurred substantially concurrently with the applicable
transaction shall be disregarded) and (ii) thereafter, the incurrence of the
portion of such amounts or other applicable transaction to be entered into in
reliance on any Fixed Baskets shall be calculated (and may subsequently be
reclassified into Incurrence-Based Baskets in accordance with Section 1.11(f)).
For example, in calculating the maximum amount of Indebtedness permitted to be
incurred under Fixed Baskets and Incurrence-Based Baskets in Section 6.01 in
connection with an acquisition, only the portion of such Indebtedness intended
to be incurred under Incurrence-Based Baskets shall be included in the
calculation of financial ratios (and the portion of such Indebtedness intended
to be incurred under Fixed Baskets shall be deemed to not have been incurred in
calculating such financial ratios), but pro forma effect shall be given to the
use of proceeds from the entire amount of Indebtedness intended to be incurred
under both the Fixed Baskets and Incurrence-Based Baskets, the consummation of
the acquisitions and any related repayments of Indebtedness.
Section 1.12    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five).
Section 1.13    Alternate Currencies.
(a)    The Lead Borrower may from time to time request that Revolving Loans
and/or Letters of Credit be issued (i) in respect of the US Borrower, in a
currency other than Dollars and (ii) in respect of the Canadian Borrower, in a
currency other than Canadian Dollars or Dollars; provided that (i) the requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars and (ii) any Existing Letter of
Credit may be denominated in Canadian Dollars. In the case of any such request
with respect to the making of Revolving Loans, such request shall be subject to
the approval of the Administrative Agent and the Lenders, and, in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent, the Lenders and
the applicable Issuing Bank. The approval of any Alternate Currency may be
accompanied by changes to the timing of the delivery of Borrowing Requests,
Interest Election Requests and Letter of Credit Request in respect to credit
extensions in such Alternate Currency.
(b)    Any such request shall be made to the Administrative Agent not later than
1:00 p.m. 10 Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the relevant Issuing
Bank in its sole discretion). In the case of any such request pertaining to
Revolving Loans, the Administrative Agent shall promptly notify each Lender
thereof and in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the relevant Issuing Bank. Each such
Lender (in the case of any such request pertaining to Revolving Loans) or the
relevant Issuing Bank (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 1:00 p.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Revolving Loans or the issuance of Letters of Credit in the
requested currency.
(c)    Any failure by any Lender or the relevant Issuing Bank, as the case may
be, to respond to such request within the time period specified in the preceding
clause (b) shall be deemed to be a refusal by such Lender or Issuing Bank, as
the case may be, to permit Revolving Loans to be made or Letters of Credit to be
issued in the requested currency. If the Administrative Agent and each Lender
that would be obligated to make Credit


-66-



--------------------------------------------------------------------------------





Extensions denominated in the requested currency consent to making Revolving
Loans in the requested currency, the Administrative Agent shall so notify the
Lead Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternate Currency hereunder for purposes of any Borrowing of Revolving
Loans; and if the Administrative Agent and the relevant Issuing Bank consent to
the issuance of Letters of Credit in the requested currency, the Administrative
Agent shall so notify the Lead Borrower and such currency shall thereupon be
deemed for all purposes to be an Alternate Currency hereunder for purposes of
the issuance of any Letter of Credit. If the Administrative Agent fails to
obtain the requisite consent to any request for an additional currency under
this Section 1.13, the Administrative Agent shall promptly so notify the Lead
Borrower. Notwithstanding anything to the contrary herein, to the extent that
the LIBO Rate, the BA Rate and/or the Alternate Base Rate is not applicable to
or available with respect to a Revolving Loan to be denominated in an Alternate
Currency, the interest rate components applicable to such Alternate Currency
shall be separately agreed by the Lead Borrower and the Administrative Agent.
ARTICLE 2    

THE CREDITS
Section 2.01    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Lender with an
Initial US Commitment severally, and not jointly, agrees to make loans in
Dollars and/or any other Alternate Currency to the US Borrower at any time and
from time to time on and after the Closing Date, and until the earlier of the
Initial Revolving Credit Maturity Date and the termination of the Initial US
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in (i) the Initial
US Revolving Credit Exposure exceeding the lesser of (A) the Initial US
Commitments and (B) the US Borrowing Base, or (ii) such Lender’s Initial US
Revolving Credit Exposure exceeding such Lender’s Initial US Commitment.
(b)    Subject to the terms and conditions set forth herein, each Lender with an
Initial Canadian Commitment severally, and not jointly, agrees to make loans in
Canadian Dollars, Dollars and/or any other Alternate Currency to the Canadian
Borrower at any time and from time to time on and after the Closing Date, and
until the earlier of the Initial Revolving Credit Maturity Date and the
termination of the Initial Canadian Commitment of such Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in (i) the Initial Canadian Revolving Credit Exposure exceeding
the lesser of (A) the Initial Canadian Commitments and (B) the Canadian
Borrowing Base, or (ii) such Lender’s Initial Canadian Revolving Credit Exposure
exceeding such Lender’s Initial Canadian Commitment.
(c)    Subject to the terms and conditions of this Agreement and any applicable
Extension Amendment or Incremental Revolving Facility Amendment, each Lender and
each Additional Revolving Lender with any Additional Revolving Commitment for a
given Class severally, and not jointly, agrees to make Additional Revolving
Loans of such Class to the Borrowers, which Revolving Loans shall not exceed for
any such Lender or Additional Revolving Lender at the time of any incurrence
thereof, the Additional Revolving Commitment of each Class of Lender.
Section 2.02    Loans and Borrowings.
(a)    Each Revolving Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Revolving Loans of the same Class and Type made by
the relevant Lenders ratably in accordance with their respective Commitments of
the applicable Class. Each Swingline Loan shall be made in accordance with the
terms and procedures set forth in Section 2.24.
(b)    Subject to Section 2.01 and Section 2.14, each Borrowing shall be
comprised entirely of (i) in the case of Revolving Loans denominated in Dollars,
ABR Revolving Loans, Canadian Base Rate Revolving Loans or LIBO Rate Revolving
Loans, (ii) in the case of Revolving Loans denominated in Canadian Dollars,
Canadian Prime Rate Revolving Loans or BA Rate Revolving Loans and (iii) in the
case of Revolving Loans denominated in any other currency as the applicable
Borrower may request in accordance herewith, provided that, each Swingline


-67-



--------------------------------------------------------------------------------





Loan shall be an ABR Revolving Loan. Each Lender at its option may make any LIBO
Rate Revolving Loan or BA Rate Revolving Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Revolving Loan; provided that
(i) any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Revolving Loan in accordance with the terms of
this Agreement, (ii) such LIBO Rate Revolving Loan or BA Rate Revolving Loan
shall be deemed to have been made and held by such Lender, and the obligation of
the applicable Borrower to repay such LIBO Rate Loan or BA Rate Revolving Loan
shall nevertheless be to such Lender for the account of such domestic or foreign
branch or Affiliate of such Lender and (iii) in exercising such option, such
Lender shall use reasonable efforts to minimize increased costs to the
applicable Borrower resulting therefrom (which obligation of such Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided further that any such domestic
or foreign branch or Affiliate of such Lender shall not be entitled to any
greater indemnification under Section 2.17 with respect to such LIBO Rate Loan
or BA Rate Revolving Loan than that to which the applicable Lender was entitled
on the date on which such Revolving Loan was made (except in connection with any
indemnification entitlement arising as a result of a Change in Law after the
date on which such Revolving Loan was made).
(c)    At the commencement of each Interest Period for any Borrowing of LIBO
Rate Revolving Loans, such Borrowing shall comprise an aggregate principal
amount that is an integral multiple of $100,000 and not less than $1,000,000
(or, in the case of any LIBO Rate Borrowing denominated in any Alternate
Currency, the equivalent of $1,000,000 denominated in such currency). Each ABR
Revolving Loan and Canadian Base Rate Revolving Loan when made shall be in a
minimum principal amount of $100,000; provided that an ABR Revolving Loan or
Canadian Base Rate Revolving Loan may be made in a lesser aggregate amount that
is (x) equal to the entire aggregate unused Commitments of the relevant Class or
(y) required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e). At the commencement of each Interest Period for any
Borrowing of BA Rate Revolving Loans, such BA Rate Revolving Loan shall comprise
an aggregate principal amount that is an integral multiple of C$100,000 and not
less than C$500,000.  Each Canadian Prime Rate Revolving Loan when made shall be
in a minimum principal amount of C$100,000; provided that a Canadian Prime Rate
Revolving Loan may be made in a lesser aggregate amount that is (x) equal to the
entire aggregate unused balance of the relevant Commitment or (y) required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) different Interest Periods in effect for LIBO Rate Borrowings and BA Rate
Revolving Loans, respectively, at any time outstanding (or such greater number
of different Interest Periods as the Administrative Agent may agree from time to
time).
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall,
nor shall it be entitled to, request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable to the relevant Revolving Loan.
Section 2.03    Requests for Borrowings. Each Borrowing, each conversion from
one Type to the other, and each continuation of LIBO Rate Revolving Loans or BA
Rate Revolving Loans shall be made upon irrevocable notice by the applicable
Borrower (or the Lead Borrower on behalf of the relevant Borrower) to the
Administrative Agent (provided that notices in respect of a Revolving Loan
Borrowing to be made in connection with any permitted acquisition, investment or
irrevocable repayment or redemption of Indebtedness may be conditioned on the
closing of such acquisition, investment or repayment or redemption of
Indebtedness). Each such notice must be in writing and must be received by the
Administrative Agent (by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tiff”)) not later than 2:00 p.m. (i) three (3) Business
Days prior to the requested day of any Borrowing, conversion or continuation of
LIBO Rate Revolving Loans or BA Rate Revolving Loans (or two Business Days in
the case of any Borrowing of LIBO Rate Loans denominated in Dollars to be made
on the Closing Date), (ii) four Business Days prior to the requested day of any
Borrowing, conversion or continuation of LIBO Rate Revolving Loans denominated
in a currency other than Dollars (or one Business Day in the case of any
Borrowing of LIBO Rate Loans denominated in a currency other than Dollars to be
made on the Closing Date) or (iii) by 11:00 a.m. (x) on the requested date of
any Borrowing of ABR Revolving Loans (other than Swingline Loans) and (y) one
(1) Business Day prior to the requested Borrowing of Canadian Base Rate
Revolving Loans or Canadian Prime Rate Revolving Loans (or, in each case, such


-68-



--------------------------------------------------------------------------------





later time as shall be acceptable to the Administrative Agent); provided,
however, that if the applicable Borrower wishes to request LIBO Rate Revolving
Loans or BA Rate Revolving Loans having an Interest Period of other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” (A) the applicable notice from the applicable Borrower (or the Lead
Borrower on its behalf) must be received by the Administrative Agent not later
than 2:00 p.m. four (4) Business Days prior to the requested date of such
Borrowing (or such later time as shall be reasonably acceptable to the
Administrative Agent), conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to them and (B)
not later than 12:00 p.m. (Noon) three (3) Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the applicable Borrower whether or not the requested Interest
Period is available to the appropriate Lenders. Each written notice with respect
to a Borrowing by the applicable Borrower pursuant to this Section 2.03 shall be
delivered to the Administrative Agent in the form of a written Borrowing Request
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of such Borrower. Each such written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(a)    the identity of the Borrower;
(b)    the Class of such Borrowing;
(c)    the aggregate amount of the requested Borrowing;
(d)    the currency of such Borrowing;
(e)    the date of such Borrowing, which shall be a Business Day;
(f)    whether such Borrowing is to be an ABR Borrowing, a LIBO Rate Borrowing,
a Canadian Prime Rate Borrowing, a Canadian Base Rate Borrowing or a BA
Borrowing;
(g)    in the case of a LIBO Rate Borrowing or BA Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(h)    the location and number of the applicable Borrower’s account or any other
designated account(s) to which funds are to be disbursed (the “Funding
Account”).
If, with respect to Revolving Loans denominated in Canadian Dollars, no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
a Canadian Prime Rate Borrowing. If, with respect to Revolving Loans denominated
in Dollars, no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing or Canadian Base Rate Borrowing,
as applicable. Revolving Loans denominated in any Alternate Currency shall be
LIBO Rate Borrowings. If no Interest Period is specified with respect to any
requested LIBO Rate Borrowing or BA Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise each Lender of the details thereof and of the
amount of the Revolving Loan to be made as part of the requested Borrowing (x)
in the case of any ABR Borrowing, Canadian Base Rate Borrowing or Canadian Prime
Rate Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section 2.03 or (y) in the case of any LIBO Rate Borrowing
or BA Borrowing, no later than one Business Day following receipt of a Borrowing
Request in accordance with this Section 2.03. No Revolving Loan may be converted
into or continued as a Revolving Loan denominated in a different currency, but
instead must be prepaid in the currency in which such Revolving Loan was
originally denominated and re-borrowed in the relevant other currency.
Section 2.04    Overadvances.
(a)    Notwithstanding anything to the contrary in this Agreement, if the sum of
the Initial US Revolving Credit Exposure to the US Borrower exceeds the US
Borrowing Base, at the request of the Lead Borrower,


-69-



--------------------------------------------------------------------------------





the Administrative Agent may in its sole discretion (but without any obligation
to do so), make Revolving Loans to the US Borrower, on behalf of the relevant
Lenders (any such Revolving Loan, a “US Overadvance”); provided that, no US
Overadvance shall result in a Default or Event of Default for as long as such US
Overadvance remains outstanding in accordance with the terms of this paragraph.
US Overadvances shall be denominated in Dollars shall be ABR Borrowings. The
authority of the Administrative Agent to make US Overadvances is limited to an
aggregate amount not to exceed, when taken together with any US Protective
Advances, 10% of the US Borrowing Base in effect at such time; provided that,
the US Required Lenders may at any time revoke the Administrative Agent’s
authorization to make US Overadvances. Any such revocation must be in writing
and shall become effective prospectively upon the Administrative Agent’s receipt
thereof; provided that, the US Required Lenders may at any time restore the
Administrative Agent’s authorization to make US Overadvances by written notice
to the Administrative Agent thereof. Each US Overadvance shall mature and be due
on the earliest of (i) the Initial Revolving Credit Maturity Date, (ii) written
demand by the Administrative Agent and (iii) 30 days after the date on which
such US Overadvance is made; it being understood and agreed that no US
Overadvance shall cause the Initial US Revolving Credit Exposure of any Initial
US Revolving Lender to exceed such Initial US Revolving Lender’s Initial US
Commitment.
(b)    Notwithstanding anything to the contrary in this Agreement, if the sum of
the Initial Canadian Revolving Credit Exposure to the Canadian Borrower exceeds
the Canadian Borrowing Base, at the request of the Lead Borrower, the
Administrative Agent may in its sole discretion (but without any obligation to
do so), make Revolving Loans to the Canadian Borrower, on behalf of the relevant
Lenders (any such Revolving Loan, a “Canadian Overadvance”); provided that, no
Canadian Overadvance shall result in a Default or Event of Default for as long
as such Canadian Overadvance remains outstanding in accordance with the terms of
this paragraph. Canadian Overadvances shall be denominated in Dollars or
Canadian Dollars. Any Canadian Overadvance denominated in Dollars shall be a
Canadian Base Rate Borrowing. Any Canadian Overadvance denominated in Canadian
Dollars shall be a Canadian Prime Rate Borrowing. The authority of the
Administrative Agent to make Canadian Overadvances is limited to an aggregate
amount not to exceed, when taken together with any Canadian Protective Advances,
10% of the Canadian Borrowing Base in effect at such time; provided that, the
Canadian Required Lenders may at any time revoke the Administrative Agent’s
authorization to make Canadian Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof; provided that, the Canadian Required Lenders may at any time
restore the Administrative Agent’s authorization to make Canadian Overadvances
by written notice to the Administrative Agent thereof.. Each Canadian
Overadvance shall mature and be due on the earliest of (i) the Initial Revolving
Credit Maturity Date, (ii) written demand by the Administrative Agent and (iii)
30 days after the date on which such Canadian Overadvance is made; it being
understood and agreed that no Canadian Overadvance shall cause the Initial
Canadian Revolving Credit Exposure of any Initial Canadian Revolving Lender to
exceed such Initial Canadian Revolving Lender’s Initial Canadian Commitment.
(c)    Upon the making of any Overadvance, each relevant Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in the relevant US Overadvance
or Canadian Overadvance, as applicable, in proportion to its Applicable
Percentage and, upon demand by the Administrative Agent, shall fund such
participation to the Administrative Agent.
(d)    Each US Overadvance shall be secured by the Lien on the US Collateral in
favor of the Administrative Agent and shall constitute a US Obligation
hereunder.  Each Canadian Overadvance shall be secured by the Lien on the
Canadian Collateral in favor of the Administrative Agent and shall constitute a
Canadian Obligation. The making of an Overadvance on any one occasion shall not
obligate the Administrative Agent to make any Overadvance on any other occasion.
Section 2.05    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein,
(i)    in each case in reliance upon the agreements of the other Lenders set
forth in this Section 2.05,


-70-



--------------------------------------------------------------------------------





(A)    each Issuing Bank with an Initial US Commitment from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Initial Revolving Credit Maturity Date, upon the request of the US
Borrower agrees, to issue letters of credit, including standby and documentary
letters of credit, bank guarantees, bankers’ acceptances and similar documents
and instruments issued for the account of the US Borrower (or any Restricted
Subsidiary; provided that, other than with respect to the Existing Letters of
Credit, the US Borrower will be the applicant) (the “US Letters of Credit”), to
amend or renew US Letters of Credit previously issued by it, in accordance with
Section 2.05(b) and to honor drafts under the US Letters of Credit; provided,
that no Issuing Bank shall be required to issue Letters of Credit other than
standby Letters of Credit.
(B)    each Issuing Bank with an Initial Canadian Commitment from time to time
on any Business Day during the period from the Closing Date to the fifth
Business Day prior to the Initial Revolving Credit Maturity Date, upon the
request of the Canadian Borrower agrees, to issue letters of credit, including
standby and documentary letters of credit, bank guarantees, bankers’ acceptances
and similar documents and instruments issued for the account of the Canadian
Borrower (or any Restricted Subsidiary; provided that the Canadian Borrower will
be the applicant) (such Letters of Credit, the “Canadian Letters of Credit”), to
amend or renew Canadian Letters of Credit previously issued by it, in accordance
with Section 2.05(b) and to honor drafts under the Canadian Letters of Credit;
provided, that no Issuing Bank shall be required to issue Letters of Credit
other than standby Letters of Credit, and
(ii)    the Lenders severally agree to participate in the applicable Letters of
Credit issued pursuant to Section 2.05(d).
On and after the Closing Date, each Existing Letter of Credit shall be deemed to
be a US Letter of Credit issued hereunder for all purposes under this Agreement
and the other Loan Documents.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit, the applicable Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, (x) in the
case of any Letter of Credit requested in US Dollars or Canadian Dollars, at
least three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, one Business Day prior to the
Closing Date) and (y) in the case of any Letter of Credit requested in any other
currency, at least five Business Days in advance of the requested date of
issuance (or such shorter period as is acceptable to the applicable Issuing
Bank), a request to issue a Letter of Credit, which shall specify that it is
being issued under this Agreement, in the form of Exhibit B-2 attached hereto
(the “Letter of Credit Request”). To request an amendment, extension or renewal
of an outstanding Letter of Credit, (other than any automatic extension of a
Letter of Credit permitted under Section 2.05(c)) the applicable Borrower shall
submit such a request to the applicable Issuing Bank (with a copy to the
Administrative Agent) at least three Business Days in advance of the requested
date of amendment, extension or renewal (or such shorter period as is acceptable
to the applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. Requests for the
issuance, amendment, extension or renewal of any Letter of Credit must be
accompanied by such other information as shall be reasonably requested by the
applicable Issuing Bank to issue, amend, extend or renew such Letter of Credit.
If requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. No Letter of Credit, letter of
credit application or other document entered into by any Borrower with the
applicable Issuing Bank relating to any Letter of Credit shall contain any
representations or warranties, covenants or events of default not set forth in
this Agreement (and to the extent inconsistent herewith shall be rendered null
and void), and all representations and warranties, covenants and events of
default set forth therein shall contain standards, qualifications, thresholds
and exceptions for materiality or otherwise consistent with


-71-



--------------------------------------------------------------------------------





those set forth in this Agreement (and, to the extent inconsistent herewith,
shall be deemed to automatically incorporate the applicable standards,
qualifications, thresholds and exceptions set forth herein without action by any
Person). A Letter of Credit may be issued, amended, extended or renewed only if
(and on the issuance, amendment, extension or renewal of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, extension, or renewal, (i) in the
case of a US Letter of Credit, the US LC Exposure does not exceed the US Letter
of Credit Sublimit, (ii) in the case of a Canadian Letter of Credit, the
Canadian LC Exposure does not exceed the Canadian Letter of Credit Sublimit,
(iii) the sum of (x) the aggregate outstanding principal amount of all Revolving
Loans plus (y) the aggregate amount of all LC Obligations would not exceed the
Aggregate Commitment, (iv) the sum of (x) the aggregate outstanding principal
amount of all Revolving Loans made to the US Borrower plus (y) the aggregate
amount of all LC Obligations in respect of US Letters of Credit would not exceed
the US Line Cap and (v) the sum of (x) the aggregate outstanding principal
amount of all Revolving Loans made to the Canadian Borrower plus (y) the
aggregate amount of all LC Obligations in respect of Canadian Letters of Credit
would not exceed the Canadian Line Cap. Promptly after the delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Bank will
also deliver to the applicable Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
(c)    Expiration Date. No Letter of Credit shall expire later than the earlier
of (A) the date that is one year (or, in the case of documentary Letters of
Credit, one hundred eighty (180) days) after the date of the issuance of such
Letter of Credit and (B) the date that is five Business Days prior to the
Initial Revolving Credit Maturity Date; provided that any Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
each of up to one year in duration (none of which, in any event, shall extend
beyond the date referred to in the preceding clause (B) unless 100% of the
then-available face amount thereof is Cash collateralized or backstopped on or
before the date that such Letter of Credit is extended beyond the date referred
to in clause (B) above pursuant to arrangements reasonably satisfactory to the
relevant Issuing Bank); provided, further, that each Revolving Lender’s
participation in any undrawn Letter of Credit that is outstanding on the Initial
Revolving Credit Maturity Date will terminate on the Initial Revolving Credit
Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the applicable Class of Lenders,
the applicable Issuing Bank hereby grants to each Lender of the applicable
Class, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this Section
2.05, or of any reimbursement payment required to be refunded to the applicable
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement.
(i)    If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m. on the Business Day immediately following the date on
which the applicable Borrower receives notice under paragraph (g) of this
Section 2.05 of such LC Disbursement (or, if such notice is received less than
two hours prior to the deadline for requesting ABR Borrowings pursuant to
Section 2.03, on the second Business Day immediately following the date on which
the applicable Borrower receives such notice); provided that the applicable
Borrower may, without satisfying the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.24 that such payment be financed
with (x) in the case of any Letter of Credit denominated in Dollars, an ABR
Borrowing


-72-



--------------------------------------------------------------------------------





or Canadian Base Rate Borrowing, as applicable, (y) in the case of any Letter of
Credit issued on account of the Canadian Borrower denominated in Canadian
Dollars, a Canadian Prime Rate Borrowing, (z) in the case of any Letter of
Credit denominated in an Alternate Currency, a LIBO Rate Borrowing (clauses (x),
(y) and (z), an “LC Reimbursement Loan”) in an equivalent amount and, to the
extent so financed, the applicable Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Revolving Loan or Swingline
Loan. If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender in the relevant Class of the
applicable LC Disbursement, the payment then due from the applicable Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender in the relevant Class shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the applicable Borrower, in the same manner as provided in Section 2.07 with
respect to Revolving Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders in any relevant Class
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear.
(ii)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(e) by the
time specified therein, such Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Effective Rate (or (A)
in the case of any Letter of Credit denominated in Canadian Dollars, the
Canadian Prime Rate, and (B) in the case of any Letter of Credit denominated in
any Alternate Currency, the Administrative Agent’s customary rate for interbank
advances in the Alternate Currency in which such Letter of Credit is
denominated) from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A certificate of the applicable Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (ii) shall be conclusive absent manifest error.
(f)    Obligations Absolute. The applicable Borrower’s obligation to reimburse
LC Disbursements as provided in clause (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05, constitute a
legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by any Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank


-73-



--------------------------------------------------------------------------------





shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower in writing of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that no failure to give or delay in giving
such notice shall relieve the applicable Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank makes any LC Disbursement, then,
unless the applicable Borrower reimburses such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to (a) in the case of
Letters of Credit denominated in Dollars, Revolving Loans that are ABR Revolving
Loans or Canadian Base Rate Borrowings of the applicable Class, (b) in the case
of Letters of Credit issued on account of the Canadian Borrower denominated in
Canadian Dollars, Revolving Loans that are Canadian Prime Rate Revolving Loans
of the applicable Class and (c) in the case of Letters of Credit denominated in
any Alternate Currency, Revolving Loans denominated in such currency that are
LIBO Rate Revolving Loans of the applicable Class; provided that if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section 2.05 to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment and shall be payable on the date on which the applicable Borrower is
required to reimburse the applicable LC Disbursement in full (and, thereafter,
on demand).
(i)    Replacement or Resignation of an Issuing Bank or Addition of New Issuing
Banks.
(i)    Any Issuing Bank may be replaced with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) at any time by written
agreement among the Borrowers, the Administrative Agent and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement becomes
effective, the applicable Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b)(ii). From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the replaced Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
any Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit. Any Borrower may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and the relevant Lender, designate one or more additional Lenders to
act as an issuing bank under the terms of this Agreement. Any Lender designated
as an issuing bank pursuant to this paragraph (i) who agrees in writing to such
designation shall be deemed to be an “Issuing Bank” (in addition to being a
Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such Lender.
(ii)    Notwithstanding anything to the contrary contained herein, each Issuing
Bank may, upon ten days’ prior written notice to the Lead Borrower, each other
Issuing Bank and the Lenders, resign as


-74-



--------------------------------------------------------------------------------





Issuing Bank, which resignation shall be effective as of the date referenced in
such notice (but in no event less than ten days after the delivery of such
written notice); it being understood that in the event of any such resignation,
any Letter of Credit then outstanding shall remain outstanding (irrespective of
whether any amounts have been drawn at such time). In the event of any such
resignation as an Issuing Bank, the Lead Borrower shall be entitled to appoint
any Lender that accepts such appointment in writing as successor Issuing Bank.
Upon the acceptance of any appointment as Issuing Bank hereunder, the successor
Issuing Bank shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Issuing Bank, and the retiring
Issuing Bank shall be discharged from its duties and obligations in such
capacity hereunder.
(j)    Cash Collateralization.
(i)    If any Event of Default exists, then on the Business Day that the
Borrowers receive notice from the Administrative Agent at the direction of the
Required Lenders demanding the deposit of Cash collateral pursuant to this
paragraph (j),
(A)    the US Borrower shall deposit, in an interest bearing account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders of the applicable Class (the “US LC Collateral Account”),
an amount in Cash equal to 101% of the US LC Exposure as of such date (minus the
amount then on deposit in the US LC Collateral Account), and
(B)    the Canadian Borrower shall deposit, in an interest bearing account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders of the applicable Class (the “Canadian LC Collateral
Account”), an amount in Cash equal to 101% of the Canadian LC Exposure as of
such date (minus the amount then on deposit in the Canadian LC Collateral
Account),
provided that the obligation to deposit such Cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the applicable Borrower described in
Section 7.01(f) or (g).
(ii)    Any such deposit under clause (i) above shall be held by the
Administrative Agent as collateral for the payment and performance of the
applicable Obligations of the relevant Borrower in accordance with the
provisions of this paragraph (j). The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account, and the Borrowers hereby grant the Administrative Agent, for the
benefit of the Secured Parties, a First Priority security interest in the
applicable LC Collateral Account. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the
Revolving Loans has been accelerated (but subject to the consent of the Required
Lenders) be applied to satisfy other Secured Obligations. If any Borrower is
required to provide an amount of Cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (together with all interest and
other earnings with respect thereto, to the extent not applied as aforesaid)
shall be returned to the applicable Borrower promptly but in no event later than
three Business Days after such Event of Default has been cured or waived.
Section 2.06    Protective Advances.
(a)    Subject to the limitations set forth below (and notwithstanding anything
to the contrary in Section 4.02), the Administrative Agent is authorized by each
Borrower and each Lender from time to time in its sole discretion (but without
any obligation to do so) to make Initial US Revolving Loans (any such Initial US
Revolving


-75-



--------------------------------------------------------------------------------





Loan made pursuant to this Section 2.06(a), a “US Protective Advance”) and
Initial Canadian Revolving Loans (any such Initial Canadian Revolving Loan made
pursuant to this Section 2.06(a), a “Canadian Protective Advance” and, together
with any US Protective Advance together, the “Protective Advances”) to any
applicable Borrower on behalf of the Lenders of the relevant Class at any time
that any condition precedent set forth in Section 4.02 has not been satisfied or
waived, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the relevant Collateral or any
portion thereof, (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the relevant Revolving Loans and other relevant Secured Obligations
or (iii) to pay any other amount chargeable to or required to be paid by the
relevant Borrower or any other Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including any payment of any reimbursable
expense (including any expense described in Section 9.03) and any other amount
that, in each case is then due and payable under any Loan Document and not the
subject of a good faith dispute by the relevant Loan Party.  All Protective
Advances denominated in Dollars shall be ABR Borrowings or Canadian Base Rate
Borrowings, as applicable, and all Protective Advances denominated in Canadian
Dollars shall be Canadian Prime Rate Borrowings.  No Protective Advance may be
made if, after giving effect thereto, (i) the aggregate amount of outstanding
Protective Advances and Overadvances would exceed 10% of the Borrowing Base,
(ii) the Total Revolving Credit Exposure would exceed the Aggregate Commitment,
(iii) in the case of a US Protective Advance, any Lender’s Initial US Revolving
Credit Exposure would exceed such Lender’s Initial US Commitment or (iv) in the
case of a Canadian Protective Advance, any Lender’s Initial Canadian Revolving
Credit Exposure would exceed such Lender’s Initial Canadian Commitment.
(b)    Each US Protective Advance shall be secured by the Liens on the US
Collateral in favor of the Administrative Agent and shall constitute a US
Obligation hereunder. Each Canadian Protective Advance shall be secured by the
Liens on the Collateral in favor of the Administrative Agent and shall
constitute a Canadian Obligation. Each Protective Advance shall be repaid by the
applicable Borrower upon the earliest of (i) demand by the Administrative Agent,
(ii) the next succeeding Maturity Date and (iii) the date that is 30 days after
such Protective Advance is made.  The Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the Required Lenders. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. At
any time that the conditions precedent set forth in Section 4.02 have been
satisfied or waived, the Administrative Agent may request the Lenders to make an
Initial US Revolving Loan or an Initial Canadian Revolving Loan, as applicable,
to repay any US Protective Advance or Canadian Protective Advance, respectively.
(c)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or Event of Default), each
Lender of the relevant Class shall be deemed, without further action by any
party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such US Protective Advance or Canadian Protective Advance, as
applicable, in proportion to its Applicable Percentage, and, upon demand by the
Administrative Agent, shall fund such participation to the Administrative Agent.
Section 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by (x)
2:00 p.m. New York City time for Revolving Loans denominated in Dollars, (y)
10:00 a.m. New York City time for Revolving Loans denominated in an Alternate
Currency or (z) 2:00 p.m. New York City time for Revolving Loans denominated in
Canadian Dollars, in each case, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s respective Applicable Percentage (other than in respect
of Swingline Loans); provided that Swingline Loans shall be made as provided in
Section 2.24. The Administrative Agent will make such Revolving Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to the Funding Account or as otherwise directed by the applicable
Borrower; provided that any Revolving Loan made to finance the reimbursement of
any LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent has received notice from any Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of


-76-



--------------------------------------------------------------------------------





such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.07 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if any Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate (or, (x) with
respect to any amount denominated in Canadian Dollars, the Canadian Prime Rate,
or (y) with respect to any amount denominated in an Alternate Currency, the rate
of interest per annum at which overnight deposits in Euros, on an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by the Administrative Agent in the
applicable offshore interbank market for such currency) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to Revolving Loans comprising such Borrowing at such time. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing and the applicable Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.07(b) shall cease. If the applicable Borrower pays such amount
to the Administrative Agent, the amount so paid shall constitute a repayment of
such Borrowing by such amount. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or any Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.
Section 2.08    Type; Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing or BA Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower may elect to convert any Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a LIBO Rate Borrowing or BA Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.08; provided that Revolving Loans denominated in
any Alternate Currency shall be LIBO Rate Borrowings at all times. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders for the relevant Class based upon their
Applicable Percentages for such Class and the Revolving Loans of such Class
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Loans, which may not be converted or
continued.
(b)    To make an election pursuant to this Section 2.08, the applicable
Borrower (or the Lead Borrower on its behalf) shall notify the Administrative
Agent of such election in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tiff”)) by the time that a Borrowing Request
would be required under Section 2.03 if the applicable Borrower (or the Lead
Borrower on its behalf) were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a LIBO Rate
Borrowing, a Canadian Prime Rate Borrowing, a Canadian Base Rate Borrowing or a
BA Borrowing; and


-77-



--------------------------------------------------------------------------------





(iv)    if the resulting Borrowing is a LIBO Rate Borrowing or BA Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a LIBO Rate Borrowing or BA
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBO Rate Borrowing or BA Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, such Borrowing shall be converted at the end of such
Interest Period to a LIBO Rate Borrowing or BA Borrowing, as applicable, with an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as such Event of
Default exists (i) no outstanding Borrowing may be converted to or continued as
a LIBO Rate Borrowing or BA Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing and BA Borrowing shall be converted to an ABR Borrowing, Canadian Base
Rate Borrowing or Canadian Prime Rate Borrowing, as applicable, at the end of
the then-current Interest Period applicable thereto (except, in either case,
that Revolving Loans denominated in any Alternate Currency shall be comprised of
LIBO Rate Revolving Loans).
Section 2.09    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Initial Commitments shall automatically
terminate on the Initial Revolving Credit Maturity Date.
(b)    Upon delivering the notice required by Section 2.09(d), the Lead Borrower
may at any time terminate the Commitments of any Class upon (i) the payment in
full in Cash of all outstanding Revolving Loans of such Class, together with
accrued and unpaid interest thereon, (ii) the cancellation and return of all
outstanding Letters of Credit of such Class (or alternatively, with respect to
each outstanding Letter of Credit, the furnishing to the Administrative Agent of
a Cash deposit (or, if reasonably satisfactory to the applicable Issuing Bank, a
backup standby letter of credit) equal to 100% of the relevant LC Exposure
(minus the amount then on deposit in the US LC Collateral Account or Canadian LC
Collateral Account, as applicable) as of such date) and (iii) the payment in
full of all accrued and unpaid fees and all reimbursable expenses and other
non-contingent Obligations with respect to the Revolving Facility of such Class
then due, together with accrued and unpaid interest (if any) thereon.
(c)    Upon delivering the notice required by Section 2.09(d), the Lead Borrower
may from time to time reduce the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Lead Borrower shall not
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans and Swingline Loans in accordance with Section 2.10 or
Section 2.11 or any Reallocation in accordance with Section 2.25, the aggregate
Initial US Revolving Credit Exposure would exceed the US Line Cap or the Initial
Canadian Revolving Credit Exposure would exceed the Canadian Line Cap.
(d)    The Lead Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) or (c) of this
Section 2.09 in writing at least three Business Days prior to the effective date
of such termination or reduction (or such later date to which the Administrative
Agent may agree), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the Lenders of the applicable Class of the contents thereof. Each notice
delivered by the Lead Borrower pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Lead Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Lead Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments


-78-



--------------------------------------------------------------------------------





pursuant to this Section 2.09 shall be permanent. Upon any reduction of the
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount.
Section 2.10    Repayment of Revolving Loans; Evidence of Debt.
(a)    (%4)    (A)    The US Borrower hereby unconditionally promises to pay in
Dollars or the relevant Alternate Currency to the Administrative Agent for the
account of each Initial US Revolving Lender, the then-unpaid principal amount of
each Initial US Revolving Loan made by such Initial US Revolving Lender to the
US Borrower on the Maturity Date applicable thereto.
(A)    The US Borrower hereby unconditionally promises to pay in Dollars or the
relevant Alternate Currency to the Administrative Agent for the account of each
Additional Revolving Lender, the then unpaid principal amount of each Additional
Revolving Loan made by such Additional Revolving Lenders to the US Borrower on
the Maturity Date applicable thereto.
(ii)    (A)    The Canadian Borrower hereby unconditionally promises to pay in
Canadian Dollars, Dollars or the relevant Alternate Currency to the
Administrative Agent for the account of each Initial Canadian Revolving Lender,
the then-unpaid principal amount of each Initial Canadian Revolving Loan made by
such Initial Canadian     Revolving Lender to such Canadian Borrower on the
Maturity Date applicable thereto.
(A)    The Canadian Borrower hereby unconditionally promises to pay in Canadian
Dollars, Dollars or the relevant Alternate Currency to the Administrative Agent
for the account of each Additional Revolving Lender, the then unpaid principal
amount of each Additional Revolving Loan made by such Additional Revolving
Lenders to the Canadian Borrower on the Maturity Date applicable thereto.
(iii)    The US Borrower hereby unconditionally promises to pay to the Swingline
Lender, the then-unpaid principal amount of each Swingline Loan on the Latest
Maturity Date.
(iv)    Each Revolving Loan shall be repaid in the currency in which it was
made.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Revolving Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    The Administrative Agent shall maintain accounts (which shall be part of
the Register) in which it shall record (i) the amount of each Revolving Loan
made hereunder, the Class and Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the applicable Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders or the Issuing Banks and each Lender’s
and Issuing Banks’ share thereof.
(d)    The entries made in the accounts maintained in the Register shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein (absent manifest error); provided that the failure of any Lender or the
Administrative Agent to maintain accounts pursuant to Sections 2.10(c) and
2.10(d) or any manifest error therein shall not in any manner affect the
obligation of the applicable Borrower to repay the Revolving Loans in accordance
with the terms of this Agreement; provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the Register shall
govern.
(e)    Any Lender may request that Revolving Loans made by it be evidenced by a
Promissory Note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a Promissory Note payable to such Lender and its
registered assigns; it being understood and agreed that such Lender (and/or its
applicable


-79-



--------------------------------------------------------------------------------





assign) shall be required to return such Promissory Note to such Borrower in
accordance with Section 9.05(b)(iii) and upon the occurrence of the Termination
Date (or as promptly thereafter as practicable).
Section 2.11    Prepayment of Revolving Loans.
(a)    Optional Prepayments.
(i)    Upon prior notice in accordance with paragraph (a)(ii) of this Section
2.11, the Borrowers shall have the right at any time and from time to time to
prepay, in Dollars, Canadian Dollars or the relevant Alternate Currency, as
applicable, any Borrowing of Revolving Loans of any Class in whole or in part
without premium or penalty (but subject to Section 2.16); provided that after
the establishment of any Additional Revolving Facility, any such prepayment of
any Borrowing of Additional Revolving Loans of any Class shall be subject to the
provisions set forth in Section 2.22 and/or 2.23, as applicable. Each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of the relevant Class of Revolving Loans being prepaid.
(ii)    The Lead Borrower shall notify the Administrative Agent in writing of
any prepayment under this Section 2.11(a) (A) in the case of a prepayment of a
LIBO Rate Borrowing or BA Rate Borrowing, not later than 1:00 p.m. three
Business Days before the date of prepayment, or (B) in the case of a prepayment
of an ABR Borrowing, Canadian Base Rate Borrowing or Canadian Prime Rate
Borrowing, not later than 12:00 p.m. (Noon) on the day of prepayment. Each such
notice shall be irrevocable (except as set forth in the proviso to this
sentence) and shall specify the prepayment date and the principal amount of each
Borrowing or portion or each relevant Class to be prepaid; provided that a
notice of prepayment delivered by the Lead Borrower may state that such notice
is conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Lead Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to any
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
at least equal to the amount that would be permitted in the case of an advance
of a Borrowing of the same Type and Class as provided in Section 2.02(c), or
such lesser amount that is then outstanding with respect to such Borrowing being
repaid. Each prepayment of Revolving Loans made pursuant to this Section 2.11(a)
shall be applied to the Class of Revolving Loans specified in the applicable
prepayment notice.
(iii)    Subject to Section 5.15(g), during the continuance of a Cash Dominion
Period and following delivery by the Administrative Agent of notice to the Lead
Borrower, on each Business Day, at or before 1:00 p.m., New York City time, the
Administrative Agent shall apply all immediately available funds credited to the
Administrative Agent Account or otherwise received by Administrative Agent for
application to the Secured Obligations (x) to the extent such funds constitute
US Collateral, in accordance with Section 2.18(b)(i) (other than in respect of
Secured Hedging Obligations and Secured Banking Services Obligations), and (y)
to the extent such funds constitute Canadian Collateral, in accordance with
Section 2.18(b)(ii) (other than in respect of Secured Hedging Obligations and
Secured Banking Services Obligations).
(b)    Mandatory Prepayments.
(i)    Except for Protective Advances and Overadvances, on each day (including,
on any Revaluation Date (after giving effect to the determination of the
Outstanding Amount of each Revolving Loan and the LC Exposure)) on which (A) the
Initial US Revolving Credit Exposure exceeds the US Line Cap, the US Borrower
shall, within one Business Day following receipt of notice from the
Administrative Agent, prepay Initial US Revolving Loans (or, if there are no
Initial US Revolving Loans outstanding at the relevant time, Cash collateralize
outstanding US Letters of Credit at 101% of the face amount thereof), in an
aggregate amount sufficient to reduce the Initial US Revolving Credit Exposure
(calculated, for this purpose, as if any US LC Exposure so Cash collateralized
is not Initial US Revolving Credit Exposure) such that the Initial US Revolving
Credit Exposure does not exceed the US Line Cap, (B) the Initial Canadian
Revolving Credit Exposure exceeds the Canadian Line Cap, the Canadian Borrower
shall, within one Business Day following


-80-



--------------------------------------------------------------------------------





receipt of notice from the Administrative Agent, prepay Initial Canadian
Revolving Loans (or, if there are no Initial Canadian Revolving Loans
outstanding at such time, Cash collateralize outstanding Canadian Letters of
Credit at 101% of the face amount thereof), in an aggregate amount sufficient to
reduce the Initial Canadian Revolving Credit Exposure (calculated, for this
purpose, as if any Canadian LC Exposure so Cash collateralized is not Initial
Canadian Revolving Credit Exposure) such that the Initial Canadian Revolving
Credit Exposure does not exceed the Canadian Line Cap, or (C) the Total
Revolving Credit Exposure exceeds the Line Cap, the Lead Borrower shall, within
one Business Day following receipt of notice from the Administrative Agent,
prepay Revolving Loans (or, if there are no Revolving Loans outstanding at such
time, Cash collateralize outstanding Letters of Credit at 101% of the face
amount thereof), in an aggregate amount sufficient to reduce the Total Revolving
Credit Exposure such that the Total Revolving Credit Exposure does not exceed
the Line Cap.
(ii)    [Reserved].
(iii)    Prepayments shall be accompanied by accrued interest as required by
Section 2.13. All prepayments of Borrowings under this Section 2.11(b) shall be
subject to Section 2.16, but shall otherwise be without premium or penalty.
(iv)    Notwithstanding anything in this Section 2.11 to the contrary, funds
received from or held by any Canadian Loan Party or from the proceeds of
Canadian Collateral shall be applied only to the payment of Canadian Obligations
and shall not be applied to the payment of US Obligations.
Section 2.12    Fees.
(a)    The applicable Borrower agrees to pay to the Administrative Agent for the
applicable account of each Initial Revolving Lender (other than any Defaulting
Lender) a commitment fee, which shall accrue at a rate equal to the Commitment
Fee Rate per annum on the average daily amount of the unused Initial Commitment
of such Initial Revolving Lender during the period from and including the
Closing Date to the date on which such Initial Revolving Lender’s Initial
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last Business Day of each March, June, September and December for the
quarterly period then ended (commencing on June 30, 2018) and on the date on
which the Initial Commitments terminate. For purposes of calculating the
commitment fee only, the Commitment of any Class of any Revolving Lender shall
be deemed to be used to the extent of Revolving Loans of such Class of such
Revolving Lender and the LC Exposure of such Revolving Lender attributable to
its Commitment of such Class, and no portion of the Commitment of any Class
shall be deemed used as a result of outstanding Swingline Loans.
(b)    Subject to Section 2.21, the US Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each US Letter of Credit, which shall accrue at
the Applicable Rate used to determine the interest rate applicable to LIBO Rate
Revolving Loans on the daily face amount of such Lender’s US LC Exposure in
respect of such US Letter of Credit (excluding any portion thereof attributable
to unreimbursed LC Disbursements in respect of US Letters of Credit), during the
period from and including the Closing Date to the later of the date on which
such Lender’s Initial US Commitment terminates and the date on which such Lender
ceases to have any US LC Exposure in respect of such US Letter of Credit and
(ii) to each Issuing Bank, for its own account, a fronting fee, in respect of
each US Letter of Credit issued by such Issuing Bank for the period from the
date of issuance of such US Letter of Credit to the expiration date of such US
Letter of Credit (or if terminated on an earlier date, to the termination date
of such US Letter of Credit), computed at a rate equal to the rate agreed by
such Issuing Bank and the US Borrower (but in any event not to exceed 0.125% per
annum) of the daily face amount of such US Letter of Credit, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any US Letter of Credit or processing of drawings thereunder.
(c)    Subject to Section 2.21, the Canadian Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participation in each Canadian Letter of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
BA Rate Revolving Loans on the daily face amount of such Lender’s Canadian LC
Exposure in respect of such Canadian Letter of Credit


-81-



--------------------------------------------------------------------------------





(excluding any portion thereof attributable to unreimbursed LC Disbursements in
respect of Canadian Letters of Credit), during the period from and including the
Closing Date to the later of the date on which such Lender’s Initial Canadian
Commitment terminates and the date on which such Lender ceases to have any
Canadian LC Exposure in respect of such Canadian Letter of Credit and (ii) to
each Issuing Bank, for its own account, a fronting fee, in respect of each
Canadian Letter of Credit issued by such Issuing Bank for the period from the
date of issuance of such Canadian Letter of Credit to the expiration date of
such Canadian Letter of Credit (or if terminated on an earlier date, to the
termination date of such Canadian Letter of Credit), computed at a rate equal to
the rate agreed by such Issuing Bank and the Canadian Borrower (but in any event
not to exceed 0.125% per annum) of the daily face amount of such Canadian Letter
of Credit, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Canadian Letter of Credit or
processing of drawings thereunder.
(d)    Participation fees and fronting fees accrued to, but excluding, the last
Business Day of each March, June, September and December shall be payable in
arrears for the quarterly period then ended on the last Business Day of such
calendar quarter; provided that all such fees shall be payable on the date on
which the Initial Commitments terminate, and any such fees accruing after the
date on which the Initial Commitments terminate shall be payable on demand. Any
other fees payable to any Issuing Bank pursuant to this Section 2.12 shall be
payable within 30 days after receipt of a written demand (accompanied by
reasonable back-up documentation) therefor.
(e)    The Borrowers agree to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times separately agreed upon by any
Borrower and the Administrative Agent in writing.
(f)    All fees payable hereunder shall be paid on the dates due, in Dollars and
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances except as otherwise provided in
the Engagement Letter. Fees payable hereunder shall accrue to, but excluding,
the applicable fee payment date.
(g)    Unless otherwise indicated herein, all computations of fees shall be made
on the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.13    Interest.
(a)    The Revolving Loans (including Swingline Loans) that are denominated in
Dollars and comprise each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
(b)    The Revolving Loans that are denominated in Dollars or any Alternate
Currency and comprise each LIBO Rate Borrowing shall bear interest at the LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
(c)    The Revolving Loans that are denominated in Canadian Dollars and comprise
each Canadian Prime Rate Borrowing shall bear interest at the Canadian Prime
Rate plus the Applicable Rate.
(d)    The Revolving Loans that are denominated in Dollars and comprise each
Canadian Base Rate Borrowing shall bear interest at the Canadian Base Rate plus
the Applicable Rate.
(e)    The Revolving Loans that are denominated in Canadian Dollars and comprise
each BA Rate Borrowing shall bear interest at the BA Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.
(f)    Notwithstanding the foregoing and subject to Section 2.21, if any
principal of or interest on any Revolving Loan, any LC Disbursement or any fee
payable by any Borrower hereunder is not, in each case, paid or reimbursed when
due, whether at stated maturity, upon acceleration or otherwise, the relevant
overdue amount shall bear interest, to the fullest extent permitted by law,
after as well as before judgment, at a rate per annum equal


-82-



--------------------------------------------------------------------------------





to (i) in the case of overdue principal or interest of any Revolving Loan
(including Swingline Loans) or unreimbursed LC Disbursement, 2.00% plus the rate
otherwise applicable to such Revolving Loan (including Swingline Loans) or LC
Disbursement as provided in the preceding paragraphs of this Section 2.13,
Section 2.05(h) or in the amendment to this Agreement relating thereto or (ii)
in the case of any other amount, 2.00% plus the rate applicable to Revolving
Loans that are ABR Revolving Loans as provided in paragraph (a) of this Section
2.13; provided that no amount shall accrue pursuant to this Section 2.13(e) on
any overdue amount, reimbursement obligation in respect of any LC Disbursement
or other amount payable to a Defaulting Lender so long as such Lender is a
Defaulting Lender.
(g)    Accrued interest on each Revolving Loan (including Swingline Loan) shall
be payable in arrears on each Interest Payment Date for such Revolving Loan
(including Swingline Loan) and on the Initial Revolving Credit Maturity Date or
upon the termination of the Commitments or any Additional Revolving Commitments,
as applicable; provided that (i) interest accrued pursuant to paragraph (e) of
this Section 2.13 shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Revolving Loan or Additional Revolving Loan (other than a
prepayment of an ABR Revolving Loan, Canadian Prime Rate Revolving Loan or
Canadian Base Rate Revolving Loan prior to the termination of the relevant
revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBO Rate Revolving Loan or BA Rate
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Revolving Loan or Additional Revolving Loan shall be payable on
the effective date of such conversion.
(h)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed for ABR Revolving Loans shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and interest
computed for Canadian Base Rate Revolving Loans, Canadian Prime Rate Revolving
Loans and BA Rate Revolving Loans shall be computed on the basis of a year of
365 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Canadian Prime Rate, Canadian Base Rate, BA Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. Interest shall accrue on each
Revolving Loan for the day on which the Revolving Loan is made, and shall not
accrue on a Revolving Loan, or any portion thereof, for the day on which the
Revolving Loan or such portion is paid; provided that any Revolving Loan that is
repaid on the same day on which it is made shall bear interest for one day. For
the purposes of the Interest Act (Canada), the yearly rate of interest to which
any rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not on
any basis that gives effect to the principle of deemed reinvestment of interest.
Each Canadian Loan Party confirms that it understands and is able to calculate
the rate of interest applicable to the Canadian Secured Obligations based on the
methodology for calculating per annum rates provided in this Agreement. Each
Canadian Loan Party irrevocably agrees not to plead or assert, whether by way of
defense or otherwise, in any proceeding relating to this Agreement or any other
Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Loan
Parties as required pursuant to Section 4 of the Interest Act (Canada).
Section 2.14    Alternate Rate of Interest. If at least two Business Days prior
to the commencement of any Interest Period for a LIBO Rate Borrowing or for a BA
Rate Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or BA Rate, as applicable, for such
Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate or BA Loan Rate for such Interest Period, as applicable, will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Revolving Loans included in such Borrowing for such Interest Period;


-83-



--------------------------------------------------------------------------------





then the Administrative Agent shall promptly give notice thereof to the Lead
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Lead Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
which the Administrative Agent agrees promptly to do, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing or BA Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing, Canadian Base Rate
Borrowing or Canadian Prime Rate Borrowing, as applicable (or, in the case of a
pending request for a Borrowing denominated in any Alternate Currency, the Lead
Borrower and the Lenders shall establish a mutually acceptable alternative rate)
on the last day of the Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a LIBO Rate Borrowing or BA Rate Borrowing, such
Borrowing shall be made as an ABR Borrowing, Canadian Base Rate Borrowing or
Canadian Prime Rate Borrowing, as applicable (or, in the case of a pending
request for a Borrowing denominated in any Alternate Currency, the Lead Borrower
and the Lenders shall establish a mutually acceptable alternative rate).
Section 2.15    Increased Costs.
(a)    If any Change in Law:
(i)    imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or Issuing Bank,
(ii)    subjects any Lender or Issuing Bank to any Taxes (other than Indemnified
Taxes, Other Taxes and Excluded Taxes) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or
(iii)    imposes on any Lender or the Issuing Bank or the London or Canadian
interbank market any other condition (other than Taxes) affecting this
Agreement, BA Rate Revolving Loans or LIBO Rate Revolving Loans made by any
Lender or any Letter of Credit or participation therein,
and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any BA Rate Revolving Loan or LIBO Rate
Revolving Loan (or of maintaining its obligation to make any such Revolving
Loan) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) in
respect of any BA Rate Revolving Loan or LIBO Rate Revolving Loan or Letter of
Credit in an amount deemed by such Lender or Issuing Bank to be material, then,
within 30 days after the Lead Borrower’s receipt of the certificate contemplated
by paragraph (c) of this Section 2.15, the Lead Borrower will pay to such Lender
or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered; provided that the applicable Borrower shall not
be liable for such compensation if (x) the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto, (y) such Lender
invokes Section 2.20 or (z) in the case of requests for reimbursement under
clause (iii) of Section 2.15(a) above resulting from a market disruption, (A)
the relevant circumstances are not generally affecting the banking market or (B)
the applicable request has not been made by Lenders constituting Required
Lenders.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Revolving Loans made by, or participations in Letters of
Credit, held by such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (other than due to Taxes, which, except to the extent described in
Section 2.15(a)(ii), shall be dealt with exclusively pursuant to Section 2.17)
(taking into consideration such Lender’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then within 30 days of receipt by the Lead Borrower of the certificate
contemplated by paragraph (c) of this Section 2.15 the Lead Borrower will pay to
such Lender or Issuing Bank, as applicable, such additional


-84-



--------------------------------------------------------------------------------





amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
2.15 and setting forth in reasonable detail the manner in which such amount or
amounts were determined and certifying that such Lender is generally charging
such amounts to similarly situated borrowers shall be delivered to the Lead
Borrower and shall be conclusive absent manifest error.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or Issuing Bank notifies the Lead
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Revolving Loan or BA Rate Revolving
Loan other than on the last day of an Interest Period applicable thereto
(whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise), (b) the failure to borrow, convert, continue or prepay any LIBO Rate
Revolving Loan or BA Rate Revolving Loan on the date or in the amount specified
in any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate
Revolving Loan or BA Rate Revolving Loan of any Lender other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Lead Borrower pursuant to Section 2.19, then, in any such event, the Lead
Borrower shall compensate each Lender for the loss, cost and expense incurred by
such Lender that is attributable to such event (other than loss of profit).  In
the case of a LIBO Rate Revolving Loan or BA Rate Revolving Loan, the loss, cost
or expense of any Lender shall be the amount reasonably determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Revolving Loan had such event not
occurred, at the LIBO Rate or BA Rate Revolving Loan, as applicable, that would
have been applicable to such Revolving Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Revolving Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurodollar market or the Canadian market for
bankers’ acceptances, as applicable; it being understood that such loss, cost or
expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees.  A certificate of any Lender (i)
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16, the basis therefor and, in reasonable detail, the
manner in which such amount or amounts were determined and (ii) certifying that
such Lender is generally charging the relevant amounts to similarly situated
borrowers shall be delivered to the Lead Borrower and shall be conclusive absent
manifest error.  The Lead Borrower shall pay such Lender the amount shown as due
on any such certificate within 30 days after receipt thereof.
Section 2.17    Taxes.
(a)    In addition, and without duplication of other amounts payable by a Loan
Party under this Section 2.17, the applicable Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable
Requirements of Law.
(b)    Each Loan Party shall severally indemnify the Administrative Agent and
each Lender within 30 days after receipt of the certificate described in the
succeeding sentence, for the full amount of any Indemnified Taxes or Other Taxes
payable or paid by the Administrative Agent or such Lender, as applicable,
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) (other than any
penalties attributable to the gross negligence, bad faith or willful misconduct
of the Administrative Agent or such


-85-



--------------------------------------------------------------------------------





Lender), and, in each case, any reasonable expenses arising therefrom or with
respect thereto; provided that if such Loan Party reasonably believes that such
Taxes were not correctly or legally asserted, the Administrative Agent or such
Lender, as applicable, will use reasonable efforts to cooperate with such Loan
Party to obtain a refund of such Taxes (which shall be repaid to such Loan Party
in accordance with Section 2.17(g)) so long as such efforts would not, in the
sole determination of the Administrative Agent or such Lender, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender, as applicable. In connection with any request for reimbursement under
this Section 2.17(c), the relevant Lender or the Administrative Agent, as
applicable, shall deliver a certificate to the Lead Borrower (i) setting forth,
in reasonable detail, the basis and calculation of the amount of the relevant
payment or liability and (ii) certifying that it is generally charging the
relevant amounts to similarly situated borrowers, which certificate shall be
conclusive absent manifest error. Notwithstanding anything to the contrary
contained in this Section 2.17(c), the Loan Parties shall not be required to
indemnify the Administrative Agent or any Lender pursuant to this Section 2.17
for any Indemnified Taxes or Other Taxes incurred to the extent the
Administrative Agent or the relevant Lender fails to notify the relevant Loan
Party of the indemnification claim within 180 days after the Administrative
Agent or such Lender receives written notice from the applicable Governmental
Authority of the specific tax assessment giving rise to such indemnification
claim.
(c)    Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes imposed
on or with respect to any payment under any Loan Document that is attributable
to such Lender (but only to the extent that no Loan Party has already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to any Lender under
any Loan Document or otherwise payable by the Administrative Agent to any Lender
from any other source against any amount due to the Administrative Agent under
this clause (d).
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation as the Lead Borrower or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Each Lender hereby authorizes the
Administrative Agent to deliver to the Lead Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.17(f).
(ii)    Without limiting the generality of the foregoing:


-86-



--------------------------------------------------------------------------------





(A)    each Lender that is not a Foreign Lender shall deliver to the Lead
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Lead Borrower or the Administrative Agent),
two executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)    each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), whichever of the
following is applicable:
(1)    in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of any Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Lead Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Lead Borrower, as described in Section 881(c)(3)(C) of the Code (a “U.S.
Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4)    to the extent any Foreign Lender is not the beneficial owner, two
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such partner;
(C)    each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), executed copies of
any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirements of Law to permit the Lead Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b)


-87-



--------------------------------------------------------------------------------





or 1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent at the time or times prescribed by
applicable Requirements of Law and at such time or times reasonably requested by
the Lead Borrower or the Administrative Agent such documentation as is
prescribed by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA, or
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the Lead
Borrower and the Administrative Agent in writing of its legal inability to do
so. Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.
(f)     On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Lead Borrower or if any form or certification it
previously delivered expires or becomes obsolete), the Administrative Agent will
deliver to the Lead Borrower either (i) an executed copy of IRS Form W-9, or
(ii) (x) with respect to any amounts received for its own account, an executed
copy of an applicable IRS Form W-8, and (y) with respect to any amounts received
for or on account of any Lender, an executed copy of IRS Form W-8IMY certifying
on Part I, Part II and Part VI thereof that it is a U.S. branch that has agreed
to be treated as a U.S. person for U.S. federal tax purposes with respect to
payments received by it from the Lead Borrower in its capacity as Administrative
Agent, as applicable. The Administrative Agent shall promptly notify the Lead
Borrower at any time it determines that it is no longer in a position to provide
the certification described in the prior sentence.
(g)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund), and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Loan Party, upon the request of the Administrative Agent, such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event
shall the Administrative Agent or any Lender be required to pay any amount to a
Loan Party pursuant to this paragraph (g) to the extent that the payment thereof
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the position that the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.17 shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the relevant Loan Party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and any Swingline Lender.


-88-



--------------------------------------------------------------------------------





Section 2.18    Payments Generally; Allocation of Proceeds; Sharing of Payments.
(a)    Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to the time expressed hereunder or under such Loan
Document (or, if no time is expressly required, by 2:00 p.m.) on the date when
due, in immediately available funds, without set-off (except as otherwise
provided in Section 2.17) or counterclaim. Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue until deemed received. If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Lead Borrower by the Administrative Agent, except that
payments to be made directly to the applicable Issuing Bank or the Swingline
Lender as expressly provided herein and except payments made pursuant to
Sections 2.12(b)(ii) and 2.12(c)(ii), 2.15, 2.16 or 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round such Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
Unless other specified herein all payments (including accrued interest)
hereunder shall be made in (x) Dollars, to the extent the Revolving Loan or LC
Disbursement with respect thereto was denominated in Dollars, (y) Canadian
Dollars, to the extent the Revolving Loan or LC Disbursement with respect
thereto was denominated in Canadian Dollars, and (z) the applicable Alternate
Currency, to the extent the Revolving Loan or LC Disbursement with respect
thereto was denominated in such Alternate Currency. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b)    Application of Proceeds.
(i)    Subject in all respects to the provisions of the ABL Intercreditor
Agreement, all proceeds of US Collateral received by the Administrative Agent at
any time when an Event of Default exists and all or any portion of the US
Revolving Loans have been accelerated hereunder pursuant to Section 7.01 or
otherwise received in connection with any foreclosure on or other exercise of
remedies with respect to the US Collateral pursuant to the US Collateral
Documents, shall, upon election by the Administrative Agent or at the direction
of the Required Lenders, be applied first, to the payment of all costs and
expenses then due incurred by the Administrative Agent in connection with any
collection, sale or realization on US Collateral or otherwise in connection with
this Agreement, any other Loan Document or any of the US Secured Obligations,
including all court costs and the fees and expenses of agents and legal counsel,
the repayment of all advances made by the Administrative Agent hereunder or
under any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document, second, on a pro rata basis, to pay
any fees, indemnities or expense reimbursements then due to the Administrative
Agent (other than those covered in clause first above) or any Issuing Bank from
the Borrowers constituting US Secured Obligations, third, on a pro rata basis in
accordance with the amounts of such US Secured Obligations owed to the Secured
Parties on the date of any such distribution, toward the payment of US
Protective Advances and US Overadvances then due from the Borrowers constituting
US Secured Obligations, fourth, on a pro rata basis in accordance with the
amounts of the US Secured Obligations (other than any Secured Obligations
incurred after the date hereof that are either junior in right of payment or are
secured by a Lien that is junior to the Liens securing the US Secured
Obligations) (other than contingent indemnification obligations for which no
claim has yet been made) owed to the Secured Parties on the date of any such
distribution, to the payment in full of (x) the US Secured Obligations (other
than US Secured Hedging Obligations and US Secured Banking Services Obligations)
(including, with respect to US LC Exposure, an amount to be paid to the
Administrative Agent equal to 100% of the US LC Exposure (minus the amount then
on deposit in the US LC Collateral Account) on such date, to


-89-



--------------------------------------------------------------------------------





be held in the US LC Collateral Account as Cash collateral for such
Obligations), (y) Designated Hedging Obligations constituting US Secured
Obligations in an amount not to exceed the US Hedge Product Amount in an amount
not to exceed the applicable Hedge Product Reserve and (z) US Secured Banking
Services Obligations in an amount not to exceed to the applicable Banking
Services Reserve; provided that if any US Letter of Credit expires undrawn, then
any Cash collateral held to secure the related US LC Exposure shall be applied
in accordance with this Section 2.18(b), beginning with clause first above,
fifth, on a pro rata basis, to the payment in full of Secured Hedging
Obligations and Secured Banking Services Obligations, in each case, constituting
US Secured Obligations (other than those covered in clause fourth above), sixth,
in accordance with Section 2.18(b)(ii) below as if such proceeds of US
Collateral were proceeds of Canadian Collateral thereunder, and seventh, to, or
at the direction of, the Lead Borrower or as a court of competent jurisdiction
may otherwise direct.
(ii)    Subject in all respects to the provisions of the ABL Intercreditor
Agreement (and any Applicable Intercreditor Agreement), if applicable, all
proceeds of Canadian Collateral received by the Administrative Agent at any time
when an Event of Default exists and all or any portion of the Canadian Revolving
Loans have been accelerated hereunder pursuant to Section 7.01 or otherwise
received in connection with any foreclosure on or other exercise of remedies
with respect to the Canadian Collateral pursuant to the Canadian Security
Agreement or other Collateral Documents, shall, upon election by the
Administrative Agent or at the direction of the Required Lenders, be applied
first, to the payment of all costs and expenses then due incurred by the
Administrative Agent in connection with any collection, sale or realization on
Canadian Collateral or otherwise in connection with this Agreement, any other
Loan Document or any of the Canadian Secured Obligations, including all court
costs and the fees and expenses of agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any Loan Party and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document, second, on a pro rata basis, to pay any fees, indemnities or
expense reimbursements then due to the Administrative Agent (other than those
covered in clause first above) or any Issuing Bank from the Borrowers
constituting Canadian Secured Obligations, third, on a pro rata basis in
accordance with the amounts of such Canadian Secured Obligations owed to the
Secured Parties on the date of any such distribution, toward the payment of
Canadian Protective Advances and Canadian Overadvances then due from the
Borrowers constituting Canadian Secured Obligations; fourth, on a pro rata basis
in accordance with the amounts of the Canadian Secured Obligations (other than
contingent indemnification obligations for which no claim has yet been made)
owed to the Secured Parties on the date of any such distribution, to the payment
in full of (x) the Canadian Secured Obligations (other than Canadian Secured
Hedging Obligations and Canadian Secured Banking Services Obligations)
(including, with respect to Canadian LC Exposure, an amount to be paid to the
Administrative Agent equal to 100% of the Canadian LC Exposure (minus the amount
then on deposit in the Canadian LC Collateral Account) on such date, to be held
in the Canadian LC Collateral Account as Cash collateral for such Obligations),
(y) Designated Hedging Obligations constituting Canadian Secured Obligations in
an amount not to exceed the applicable Hedge Product Reserve and (z) Canadian
Secured Banking Services Obligations in an amount not to exceed the applicable
Banking Services Reserve; provided that if any Canadian Letter of Credit expires
undrawn, then any Cash collateral held to secure the related Canadian LC
Exposure shall be applied in accordance with this Section 2.18(b), beginning
with clause first above, fifth, on a pro rata basis, to the payment in full of
Secured Hedging Obligations and Secured Banking Services Obligations, in each
case, constituting Canadian Secured Obligations (other than those covered in
clause fourth above) and sixth, to, or at the direction of, the Lead Borrower or
as a court of competent jurisdiction may otherwise direct.
(c)    Subject to Section 2.26, if any Lender obtains payment (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in respect of any principal of or interest on any of its Revolving
Loans or participations in LC Disbursements of any Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans or participations in LC Disbursements of such Class and accrued
interest thereon than the proportion received by any other Lender with Revolving
Loans or participations in LC Disbursements of such Class, then the Lender
receiving such greater proportion shall purchase (for Cash at face value)
participations in the Revolving Loans or participations in LC Disbursements of
such Class at such time outstanding to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders of such


-90-



--------------------------------------------------------------------------------





Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans or participations in LC
Disbursements of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not apply to (x) any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or (y) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in any of its Revolving Loans to any permitted
assignee or participant, including any payment made or deemed made in connection
with Sections 2.22 or 2.23. If any Lender obtains payment (whether voluntary,
involuntary, through exercise of any right of set-off or otherwise) in respect
of any principal of or interest on any of its Revolving Loans or participation
in LC Disbursements of any Class that is junior in right of payment to any other
Class of Revolving Loans or participation in LC Disbursements that has not been
repaid in full, such Lender shall promptly remit such payment to the
Administrative Agent for application is accordance with clause (b). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.18(c) and will, in each case, notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.18(c) shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
(d)    Unless the Administrative Agent has received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender or any Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lender or Issuing Bank the
amount due. In such event, if the applicable Borrower has not in fact made such
payment, then each Lender or the applicable Issuing Bank severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or (A) in the case of any Letter of Credit issued on account of
the Canadian Borrower denominated in Canadian Dollars, the Canadian Prime Rate,
and (B) in the case of any Letter of Credit denominated in any Alternate
Currency, the Administrative Agent’s customary rate for interbank advances in
the Alternate Currency in which such Letter of Credit is denominated) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Revolving Loans or BA
Rate Revolving Loans pursuant to Section 2.20, or any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Revolving Loans hereunder or its participations in any Letter of
Credit affected by such event, or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the
future or mitigate the impact of Section 2.20, as the case may be, and
(ii) would not subject such Lender to any material unreimbursed out-of-pocket
cost or expense and would not otherwise be disadvantageous to such Lender in any
material respect. The applicable Borrower hereby agrees to pay


-91-



--------------------------------------------------------------------------------





all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Revolving Loans or BA
Rate Revolving Loans pursuant to Section 2.20, (ii) any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting
Lender or (iv) in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby” (or any other Class or group of Lenders other than the Required
Lenders) with respect to which Required Lender consent (or the consent of
Lenders holding loans or commitments of such Class or lesser group representing
more than 50% of the sum of the total loans and unused commitments of such Class
or lesser group at such time) has been obtained, as applicable, any Lender is a
non-consenting Lender (each such Lender described in this clause (iv), a
“Non-Consenting Lender”), then the Lead Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (x) terminate
the applicable Commitments and/or Additional Revolving Commitments of such
Lender, and repay all Obligations of the Borrowers owing to such Lender relating
to the applicable Revolving Loans and participations held by such Lender as of
such termination date or (y) replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 9.05), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if any Lender accepts such assignment);
provided that (A) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Revolving Loans and, if applicable,
participations in LC Disbursements, in each case of such Class of Revolving
Loans, Commitments and/or Additional Revolving Commitments, accrued interest
thereon, accrued fees and all other amounts payable to it under any Loan
Document with respect to such Class of Revolving Loans, Commitments and/or
Additional Revolving Commitments, (B) in the case of any assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments and (C) such assignment does not conflict with
applicable law. No Lender (other than a Defaulting Lender) shall be required to
make any such assignment and delegation, and the Borrowers may not repay the
Obligations of such Lender or terminate its Commitments or Additional Revolving
Commitments, if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Each Lender agrees that if it is replaced
pursuant to this Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Revolving Loans are evidenced by one or more Promissory
Notes) subject to such Assignment and Assumption (provided that the failure of
any Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b).
Section 2.20    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Revolving Loans whose interest is
determined by reference to the Published LIBO Rate or the BA Rate, or to
determine or charge interest rates based upon the Published LIBO Rate or the BA
Rate, or any Governmental Authority has imposed material restrictions on the
Canadian market for bankers’ acceptances or on the authority of such Lender to
purchase or sell, or to take deposits of Dollars in the applicable interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue LIBO
Rate Revolving Loans in Dollars or any Alternate Currency or to convert ABR
Revolving Loans or Canadian Base Rate Revolving Loans to LIBO Rate Revolving
Loans shall be suspended, (ii) any obligation of such Lender to make or continue
BA Rate Revolving Loans in Canadian Dollars or to convert Canadian Prime Rate
Revolving Loans to BA Rate Revolving Loans shall be suspended, (iii) if such
notice


-92-



--------------------------------------------------------------------------------





asserts the illegality of such Lender making or maintaining ABR Revolving Loans
or Canadian Base Rate Revolving Loans the interest rate on which is determined
by reference to the Published LIBO Rate component of the Alternate Base Rate or
the Canadian Base Rate, the interest rate on which ABR Revolving Loans or
Canadian Base Rate Revolving Loans of such Lender, shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Published LIBO Rate component of the Alternate Base Rate or the Canadian
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Lead Borrower that the circumstances giving rise to such determination no
longer exist (which notice such Lender agrees to give promptly) and (iv) if such
notice asserts the illegality of such Lender making or maintaining Canadian
Prime Rate Revolving Loans the interest rate on which is determined by reference
to the BA Rate component of the Canadian Prime Rate, the interest rate on such
Lender’s Canadian Prime Rate Revolving Loans, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
BA Rate component of the Canadian Prime Rate, in each case until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist (which notice such Lender
agrees to give promptly).  Upon receipt of such notice, (x) the Lead Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
(1) if applicable and such Revolving Loans are denominated in Dollars, prepay or
convert all of such Lender’s LIBO Rate Revolving Loans to ABR Revolving Loans or
Canadian Base Rate Revolving Loans, as applicable (the interest rate on which
ABR Revolving Loans or Canadian Base Rate Revolving Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Published LIBO Rate component of the Alternate Base
Rate or Canadian Base Rate, as applicable), (2) if applicable and the relevant
Revolving Loans are denominated in Canadian Dollars, convert all of such
Lender’s BA Rate Revolving Loans to Canadian Prime Rate Revolving Loans (the
interest rate on which Canadian Prime Rate Revolving Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the BA Rate component of the Canadian Prime Rate) or (3) if
applicable and such Revolving Loans are denominated in any Alternate Currency,
convert such Revolving Loans to Revolving Loans bearing interest at an
alternative rate mutually acceptable to the Lead Borrower and such Lender, in
each case, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Revolving Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBO Rate Revolving Loans (in which case the applicable Borrower shall not be
required to make payments pursuant to Section 2.16 in connection with such
payment) and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Published LIBO Rate or the
BA Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate, the Canadian Base Rate and the Canadian Prime
Rate applicable to such Lender without reference to the Published LIBO Rate or
BA Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Published LIBO Rate or BA Rate.  Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.
Section 2.21    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue on the unfunded portion of any Commitment of
such Defaulting Lender pursuant to Section 2.12(a) and, subject to clause
(d)(iv) below, on the participation of such Defaulting Lender in Letters of
Credit pursuant to Section 2.12(b), or 2.12(c) and pursuant to any other
provisions of this Agreement or other Loan Document.
(b)    The Commitments and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, each affected
Lender, the Required Lenders, or such other number of Lenders as may be required
hereby or under any other Loan Document have taken or may take any action
hereunder (including any consent to any waiver, amendment or modification
pursuant to Section 9.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.


-93-



--------------------------------------------------------------------------------





(c)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Lead Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any applicable Issuing Bank or
Swingline Lender hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank, to
be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Letter of Credit; fourth, so long
as no Default or Event of Default exists as the Lead Borrower may request, to
the funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement; fifth, as the
Administrative Agent or the Lead Borrower may elect, to be held in a deposit
account and released in order to satisfy obligations of such Defaulting Lender
to fund Revolving Loans that such Defaulting Lender has committed to fund (if
any) under this Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders, Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any non-Defaulting
Lender, any Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to the Lead Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Lead Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Loan or LC
Exposure in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Revolving Loan or LC Exposure was made or
created, as applicable, at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Loans of, and LC Exposure owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Revolving Loans of, or
LC Exposure owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to any Defaulting Lender that are applied (or held) to
pay amounts owed by any Defaulting Lender or to post Cash collateral pursuant to
this Section 2.21(c) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(d)    If any LC Exposure or Swingline Exposure exists at the time any Lender
becomes a Defaulting Lender then:
(i)    all or any part of the LC Exposure or the Swingline Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders of the
applicable class in accordance with their respective Applicable Percentages of
such class but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures of any Class does not exceed the total of all
non-Defaulting Lenders’ Commitments in respect of such Class and (B) the
Revolving Credit Exposure of any non-Defaulting Lender with respect to any Class
does not exceed such non-Defaulting Lender’s Commitment in respect of such
Class;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Lead Borrower shall, without prejudice to any other
right or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, (x) first, prepay such Swingline
Loans and (y) second, Cash collateralize 100% of such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to paragraph
(i) above and any Cash collateral provided by such Defaulting Lender or pursuant
to Section 2.21(c) above) or make other arrangements reasonably satisfactory to
the Administrative Agent and to the applicable Issuing Bank with respect to such
LC Exposure and obligations to fund participations. Cash collateral (or the
appropriate portion thereof) provided to reduce LC Exposure or other obligations
shall be released promptly following (A) the elimination of the applicable LC
Exposure or other obligations giving rise thereto (including by the termination
of the Defaulting Lender status of the applicable Lender (or, as appropriate,
its assignee following compliance with Section 2.19)) or (B) the Administrative
Agent’s good faith determination that there exists excess Cash collateral
(including as a result of any subsequent reallocation of LC Exposure among
non-Defaulting Lenders described in clause (i) above);


-94-



--------------------------------------------------------------------------------





(iii)    (A) if the LC Exposure of the non-Defaulting Lenders of any Class is
reallocated pursuant to this Section 2.21(d), then the fees payable to the
Lenders of such Class pursuant to Sections 2.12(a) and (b), as the case may be,
shall be adjusted to give effect to such reallocation and (B) if the LC Exposure
of any Defaulting Lender of any Class is Cash collateralized pursuant to this
Section 2.21(d), then, without prejudice to any rights or remedies of the
applicable Issuing Bank, any Lender in respect of such Class or any Borrower
hereunder, no letter of credit fee shall be payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure in respect of such Class; and
(iv)    if any Defaulting Lender’s LC Exposure in respect of any Class is not
Cash collateralized, prepaid or reallocated pursuant to this Section 2.21(d),
then, without prejudice to any rights or remedies of the applicable Issuing Bank
or any Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure of such Class shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s LC
Exposure in respect of such Class is Cash collateralized or reallocated.
(e)    So long as any Lender of any Class is a Defaulting Lender, no Issuing
Bank shall be required to issue, extend, create, incur, amend or increase any
Letter of Credit unless it is reasonably satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders of such
Class, Cash collateral provided pursuant to Section 2.21(c) and/or Cash
collateral provided by the applicable Borrower in accordance with Section
2.21(d), and participating interests in any such or newly issued, extended or
created Letter of Credit shall be allocated among non-Defaulting Lenders of the
relevant Class in a manner consistent with Section 2.21(d)(i) (it being
understood that Defaulting Lenders shall not participate therein).
(f)    In the event that the Administrative Agent, the Lead Borrower, the
Issuing Bank and Swingline Lender agree that any Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Applicable Percentage of LC Exposure and Swingline Exposure of
the Lenders of the relevant Class shall be readjusted to reflect the inclusion
of such Lender’s Commitment, and on such date such Lender shall purchase at par
such of the Revolving Loans of the other Lenders or participations in Revolving
Loans of such Class as the Administrative Agent shall determine as are necessary
in order for such Lender to hold such Revolving Loans or participations in
accordance with its Applicable Percentage. Notwithstanding the fact that any
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, (x) no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the applicable
Borrower while such Lender was a Defaulting Lender and (y) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
Section 2.22    Incremental Credit Extensions.
(a)    The Lead Borrower may, at any time, on one or more occasions deliver a
written request to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy of such request to each of the Lenders) pursuant
to an Incremental Revolving Facility Amendment to increase the aggregate amount
of Commitments of any existing Class of Commitments (any such increase, an
“Incremental Revolving Facility” and the loans thereunder, “Incremental
Revolving Loans”) in an aggregate principal amount not to exceed the Incremental
Cap; provided that:
(i)    no Incremental Revolving Commitment may be less than $5,000,000,
(ii)    except as separately agreed from time to time between the Lead Borrower
and any Lender, no Lender shall be obligated to provide any Incremental
Revolving Commitment, and the determination to provide such commitments shall be
within the sole and absolute discretion of such Lender;
(iii)    no Incremental Revolving Facility or Incremental Revolving Loan (or the
creation, provision or implementation thereof) shall require the approval of any
existing Lender (other than in its capacity, if any, as a Lender providing all
or part of any Incremental Revolving Commitment or Incremental Revolving


-95-



--------------------------------------------------------------------------------





Loan), the Administrative Agent (unless its rights and interests are adversely
affected in any material respect) or any other agent or arranger;
(iv)    the terms of each Incremental Revolving Facility will be substantially
identical to those applicable to the Revolving Facility (other than with respect
to any upfront fees, original issue discount or similar fees);
(v)    except as otherwise agreed by the lenders providing the relevant
Incremental Revolving Facility in connection with any acquisition, investments
and repayments, repurchases and redemptions of indebtedness not prohibited by
the terms of this Agreement, (A) no Event of Default shall exist immediately
prior to or after giving effect to such Incremental Revolving Facility and (B)
the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of the initial Borrowing under such Incremental
Revolving Facility with the same effect as though such representations and
warranties had been made on and as of such date; provided that to the extent
that any representation and warranty specifically refers to a given date or
period, it shall be true and correct in all material respects as of such date or
for such period; provided, further, that any representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;
(vi)    the proceeds of any Incremental Revolving Facility may be used for
working capital, general corporate purposes and any other purpose not prohibited
by this Agreement; and
(vii)    at no time shall there be more than three separate Maturity Dates in
effect with respect to Incremental Revolving Facilities and any other Additional
Revolving Facility at any time.
(b)    Incremental Revolving Commitments may be provided by any existing Lender,
or by any other lender (other than any Disqualified Institution) who would be
permitted to become a Lender (including any required consents) under Section
9.05(b) (any such other lender being called an “Additional Revolving Lender”);
provided that the Administrative Agent and any Issuing Bank shall have consented
(such consent not to be unreasonably withheld or delayed) to the relevant
Additional Revolving Lender’s provision of Incremental Revolving Commitments if
such consent would be required under Section 9.05(b) for an assignment of
Revolving Loans to such Additional Revolving Lender.
(c)    Each Lender or Additional Revolving Lender providing a portion of any
Incremental Revolving Commitment shall execute and deliver to the Administrative
Agent and the Lead Borrower all such documentation (including the relevant
Incremental Revolving Facility Amendment or an amendment to any other Loan
Document) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Incremental Revolving Commitment. On the effective date of
such Incremental Revolving Commitment, each Additional Revolving Lender shall
become a Lender for all purposes in connection with this Agreement.
(d)    As a condition precedent to the effectiveness of any Incremental
Revolving Facility or the making of any Incremental Revolving Loans, (i) upon
its reasonable request, the Administrative Agent shall have received customary
written opinions of counsel, as well as such reaffirmation agreements,
supplements and/or amendments as it shall reasonably require, (ii) the
Administrative Agent shall have received, from each Additional Revolving Lender,
an administrative questionnaire, provided to such Additional Revolving Lender by
the Administrative Agent (the “Administrative Questionnaire”) and such other
documents as it shall reasonably and customarily require from such Additional
Revolving Lender, (iii) the Administrative Agent and Lenders shall have received
all fees required to be paid in respect of such Incremental Revolving Facility
or Incremental Revolving Loans and (iv) the Administrative Agent shall have
received a certificate of the applicable Borrower signed by a Responsible
Officer thereof:


-96-



--------------------------------------------------------------------------------





(A)    certifying and attaching a copy of the resolutions adopted by the
governing body of the applicable Borrower approving or consenting to such
Incremental Revolving Facility or Incremental Revolving Loans, and
(B)    to the extent applicable, certifying that the condition set forth in
clause (a)(v) above has been satisfied.
(e)    (i) Each Lender of the applicable Class immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each relevant Incremental Revolving Lender, and each relevant Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed a portion of such Lender’s participations hereunder in outstanding US
Letters of Credit and/or Canadian Letters of Credit and Swingline Loans, as
applicable, such that, after giving effect to each deemed assignment and
assumption of participations, all of the Lenders’ (including each Incremental
Revolving Lender) participations hereunder in US Letters of Credit and/or
Canadian Letters of Credit and Swingline Loans, as applicable, shall be held on
a pro rata basis on the basis of their respective Commitments of the applicable
class (after giving effect to any increase in the Commitment pursuant to Section
2.22) and (ii) the existing Lenders of the applicable Class shall assign
Revolving Loans to certain other Lenders of such Class (including the Lenders
providing the relevant Incremental Revolving Facility), and such other Lenders
(including the Lenders providing the relevant Incremental Revolving Facility)
shall purchase such Revolving Loans, in each case to the extent necessary so
that all of the Lenders of such Class participate in each outstanding borrowing
of Revolving Loans pro rata on the basis of their respective Commitments of such
Class (after giving effect to any increase in the Commitment pursuant to this
Section 2.22); it being understood and agreed that the minimum borrowing, pro
rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
clause (e).
(f)    The Lenders hereby irrevocably authorize such amendments to this
Agreement and the other Loan Documents as may be necessary in order to establish
new tranches or sub-tranches or to maintain a single tranche in respect of
Revolving Loans or commitments increased or extended pursuant to this Section
2.22 and authorize the Administrative Agent and the Lead Borrower to enter into
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Lead Borrower in connection with the
establishment of such new tranches or sub-tranches or the maintaining of such
single tranche, in each case on terms consistent with this Section 2.22.
(g)    Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, if the proceeds on the date of
effectiveness of any Incremental Revolving Facility are intended to be applied
to finance an acquisition and the Lenders or Additional Revolving Lenders
providing such Incremental Revolving Facility so agree, the availability thereof
shall be subject to customary “SunGard” or “certain funds” conditionality.
(h)    This Section 2.22 shall supersede any provision in Section 2.18 or 9.02
to the contrary and shall, to extent applicable, be subject in all respects to
Section 1.11.
Section 2.23    Extensions of Revolving Loans and Additional Revolving
Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrower or Borrowers to all Lenders holding Revolving Loans or
Commitments of any Class or Classes (as determined by the Lead Borrower), in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Revolving Loans or Commitments with respect to each
such Class) and on the same terms to each such Lender, the Borrowers are hereby
permitted from time to time to consummate transactions with any individual
Lender who accepts the terms contained in any such Extension Offer to extend the
Maturity Date of such Lender’s Revolving Loans and/or commitments and otherwise
modify the terms of such Revolving Loans and/or commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Revolving Loans and/or commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Revolving Loans) (each, an “Extension”, and each group of Revolving Loans
or commitments, as applicable, in each case as so extended, as well


-97-



--------------------------------------------------------------------------------





as the original Revolving Loans and the original commitments (in each case not
so extended), being a “tranche”; any Extended Revolving Credit Commitments shall
constitute a separate tranche of revolving commitments from the tranche of
revolving commitments from which they were converted), so long as the following
terms are satisfied:
(i)    except as to (x) interest rates, fees and final maturity (which shall be
determined by the applicable Borrower and any Lender who agrees to an Extension
and set forth in the relevant Extension Offer), (y) terms applicable to such
Extended Revolving Credit Commitments or Extended Revolving Loans (each as
defined below) that are more favorable to the lenders or the agent of such
Extended Revolving Credit Commitments or Extended Revolving Loans than those
contained in the Loan Documents and are then conformed (or added) to the Loan
Documents for the benefit of the Revolving Lenders or, as applicable, the
Administrative Agent (i.e. by conforming or adding a term to the then
outstanding Revolving Loans pursuant to the applicable Extension Amendment) and
(z) any covenants or other provisions applicable only to periods after the
Latest Maturity Date (in each case, as of the date of such Extension), the
commitment of any Lender that agrees to an Extension (an “Extended Revolving
Credit Commitment”; and the Revolving Loans thereunder, “Extended Revolving
Loans”; and each Class of Extended Revolving Credit Commitments, an “Extended
Revolving Facility”), and the related outstandings, shall be a revolving
commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original revolving
commitments (and related outstandings) provided hereunder; provided that (x) to
the extent any non-extended portion of any Additional Revolving Facility then
exists, (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on such revolving facilities (and related outstandings),
(B) repayments required upon the Maturity Date of such revolving facilities and
(C) repayments made in connection with any permanent repayment and termination
of commitments (subject to clause (3) below)) of Extended Revolving Loans after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis with such portion of the relevant Additional Revolving
Facility, (2) all swingline loans and letters of credit made or issued, as
applicable, under any Extended Revolving Credit Commitment shall be participated
on a pro rata basis by all Lenders and (3) the permanent repayment of Revolving
Loans with respect to, and termination of commitments under, any such Extended
Revolving Credit Commitment after the effective date of such Extended Revolving
Credit Commitments shall be made on a pro rata basis with such portion of any
Additional Revolving Facility, except that the applicable Borrower shall be
permitted to permanently repay and terminate commitments of any such revolving
facility on a greater than pro rata basis as compared with any other revolving
facility with a later Maturity Date than such revolving facility and (y) at no
time shall there be more than three separate Classes of revolving commitments
hereunder (including Incremental Revolving Commitments and Extended Revolving
Credit Commitments);
(ii)    no Extended Revolving Credit Commitments or Extended Revolving Loans
shall have a final maturity date earlier than (or require commitment reductions
prior to) the then applicable Latest Maturity Date;
(iii)    if the aggregate principal amount of Revolving Loans or commitments, as
the case may be, in respect of which Lenders shall have accepted the relevant
Extension Offer exceeds the maximum aggregate principal amount of Revolving
Loans or commitments, as the case may be, offered to be extended by the
applicable Borrower pursuant to such Extension Offer, then the Revolving Loans
or commitments, as the case may be, of such Lenders shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer;
(iv)    each Extension shall be in a minimum amount of $5,000,000;
(v)    any applicable Minimum Extension Condition shall be satisfied or waived
by the applicable Borrower;
(vi)    all documentation in respect of such Extension shall be consistent with
the foregoing; and


-98-



--------------------------------------------------------------------------------





(vii)    no Extension of any Revolving Facility shall be effective as to the
obligations of any Swingline Lender to make any Swingline Loans or any Issuing
Bank with respect to Letters of Credit without the consent of such Swingline
Lender or such Issuing Bank (such consents not to be unreasonably withheld or
delayed).
(b)    With respect to any Extension consummated pursuant to this Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, and (ii) except as set forth in clause (a)(iv) above,
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the applicable Borrower may, at its election, specify
as a condition (a “Minimum Extension Condition”) to consummating such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the applicable Borrower’s sole discretion and which may be waived by
the applicable Borrower) of Revolving Loans or commitments (as applicable) of
any or all applicable Classes be tendered. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.23
(including, for the avoidance of doubt, any payment of any interest, fees or
premium in respect of any Class of Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Section 2.10, 2.11 or
2.18) or any other Loan Document that may otherwise prohibit any Extension or
any other transaction contemplated by this Section 2.23.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Revolving Loans and/or
commitments under any Class (or a portion thereof) and (B) the consent of each
applicable Issuing Bank to the extent the commitment to provide Letters of
Credit is to be extended. All Extended Revolving Credit Commitments and all
obligations in respect thereof shall constitute Secured Obligations under this
Agreement and the other Loan Documents that are secured by the applicable
Collateral and guaranteed on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
Extension Amendments and any such amendments to the other Loan Documents with
the Lead Borrower as may be necessary in order to establish new Classes or
sub-Classes in respect of Revolving Loans or commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Lead Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.23.
(d)    In connection with any Extension, the applicable Borrower or Borrowers
shall provide the Administrative Agent at least ten Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.23.
Section 2.24    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions set forth herein,
the Swingline Lender in reliance upon the agreements of the other Lenders set
forth in this Section 2.24, agrees to make Swingline Loans in Dollars to the US
Borrower from time to time on and after the Closing Date and until the Latest
Maturity Date, in an aggregate principal amount at any time outstanding not to
exceed the Swingline Commitment, provided that, (w) the Swingline Lender shall
not be required to make any Swingline Loan to refinance any outstanding
Swingline Loan, (x) after giving effect to any Swingline Loan, the aggregate
Outstanding Amount of all Revolving Loans, Swingline Loans and LC Obligations
shall not exceed the Aggregate Commitments, (y) the Initial US Revolving Credit
Exposure shall not exceed the lesser of (A) the aggregate Initial US Commitment
and (B) the US Borrowing Base, and (z) the Swingline Lender shall not be under
any obligation to make any Swingline Loan if it has, or by such Credit Extension
will have, Fronting Exposure. Each Swingline Loan shall be in a minimum
principal amount of not less than $50,000 or such lesser amount as may be agreed
by the Swingline Lender; provided that, notwithstanding the foregoing, any
Swingline Loan may be in an aggregate amount that is (x) required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) or (y)
equal to the entire unused balance of the aggregate unused Commitments, in each
case so long as the aggregate principal amount of outstanding Swingline Loans
would not exceed the Swingline


-99-



--------------------------------------------------------------------------------





Commitment after giving effect to such Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, Swingline Loans
may be borrowed, prepaid and reborrowed. Each Swingline Loan shall bear interest
only at a rate based on the Alternate Base Rate. Immediately upon the making of
a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage of the Commitments times the
amount of such Swingline Loan. Each Swingline Loan shall be secured by the Lien
on the US Collateral in favor of the Administrative Agent and shall constitute a
US Obligation hereunder.
(b)    Borrowing Procedures. To request a Swingline Loan, the US Borrower shall
notify the Swingline Lender (with a copy to the Administrative Agent) of such
request by a Swingline Loan Request. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 12:00 p.m. on the
day of a proposed Swingline Loan and shall specify (i) the amount to be
borrowed, which shall be a minimum of $50,000, and (ii) the requested borrowing
date, which shall be a Business Day. Unless the Swingline Lender has received
written notice from the Administrative Agent (at the request of the Required
Lenders) prior to 12:00 p.m. on the date of the proposed Swingline Loan
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.24(a), or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 4:00 p.m. on the
borrowing date specified in such Swingline Loan Request, make the amount of its
Swingline Loan available to the US Borrower. The Swingline Lender shall make
each applicable Swingline Loan available to the US Borrower by means of a credit
to the account designated in the related Swingline Loan Request or otherwise in
accordance with the instructions of the US Borrower (including, in the case of a
Swingline Loan made to finance the reimbursement of any LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank).
(c)    Refinancing of Swingline Loans. The Swingline Lender may at any time in
its sole and absolute discretion may request, and shall request no later than
five Business Days following the making of a Swingline Loan, on behalf of the US
Borrower (which hereby authorizes the Swingline Lender to so request on its
behalf until the Termination Date), that each Revolving Lender with an Initial
US Commitment make an ABR Revolving Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.03, without regard to the minimum and multiples specified therein
for the principal amount of ABR Revolving Loans, but subject to the unutilized
portion of the Revolving Facility. The Swingline Lender shall furnish the US
Borrower with a copy of the applicable Borrowing Request promptly (and in any
case, within 5 Business Days) after delivering such notice to the Administrative
Agent. Each Revolving Lender with an Initial US Commitment shall make an amount
equal to its Applicable Percentage of the amount specified in such Borrowing
Request available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s office not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.24(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made an
ABR Revolving Loan to the US Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swingline Lender.
(i)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan Borrowing in accordance with Section 2.24(c), the request for ABR
Revolving Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders with an Initial US Commitment fund its risk participation in the
relevant Swingline Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to this
Section 2.24(c)(i) shall be deemed payment in respect of such participation.
(ii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section 2.24
by the time specified in Section 2.24(c), the Swingline Lender shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand,


-100-



--------------------------------------------------------------------------------





such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s committed Revolving Loan included in the relevant
committed Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.24(c)(ii) shall be conclusive absent manifest error.
(iii)    Each Revolving Lender acknowledges and agrees that its obligation to
make Revolving Loans or to purchase and fund risk participations in Swingline
Loans pursuant to this Section 2.24 is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including (A) the occurrence and
continuance of a Default, (B) any reduction or termination of the Commitments,
(C) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the Swingline Lender, the US Borrower or any other
Person for any reason whatsoever, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of the US
Borrower to repay Swingline Loans, together with interest as provided herein.
(d)    Repayment of Participations. At any time after any Revolving Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Revolving Lender its Applicable Percentage
thereof in the same funds as those received by the Swingline Lender. If any
payment received by the Swingline Lender in respect of principal or interest on
any Swingline Loan is required to be returned by the Swingline Lender under any
of the circumstances described in Section 9.03 (including pursuant to any
settlement entered into by the Swingline Lender in its discretion), each
Revolving Lender shall pay to the Swingline Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Effective Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Secured
Obligations and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the US Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its ABR Revolving Loan or risk participation
pursuant to this Section 2.24 to refinance such Revolving Lender's Applicable
Percentage of any Swingline Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swingline Lender.
(f)    Payments Directly to Swingline Lender. The US Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
Section 2.25    Reallocation Mechanism.
(a)    Subject to the terms and conditions of this Section 2.25, the Lead
Borrower may request that the Lenders change the then current allocation of
their respective undrawn Initial Commitments in order to effect an increase or
decrease of such respective undrawn Commitments, with any such increase or
decrease in their undrawn Initial Canadian Commitments to the Canadian Borrower
to be accompanied by a concurrent and equal decrease or increase, as applicable,
in their undrawn Initial US Commitment to the US Borrower (each, a
“Reallocation”). Any such Reallocation shall be subject to the following
conditions (except as otherwise provided in Section 9.23): (i) the Lead Borrower
shall have provided to the Administrative Agent a written notice (in reasonable
detail) at least ten (10) Business Days prior to the requested effective date
(which effective date shall be the first day of the subsequent Fiscal Quarter)
of such Reallocation (the “Reallocation Date”) setting forth the proposed
Reallocation Date and the amounts of the proposed undrawn Initial Commitments
reallocation to be effected, (ii) any such Reallocation shall increase or
decrease the applicable undrawn Initial Commitments in integral multiples of
$1,000,000, and all such Reallocations


-101-



--------------------------------------------------------------------------------





shall not result in the increase of either the Initial Canadian Commitment or
the Initial US Commitment as of the Closing Date by an aggregate amount in
excess of $20,000,000, (iii) after giving effect to the Reallocation, each
Lender shall hold the same proportionate share of all of the Initial Commitments
to the Borrowers, (iv) no Default or Event of Default shall have occurred and be
continuing either as of the date of such request or on the Reallocation Date
(both immediately before and after giving effect to such Reallocation), (v) no
more than one Reallocation may be requested in any calendar quarter, (vi) any
increase or decrease in an Initial Commitment of a Lender in its respective
Initial Canadian Commitment or Initial US Commitment shall result in a
concurrent decrease or increase in its respective Initial Canadian Commitment or
Initial US Commitment such that the sum of all the Initial Commitments of such
Lender after giving effect to such Reallocation shall equal the aggregate amount
of the Initial Commitments of such Lender in effect immediately prior to such
Reallocation, (vii) after giving effect to such Reallocation of Initial
Commitments, no Overadvance would exist or would result therefrom, (viii) at
least three (3) Business Days prior to the proposed Reallocation Date, a
Responsible Officer of the Lead Borrower shall have delivered to the
Administrative Agent a certificate certifying as to compliance with preceding
clauses (i) through (vii) and demonstrating (in reasonable detail) the
calculations required in connection therewith, and (ix) the Administrative Agent
consents to such Reallocation in its Permitted Discretion.
(b)    The Administrative Agent shall promptly notify such Lenders of the
Reallocation Date and the amount of the affected Initial Commitment of such
Lenders as a result thereof. The respective proportionate shares of Lenders
shall thereafter, to the extent applicable, be determined based on such
reallocated amounts (subject to any subsequent changes thereto).
Section 2.26    Segregation of Canadian Facility. Notwithstanding anything
herein or in any other Loan Document to the contrary, all references in the Loan
Documents to payments, proceeds, liabilities, Obligations, Loans, fees,
collections, Collateral, security interests, L/C Advances, and any other
provision affecting the payment obligations of the Canadian Loan Parties and
their responsibilities to the Lenders, L/C Issuer and Participants in Letters of
Credit, the Administrative Agent, and any other Person shall mean, with respect
to the Canadian Loan Parties and their Subsidiaries, the Collateral that is
property of the Canadian Loan Parties (or any of their Subsidiaries), only the
Canadian Loan Parties' Obligations, so that amounts received from the Canadian
Loan Parties (or any of their Subsidiaries) and proceeds of enforcement action
against the Collateral that is property of the Canadian Loan Parties (or any of
their Subsidiaries) shall be applied solely and exclusively to payment of the
Canadian Loan Parties' Obligations.
ARTICLE 3    

REPRESENTATIONS AND WARRANTIES
On the dates and to the extent required pursuant to Section 4.01 or 4.02, as
applicable, each of (i) in the case of Holdings and Intermediate Holdings,
solely with respect to Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.09, 3.13, 3.14,
3.16 and 3.17, and (ii) each of the Borrowers hereby represent and warrant to
the Lenders that:
Section 3.01    Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries (a) is (i) duly organized and validly existing and (ii)
in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) with
respect to any Borrower and clause (b) with respect to the Loan Parties) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.02    Authorization; Enforceability. The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party. Each
Loan Document to


-102-



--------------------------------------------------------------------------------





which any Loan Party is a party has been duly executed and delivered by such
Loan Party and is a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to the Legal Reservations.
Section 3.03    Governmental Approvals; No Conflicts. The execution and delivery
of the Loan Documents by each Loan Party party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) in connection with the Perfection Requirements and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which would not be reasonably expected to have a Material Adverse Effect,
(b) will not violate any (i) of such Loan Party’s Organizational Documents or
(ii) Requirements of Law applicable to such Loan Party which violation, in the
case of this clause (b)(ii), would reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under (i) the
Senior Notes, the Term Credit Agreement or (iii) any other material Contractual
Obligation to which such Loan Party is a party which violation, in the case of
this clause (c), would reasonably be expected to result in a Material Adverse
Effect.
Section 3.04    Financial Condition; No Material Adverse Effect.
(a)    The financial statements most recently provided pursuant to Section
5.01(a) or (b), as applicable, present fairly, in all material respects, the
financial position and results of operations and cash flows of the Lead Borrower
on a consolidated basis as of such dates and for such periods in accordance with
GAAP, (x) except as otherwise expressly noted therein, (y) subject, in the case
of financial statements provided pursuant to Section 5.01(a), to the absence of
footnotes and normal year-end adjustments and (z) except as may be necessary to
reflect any differing entities and organizational structure prior to giving
effect to the Transactions.
(b)    Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.05    Properties.
(a)    [Reserved]
(b)    The Borrowers and each of their Restricted Subsidiaries have good and
valid fee simple title to or rights to purchase, or valid leasehold interests
in, or easements or other limited property interests in, all of their respective
Real Estate Assets and have good title to their personal property and assets, in
each case, except (i) for defects in title that do not materially interfere with
their ability to conduct their business as currently conducted or to utilize
such properties and assets for their intended purposes or (ii) where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect. All such properties and assets are free and clear of Liens, other than
Permitted Liens.
(c)    The Borrowers and each of their Restricted Subsidiaries own or otherwise
have a license or right to use all rights in Patents, Trademarks, Copyrights and
other rights in works of authorship (including all copyrights embodied in
software) and all other intellectual property rights (“IP Rights”) used to
conduct the businesses of the Borrowers and their Restricted Subsidiaries as
presently conducted without, to the knowledge of any Borrower, any infringement,
dilution, or misappropriation or other violation of the IP Rights of third
parties, except to the extent such failure to own or license or have rights to
use would not, or where such infringement, misappropriation or violation would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Lead
Borrower, threatened in writing against or affecting the Loan Parties or any of
their Restricted Subsidiaries which would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.


-103-



--------------------------------------------------------------------------------





(b)    Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Restricted Subsidiaries is subject to or has received notice of
any Environmental Claim or any Environmental Liability and knows of no basis for
such Environmental Claim or Environmental Liability and (ii) no Loan Party nor
any of its Restricted Subsidiaries has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law.
(c)    Neither any Loan Party nor any of its Restricted Subsidiaries has
treated, stored, transported or Released any Hazardous Materials on, at or from
any currently or formerly operated real estate or facility and no Hazardous
Materials are otherwise present at any currently owned or operated real estate
facility, in either case, in a manner that would reasonably be expected to have
a Material Adverse Effect.
Section 3.07    Compliance with Laws. Each of Holdings, Intermediate Holdings,
the Borrowers and their Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property, except, in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, it being understood and agreed
that this Section 3.07 shall not apply to the Requirements of Law covered by
Section 3.17.
Section 3.08    Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.
Section 3.09    Taxes. Each of Holdings, Intermediate Holdings, the Borrowers
and each of their Restricted Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it that are due and payable,
including in its capacity as a withholding agent, except (a) Taxes (or any
requirement to file Tax returns with respect thereto) that are being contested
in good faith by appropriate proceedings and for which Holdings, the relevant
Borrower or the relevant Restricted Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to file or pay, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.10    ERISA.
(a)    Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.
(b)    No ERISA Event has occurred and is continuing or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
(c)    All obligations regarding the Canadian Pension Plans (including current
service contributions) have been satisfied, there are no outstanding defaults or
violations by any party to any Canadian Pension Plan and no taxes, penalties or
fees are owing or payable under any of the Canadian Pension Plans, except, in
each case, which would not reasonably be expected to have a Material Adverse
Effect. No Loan Party maintains, contributes or has any liability with respect
to a Canadian Pension Plan that provides benefits on a defined benefit basis, in
each case, that would reasonably be expected to have a Material Adverse Effect.
No Lien has arisen, choate or inchoate, in respect of any Loan Party or its
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due) that would reasonably be expected to have a Material
Adverse Effect.
Section 3.11    Disclosure.
(a)    As of the Closing Date, all written information (other than the
Projections, other forward-looking information and information of a general
economic or industry-specific nature) concerning Holdings, Intermediate
Holdings, the Borrowers and their Restricted Subsidiaries and the Transactions
and that was prepared


-104-



--------------------------------------------------------------------------------





by or on behalf of Holdings or its subsidiaries or their respective
representatives and made available to any Lender or the Administrative Agent in
connection with the Transactions on or before the Closing Date (the
“Information”), when taken as a whole, did not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (after giving
effect to all supplements and updates thereto from time to time).
(b)    The Projections have been prepared in good faith based upon assumptions
believed by the Lead Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the Lead
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).
Section 3.12    Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of Indebtedness and obligations on the Closing Date in connection with this
Agreement and the Term Credit Agreement, (i) the sum of the debt (including
contingent liabilities) of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the assets of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the present
fair saleable value of the assets of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (iii) the capital of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, is not unreasonably small in relation to the business of the
Lead Borrower and its Restricted Subsidiaries, taken as a whole, contemplated as
of the Closing Date; and (iv) the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liability meets the criteria for accrual under Statement of Financial Accounting
Standards No. 5).
Section 3.13    Capitalization and Subsidiaries. Schedule 3.13 sets forth, in
each case as of the Closing Date, (a) a correct and complete list of the name of
each subsidiary of Holdings and the ownership interest therein held by Holdings
or its applicable subsidiary, and (b) the type of entity of each Loan Party and
each subsidiary of Holdings with respect to which a portion of such subsidiary’s
equity is pledged by a Loan Party as Collateral.
Section 3.14    Security Interest in Collateral. Subject to the terms of the
last paragraph of Section 4.01 and any limitations and exceptions set forth in
any Loan Document, the Legal Reservations, the Perfection Requirements, the
provisions of this Agreement and the other relevant Loan Documents (including
the ABL Intercreditor Agreement) and/or any Additional Agreement, the Collateral
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Administrative Agent, for the benefit of itself and the other
Secured Parties, and upon the satisfaction of the Perfection Requirements, such
Liens constitute perfected Liens (with the priority that such Liens are
expressed to have under the relevant Collateral Documents, unless otherwise
permitted hereunder or under any Collateral Document) on the Collateral (to the
extent such Liens are required to be perfected under the terms of the Loan
Documents) securing the Secured Obligations, in each case as and to the extent
set forth therein.
Section 3.15    Labor Disputes. Except as individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect or to the extent
otherwise disclosed on Schedule 3.15 hereto: (a) there are no strikes, lockouts
or slowdowns against the Lead Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Lead Borrower or any of its Restricted
Subsidiaries, threatened by any union or labor organization purporting to act as
exclusive bargaining representative and (b) the hours worked by and payments
made to employees of the Lead Borrower and its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.


-105-



--------------------------------------------------------------------------------





Section 3.16    Federal Reserve Regulations. No part of the proceeds of any
Revolving Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that results in a
violation of the provisions of Regulation T, U or X.
Section 3.17    Economic and Trade Sanctions and Anti-Corruption Laws.
(a)    (i) None of Holdings, Intermediate Holdings, the Lead Borrower nor any of
its Restricted Subsidiaries nor, to the knowledge of the Lead Borrower, any
director, officer, agent, employee or Affiliate of any of the foregoing is (A) a
person on the list of “Specially Designated Nationals and Blocked Persons” or
(B) currently the subject of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the U.S.
State Department or Canadian sanctions imposed by the Government of Canada
(collectively, “Sanctions”); and (ii) no Borrower will directly or, to any
Borrower’s knowledge, indirectly, use the proceeds of the Revolving Loans or
otherwise make available such proceeds to any Person or request any Letter of
Credit, for the purpose of financing activities of or with any Person or in any
country or territory that, at the time of such financing, is the subject of any
Sanctions, except to the extent permissible for a Person required to comply with
Sanctions.
(b)    To the extent applicable, each Loan Party is in compliance in all
material respects with (i) each of the foreign assets control regulations of the
U.S. Treasury Department (31 CFR, Subtitle B, Chapter V), and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act, and,
to its knowledge, other anti-terrorism and anti-money laundering laws, (iii) the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”) and the Corruption of
Foreign Public Officials Act (Canada), and (iv) the Canadian AML Laws.
(c)    No part of the proceeds of any Revolving Loan will be used and no Letter
of Credit will be requested, in each case directly or, to the knowledge of any
Borrower, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to improperly obtain,
retain or direct business or obtain any improper advantage, in violation of the
FCPA or the Corruption of Foreign Public Officials Act (Canada).
Section 3.18    Borrowing Base Certificates. The information set forth in each
Borrowing Base Certificate is true and correct in all material respects and has
been prepared in all material respects in the accordance with the requirements
of this Agreement. The Accounts that are identified by the applicable Borrower
as Eligible Accounts and the Inventory that is identified by the applicable
Borrower as Eligible Inventory, in each Borrowing Base Certificate submitted to
the Administrative Agent, at the time of submission, comply in all material
respects with the criteria (other than any criteria subject to the discretion of
the Administrative Agent) set forth in the definitions of “Eligible Accounts”
and “Eligible Inventory”, respectively.
Section 3.19    Deposit Accounts and Securities Accounts. Attached hereto as
Schedule 3.19 is a schedule of all deposit accounts and securities accounts
maintained by the Loan Parties as of the Closing Date in which the applicable
Loan Party customarily maintains amounts in excess of $25,000, which schedule
identifies those deposit accounts and securities accounts that are Excluded
Accounts.
ARTICLE 4    

CONDITIONS
Section 4.01    Closing Date. The obligations of any Lender to make Revolving
Loans and each Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02), subject in all respects to the last
paragraph of this Section 4.01:
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from the Borrower, Holdings and each other Loan
Party party thereto on the Closing Date (i) a counterpart signed by each such
Loan Party (or written evidence reasonably satisfactory to the Administrative
Agent (which may include a copy transmitted by facsimile or other electronic
method) that such party has signed a counterpart and, in the case of any
Subsidiary Guarantors, may be delivered in escrow pending the consummation of
the Acquisition) of


-106-



--------------------------------------------------------------------------------





(A) this Agreement, (B) the US Security Agreement and the Canadian Security
Agreement, (C) any Intellectual Property Security Agreement required pursuant to
the Collateral and Guarantee Requirement, (D) the Loan Guaranty, (E) the ABL
Intercreditor Agreement, and (F) any Promissory Note requested by a Lender at
least three Business Days prior to the Closing Date and (ii) if applicable, a
Borrowing Request pursuant to Section 2.03.
(b)    Legal Opinions. The Administrative Agent (or its counsel) shall have
received (i) a favorable customary written opinion of (i) Ropes & Gray LLP, in
its capacity as special counsel for the Loan Parties and (ii) Stikeman Elliott
LLP, as local Canadian counsel for the Loan Parties, in each case, dated the
Closing Date, addressed to the Administrative Agent and the Lenders.
(c)    [Reserved].
(d)    Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent (or its counsel) shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other Responsible Officer (as the case may be) thereof, which shall
(A) certify that attached thereto is a true and complete copy of the resolutions
or written consents of its shareholders, board of directors, board of managers,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions or written
consents have not been modified, rescinded or amended (other than as attached
thereto) and are in full force and effect, (B) identify by name and title and
bear the signatures of the officers, managers, directors or authorized
signatories of such Loan Party authorized to sign the Loan Documents to which it
is a party on the Closing Date and (C) certify (x) that attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization (or memorandum of association or other equivalent thereof) of such
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management, partnership or similar agreement and (y) that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date) and (ii) a good standing (or equivalent) certificate as of a
recent date for such Loan Party from its jurisdiction of organization, to the
extent available.
(e)    Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects; provided that (A) to the extent that
any representation and warranty specifically refers to a given date or period,
it is true and correct in all material respects as of such date or for such
period and (B) if any such representation is qualified by or subject to a
Material Adverse Effect or other “materiality” qualification, such
representation is true and correct in all respects.
(f)    Fees. Prior to or substantially concurrently with the funding of the
Initial Revolving Loans hereunder (if any), the Administrative Agent shall have
received (i) all fees required to be paid by the Lead Borrower on the Closing
Date pursuant to the Engagement Letter and (ii) all expenses required to be paid
by the Lead Borrower for which invoices have been presented at least three
Business Days prior to the Closing Date or such later date to which the Lead
Borrower may agree (including the reasonable fees and expenses of legal
counsel), in each case on or before the Closing Date, which amounts may be
offset against the proceeds of the Initial Revolving Loans.
(g)    Availability. Each of the conditions set forth in Sections 4.02(d) and
4.02(e) shall be satisfied as of the Closing Date (after giving effect to any
Credit Extension on the Closing Date).
(h)    Solvency. The Administrative Agent (or its counsel) shall have received a
certificate dated as of the Closing Date in substantially the form of Exhibit L
from the chief financial officer (or other officer with reasonably equivalent
responsibilities) of the Lead Borrower certifying as to the matters set forth
therein.
(i)    Perfection Certificate. The Administrative Agent (or its counsel) shall
have received a completed Perfection Certificate dated the Closing Date and
signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby.


-107-



--------------------------------------------------------------------------------





(j)    Pledged Stock; Stock Powers; Pledged Notes. Subject to the terms of the
ABL Intercreditor Agreement, the Administrative Agent (or the Term Agent, as its
bailee and agent pursuant to the terms of the ABL Intercreditor Agreement, or
their respective counsels) shall have received (i) the certificates representing
the Capital Stock required to be pledged pursuant to the US Security Agreement,
together with an undated stock or similar power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (ii)
each Material Debt Instrument (if any) endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
(k)    Filings Registrations and Recordings. Each document (including any UCC or
PPSA (or similar) financing statement) required by any Collateral Document or
under law to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral required to be delivered pursuant to such Collateral Document,
prior and superior in right of security to any other Person (subject to the
terms of the ABL Intercreditor Agreement and other than with respect to
Permitted Liens), shall have been received by the Administrative Agent and be in
proper form for filing, registration or recordation.
(l)    Default. On the Closing Date, no Default or Event of Default shall have
occurred and be continuing.
(m)    USA PATRIOT Act. (i) No later than three (3) Business Days in advance of
the Closing Date, the Administrative Agent shall have received all documentation
and other information required pursuant to applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
Canadian AML Laws with respect to any Loan Party to the extent reasonably
requested by any Initial Revolving Lender in writing at least ten (10) Business
Days in advance of the Closing Date.
(i)    No later than three (3) Business Days in advance of the Closing Date, if
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, then the Borrower shall have delivered to the
Administrative Agent a Beneficial Ownership Certification in relation to the
Borrower.
(n)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Lead Borrower certifying as
of the Closing Date to the matters set forth in Section 4.01(e) and Section
4.01(l).
(o)    Refinancing. Prior to or substantially concurrently with the initial
funding of the Revolving Loans hereunder, all Indebtedness for borrowed money of
the Borrower and its subsidiaries under that certain Credit Agreement dated as
of June 30, 2014, among the Borrower, Holdings, the lenders party thereto and
Barclays, as administrative agent, will be repaid, redeemed, defeased,
discharged, refinanced or terminated, and all related commitments, guaranties
and security interests will be terminated and released or arrangements therefor
to the reasonable satisfaction of the Administrative Agent shall have been made
(the actions described in this Section 4.01(o), the “Refinancing”).
(p)    Borrowing Base Certificates. The Administrative Agent shall have received
a US Borrowing Base Certificate and a Canadian Borrowing Base Certificate, in
each case at least one (1) Business Day prior to the Closing Date.
For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied on the Closing Date, by funding the Revolving Loans
hereunder, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.
Section 4.02    Each Credit Extension. After the Closing Date, the obligation of
each Lender to make any Credit Extension (other than any LC Reimbursement Loan)
is subject to the satisfaction of the following conditions:


-108-



--------------------------------------------------------------------------------





(a)    (i) In the case of any Borrowing, the Administrative Agent shall have
received a Borrowing Request as required by Section 2.03, or (ii) in the case of
the issuance of any Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a Letter of Credit Request as required
by Section 2.05(b).
(b)    The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of any such Credit Extension with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Extension; provided that to the extent that any
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or for such
period; provided, further, that any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
(c)    At the time of and immediately after giving effect to such Credit
Extension, no Default or Event of Default has occurred and is continuing.
(d)    After giving effect to the Credit Extension, (i) the Borrowing Base is no
less than the Total Revolving Credit Exposure, (ii) the US Borrowing Base is no
less than the Initial US Revolving Credit Exposure and (iii) the Canadian
Borrowing Base is no less than the Initial Canadian Revolving Credit Exposure.
(e)    After giving effect to the such Credit Extension, (i) the Total Revolving
Credit Exposure does not exceed the Borrowing Base, (ii) in the case of any US
Revolving Loan or US Letter of Credit, the Initial US Revolving Credit Exposure
does not exceed the US Borrowing Base and (iii) in the case of any Canadian
Revolving Loan or Canadian Letter of Credit, the Initial Canadian Revolving
Credit Exposure does not exceed the Canadian Borrowing Base.
Each Credit Extension shall be deemed to constitute a representation and
warranty by the applicable Borrower on the date thereof as to the matters
specified in paragraphs (b) and (c) of this Section.
ARTICLE 5    

AFFIRMATIVE COVENANTS
From the Closing Date until the Termination Date, (i) in the case of Holdings
and Intermediate Holdings, solely with respect to Sections 5.01, 5.02, 5.03,
5.08 and 5.12, and (ii) the Borrowers hereby covenant and agree with the Lenders
that:
Section 5.01    Financial Statements and Other Reports. The Lead Borrower will
deliver to the Administrative Agent for delivery to each Lender:
(a)    Quarterly Financial Statements. Within 45 days (or 60 days in the case
of the Fiscal Quarters ending on or around June 30, 2018 and September 29, 2018)
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
commencing with the Fiscal Quarter ending June 30, 2018, the consolidated
balance sheet of the Lead Borrower as at the end of such Fiscal Quarter and the
related consolidated statements of income and cash flows of the Lead Borrower
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, and setting forth
(commencing with the Fiscal Quarter ending on or around June 30, 2018), in
reasonable detail, in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Responsible Officer Certification (which may be included in the
applicable Compliance Certificate) with respect thereto and, at the option of
the Lead Borrower, either (i) a Narrative Report with respect thereto or (ii) a
conference call with the Lenders, hosted by the Administrative Agent, which call
shall be held after delivery of the applicable financial statements, during
normal business hours and otherwise at a time mutually agreed between the Lead
Borrower and the Administrative Agent for the applicable Fiscal Quarter;
(b)    Annual Financial Statements. Within 120 days after the end of the first
Fiscal Year following the Closing Date and within 90 days after the end of each
Fiscal Year thereafter, (i) the consolidated balance sheet of


-109-



--------------------------------------------------------------------------------





the Lead Borrower as at the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows of the Lead Borrower
for such Fiscal Year and setting forth (commencing with the Fiscal Year ending
on or around December 29, 2018), in reasonable detail, in comparative form the
corresponding figures for the previous Fiscal Year and (ii) with respect to such
consolidated financial statements, (A) a report thereon from the Borrower’s
certified public accountant, or any nationally recognized independent certified
public accountant of recognized national standing (which report shall be
unqualified as to “going concern” (other than resulting from the impending
maturity of any Indebtedness (including the Senior Notes) or any actual or
prospective breach of any financial covenant) and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Lead Borrower or
Holdings as at the dates indicated and its income and cash flows for the periods
indicated in conformity with GAAP and (B) at the option of the Lead Borrower,
either (i) a Narrative Report with respect to such Fiscal Year, or (ii) a
conference call with the Lenders, hosted by the Administrative Agent, which call
shall be held after delivery of the applicable financial statements, during
normal business hours and otherwise at a time mutually agreed between the Lead
Borrower and the Administrative Agent for the applicable Fiscal Year (it being
agreed that at least one such conference call with the Lenders shall be held in
each calendar year, commencing with 2019);
(c)    Compliance Certificate. Together with each delivery of financial
statements of the Lead Borrower pursuant to Sections 5.01(a) and 5.01(b), (i) a
duly executed and completed Compliance Certificate certifying that no Default or
Event of Default exists (or if a Default or Event of Default exists, describing
in reasonable detail such Default or Event of Default and the steps being taken
to cure, remedy or waive the same) and setting forth the calculation of the
Fixed Charge Coverage Ratio as of the last day of the relevant Test Period
(whether or not then required to be tested pursuant to Section 6.15(a)),
(ii) (A) a summary of pro forma or consolidating adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such financial
statements and (B) a list identifying each subsidiary of the Lead Borrower as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or confirming that there is no change in such
information since the later of the Closing Date and the date of the last such
list, and (iii) a Perfection Certificate Supplement;
(d)    [Reserved];
(e)    Notice of Default. Promptly upon, and in any event within five (5)
Business Days after, any Responsible Officer of the Lead Borrower obtaining
knowledge of (i) the occurrence of any Default or Event of Default or (ii) the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably-detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Lead Borrower has taken, is taking and proposes to take with respect
thereto;
(f)    Notice of Litigation. Promptly upon, and in any event within five (5)
Business Days after, any Responsible Officer of the Lead Borrower obtaining
knowledge of (i) the institution of, or threat of, any Adverse Proceeding not
previously disclosed in writing by the Lead Borrower to the Administrative
Agent, or (ii) any material development in any Adverse Proceeding that, in the
case of either of clause (i) or (ii), would reasonably be expected to have a
Material Adverse Effect, written notice thereof from the Lead Borrower together
with such other non-privileged information as may be reasonably available to the
Loan Parties to enable the Lenders to evaluate such matters;
(g)    ERISA. Promptly upon, and in any event within five (5) Business Days
after, any Responsible Officer of the Lead Borrower becoming aware of the
occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof;
(h)    Financial Plan. As soon as available and in any event no later than
ninety (90) days after the beginning of each Fiscal Year, commencing in respect
of the Fiscal Year ending on or about December 29, 2018, a consolidated plan and
financial forecast for each Fiscal Quarter of such Fiscal Year, including a
forecasted consolidated statement of the Lead Borrower’s financial position and
forecasted consolidated statements of income and cash flows of the Lead Borrower
for such Fiscal Year, prepared in reasonable detail setting forth, with
appropriate discussion, the principal assumptions on which the financial plan is
based;


-110-



--------------------------------------------------------------------------------





(i)    Information Regarding Collateral. Prompt (and in any event, within (A)
with respect to any Canadian Loan Party, twenty (20) days of the relevant change
or such other period with the written consent of the Administrative Agent and
(B) with respect to any US Loan Party, sixty (60) days of the relevant change or
such other period with the written consent of the Administrative Agent) written
notice of any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s type of organization, (iii) in any Loan Party’s jurisdiction of
organization, (iv) in any Loan Party’s organizational identification number (if
any), or (v) in any Canadian Loan Party’s registered or head office or chief
executive office (or the jurisdiction of the locations where it maintains
Collateral exceeding $5,000,000 in value), in each case to the extent such
information is necessary to enable the Administrative Agent to perfect or
maintain the perfection and priority of its security interest in the Collateral
of the relevant Loan Party, together with a certified copy of the applicable
Organizational Document reflecting the relevant change;
(j)    Environmental Matters. Prompt (and in any event within five (5) Business
Days after any Responsible Officer of the Lead Borrower obtaining knowledge
thereof) written notice of any Release or other Hazardous Material Activity that
would reasonably be expected to have a Material Adverse Effect;
(k)    Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by
Holdings or its applicable Parent Company to its security holders acting in such
capacity and (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Holdings or its applicable Parent Company with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities; and
(l)    Borrowing Base Certificates. The US Borrower and the Canadian Borrower,
respectively (or the Lead Borrower on their behalf), shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver the
same to the Lenders) each Borrowing Base Certificate and related Supporting
Information prepared as of the close of business on the last Business Day of the
applicable previous month commencing with the month ending June 30, 2018
(provided that if an inventory appraisal and field examination reasonably
satisfactory to the Administrative Agent has not been delivered to the
Administrative Agent and the Lead Borrower has not been provided a reasonable
time to review, and discuss the results thereof with the Administrative Agent,
by June 15, 2018, the Borrowing Base Certificate for the month ending June 30,
2018 shall be in a form consistent with the Borrowing Base Certificate delivered
on the Closing Date), no later than (x) the 30th day after the last day of each
of the first four months for which a Borrowing Base Certificate is delivered
following the Closing Date pursuant to this Section 5.01(l) and (y) thereafter,
the 20th day of such month; provided that, (i) during the continuance of a Cash
Dominion Period, the relevant Borrower (or the Lead Borrower on their behalf)
shall deliver to the Administrative Agent Borrowing Base Certificates and
Supporting Information more frequently (as reasonably determined by the
Administrative Agent) (but not more frequently than weekly, with delivery
required within 4 Business Days after the end of the applicable previous week
prepared as of the close of business on Friday of the previous week, which
Borrowing Base Certificates and Supporting Information shall be in standard form
unless otherwise reasonably agreed to by the Administrative Agent; it being
understood that (a) Inventory amounts shown in the Borrowing Base Certificates
and Supporting Information delivered on a weekly basis will be based on the
Inventory amount (x) set forth in the most recent weekly report, where possible,
and (y) for the most recently ended month for which such information is
available with regard to locations where it is impracticable to report Inventory
more frequently (unless the Administrative Agent agrees otherwise), and (b) the
amount of Eligible Accounts shown in such Borrowing Base Certificate and
Supporting Information will be based on the amount of the gross Accounts set
forth in the most recent weekly report, less the amount of ineligible Accounts
reported for the most recently ended month) (or, when available, ineligible
Accounts set forth in the most recent weekly report), (ii) in the event that any
Loan Party consummates a Specified Transaction, the Lead Borrower may deliver an
updated version of the relevant Borrowing Base Certificate or Borrowing Base
Certificates and Supporting Information giving pro forma effect to such
Specified Transaction, which shall be effective as of the date of consummation
of such Specified Transaction, subject to the limitations set forth in the
definitions of “Canadian Borrowing Base” and “US Borrowing Base”, (iii) in the
event (x) any Loan Party consummates a Disposition (other than Dispositions in
the ordinary course of business) to any Person (other than a Loan Party) that
results in the Disposition of ABL Priority Collateral with a value (as
reasonable determined by the


-111-



--------------------------------------------------------------------------------





Lead Borrower) in excess of $7,500,000 or (y) the Lead Borrower designates (or
redesignates) any subsidiary with a value (as reasonably determined by the Lead
Borrower) in excess of $7,500,000 as an Unrestricted Subsidiary, the Lead
Borrower shall deliver updated Borrowing Base Certificates and Supporting
Information at the time of or prior to the consummation of such Disposition, and
(iv) the Borrowers may elect to deliver the Borrowing Base Certificates and
Supporting Information more frequently than the time period specified in Section
5.01(l) (but in any case not more frequently than weekly), provided that (x) if
the Borrowers elect to deliver the Borrowing Base Certificates and Supporting
Information on a weekly basis, they shall be required to continue to deliver the
Borrowing Base Certificate on a weekly basis for at least 45 days following the
date of the first such weekly delivery, and (y) if the Borrowers elect to
deliver the Borrowing Base Certificates and Supporting Information on a less
frequent than weekly basis, they shall be required to continue to deliver the
Borrowing Base Certificate and Supporting Information on such basis for at least
60 days following the date of the first such delivery.
(m)    Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time in connection with the financial condition or business of Holdings
and its Restricted Subsidiaries, provided, however, that none of Holdings, any
Borrower nor any Restricted Subsidiary shall be required to disclose or provide
any information (i) that constitutes non-financial trade secrets or
non-financial proprietary information of Holdings, any Borrower and/or any of
their respective subsidiaries, customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable
Requirements of Law, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) in respect of which
Holdings, any Borrower or any Restricted Subsidiary owes confidentiality
obligations to any third party; provided that, with respect to this clause (iv),
the Lead Borrower shall (A) make the Administrative Agent aware of such
confidentiality obligations (to the extent permitted under the applicable
confidentiality obligation) and (B) use commercially reasonable efforts to
communicate the relevant information in a way that does not violate such
confidentiality obligations.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower (or a representative
thereof) (x) posts such documents or (y) provides a link thereto on the website
of the Lead Borrower on the Internet at the website address listed on
Schedule 9.01; provided that, other than with respect to items required to be
delivered pursuant to Section 5.01(k), the Lead Borrower shall promptly notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents on the website of the Lead Borrower (or its
applicable subsidiary) and provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents; (ii) on which
such documents are delivered by the Lead Borrower to the Administrative Agent
for posting on behalf of the Lead Borrower on SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); (iii) on which executed certificates or other documents
are faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); or (iv) in respect of the items required
to be delivered pursuant to Section 5.01(k) in respect of information filed by
Holdings or its applicable Parent Company with any securities exchange or with
the SEC or any analogous governmental or private regulatory authority with
jurisdiction over matters relating to securities (other than Form 10-Q reports
and Form 10-K reports described in Sections 5.01(a) and (b), respectively), on
which such items have been made available on the SEC website or the website of
the relevant analogous governmental or private regulatory authority or
securities exchange.
Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
the Lead Borrower by furnishing (A) the applicable financial statements of
Holdings (or any other Parent Company) or (B) Holdings’ (or any other Parent
Company’s), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC
or any securities exchange, in each case, within the time periods specified in
such paragraphs; provided that, with respect to each of clauses (A) and (B), (i)
to the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
summarizes in reasonable detail the differences between the information relating
to such Parent Company, on the one hand, and the information relating to the
Lead Borrower and its consolidated subsidiaries on a standalone basis, on the
other hand, which consolidating information shall be certified by a Responsible
Officer of the Lead Borrower as having been fairly presented in all material
respects and (ii) to the extent such statements are in lieu of statements


-112-



--------------------------------------------------------------------------------





required to be provided under Section 5.01(b), such statements shall be
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall satisfy the applicable requirements set forth in Section 5.01(b).
Any financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall not be required to include acquisition accounting adjustments relating
to the Transactions or any Permitted Acquisition to the extent it is not
practicable to include any such adjustments in such financial statement.
Section 5.02    Existence. Except as otherwise permitted under Section 6.07,
Holdings, Intermediate Holdings and each Borrower will, and the Lead Borrower
will cause each of its Restricted Subsidiaries to, at all times preserve and
keep in full force and effect its existence and all rights, franchises, licenses
and permits material to its business except, other than with respect to the
preservation of the existence of any Borrower, to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided that neither Holdings nor any Borrower nor any of the Lead Borrower’s
Restricted Subsidiaries shall be required to preserve any such existence (other
than with respect to the preservation of existence of any Borrower), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.
Section 5.03    Payment of Taxes. Holdings, Intermediate Holdings and the
Borrowers will, and the Lead Borrower will cause each of its Restricted
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income or businesses or franchises before any
penalty or fine accrues thereon; provided that no such Tax need be paid if (a)
it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserves or other
appropriate provisions, as are required in conformity with GAAP, have been made
therefor, and (ii) in the case of a Tax which has or may become a Lien against
any of the Collateral, such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such Tax or (b) failure to pay
or discharge the same could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.04    Maintenance of Properties. The Borrowers will, and the Lead
Borrower will cause each of its Restricted Subsidiaries to, maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear and casualty and condemnation excepted, all property reasonably necessary
to the normal conduct of business of the Lead Borrower and its Restricted
Subsidiaries and from time to time will make or cause to be made all needed and
appropriate repairs, renewals and replacements thereof except as expressly
permitted by this Agreement or where the failure to maintain such properties or
make such repairs, renewals or replacements could not reasonably be expected to
have a Material Adverse Effect.
Section 5.05    Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Lead Borrower will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Lead Borrower and its
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Each such policy of insurance shall (i)
name the Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) to the extent available from the
relevant insurance carrier, in the case of each casualty insurance policy
(excluding any business interruption insurance policy), contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders as the loss payee thereunder and, to the extent available, provide for
at least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice in
the case of the failure to pay any premiums thereunder).


-113-



--------------------------------------------------------------------------------





Section 5.06    Inspections.
(a)    The Borrowers will, and the Lead Borrower will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties of any
Borrower and any of their Restricted Subsidiaries at which the principal
financial records and executive officers of the applicable Person are located,
to inspect, copy and take extracts from its and their respective financial and
accounting records, and to discuss its and their respective affairs, finances
and accounts with its and their Responsible Officers and independent public
accountants (provided that any Borrower (or any of its subsidiaries) may, if it
so chooses, be present at or participate in any such discussion), all upon
reasonable notice and at reasonable times during normal business hours; provided
that, (x) only the Administrative Agent (or a representative designated by the
Administrative Agent) on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.06, (y) subject to the
immediately succeeding proviso, the Administrative Agent shall not exercise such
rights more often than one time during any calendar year and (z) subject to the
immediately succeeding proviso, only one such time per calendar year shall be at
the expense of the Borrowers; provided further that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice; provided
further that, notwithstanding anything to the contrary herein, neither the
Borrowers nor any Restricted Subsidiary shall be required to disclose, permit
the inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrowers and their subsidiaries and/or any of its customers and/or suppliers,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or any of their respective representatives or contractors) is prohibited by
applicable law, (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) in respect of which Holdings, the Lead
Borrower or any Restricted Subsidiary owes confidentiality obligations to any
third party; provided that, with respect to this clause (iv), the Lead Borrower
shall (A) make the Administrative Agent aware of such confidentiality
obligations (to the extent permitted under the applicable confidentiality
obligation) and (B) use commercially reasonable efforts to communicate the
relevant information in a way that does not violate such confidentiality
obligations.
(b)    At reasonable times during normal business hours, with reasonable
coordination and upon reasonable prior notice that the Administrative Agent
requests, each Loan Party will grant access to the Administrative Agent
(including employees of Administrative Agent or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent) to its books,
records, Accounts and Inventory so that the Administrative Agent or an Approved
Appraiser may conduct such inventory appraisals, field examinations,
verifications and evaluations as the Administrative Agent may deem necessary or
appropriate and the reasonable and documented expenses incurred in respect
thereof shall be payable by the Borrowers subject to the limitations in this
Section 5.06(b); provided that (i) unless an Event of Default exists, the
Administrative Agent shall not conduct more than (A) one field examination and
one inventory appraisal with respect to the Collateral in each twelve month
period and (B) one additional field examination and one additional inventory
appraisal with respect to the Collateral in any twelve month period after the
date of this Agreement if, at any time during such twelve month period, (1)
Availability is less than the greater of (x) $15,000,000 and (y) 12.5% of the
Line Cap for five (5) consecutive Business Days, (2) until the date Availability
is equal to or greater than the greater of (x) $15,000,000 and (y) 12.5% of the
Line Cap for at least thirty (30) consecutive calendar days, (ii) when an Event
of Default exists, the Administrative Agent may conduct field examinations and
inventory appraisals of the type described in this clause (b) at any time, (iii)
the Administrative Agent may conduct one additional field examination and one
additional inventory appraisal during any twelve month period at the expense of
the Lenders and (iv) the Administrative Agent may conduct additional field exams
or appraisals requested or consented to by Lead Borrower from time to time in
its sole discretion.
Section 5.07    Maintenance of Books and Records. The Borrowers will, and will
cause their Restricted Subsidiaries to, maintain proper books of record and
account containing entries of all material financial transactions and matters
involving the assets and business of the Lead Borrower and its Restricted
Subsidiaries that are full, true and correct in all material respects and permit
the preparation of consolidated financial statements in accordance with GAAP.
Section 5.08    Compliance with Laws.


-114-



--------------------------------------------------------------------------------





(a)    Holdings and the Lead Borrower will, and will cause each of their
respective Restricted Subsidiaries to, (i) materially comply with the applicable
requirements of Sanctions, the FCPA and the Corruption of Foreign Public
Officials Act (Canada) and (ii) comply with the requirements of all other
applicable laws, rules, regulations and orders of any Governmental Authority
(including ERISA, laws relating to the Canadian Pension Plans, the USA PATRIOT
Act and, to its knowledge, anti-money laundering and anti-terrorism laws,
including the Canadian AML Laws), except, in the case of clause (ii), to the
extent the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.
(b)    No Borrower will directly nor, to its knowledge, indirectly, use the
proceeds of the Revolving Loans or otherwise make available such proceeds to any
Person, (i) for the purpose of financing the activities of any Person or in any
country or territory that, at the time of such financing, is the subject of
Sanctions, except to the extent permissible for a Person required to comply with
Sanctions; or (ii) in a manner that violates any applicable requirements under
the FCPA or the Corruption of Foreign Public Officials Act (Canada).
Section 5.09    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and environmental permits (including any investigation,
notification, cleanup, removal or remedial obligations with respect to or
arising out of any Hazardous Materials Activity), (b) obtain and renew all
environmental permits required to conduct its operations or in connection with
its properties and (c) respond timely to any Environmental Claim against the
Lead Borrower or any of its Restricted Subsidiaries and discharge or duly
contest any obligations it may have to any Person thereunder.
Section 5.10    Designation of Subsidiaries. The board of directors (or
equivalent governing body) of the Lead Borrower may at any time after the
Closing Date designate (or redesignate) any subsidiary (other than the Canadian
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation or redesignation, no Default or Event of Default exists (including
after giving effect to the reclassification of Investments in, Indebtedness of
and Liens on the assets of, the applicable Restricted Subsidiary or Unrestricted
Subsidiary), (ii) in the case of designating a Restricted Subsidiary to be an
Unrestricted Subsidiary or redesignating an Unrestricted Subsidiary to be a
Restricted Subsidiary, the applicable Investment is permitted under one or more
clauses in Section 6.06 (as selected by the Lead Borrower in its sole
discretion), (iii) no subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for purposes of the Term Credit Agreement
unless also being designated as an Unrestricted Subsidiary thereunder, and (iv)
as of the date of the designation or redesignation thereof, no Unrestricted
Subsidiary shall own any Capital Stock in any Restricted Subsidiary of the Lead
Borrower (unless such Restricted Subsidiary is also designated as an
Unrestricted Subsidiary) or hold any Indebtedness of or any Lien on any property
of the Lead Borrower or its Restricted Subsidiaries (unless the Lead Borrower or
such Restricted Subsidiary is permitted to incur such Indebtedness or Liens in
favor of such Unrestricted Subsidiary pursuant to Sections 6.01 and 6.02). The
designation of any subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Lead Borrower (or its applicable Restricted Subsidiary)
therein at the date of designation in an amount equal to the portion of the Fair
Market Value of the net assets of such Restricted Subsidiary attributable to the
Lead Borrower’s (or its applicable Restricted Subsidiary’s) equity interest
therein as reasonably estimated by the Lead Borrower (and such designation shall
only be permitted to the extent such Investment is permitted under
Section 6.06). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence or making, as applicable, at the time
of designation of any then-existing Investment, Indebtedness or Lien of such
Restricted Subsidiary, as applicable; provided that upon a redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Lead Borrower shall be
deemed to continue to have an Investment in the resulting Restricted Subsidiary
in an amount (if positive) equal to (a) the Lead Borrower’s “Investment” in such
Restricted Subsidiary at the time of such redesignation, less (b) the portion of
the Fair Market Value of the net assets of such Restricted Subsidiary
attributable to the Lead Borrower’s equity therein at the time of such
redesignation. As of the Closing Date, the subsidiaries listed on Schedule 5.10
have been designated as Unrestricted Subsidiaries.
Section 5.11    Use of Proceeds. Each Borrower shall use the proceeds of the
Initial Revolving Loans: (a) on the Closing Date to finance a portion of the
Transactions (including the payment of Transaction Costs) and (b) on and after
the Closing Date, to finance working capital needs, general corporate purposes
and any other


-115-



--------------------------------------------------------------------------------





purposes not prohibited hereunder. No part of the proceeds of any Revolving Loan
will be used, whether directly or indirectly, for any purpose that would violate
Regulation T, U or X.
Section 5.12    Covenant to Guarantee Obligations and Give Security. Upon (i)
the formation or acquisition after the Closing Date of any Restricted Subsidiary
that is a Domestic Subsidiary, (ii) with respect to Canadian Obligations, the
formation or acquisition after the Closing Date of any Restricted Subsidiary
that is a Canadian Subsidiary of an existing Canadian Loan Party, (iii) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary (with
respect to US Secured Obligations, to apply only to the designation of an
Unrestricted Subsidiary that is a Domestic Subsidiary), (iv) any Restricted
Subsidiary ceasing to be an Immaterial Subsidiary (with respect to US Secured
Obligations, to apply only to a Restricted Subsidiary that is a Domestic
Subsidiary) or (v) any Restricted Subsidiary that is an Excluded Subsidiary
ceasing to be an Excluded Subsidiary (for the avoidance of doubt, in each case
with respect to the preceding clauses (i) through (iv), including in connection
with the Acquisition), on or before the date that is 60 days after the end of
such Fiscal Quarter in which such transaction or designation occurred (or such
longer period as the Administrative Agent may reasonably agree), the Lead
Borrower shall (A) cause such Restricted Subsidiary (other than any Excluded
Subsidiary) to comply with the requirements set forth in the definition of
“Collateral and Guarantee Requirement” and (B) upon the reasonable request of
the Administrative Agent, cause the relevant Restricted Subsidiary to deliver to
the Administrative Agent a signed copy of a customary opinion of counsel for
such Restricted Subsidiary, addressed to the Administrative Agent and the other
relevant Secured Parties.
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time or any period in this
Agreement or in any other Loan Document (at any time, including, in each case,
after the expiration of any relevant time or period, which will be retroactive)
for the creation and perfection of security interests in, or obtaining of title
insurance, legal opinions, surveys or other deliverables with respect to,
particular assets or the provision of any Loan Guaranty by any Restricted
Subsidiary (in connection with assets acquired, or Restricted Subsidiaries
formed or acquired, after the Closing Date) where it reasonably determines, in
consultation with the Lead Borrower, that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents,
and each Lender hereby consents to any such extension of time; (ii) any Lien
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to the exceptions and limitations set
forth therein and in the Collateral Documents; (iii) except as otherwise
required by Section 5.15, perfection by control shall not be required with
respect to assets requiring perfection through control agreements or other
control arrangements, including deposit accounts, securities accounts and
commodities accounts (other than control of pledged Capital Stock and/or
Material Debt Instruments); (iv) no Loan Party shall be required to seek any
landlord lien waiver, bailee letter, estoppel, warehouseman waiver or other
collateral access or similar letter or agreement; (v) no Loan Party will be
required to take any action that is limited or restricted by the Collateral and
Guarantee Requirement and any other Loan Document; (vi) in no event will the
Collateral include any Excluded Assets; (vii) no action shall be required to
perfect a Lien in any asset in respect of which the perfection of a security
interest therein would (1) violate the terms of any contract relating to such
asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset on the Closing Date or at the time of its
acquisition and not incurred in contemplation thereof (other than in the case of
capital leases, purchase money and similar financings), in each case, after
giving effect to the applicable anti-assignment provisions of the UCC, PPSA or
other applicable law or (2) trigger termination of any contract relating to such
asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset on the Closing Date or at the time of its
acquisition and not incurred in contemplation thereof (other than in the case of
capital leases, purchase money and similar financings) pursuant to any “change
of control” or similar provision; it being understood that the Collateral shall
include any proceeds and/or receivables arising out of any contract described in
this clause to the extent the assignment of such proceeds or receivables is
expressly deemed effective under the UCC, PPSA or other applicable law
notwithstanding the relevant prohibition, violation or termination right, and
(viii) any joinder or supplement to any Loan Guaranty, any Collateral Document
and/or any other Loan Document executed by any Restricted Subsidiary that is
required to become a Loan Party pursuant to this Section 5.12 may, with the
consent of the Administrative Agent, include such schedules (or updates to
schedules) as may be necessary to qualify any representation or warranty set
forth in any Loan Document to the extent necessary to ensure that such
representation or warranty is true and correct to the extent required thereby or
by the terms of any other Loan Document. No Canadian Loan Party shall be deemed
to have provided a Loan Guaranty in respect of any US Obligation (it being
understood that the US Loan Parties shall guarantee the Canadian Obligations).
For the avoidance of doubt, it is understood, agreed and intended by the parties
hereto that, notwithstanding anything to the contrary herein or in any other
Loan Document, in the case of Obligations of a Loan Party with respect to US
Obligations (including any Credit Extension, Overadvance or Protective Advance
made to the US Borrower), (i) under no circumstance shall the Administrative
Agent, any Lender or any Participant have recourse to the Capital Stock of any
Foreign Subsidiary or any Foreign Subsidiary Holdco, other than 65% of the
issued and outstanding Capital Stock of any Restricted Subsidiary that is a
direct, first-tier Restricted Subsidiary of the US Borrower


-116-



--------------------------------------------------------------------------------





or a Subsidiary Guarantor of the US Obligations (it being understood with
respect to any Credit Extension, Overadvance or Protective Advance made to the
US Borrower, a Subsidiary Guarantor will at no time include a Foreign
Subsidiary, a Foreign Subsidiary Holdco or any direct or indirect subsidiary of
a Foreign Subsidiary or a Foreign Subsidiary Holdco) and (ii) under no
circumstance shall any Foreign Subsidiary or Foreign Subsidiary Holdco or any
direct or indirect subsidiary of a Foreign Subsidiary or Foreign Subsidiary
Holdco be a Guarantor hereunder or under any Loan Document with respect to the
US Obligations or in any other way be required to comply with the requirements
set forth in clause (a) of the definition of “Collateral and Guarantee
Requirement” with respect to the US Obligations.
Section 5.13    Post-Closing Actions. The Borrower shall take the actions set
forth on Schedule 5.13 within the time periods specified thereon (or such later
time as the Administrative Agent may reasonably agree).
Section 5.14    Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:
(a)    Holdings and the Lead Borrower will, and will cause each other Loan Party
to, execute any and all further documents, financing statements, agreements,
instruments, certificates, notices and acknowledgments and take all such further
actions (including the filing and recordation of financing statements and/or
amendments thereto and other documents), that may be required under any
applicable law and which the Administrative Agent may reasonably request to
ensure the creation, perfection and priority of the Liens created or intended to
be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.
(b)    Holdings and the Lead Borrower will, and will cause each other Loan Party
to, (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.
Section 5.15    Cash Management.
(a)    Each Loan Party shall, within (x) ninety (90) days in respect of any
Concentration Account, and (y) one hundred twenty (120) days in respect of any
other account, in each case, after the Closing Date (or such longer period as
the Administrative Agent may agree in its reasonable discretion (such consent
not to be unreasonably withheld, delayed or conditioned)), (i) in the case of
any US Loan Party, require that all cash payments in respect of Accounts owed to
such US Loan Party be remitted to a lockbox maintained by any US Loan Party (the
“US Lockbox”) or a Material Account of any US Loan Party, (ii) in the case of
any Canadian Loan Party, require that all cash payments of Accounts owed to any
Canadian Loan Party be remitted to a lockbox maintained by any Canadian Loan
Party (the “Canadian Lockbox” and, together with the US Lockbox, the
“Lockboxes”) or a Material Account of any Canadian Loan Party, (iii) except as
provided in Section 5.15(b), instruct the financial institution that maintains
any US Lockbox to cause all amounts on deposit and available at the close of
each Business Day in such Lockbox (net of any Required Minimum Balance), to be
swept to one or more concentration deposit accounts maintained by any US Loan
Party (each, a “US Concentration Account”) not less frequently than on a daily
basis, (iv) except as provided in Section 5.15(b), instruct the financial
institution that maintains such Canadian Lockbox to cause all amounts on deposit
and available at the close of each Business Day in such Lockbox (net of any
Required Minimum Balance), to be swept to one or more concentration deposit
accounts maintained by any Canadian Loan Party (each, a “Canadian Concentration
Account” and, together with the US Concentration Account, the “Concentration
Accounts”) not less frequently than on a daily basis; (v) enter into a blocked
account agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the Administrative Agent, with the applicable Loan Party, the
Administrative Agent and any financial institution with which such Loan Party
maintains a Concentration Account, Lockbox or Material Account (collectively,
the “Blocked Accounts”) establishing the Administrative Agent’s contol over and
valid and perfected Lien on such account and (vi) deposit (or cause to be
deposited) promptly (and in any event no later than the first Business Day after
receipt thereof) all collections on Accounts (including those sent directly by
an Account Debtor) into a Blocked Account covered by a Blocked Account
Agreement. From and after such 90th and the 120th day, respectively, after the
Closing Date (or such longer period as the Administrative Agent may agree


-117-



--------------------------------------------------------------------------------





in its reasonable discretion (such consent not to be unreasonably withheld,
delayed or conditioned)), each Loan Party shall ensure that this Section 5.15(a)
is satisfied at all times.
(b)    Each Blocked Account Agreement relating to any Blocked Account shall
require, after the delivery of notice by the Administrative Agent to the Lead
Borrower and the deposit bank or securities intermediary party to such
instrument or agreement (which the Administrative Agent may, or upon the request
of the Required Lenders shall, provide upon its becoming aware of such a Cash
Dominion Period), by ACH or wire transfer no less frequently than once per
Business Day (unless the Termination Date has occurred), of all available Cash
balances, Cash receipts and Cash Equivalents, including the ledger balance of
each Concentration Account and each other Blocked Account (net of such minimum
balance, not to exceed $500,000 per account or $5,000,000 in the aggregate for
all such accounts as may be required to be maintained in the subject Blocked
Account by the bank at which such Blocked Account is maintained (the “Required
Minimum Balances”)), to an account maintained under the sole dominion and
control of the Administrative Agent (the “Administrative Agent Account”). All
amounts received in the Administrative Agent Account shall be applied (and
allocated) by the Administrative Agent in accordance with Section 2.11(a)(iii));
provided that if the circumstances described in Section 2.18(b) or (c) are
applicable, such amounts shall be applied in accordance with such
Section 2.18(b) or (c), as applicable. In such event, each Loan Party agrees
that it will not otherwise direct the proceeds of any Blocked Account.
(c)    Provided that no Cash Dominion Period then exists, the Loan Parties may
close any then-existing Deposit Account or Securities Account. The Loan Parties
may open any new Deposit Account or Securities Account, subject, unless such
Deposit Account or Securities Account constitutes an Excluded Account or
otherwise constitutes an Excluded Asset (provided that upon such Deposit Account
or Securities Account ceasing to constitute an Excluded Account and an Excluded
Asset, such Deposit Account or Securities Account shall be subject to this
Section 5.15), to the execution and delivery to the Administrative Agent of a
Blocked Account Agreement in respect of such newly opened Deposit Account or
Securities Account consistent with the provisions of this Section 5.15 and
otherwise reasonably satisfactory to the Administrative Agent within ninety (90)
days of the opening thereof (or such longer period as the Administrative Agent
may reasonably agree); it being understood and agreed that, (x) notwithstanding
the foregoing, in the event such newly opened Deposit Account or Securities
Account constitutes a Concentration Account such Concentration Account shall be
subject to a Blocked Account Agreement consistent with the provisions of this
Section 5.15 and otherwise reasonably satisfactory to the Administrative Agent
from and after the date of opening thereof (or such longer period as the
Administrative Agent may reasonably agree) and (y) in the event that any Loan
Party acquires any Deposit Account or Securities Account in connection with any
Specified Transaction, such Loan Party shall be required to enter into a Blocked
Account Agreement with respect to such acquired Deposit Account or Securities
Account within one hundred twenty (120) days following the date of such
Specified Transaction (or such longer period as the Administrative Agent may
reasonably agree) unless such Loan Party has closed such Deposit Account or
Securities Account (or such Deposit Account or Securities Account constitutes an
Excluded Account or otherwise constitutes an Excluded Asset) prior to such time.
(d)    The Administrative Agent Account shall at all times be under the sole
dominion and control of the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from
the Administrative Agent Account, (ii) the funds on deposit in the
Administrative Agent Account shall at all times continue to be collateral
security for all of the applicable Secured Obligations, and (iii) the funds on
deposit in the Administrative Agent Account shall be applied as provided in
Sections 2.11(a)(iii), 2.18(b) or 2.18(c), as applicable, and, to the extent
such funds constitute US Collateral, the ABL Intercreditor Agreement. In the
event that, notwithstanding the provisions of this Section 5.15, any Loan Party
receives or otherwise has dominion and/or control of any amount required to be
transferred to the Administrative Agent Account pursuant to Section 5.15(b),
such amount shall be held in trust by such Loan Party for the Administrative
Agent, and shall promptly be deposited into the Administrative Agent Account or
otherwise transferred in such manner as the Administrative Agent may request.
(e)    Upon the commencement of a Cash Dominion Period and for so long as the
same is continuing, upon delivery of notice by the Administrative Agent to the
Lead Borrower (which the Administrative Agent may, or upon the request of the
Required Lenders shall, provide upon its becoming aware of such a Cash Dominion
Period), the Administrative Agent may direct that all amounts in the Blocked
Accounts be paid directly to


-118-



--------------------------------------------------------------------------------





the Administrative Agent Account. So long as no Cash Dominion Period is
continuing in respect of which the Administrative Agent has delivered the notice
contemplated by this Section 5.15, each relevant Loan Party may direct, and
shall have sole control over, the disposition of funds in the Blocked Accounts
and Concentration Accounts.
(f)    Any amount held or received in the Administrative Agent Account
(including all interest and other earnings with respect thereto, if any) at any
time (i) when the Termination Date has occurred or (ii) all Events of Default
have been cured and no Cash Dominion Period exists, shall (subject, in the case
of clause (i), to the provisions of any applicable ABL Intercreditor Agreement)
be remitted to an account of the applicable Loan Party (or if requested by any
Loan Party, to the Lead Borrower on its behalf).
(g)    Following the commencement of any Cash Dominion Period (other than by
reason of an Event of Default pursuant to Section 7.01(a), 7.01(f) or 7.01(g),
except to the extent necessary for one or more officers or directors of
Holdings, the Lead Borrower or any of its subsidiaries to avoid personal or
criminal liability under applicable Requirements of Law), in the event that any
Blocked Account or the Administrative Agent Account contains identifiable Tax
and Trust Funds, the Lead Borrower (acting in good faith) may, within thirty
(30) days after such Tax and Trust Funds are received in such Blocked Account or
Administrative Agent Account, deliver to the Administrative Agent a Trust Fund
Certificate. Notwithstanding anything to the contrary herein or in any other
Loan Document, within five (5) Business Days following receipt of a Trust Fund
Certificate, the Administrative Agent shall remit from such Blocked Account or
Administrative Agent Account (in each case excluding amounts previously
deposited to cash collateralize Letters of Credit hereunder), as applicable, the
lesser of (a) the amount of Tax and Trust Funds specified in the Trust Fund
Certificate, (b) the Availability on the date of such remittance and (c) the
amount on deposit in such Blocked Account or Administrative Agent Account on the
date of delivery of such Trust Fund Certificate, at the option of the
Administrative Agent, (x) to the applicable Loan Party or (y) on behalf of the
applicable Loan Party directly to the Person entitled to such Tax and Trust
Funds; provided that in no event shall the Administrative Agent be required to
remit any amount pursuant to this Section 5.15(g) to the extent that such amount
was previously distributed in accordance with Section 2.11(a)(iii) (or otherwise
applied in accordance with Section 2.18(b) or (c) as applicable). If any such
amount is remitted to any Loan Party, such Loan Party shall apply such amount
solely for the purpose set forth in the applicable Trust Fund Certificate on or
prior to the date due; it being understood that the Administrative Agent shall
not apply any amount consisting of identifiable Tax and Trust Funds pursuant to
Section 2.11(a)(iii) (or otherwise in accordance with Section 2.18(b) or (c) as
applicable) following its receipt of a Trust Fund Certificate.
ARTICLE 6    

NEGATIVE COVENANTS
From the Closing Date until the Termination Date, (i) in the case of Holdings,
solely with respect to Sections 6.04(b) and 6.14, (ii) in the case of
Intermediate Holdings, solely with respect to Section 6.14 and (iii) the
Borrowers covenant and agree with the Lenders that:
Section 6.01    Indebtedness. The Lead Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or otherwise become or remain liable with respect to any Indebtedness,
except:
(a)    the Secured Obligations (including any Additional Revolving Loans and/or
Additional Revolving Commitments);
(b)    Indebtedness of the Lead Borrower to any Restricted Subsidiary and/or of
any Restricted Subsidiary to the Lead Borrower or any other Restricted
Subsidiary; provided that in the case of any Indebtedness of any Restricted
Subsidiary that is not a Loan Party owing to a Loan Party, such Indebtedness
shall be permitted as an Investment by Section 6.06; provided further that any
Indebtedness of any Loan Party to any Restricted Subsidiary that is not a Loan
Party must be expressly subordinated to the Obligations of such Loan Party;
(c)    Indebtedness in respect of the Senior Notes (including any guarantees
thereof);


-119-



--------------------------------------------------------------------------------





(d)    (i) Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
contingent earn-out obligations) incurred in connection with any Disposition
permitted hereunder, any acquisition permitted hereunder or consummated prior to
the Closing Date or any other purchase of assets or Capital Stock, and (ii)
Indebtedness arising from guaranties, letters of credit, bank guaranties, surety
bonds, performance bonds or similar instruments securing the performance of the
Lead Borrower or any such Restricted Subsidiary pursuant to any such agreement;
(e)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary (i)
pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business, (ii) in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments to support any of the
foregoing items and (iii) in respect of commercial and trade letters of credit;
(f)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in
respect of commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
Banking Services Obligations and dealer incentive, supplier finance or similar
programs;
(g)    (i) guaranties by the Lead Borrower and/or any Restricted Subsidiary of
the obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Lead Borrower and/or any Restricted Subsidiary to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
(h)    Guarantees by the Lead Borrower and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Lead Borrower and/or any Restricted
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or other obligations not prohibited by this
Agreement; provided that in the case of any Guarantee by any Loan Party of the
obligations of any Person that is not a Loan Party, the related Investment is
permitted under Section 6.06;
(i)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
existing, or pursuant to commitments existing, on the Closing Date and described
on Schedule 6.01;
(j)    Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate outstanding principal amount of such Indebtedness not to exceed the
greater of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA minus amounts
under this Section 6.01(j) reallocated to Section 6.01(u); provided that the
outstanding principal amount of Indebtedness incurred by Canadian Restricted
Subsidiaries shall not exceed the greater of $50,000,000 and 30.0% of
Consolidated Adjusted EBITDA;
(k)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
consisting of obligations owing under incentive, supply, license or similar
agreements entered into in the ordinary course of business;
(l)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
consisting of (i) the financing of insurance premiums, (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business and/or (iii) obligations to reacquire assets or inventory in
connection with customer financing arrangements in the ordinary course of
business;
(m)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary with
respect to Capital Leases and purchase money Indebtedness incurred prior to or
within 270 days of the acquisition, lease, completion


-120-



--------------------------------------------------------------------------------





of construction, repair of, replacement, improvement to or installation of
assets in an aggregate outstanding principal amount not to exceed the greater of
$65,000,000 and 30.0% of Consolidated Adjusted EBITDA;
(n)    Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed, in each case, in connection with an acquisition permitted
hereunder after the Closing Date; provided that (i) such Indebtedness
(A) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (B) was not created or incurred
in anticipation thereof, (ii) no Event of Default exists or would result after
giving pro forma effect to such acquisition and (iii) if the amount of such
Indebtedness exceeds $10,000,000, after giving effect to such acquisition on a
Pro Forma Basis, the Lead Borrower is in compliance with the Payment Conditions
applicable to Indebtedness;
(o)    Indebtedness consisting of promissory notes issued by the Lead Borrower
or any Restricted Subsidiary to any stockholder of any Parent Company or any
current or former director, officer, employee, member of management, manager or
consultant of any Parent Company, the Lead Borrower or any subsidiary (or their
respective Immediate Family Members) to finance the purchase or redemption of
Capital Stock of any Parent Company permitted by Section 6.04(a);
(p)    the Lead Borrower and its Restricted Subsidiaries may become and remain
liable for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (c), (i), (j), (m), (n), (r), (u), (w), (y), (z) and
(jj) and this clause (p) of this Section 6.01 (in any case, including any
refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect of
existing Refinancing Indebtedness under this clause (p); provided, that:
(i)    the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except by
(A) an amount equal to unpaid accrued interest, penalties and premiums
(including tender premiums) thereon plus commitment, underwriting, arrangement
and similar fees, other reasonable and customary fees, commissions and expenses
(including upfront fees, original issue discount or initial yield payments)
incurred in connection with the relevant refinancing, refunding or replacement,
(B) an amount equal to any existing commitments unutilized thereunder and
(C) additional amounts permitted to be incurred pursuant to this Section 6.01
(provided that (1) any additional Indebtedness referenced in this clause (C)
satisfies the other applicable requirements of this Section 6.01 (with
additional amounts incurred in reliance on this clause (C) constituting a
utilization of the relevant basket or exception pursuant to which such
additional amount is permitted) and (2) if such additional Indebtedness is
secured, the Lien securing such Indebtedness satisfies the applicable
requirements of Section 6.02);
(ii)    other than in the case of Refinancing Indebtedness with respect to
clauses (a), (i), (m), (n) and (z) of this Section 6.01 (and other than
customary bridge loans with a maturity date of not longer than one year which
are converted into, exchanged for, extended to or otherwise refinanced with
Indebtedness subject to the requirements of this clause (ii)), (A) such
Indebtedness has a final maturity on or later than (and, in the case of
revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the final maturity of the Indebtedness being refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced;
(iii)    in the case of Refinancing Indebtedness with respect to Indebtedness
permitted under clauses (j), (m) and (u) of this Section 6.01, the incurrence
thereof shall be without duplication of any amounts outstanding in reliance on
the relevant clause and after the incurrence thereof, shall constitute amounts
outstanding under such clause; 
(iv)    except in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01 (it being
understood that Holdings may not be the primary obligor of the applicable
Refinancing Indebtedness if Holdings was not the primary obligor on the relevant
refinanced Indebtedness, (A) such Indebtedness, if secured, is secured only by
Permitted Liens at the time of


-121-



--------------------------------------------------------------------------------





such refinancing, refunding or replacement (it being understood that secured
Indebtedness may be refinanced with unsecured Indebtedness), (B) such
Indebtedness is incurred by the obligor or obligors in respect of the
Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Section 6.01, and (C) if the Indebtedness being
refinanced, refunded or replaced was originally contractually subordinated to
the Obligations in right of payment (or the Liens securing such Indebtedness
were originally contractually junior to the Liens on the Collateral securing the
Secured Obligations), such Refinancing Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Refinancing Liens
securing such Indebtedness are junior to the Liens on the Collateral securing
the Secured Obligations and, in the case of ABL Priority Collateral, are subject
to an ABL Intercreditor Agreement), except to the extent the refinancing,
refunding or replacement thereof constitutes a Restricted Debt Payment permitted
under Section 6.04(b) (other than Section 6.04(b)(i)) or does not constitute a
Restricted Debt Payment; and
(v)    no Event of Default exists or would result therefrom;
(q)    [reserved];
(r)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Proceeds received by the Lead Borrower (“Contribution Indebtedness”) from (i)
the issuance or sale of Qualified Capital Stock or (ii) any cash contribution to
its Capital Stock, in each case, (A) other than any Net Proceeds received from
the sale of Capital Stock to, or contributions from, the Lead Borrower or any of
its Restricted Subsidiaries, (B) to the extent the relevant Net Proceeds have
not otherwise been applied to make Investments, Restricted Payments or
Restricted Debt Payments hereunder and (C) other than Cure Amounts;
(s)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary under
any Derivative Transaction not entered into for speculative purposes;
(t)    [reserved];
(u)    Indebtedness of the Lead Borrower and/or any Subsidiary Guarantor in an
aggregate outstanding principal amount not to exceed the sum of (i) the greater
of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA and (ii) any amounts
reallocated to this Section 6.01(u) from Section 6.04(a)(xi);
(v)    [reserved];
(w)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary so
long as (i) such Indebtedness (other than purchase money Indebtedness, Capital
Leases and other Indebtedness incurred to acquire, improve, repair or replace
assets) does not mature prior to the date which is 91 days after the Latest
Maturity Date as of the date of incurrence thereof and (ii) the Payment
Conditions have been satisfied, on a Pro Forma Basis; provided that if such
indebtedness is secured by liens on the ABL Priority Collateral, such liens
shall be junior to the liens on the ABL Priority Collateral securing the
Obligations;
(x)    [reserved];
(y)    Indebtedness of the Lead Borrower under (i) the Term Facility (including
any “Incremental Loans”, Indebtedness constituting “Incremental Equivalent Debt”
and “Refinancing Indebtedness” (each as defined in the Term Credit Agreement or
any equivalent term under the documentation governing the Term Facility) in an
aggregate principal amount not to exceed the sum of (A) $695,000,000 plus (B)
the aggregate outstanding principal amount of “Incremental Loans” and
“Incremental Equivalent Debt” (each as defined in the Term Credit Agreement or
any equivalent term under the documentation governing the Term Facility)
permitted under the Term Credit Agreement as in effect on the Closing Date (as
amended, restated, modified, replaced or substituted after the Closing Date to
conform to any amendment, restatement, modification, replacement or substitution
of the Term Credit Agreement relating to the “Incremental Cap” thereunder) and
(ii) any “Secured Banking Services Obligations” and


-122-



--------------------------------------------------------------------------------





“Secured Hedging Obligations”, as such terms are defined in the Term Credit
Agreement or any equivalent term in any documentation governing the Term
Facility;
(z)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
comprised of Capital Lease obligations or rental payments in respect of any
property Disposed of pursuant to any Sale and Lease-Back Transactions permitted
pursuant to Section 6.08;
(aa)    [reserved];
(bb)    Indebtedness (including obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments with
respect to such Indebtedness) incurred by the Lead Borrower and/or any
Restricted Subsidiary in respect of workers compensation claims, unemployment
insurance (including premiums related thereto), other types of social security,
pension obligations, vacation pay, health, disability or other employee
benefits;
(cc)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to directors, officers, employees,
members of management, managers, and consultants of any Parent Company, the Lead
Borrower and/or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Acquisition or any other Investment permitted
hereby;
(dd)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary in
respect of any letter of credit or bank guarantee issued in favor of any Issuing
Bank to support any Defaulting Lender’s participation in Letters of Credit;
(ee)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
supported by any letter of credit otherwise permitted to be incurred hereunder;
(ff)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Lead Borrower and/or any Restricted Subsidiary in
the ordinary course of business to the extent that the unfunded amounts would
not otherwise cause an Event of Default to exist under Section 7.01(i);
(gg)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Lead Borrower and/or any Restricted
Subsidiary hereunder;
(hh)    to the extent constituting Indebtedness, obligations under the
Acquisition Agreement or the documentation governing any Permitted Acquisition
or similar Investment;
(ii)    customer deposits and advance payments received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business; and
(jj)    Indebtedness of the Lead Borrower and/or any Restricted Subsidiary
relating to any factoring or similar arrangements entered into in the ordinary
course of business so long as any assets subject to any such arrangement are
excluded from the Borrowing Base.
Section 6.02    Liens. The Lead Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, create, incur, assume or permit or suffer to
exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:
(a)    Liens securing the Secured Obligations created pursuant to the Loan
Documents;
(b)    Liens for Taxes which are (i) for amounts not yet overdue by more than 30
days or (ii) which are not required to be paid pursuant to Section 5.03;


-123-



--------------------------------------------------------------------------------





(c)    statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue by more than 30 days or (ii) for amounts that are
overdue by more than 30 days and that are being contested in good faith by
appropriate proceedings, so long as adequate reserves or other appropriate
provisions required by GAAP shall have been made for any such contested amounts;
(d)    Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings and its
subsidiaries or (y) leases or licenses of property otherwise permitted by this
Agreement and (iv) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iii) above;
(e)    Liens consisting of easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and other minor
defects or irregularities affecting any Real Estate Assets, in each case which
do not, in the aggregate, materially interfere with the ordinary conduct of the
business of the Lead Borrower and/or its Restricted Subsidiaries, taken as a
whole, or the use of the affected property for its intended purpose;
(f)    Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate not prohibited hereunder, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);
(g)    Liens (i) solely on any Cash earnest money deposits made by the Lead
Borrower and/or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement with respect to any Investment permitted
hereunder or (ii) consisting of an agreement to Dispose or any property in a
Disposition permitted under Section 6.07;
(h)    purported Liens evidenced by the filing of PPSA or precautionary UCC
financing statements relating solely to operating leases or consignment or
bailee arrangements entered into in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon including
Liens in connection with any condemnation or eminent domain proceeding or
compulsory purchase order;
(k)    Liens securing Refinancing Indebtedness permitted pursuant to Section
6.01(p), subject, to the extent required thereby, to an ABL Intercreditor
Agreement providing that any Liens on ABL Priority Collateral securing any
Indebtedness incurred pursuant to this clause (k) are junior to the Liens on the
ABL Priority Collateral securing the Secured Obligations; provided that no such
Lien extends to any asset not covered by the Lien securing the Indebtedness that
is being refinanced (unless (except in the case of Section 6.01 (y) which shall
be limited to the Collateral), such Lien is a Permitted Lien, except as
otherwise provided in Section 6.01(p));
(l)    Liens existing on the Closing Date securing obligations not exceeding
$2,500,000 in the aggregate and Liens described on Schedule 6.02 and, in each
case, together with any modification, replacement, refinancing, renewal or
extension thereof; provided that (i) no such Lien extends to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by


-124-



--------------------------------------------------------------------------------





Indebtedness permitted under Section 6.01, and (B) proceeds and products
thereof, accessions, replacements or additions thereto and improvements thereon
(it being understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates), and (ii)
such modification, replacement, refinancing, renewal or extension of the
obligations secured or benefited by such Liens, if constituting Indebtedness, is
permitted by Section 6.01;
(m)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08 and securing Indebtedness permitted pursuant to Section 6.01(z);
(n)    Liens securing Indebtedness permitted pursuant to Section 6.01(m);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and proceeds and products thereof, accessions,
replacements or additions thereto and improvements thereon (it being understood
that individual financings of the type permitted under Section 6.01(m) provided
by any lender may be cross-collateralized to other financings of such type
provided by such lender or its affiliates);
(o)    Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
newly acquired Restricted Subsidiary; provided that (A) no such Lien (x) extends
to or covers any other assets (other than the proceeds or products thereof,
accessions, replacements or additions thereto and improvements thereon) or (y)
was created in contemplation of the applicable acquisition of assets or Capital
Stock and (B) any Liens on ABL Priority Collateral securing any Indebtedness
pursuant to this clause (o) are junior to the Liens on the ABL Priority
Collateral securing the Secured Obligations, and the agent or other
representative for the lenders or holders of such Indebtedness has become a
party to the ABL Intercreditor Agreement;
(p)    (i) Liens that are contractual rights of set-off or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Lead Borrower and/or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Lead Borrower and/or any Restricted Subsidiary, (C) purchase
orders and other agreements entered into with customers of the Lead Borrower
and/or any Restricted Subsidiary in the ordinary course of business and
(D) commodity trading or other brokerage accounts incurred in the ordinary
course of business, (ii) Liens encumbering reasonable customary initial deposits
and margin deposits, (iii) bankers Liens and rights and remedies as to Deposit
Accounts, (iv) Liens of a collection bank arising under Section 4-208 of the UCC
on items in the ordinary course of business, (v) Liens in favor of banking or
other financial institutions arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions, (vi) Liens on the proceeds of any Indebtedness incurred in
connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness
pending the application of such proceeds to finance such transaction and (vii)
Liens of the type described in the foregoing clauses (i), (ii), (iii), (iv) and
(v) securing obligations under Sections 6.01(f) and/or 6.01(s);
(q)    Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons but excluding any
Capital Stock that is required to be pledged as Collateral) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;
(r)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Lead Borrower
and/or its Restricted Subsidiaries;
(s)    Liens securing Indebtedness (and related obligations) incurred pursuant
to Section 6.01(y); provided that any Liens on ABL Priority Collateral securing
any Indebtedness pursuant to this clause (s) are junior to the Liens on the ABL
Priority Collateral securing the Secured Obligations, and the agent or other
representative for the lenders or holders of such Indebtedness has become a
party to an ABL Intercreditor Agreement or another Applicable Intercreditor
Agreement;


-125-



--------------------------------------------------------------------------------





(t)    [reserved];
(u)    Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the sum of (i)
the greater of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA and (ii) to
the extent any amounts are reallocated from Section 6.04(a)(xi) to Section
6.01(u), an amount equal to such reallocated amount; provided that any Liens on
ABL Priority Collateral securing any Indebtedness pursuant to this clause (u)
are junior to the Liens on ABL Priority Collateral securing the Secured
Obligations, and the agent or other representative for the lenders or holders of
such Indebtedness has become a party to an ABL Intercreditor Agreement;
(v)    Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h);
(w)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Lead Borrower and its Restricted Subsidiaries (other
than any Immaterial Subsidiary) or (ii) secure any Indebtedness;
(x)    Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;
(y)    Liens securing obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Sections 6.01(d), (e), (g), (bb) and (dd);
(z)    Liens arising (i) out of conditional sale, title retention, consignment
or similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar law of any jurisdiction);
(aa)    Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;
(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(cc)    Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;
(dd)    Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) and/or (ii)
obligations of the type described in Section 6.01(f);
(ee)    (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;
(ff)    Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;
(gg)    Liens evidenced by the filing of PPSA or UCC financing statements
relating to factoring or similar arrangements entered into in the ordinary
course of business;
(hh)    Liens securing Indebtedness incurred pursuant to Section 6.01(w), so
long as (i) the Payment Conditions have been satisfied, on a Pro Forma Basis, at
the time of incurrence of such Liens and (ii) any Liens on


-126-



--------------------------------------------------------------------------------





ABL Priority Collateral securing any Indebtedness pursuant to this clause (hh)
are junior to the Liens on the ABL Priority Collateral securing the Secured
Obligations, and the agent or other representative for the lenders or holders of
such Indebtedness has become a party to an ABL Intercreditor Agreement or
another Applicable Intercreditor Agreement;
(ii)    Liens on assets of Restricted Subsidiaries that are not Loan Parties
securing commercial and trade letters of credit permitted under Section
6.01(e)(iii); and
(jj)    Liens disclosed in any mortgage on any Real Estate Asset securing the
obligations under the Term Facility and any replacement, extension or renewal of
any such Lien; provided that (i) no such replacement, extension or renewal Lien
shall cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal (and additions thereto,
improvements thereof and the proceeds thereof), other than Permitted Liens and
(ii) such Liens would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 6.03    No Further Negative Pledges. The Lead Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any Collateral, whether
now owned or hereafter acquired, for the benefit of the Secured Parties with
respect to the Obligations, except with respect to:
(a)    specific property to be sold pursuant to any Disposition permitted by
Section 6.07;
(b)    restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;
(c)    restrictions contained in any Term Facility and the documentation
governing Indebtedness permitted by clauses (j), (m), (p), (u), (w) and/or (y)
of Section 6.01, in each case, to the extent such restriction does not restrict
the Secured Obligations from being secured by assets that constitute Collateral;
(d)    restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);
(e)    Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Lead Borrower or any of its Restricted Subsidiaries to
Dispose of, or encumber the assets subject to such Liens;
(f)    provisions limiting the Disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements, which limitation is applicable only to the assets
that are the subject of such agreements (or the Persons the Capital Stock of
which is the subject of such agreement);
(g)    any encumbrance or restriction assumed in connection with an acquisition
of the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;
(h)    restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person;


-127-



--------------------------------------------------------------------------------





(i)    restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;
(j)    restrictions set forth in documents which exist on the Closing Date;
(k)    restrictions set forth in any Loan Document, any Hedge Agreement and/or
any agreement relating to any Banking Services Obligation;
(l)    restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party;
(m)    restrictions on any asset (or all of the assets) of and/or the Capital
Stock of the Lead Borrower and/or any Restricted Subsidiary which is imposed
pursuant to an agreement entered into in connection with any Disposition of such
asset (or assets) and/or all or a portion of the Capital Stock of the relevant
Person that is permitted or not restricted by this Agreement;
(n)    restrictions set forth in any agreement relating to any Permitted Lien
that limits the right of the Lead Borrower or any Restricted Subsidiary to
Dispose of or encumber the assets subject thereto; and
(o)    restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in clauses
(a) through (n) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Lead Borrower, more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.04    Restricted Payments; Certain Payments of Indebtedness.
(a)    The Lead Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:
(i)    the Lead Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:
(A)    to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company) and franchise fees and Taxes
and similar fees, Taxes and expenses required to enable such Parent Company to
maintain its organizational existence or qualification to do business, in each
case, which are reasonable and customary and incurred in the ordinary course of
business, plus any reasonable and customary indemnification claims made by
directors, officers, members of management, managers, employees or consultants
of any Parent Company, in each case, to the extent attributable to the ownership
or operations of any Parent Company and its subsidiaries (but excluding the
portion of such amount that is attributable to the ownership or operations of
any subsidiary of any Parent Company other than the Borrower and its
subsidiaries);
(B)    to pay scheduled and overdue interest and payments as part of an AHYDO
catch-up payment, in each case, in respect of any Indebtedness of any Parent
Company to the extent the Net Proceeds thereof were contributed to the Lead
Borrower;
(C)    to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary


-128-



--------------------------------------------------------------------------------





of any Parent Company other than the Lead Borrower and/or its subsidiaries), the
Lead Borrower and its subsidiaries;
(D)    for the payment of insurance premiums to the extent attributable to any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Lead Borrower and/or its
subsidiaries), the Lead Borrower and its subsidiaries;
(E)    pay (x) fees and expenses related to debt or equity offerings by any
Parent Company, investments or acquisitions permitted or not restricted by this
Agreement (whether or not consummated) and (y) Public Company Costs;
(F)    to finance any Investment permitted under Section 6.06 (provided that (x)
any Restricted Payment under this clause (a)(i)(F) shall be made substantially
concurrently with the closing of such Investment and (y) the relevant Parent
Company shall, promptly following the closing thereof, cause (I) all property
acquired to be contributed to the Lead Borrower or one or more of its Restricted
Subsidiaries, or (II) the merger, consolidation or amalgamation of the Person
formed or acquired into the Lead Borrower or one or more of its Restricted
Subsidiaries, in order to consummate such Investment in compliance with the
applicable requirements of Section 6.06 as if undertaken as a direct Investment
by the Lead Borrower or the relevant Restricted Subsidiary); and
(G)    to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses and other benefits
are attributable and reasonably allocated to the operations of the Lead Borrower
and/or its subsidiaries, in each case, so long as such Parent Company applies
the amount of any such Restricted Payment for such purpose;
(ii)    the Lead Borrower may pay (or make Restricted Payments to allow any
Parent Company to pay) for the repurchase, redemption, retirement or other
acquisition or retirement for value of Capital Stock of any Parent Company or
any subsidiary held by any future, present or former employee, director, member
of management, officer, manager or consultant (or any Affiliate or Immediate
Family Member thereof) of any Parent Company, the Lead Borrower or any
subsidiary:
(A)    in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed in any Fiscal Year the greater of $20,000,000 and 12.0% of
Consolidated Adjusted EBITDA, which, if not used in any Fiscal Year, may be
carried forward to subsequent Fiscal Years;
(B)    with the proceeds of any sale or issuance of the Capital Stock of the
Lead Borrower or any Parent Company (to the extent such proceeds are contributed
in respect of Qualified Capital Stock to the Lead Borrower or any Restricted
Subsidiary);
(C)    with the net proceeds of any key-man life insurance policies; or
(D)    with Cash and Cash Equivalents in an amount not to exceed in any Fiscal
Year, together with the aggregate amount of all cash payments made pursuant to
sub-clause (A) of this clause (ii) in respect of promissory notes issued
pursuant to Section 6.01(o), the greater of $20,000,000 and 12.0% of
Consolidated Adjusted EBITDA, which, if not used in any Fiscal Year, may be
carried forward to subsequent Fiscal Years;


-129-



--------------------------------------------------------------------------------





(iii)    the Lead Borrower may make Restricted Payments in an amount not to
exceed the portion, if any, of the Available Excluded Contribution Amount on
such date that the Lead Borrower elects to apply to this clause (iii);
(iv)    the Lead Borrower may make Restricted Payments (i) to any Parent Company
to enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Lead Borrower, any Restricted Subsidiary or any Parent Company or any of
their respective Immediate Family Members and/or (B) repurchases of Capital
Stock in consideration of the payments described in sub-clause (A) above,
including demand repurchases in connection with the exercise of stock options;
(v)    the Lead Borrower may repurchase (or make Restricted Payments to any
Parent Company to enable it to repurchase) Capital Stock upon the exercise of
warrants, options or other securities convertible into or exchangeable for
Capital Stock if such Capital Stock represents all or a portion of the exercise
price of, or tax withholdings with respect to, such warrants, options or other
securities convertible into or exchangeable for Capital Stock as part of a
“cashless” exercise;
(vi)    for any taxable period (or portion thereof) that a Parent Company is
treated as a corporation for U.S. federal income tax purposes and for which the
Lead Borrower and/or any of its subsidiaries are members (or are pass-through
entities of such members) of a consolidated, combined, unitary or similar income
Tax group for U.S. federal, state, local or foreign income Tax purposes for
which such Parent Company is the common parent, the Borrower may make Restricted
Payments to such Parent Company to pay the portion of any U.S. federal, state,
local or foreign income Taxes (as applicable) of such Parent Company for such
taxable period that are attributable to the income of the Lead Borrower and/or
its applicable subsidiaries; provided that, the aggregate amount of such
distributions shall not exceed the aggregate Taxes the Lead Borrower and/or its
subsidiaries, as applicable, would be required to pay in respect of such U.S.
federal, state, local and foreign Taxes on a stand-alone basis for such taxable
period; provided further that the amount of such distributions with respect to
any Unrestricted Subsidiary for any taxable period shall be limited to the
amount actually paid by such Unrestricted Subsidiary for such purpose;
(vii)    the Lead Borrower may pay Transaction Costs;
(viii)    so long as no Event of Default exists at the time of declaration of
such Restricted Payment, following the consummation of the first Qualifying IPO,
the Lead Borrower may (or may make Restricted Payments to any Parent Company to
enable it to) make Restricted Payments with respect to any Capital Stock in an
amount of 6% per annum of the net Cash proceeds received by or contributed to
the Lead Borrower from any Qualifying IPO;
(ix)    the Lead Borrower may make Restricted Payments to (i) redeem,
repurchase, retire or otherwise acquire any (A) Capital Stock (“Treasury Capital
Stock”) of the Lead Borrower and/or any Restricted Subsidiary or (B) Capital
Stock of any Parent Company, in the case of each of subclauses (A) and (B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Lead Borrower and/or any Restricted Subsidiary) of, Qualified
Capital Stock of the Lead Borrower or any Parent Company to the extent any such
proceeds are contributed to the capital of the Lead Borrower and/or any
Restricted Subsidiary in respect of Qualified Capital Stock (“Refunding Capital
Stock”) and (ii) declare and pay dividends on any Treasury Capital Stock out of
the proceeds of the substantially concurrent sale (other than to the Lead
Borrower or a Restricted Subsidiary) of any Refunding Capital Stock;
(x)    to the extent constituting a Restricted Payment, the Lead Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));


-130-



--------------------------------------------------------------------------------





(xi)    the Lead Borrower may make Restricted Payments in an aggregate amount
not to exceed the greater of $60,000,000 and 35.0% of Consolidated Adjusted
EBITDA minus the sum of (i) any amounts under this Section 6.04(a)(xi)
reallocated to make Restricted Debt Payments pursuant to Section 6.04(b)(iv)(B),
(ii) any amounts under this Section 6.04(a)(xi) reallocated to make Investments
pursuant to Section 6.06(q), and (iii) any amounts under this Section
6.04(a)(xi) reallocated to incur Indebtedness pursuant to Section 6.01(u);
(xii)    the Lead Borrower may pay any dividend or consummate any redemption
within 60 days after the date of the declaration thereof or the provision of a
redemption notice with respect thereto, as the case may be, if at the date of
such declaration or notice, the dividend or redemption notice would have
complied with the provisions hereof;
(xiii)    the Lead Borrower may make Restricted Payments so long as the Payment
Conditions applicable to Restricted Payments have been satisfied, on a Pro Forma
Basis;
(xiv)    the Lead Borrower may make Restricted Payments to enable any Parent
Company to make Restricted Payments solely in the Qualified Capital Stock of
such Parent Company;
(xv)    the Lead Borrower may make Restricted Payments to pay amounts permitted
under Section 6.09(f) and (g); and
(xvi)    the Lead Borrower may make Restricted Payments to permit any Parent
Company (A) to redeem or make any payments in respect of the Junior Debentures
(and corresponding distributions and redemptions in respect of the Trust
Preferred Securities), so long as the Net Interest Coverage Ratio, calculated on
a Pro Forma Basis, would not be less than 2.00:1.00, and (B) to redeem or make
any payments in respect of the Junior Debentures (and corresponding
distributions and redemptions in respect of the Trust Preferred Securities),
from the proceeds of (x) any indebtedness of any of Holdings, the Lead Borrower
and its Restricted Subsidiaries permitted to be incurred hereunder and (y) any
capital contribution to, or sale or issuance of Capital Stock by, the Lead
Borrower or any Parent Company (to the extent such proceeds are contributed by
such Parent Company to the Borrower or any Restricted Subsidiary).
(b)    Holdings and the Lead Borrower shall not, nor shall they permit any
Restricted Subsidiary to, make any payment (whether in Cash, securities or other
property) on or in respect of principal of or interest on (w) any Junior Lien
Indebtedness, (x) any Subordinated Indebtedness, (y) the Junior Debentures or
(z) solely to the extent proceeds of Revolving Loans are being used to make such
payment, unsecured Indebtedness, in each cases of clauses (w), (x), (y) and (z)
with an individual outstanding principal amount in excess of the Threshold
Amount (such Indebtedness under clauses (w), (x), (y) and (z), in each case,
with an individual outstanding principal amount in excess of the Threshold
Amount, the “Restricted Debt”), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Debt prior to its scheduled maturity
(collectively, “Restricted Debt Payments”), except:
(i)    any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of, Refinancing Indebtedness permitted by Section 6.01 (except to
the extent subject to clause (iv)(C) of the proviso to Section 6.01(p)) and/or
any Permitted Junior Debenture Refinancing;
(ii)    payments as part of an AHYDO catch-up payment;
(iii)    payments of regularly scheduled interest as and when due in respect of
any Restricted Debt (other than the Junior Debentures), except for any payments
with respect to any such Subordinated Indebtedness that are prohibited by the
subordination provisions thereof;
(iv)    so long as, at the time of delivery of irrevocable notice with respect
thereto, no Event of Default exists or would result therefrom, Restricted Debt
Payments in an aggregate amount not to


-131-



--------------------------------------------------------------------------------





exceed (i) the sum of (A) the greater of $60,000,000 and 35.0% of Consolidated
Adjusted EBITDA and (B) any amounts reallocated to this Section 6.04(b)(iv) from
Section 6.04(a)(xi) and Section 6.06(q), minus (ii) any amounts reallocated from
Section 6.04(b)(iv)(A) to make Investments pursuant to Section 6.06(q);
(v)    (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Lead Borrower and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Lead Borrower or any Restricted Subsidiary, in each case, other than any
amounts constituting a Cure Amount, (B) Restricted Debt Payments as a result of
the conversion of all or any portion of any Restricted Debt into Qualified
Capital Stock of the Lead Borrower and/or any Restricted Subsidiary and (C) to
the extent constituting a Restricted Debt Payment, payment-in-kind interest with
respect to any Restricted Debt that is permitted under Section 6.01;
(vi)    Restricted Debt Payments in an amount not to exceed the portion, if any,
of the Available Excluded Contribution Amount on such date that the Lead
Borrower elects to apply to this clause (vi);
(vii)    Restricted Debt Payments; provided that the Payment Conditions
applicable to Restricted Debt Prepayments have been satisfied on a Pro Forma
Basis;
(viii)    mandatory prepayments of Restricted Debt (and related payments of
interest) made with “Declined Proceeds” (as defined in the Term Credit
Agreement); and
(ix)    the Lead Borrower may make Restricted Debt Payments to permit any Parent
Company (A) to redeem or make any payments in respect of the Junior Debentures
(and corresponding distributions and redemptions in respect of the Trust
Preferred Securities), so long as the Net Interest Coverage Ratio, calculated on
a Pro Forma Basis, would not be less than 2.00:1.00, and (B) to redeem or make
any payments in respect of the Junior Debentures (and corresponding
distributions and redemptions in respect of the Trust Preferred Securities),
from the proceeds of (x) any indebtedness of any of Holdings, the Lead Borrower
and its Restricted Subsidiaries permitted to be incurred hereunder and (y) any
capital contribution to, or sale or issuance of Capital Stock by, the Lead
Borrower or any Parent Company (to the extent such proceeds are contributed by
such Parent Company to the Borrower or any Restricted Subsidiary).
Section 6.05    Restrictions on Subsidiary Distributions. Except as provided
herein or in any other Loan Document, the Term Facility Documentation, any
document with respect to any “Incremental Equivalent Debt” (as defined in the
Term Credit Agreement or any equivalent term under the Term Facility) and/or in
agreements with respect to refinancings, renewals or replacements of such
Indebtedness that are permitted by Section 6.01, the Lead Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, enter into or cause
to exist any agreement restricting the ability of (i) any subsidiary of the Lead
Borrower to pay dividends or other distributions to the Lead Borrower or any
Subsidiary Guarantor or (ii) any Restricted Subsidiary to make cash loans or
advances to the Lead Borrower or any Subsidiary Guarantor, except:
(a)    in any agreement evidencing (i) Indebtedness of a Restricted Subsidiary
that is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted
by Section 6.01 that is secured by a Permitted Lien if the relevant restriction
applies only to the Person obligated under such Indebtedness and its Restricted
Subsidiaries or the property or assets intended to secure such Indebtedness and
(iii) Indebtedness permitted pursuant to clauses (j), (m), (p), (u), (w) and/or
(y) of Section 6.01;
(b)    by reason of customary provisions restricting assignments, subletting or
other transfers (including the granting of any Lien) contained in leases,
subleases, licenses, sublicenses, joint venture agreements and similar
agreements entered into in the ordinary course of business;
(c)    that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;


-132-



--------------------------------------------------------------------------------





(d)    assumed in connection with any acquisition of property or the Capital
Stock of any Person, so long as the relevant encumbrance or restriction relates
solely to the Person and its subsidiaries (including the Capital Stock of the
relevant Person or Persons) and/or property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;
(e)    in any agreement for any Disposition of any Restricted Subsidiary (or all
or substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of cash loans or
advances by such Restricted Subsidiary pending such Disposition;
(f)    in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;
(g)    imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements;
(h)    on Cash, other deposits or net worth or similar restrictions imposed by
any Person under any contract entered into in the ordinary course of business or
for whose benefit such Cash, other deposits or net worth or similar restrictions
exist;
(i)    set forth in documents which exist on the Closing Date and not created in
contemplation thereof;
(j)    those arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Lead Borrower);
(k)    those arising under or as a result of applicable law, rule, regulation or
order or the terms of any license, authorization, concession or permit;
(l)    those arising in any Loan Document and/or any Loan Document (each as
defined in the Term Credit Agreement), any Hedge Agreement and/or any agreement
relating to any Banking Services Obligation;
(m)    any Indebtedness permitted under Section 6.01; provided that no such
restrictions are, in the good faith judgment of the Lead Borrower, more
restrictive with respect to such restrictions, taken as a whole, than those in
any Indebtedness existing on the Closing Date (including under this Agreement,
the Term Credit Agreement); and/or
(n)    those imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (m) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, more restrictive with respect to such restrictions, taken as a
whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.06    Investments. The Lead Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, make or own any Investment in any other
Person except:
(a)    Cash or Investments that were Cash Equivalents at the time made;
(b)    (%4) Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Lead Borrower and/or one
or more Restricted Subsidiaries that are Loan Parties (other than Holdings),
(iii) Investments made after the Closing Date by any Loan Party in any
Restricted Subsidiary that is


-133-



--------------------------------------------------------------------------------





not a Loan Party in an aggregate outstanding amount not to exceed the sum of (A)
the greater of $60,000,000 and 35.0% of Consolidated Adjusted EBITDA and (B) any
amounts reallocated to this Section 6.06(b) from Section 6.06(d), (iv)
Investments made by Holdings, the Lead Borrower and/or any Restricted Subsidiary
in the form of any contribution or Disposition of the Capital Stock of any
Person that is not a Loan Party, and (v) Investments made by any Restricted
Subsidiary that is not a Loan Party in any Loan Party (other than Holdings) or
any other Restricted Subsidiary of the Lead Borrower;
(c)    Investments (i) constituting deposits, prepayments and/or other credits
to suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Lead Borrower or any Restricted
Subsidiary;
(d)    Investments in Unrestricted Subsidiaries or in joint ventures (including
in connection with the creation, formation and/or acquisition of any joint
venture, or in any Restricted Subsidiary to enable such Restricted Subsidiary to
make an Investment in joint ventures, including to create, form and/or acquire
any joint venture) in an aggregate outstanding amount not to exceed (i) the
greater of $50,000,000 and 30.0% of Consolidated Adjusted EBITDA minus (ii) any
amounts reallocated from this Section 6.06(d) to Section 6.06(b)(iii)];
(e)    (%4) Permitted Acquisitions and (ii) Investments in Restricted
Subsidiaries that are not Loan Parties in amounts required to permit such
Restricted Subsidiaries to consummate Permitted Acquisitions (subject to any
applicable limitations in clause (b) of the first proviso in the definition of
“Permitted Acquisition”;
(f)    Investments (i) existing on, or contractually committed to or
contemplated as of, the Closing Date and described on Schedule 6.06 and (ii) any
modification, replacement, renewal or extension of any Investment described in
clause (i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);
(g)    Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;
(h)    loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Lead
Borrower and its subsidiaries and/or any joint venture to the extent permitted
by Requirements of Law, in connection with such Person’s purchase of Capital
Stock of any Parent Company, either (i) in an aggregate principal amount not to
exceed the greater of $7,500,000 and 5.0% of Consolidated Adjusted EBITDA at any
one time outstanding or (ii) so long as the proceeds of such loan or advance are
substantially contemporaneously contributed to the Lead Borrower for the
purchase of such Capital Stock;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(j)    Investments consisting of Indebtedness permitted under Section 6.01
(other than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted
Liens, Restricted Payments permitted under Section 6.04 (other than Section
6.04(a)(x)), Restricted Debt Payments permitted by Section 6.04 and mergers,
consolidations, amalgamations, liquidations, windings up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(c)(ii) (if
made in reliance on clause (B) therein) and Section 6.07(g)) and affiliate
transactions permitted by Section 6.09 (other than Section 6.09(d));
(k)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;


-134-



--------------------------------------------------------------------------------





(l)    Investments (including debt obligations and Capital Stock) received
(i) in connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;
(m)    loans and advances of payroll payments or other compensation to present
or former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Lead Borrower and/or its subsidiaries)), the Lead Borrower and/or any
subsidiary in the ordinary course of business;
(n)    Investments to the extent that payment therefor is made solely with
Capital Stock of any Parent Company or Capital Stock (other than Disqualified
Capital Stock) of the Lead Borrower or any Restricted Subsidiary, in each case,
to the extent not resulting in a Change of Control;
(o)    (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Lead Borrower or any Restricted Subsidiary after the
Closing Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.06;
(p)    Investments made in connection with the Transactions;
(q)    Investments made after the Closing Date by the Lead Borrower and/or any
of its Restricted Subsidiaries in an aggregate amount not to exceed at any time
outstanding an amount equal to (i) the sum of (A) the greater of $75,000,000 and
45.0% of Consolidated Adjusted EBITDA, (B) any amounts reallocated to this
Section 6.06(q) from Section 6.04(a)(xi) or Section 6.04(b)(iv), and (C) with
respect to any Person that becomes a Restricted Subsidiary of the Lead Borrower
if the Lead Borrower or any of its Restricted Subsidiaries made an Investment in
such Person after the Closing Date prior to such Person becoming a Restricted
Subsidiary, the Fair Market Value of such Investments as of the date on which
such Person becomes a Restricted Subsidiary, minus (ii) any amounts reallocated
from this Section 6.06(q) to make Restricted Debt Payments pursuant to Section
6.04(b)(iv);
(r)    Investments made after the Closing Date by the Lead Borrower and/or any
of its Restricted Subsidiaries in an amount not to exceed the portion, if any,
of the Available Excluded Contribution Amount on such date that the Lead
Borrower elects to apply to this clause (r);
(s)    (i) Guarantees of leases (other than Capital Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of the Lead
Borrower and/or its Restricted Subsidiaries, in each case, in the ordinary
course of business;
(t)    Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);
(u)    Investments made by any Restricted Subsidiary that is not a Loan Party
with the proceeds received by such Restricted Subsidiary from an Investment made
by any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e));


-135-



--------------------------------------------------------------------------------





(v)    Investments in subsidiaries and joint ventures in connection with
reorganizations and related activities related to tax planning; provided that,
after giving effect to any such reorganization and/or related activity, the
security interest of the Administrative Agent in the Collateral, taken as a
whole, is not materially impaired;
(w)    Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);
(x)    [Reserved];
(y)    Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date (other than any modification, replacement, renewal or extension of such
Investments so long as no such modification, renewal or extension thereof
increased the amount of any such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);
(z)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;
(aa)    Investments in the Lead Borrower, any subsidiary and/or any joint
venture in connection with intercompany cash management arrangements and related
activities in the ordinary course of business;
(bb)    Investments so long as, after giving effect thereto on a Pro Forma
Basis, the Payment Conditions with respect to Investments have been satisfied;
(cc)    Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons; and
(dd)    Investments in similar businesses in an aggregate outstanding principal
amount not to exceed the greater of $60,000,000 and 35.0% of Consolidated
Adjusted EBITDA.
Section 6.07    Fundamental Changes; Disposition of Assets. The Lead Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, enter into
any transaction of merger, consolidation or amalgamation, or liquidate, wind up
or dissolve themselves (or suffer any liquidation or dissolution), or make any
Disposition of any assets in a single transaction or in a series of related
transactions, except:
(a)    any Restricted Subsidiary may be merged, consolidated or amalgamated with
or into the Lead Borrower or any other Restricted Subsidiary; provided that (i)
in the case of any such merger, consolidation or amalgamation with or into the
US Borrower, (A) the US Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the US Borrower (any such Person, the “US Successor
Borrower”), (x) the US Successor Borrower shall be an entity organized or
existing under the law of the U.S., any state thereof or the District of
Columbia, (y) the US Successor Borrower shall expressly assume the Obligations
of the US Borrower in a manner reasonably satisfactory to the Administrative
Agent and concurrently with the consummation of such merger, consolidation or
amalgamation, 100% of the Capital Stock of the US Successor Borrower shall be
pledged to the Administrative Agent for the benefit of the Secured Parties and
(z) (1) except as the Administrative Agent may otherwise agree, each applicable
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under the Loan Guaranty and the other Loan Documents
and (2) upon its reasonable request, the Administrative Agent shall have
received customary legal opinions; it being understood and agreed that if the
foregoing conditions under clauses (x) through (z) are satisfied, the US
Successor Borrower will succeed to, and be substituted for, the US Borrower
under this Agreement and the other Loan Documents, (ii) in the case of any such
merger, consolidation or amalgamation with or into the Canadian Borrower, (A)
the Canadian Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger, consolidation or amalgamation is
not the Canadian Borrower (any such Person, a “Canadian Successor Borrower”),
(x) the Canadian Successor Borrower shall be a Canadian Person, (y) the Canadian
Successor Borrower shall expressly assume the Obligations of the Canadian
Borrower in a manner reasonably satisfactory to the Administrative Agent and (z)
(1)


-136-



--------------------------------------------------------------------------------





except as the Administrative Agent may otherwise agree, each applicable
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under the Loan Guaranty and the other Loan Documents
and (2) upon its reasonable request, the Administrative Agent shall have
received customary legal opinions; it being understood and agreed that if the
foregoing conditions under clauses (x) through (z) are satisfied, the Canadian
Successor Borrower will succeed to, and be substituted for, the Canadian
Borrower under this Agreement and the other Loan Documents, and (iii) in the
case of any such merger, consolidation or amalgamation with or into any
Subsidiary Guarantor, either (x) such Subsidiary Guarantor shall be the
continuing or surviving Person or the continuing or surviving Person shall
expressly assume the guarantee obligations of the Subsidiary Guarantor in a
manner reasonably satisfactory to the Administrative Agent or (y) the relevant
transaction shall be treated as an Investment and shall comply with Section
6.06;
(b)    Dispositions (including of Capital Stock) among the Lead Borrower and/or
any Restricted Subsidiary (upon voluntary liquidation or otherwise); provided
that any such Disposition by any Loan Party to any Person that is not a Loan
Party shall be (i) for Fair Market Value with at least 75% of the consideration
for such Disposition consisting of Cash or Cash Equivalents at the time of such
Disposition or (ii) treated as an Investment and otherwise made in compliance
with Section 6.06 (other than in reliance on clause (j) thereof); provided,
further, that the Lead Borrower shall deliver an updated Borrowing Base
Certificate at any time the amount of assets Disposed of pursuant to this clause
(b) reduces the Borrowing Bases by more than $7,500,000;
(c)    (i) the liquidation or dissolution of any Restricted Subsidiary (other
than the Canadian Borrower) if the Lead Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Lead Borrower,
is not materially disadvantageous to the Lenders and the Lead Borrower or any
Restricted Subsidiary receives any assets of the relevant dissolved or
liquidated Restricted Subsidiary; provided that in the case of any liquidation
or dissolution of any Loan Party that results in a distribution of assets to any
Restricted Subsidiary that is not a Loan Party, such distribution shall be
treated as an Investment and shall comply with Section 6.06 (other than in
reliance on clause (j) thereof); (ii) any merger, amalgamation, dissolution,
liquidation or consolidation, the purpose of which is to effect (A) any
Disposition otherwise permitted under this Section 6.07 (other than clause (a),
clause (b) or this clause (c)) or (B) any Investment permitted under Section
6.06; and (iii) the Lead Borrower or any Restricted Subsidiary may be converted
into another form of entity, in each case, so long as such conversion does not
adversely affect the value of the Loan Guaranty or Collateral, if any;
(d)    (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;
(e)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Lead Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Lead Borrower) or (B) otherwise economically impracticable to maintain;
(f)    Dispositions of Cash Equivalents or other assets that were Cash
Equivalents when the relevant original Investment was made;
(g)    Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than Section
6.06(j)), Permitted Liens, Restricted Payments permitted by Section 6.04(a)
(other than Section 6.04(a)(ix)) and Sale and Lease-back Transactions permitted
by Section 6.08;
(h)    Dispositions for Fair Market Value; provided that with respect to any
such Disposition with a purchase price in excess of the greater of $65,000,000
and 40.0% of Consolidated Adjusted EBITDA, at least 75% of the consideration for
such Disposition shall consist of Cash or Cash Equivalents; provided, that for
purposes of the 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Lead Borrower
or any Restricted Subsidiary) of the Lead Borrower or any Restricted Subsidiary
(as shown on such Person’s most recent balance sheet or statement of financial
position (or in the notes thereto)) that are assumed by the transferee of any
such assets and for which the Lead Borrower and/or its applicable Restricted
Subsidiary have been validly released


-137-



--------------------------------------------------------------------------------





by all relevant creditors in writing, (x) the amount of any trade-in value
applied to the purchase price of any replacement assets acquired in connection
with such Disposition, (y) any Securities received by the Lead Borrower or any
Restricted Subsidiary from such transferee that are converted by such Person
into Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) and
Section 6.08(B)(1)(z) that is at that time outstanding, not in excess of the
greater of $50,000,000 and 30.0% of Consolidated Adjusted EBITDA, in each case,
shall be deemed to be Cash; provided, further, that (x) on the date on which the
agreement governing such Disposition is executed, no Event of Default shall
exist and (y) an updated Borrowing Base Certificate shall be delivered to the
Administrative Agent to the extent such Disposition causes the Borrowing Base to
be reduced by greater than $7,500,000;
(i)    to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant Disposition are promptly applied to the purchase price of such
replacement property;
(j)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, buy/sell arrangements between joint venture or similar
parties set forth in the relevant joint venture arrangements and/or similar
binding arrangements;
(k)    Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof) and any factoring or similar
arrangement or in connection with the collection or compromise of any of the
foregoing;
(l)    Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
which (i) do not materially interfere with the business of the Lead Borrower and
its Restricted Subsidiaries or (ii) relate to closed facilities or the
discontinuation of any product line;
(m)    (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;
(n)    Dispositions of property subject to foreclosure, casualty, eminent domain
or condemnation proceedings (including in lieu thereof or any similar
proceeding);
(o)    Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;
(p)    [reserved];
(q)    Dispositions of non-core assets acquired in connection with any
acquisition permitted hereunder and sales of Real Estate Assets acquired in any
acquisition permitted hereunder; provided that no Event of Default exists on the
date on which the definitive agreement governing the relevant Disposition is
executed;
(r)    exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the Lead Borrower) for like property or assets;
provided that upon the consummation of any such exchange or swap by any Loan
Party, to the extent the property received does not constitute an Excluded
Asset, the Administrative Agent has a perfected Lien with the same priority as
the Lien held on the Real Estate Assets so exchanged or swapped;
(s)    Dispositions set forth on Schedule 6.07(s);


-138-



--------------------------------------------------------------------------------





(t)    (i) licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Lead Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) Dispositions,
abandonments, cancellations or lapses of IP Rights, or issuances or
registrations, or applications for issuances or registrations, of IP Rights,
which, in the reasonable good faith determination of the Lead Borrower, are not
material to the conduct of the business of the Lead Borrower or its Restricted
Subsidiaries, or are no longer economical to maintain in light of its use;
(u)    terminations or unwinds of Derivative Transactions;
(v)    Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(w)    Dispositions of Real Estate Assets and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, employees, members of management, managers or consultants of any
Parent Company, the Lead Borrower and/or any Restricted Subsidiary;
(x)    Dispositions made to comply with any order of any agency of the U.S.
Federal government, any state, authority or other regulatory body or any
applicable Requirement of Law;
(y)    any merger, amalgamation, consolidation, Disposition or conveyance the
sole purpose of which is to reincorporate or reorganize (i) any Domestic
Subsidiary in another jurisdiction in the U.S., (ii) any Canadian Loan Party in
the U.S. and/or (iii) any Foreign Subsidiary in the U.S. or any other
jurisdiction;
(z)    any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter; and
(aa)    Dispositions involving assets having a Fair Market Value in the
aggregate since the Closing Date of not more than the greater of $60,000,000 and
35.0% of Consolidated Adjusted EBITDA.
To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.
Section 6.08    Sale and Lease-Back Transactions. The Lead Borrower shall not,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which the Lead Borrower or the relevant
Restricted Subsidiary (a) has sold or transferred or is to sell or to transfer
to any other Person (other than the Lead Borrower or any of its Restricted
Subsidiaries) and (b) intends to use for substantially the same purpose as the
property which has been or is to be sold or transferred by the Lead Borrower or
such Restricted Subsidiary to any Person (other than the Lead Borrower or any of
its Restricted Subsidiaries) in connection with such lease (such a transaction
described herein, a “Sale and Lease-Back Transaction”); provided, that any Sale
and Lease-Back Transaction shall be permitted so long as such Sale and
Lease-Back Transaction is (A) permitted by Section 6.01(m), and/or (B) (1) made
in exchange for not less than 75% cash consideration (provided, that for
purposes of the foregoing 75% Cash consideration requirement, (w) the amount of
any Indebtedness or other liabilities (other than Indebtedness or other
liabilities that are subordinated to the Obligations or that are owed to the
Lead Borrower or any Restricted Subsidiary) of the Lead Borrower or any
Restricted Subsidiary (as shown on such Person’s most recent balance sheet or
statement of financial position (or in the notes thereto) that are assumed by
the transferee of any such assets and for which the Lead Borrower and/or its
applicable Restricted Subsidiary have been validly released by all relevant
creditors in writing, (x) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such Sale
and Lease-Back Transaction, (y) any Securities received by the Lead Borrower or
any Restricted Subsidiary from such transferee that are converted by such Person
into Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of


-139-



--------------------------------------------------------------------------------





the applicable Sale and Lease-Back Transaction and (z) any Designated Non-Cash
Consideration received in respect of the relevant Sale and Lease-Back
Transaction having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) and
Section 6.07(h)(z) that is at that time outstanding, not in excess of the
greater of $50,000,000 and 30.0% of Consolidated Adjusted EBITDA), (2) the Lead
Borrower or its applicable Restricted Subsidiary would otherwise be permitted to
enter into, and remain liable under, the applicable underlying lease and (3) the
aggregate Fair Market Value of the assets sold subject to all Sale and
Lease-Back Transactions under this clause (B) shall not exceed the greater of
$60,000,000 and 35.0% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period.
Section 6.09    Transactions with Affiliates. The Lead Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving payment in excess of $10,000,000 with
any of their respective Affiliates on terms that are less favorable to the Lead
Borrower or such Restricted Subsidiary, as the case may be (as reasonably
determined by the Lead Borrower), than those that might be obtained at the time
in a comparable arm’s-length transaction from a Person who is not an Affiliate;
provided that the foregoing restriction shall not apply to:
(a)    any transaction between or among the Lead Borrower and/or one or more
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction) to the extent not prohibited by this Agreement;
(b)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Lead Borrower or any Restricted Subsidiary;
(c)    (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Lead
Borrower or any of its Restricted Subsidiaries with their respective current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors or those of any Parent Company, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Capital Stock pursuant to put/call rights or similar rights with current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;
(d)    (%4) transactions permitted by Sections 6.01(b), (d), (h), (o), (cc),
(dd), (ff) and (hh), 6.02 (to the extent securing Indebtedness under any of
preceding clauses of Section 6.01), 6.04, 6.06 and 6.07(a), (g), (j) and (y),
and (ii) issuances of Capital Stock and Indebtedness not restricted by this
Agreement;
(e)    transactions in existence on the Closing Date or pursuant to any
agreements or arrangements in effect on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;
(f)    (%4) the payment of management, monitoring, consulting, advisory,
Transaction and similar fees to any Investor pursuant to any management
agreement entered into by the Lead Borrower (and/or any Parent Company) on or
prior to the Closing Date (without giving effect to any amendment materially
increasing such fees) and (ii) the payment or reimbursement of all
indemnification obligations and expenses owed to any Investor and any of their
respective directors, officers, members of management, managers, employees and
consultants pursuant to such management agreement or similar agreement, in each
case of clauses (i) and (ii) whether currently due or paid in respect of
accruals from prior periods; provided that, so long as an Event of Default
exists under Section 7.01(a) (solely with respect to principal, interest and
fees), (f) or (g) (with respect to the Lead Borrower), the payment of such
management, monitoring, consulting, advisory and similar fees in clause (i) may
be restricted, in which case, such fees shall continue to accrue and be payable
upon the waiver, termination or cure of the relevant Event of Default;


-140-



--------------------------------------------------------------------------------





(g)    the payment of Transaction Costs;
(h)    customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Lead Borrower in good faith;
(i)    transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of the acquired entities becomes an
Affiliate in connection with such transaction);
(j)    transactions among the Loan Parties to the extent permitted under this
Article 6;
(k)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Lead Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Lead Borrower or its Restricted
Subsidiaries;
(l)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Lead Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the Lead
Borrower or the senior management thereof or (ii) on terms at least as favorable
as might reasonably be obtained from a Person other than an Affiliate;
(m)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(n)    (i) any purchase by Holdings of the Capital Stock of (or contribution to
the equity capital of) the Lead Borrower and (ii) any intercompany loans made by
Holdings to the Lead Borrower or any Restricted Subsidiary; and
(o)    any transaction in respect of which the Lead Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Lead Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Lead Borrower or the applicable
Restricted Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate.
Section 6.10    Conduct of Business. From and after the Closing Date, the Lead
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
engage in any material line of business other than (a) the businesses engaged in
by the Lead Borrower or any Restricted Subsidiary on the Closing Date and
similar, complementary, ancillary or related businesses and (b) such other lines
of business to which the Administrative Agent may consent.
Section 6.11    [Reserved].
Section 6.12    Amendments of or Waivers with Respect to Restricted Debt. The
Lead Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, amend or otherwise modify the terms of any Restricted Debt (or the
documentation governing any Restricted Debt) if the effect of such amendment or
modification, together with all other amendments or modifications made, is in
the reasonable judgment of the Lead Borrower materially adverse to the interests
of the Lenders (in their capacities as such); provided that, (a) for purposes of
clarity, it is understood and agreed that the foregoing limitation shall not
otherwise prohibit any Refinancing Indebtedness, any Permitted Junior Debenture
Refinancing or any other replacement, refinancing, amendment, supplement,
modification,


-141-



--------------------------------------------------------------------------------





extension, renewal, restatement or refunding of any Restricted Debt, in each
case, that is permitted under this Agreement in respect thereof, and (b) at the
request of the Lead Borrower, the form of any documentation governing any
Restricted Debt shall be deemed acceptable to the Lenders if posted to the
Lenders and not objected to by the Required Lenders within five (5) Business
Days thereafter.
Section 6.13    Fiscal Year. The Lead Borrower shall not change its Fiscal Year;
provided, that, the Lead Borrower may, upon written notice to the Administrative
Agent, change the Fiscal Year of the Lead Borrower to end on specific date
(e.g., December 31) or adopt another fiscal year, in which case the Lead
Borrower and the Administrative Agent will, and are hereby authorized to, make
any adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.
Section 6.14    Permitted Activities of Holdings and Intermediate Holdings.
Holdings and Intermediate Holdings shall not:
(a)    incur any Indebtedness for borrowed money other than (i) Guarantees of
Indebtedness permitted under Section 6.01, (ii) Indebtedness of the type
permitted under Sections 6.01(o), (iii) Indebtedness that is not guaranteed by
the Lead Borrower or any Restricted Subsidiary unless such guarantees are
otherwise permitted hereunder and (iv) Indebtedness or other obligations under
the Junior Debentures and any Permitted Junior Debenture Refinancing;
(b)    create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired other than the Liens securing Indebtedness of the type
permitted under Sections 6.01(a), (o), (y) and (z) and any Refinancing
Indebtedness in respect thereof (including any Guarantees thereof), subject, if
applicable, to an ABL Intercreditor Agreement;
(c)    engage in any business activity or own any material assets other than
(i) directly or indirectly holding the Capital Stock of Intermediate Holdings,
the Lead Borrower, Hillman Trust and any other subsidiary of the Lead Borrower,
(ii) performing its obligations under the Loan Documents, the Junior Debentures,
the Senior Notes, any Term Facility and other Indebtedness, Liens (including the
granting of Liens) and Guarantees permitted to be incurred, granted or made, as
applicable, by it hereunder; (iii) issuing its own Capital Stock (including, for
the avoidance of doubt, the making of any dividend or distribution on account
of, or any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value of, any shares of any class of Capital Stock); (iv)
filing Tax reports and paying Taxes and other customary obligations in the
ordinary course (and contesting any Taxes); (v) preparing reports to
Governmental Authorities and to its shareholders; (vi) holding director and
shareholder meetings, preparing organizational records and other organizational
activities required to maintain its separate organizational structure or to
comply with applicable Requirements of Law; (vii) effecting any initial public
offering of its Capital Stock; (viii) holding (A) Cash, Cash Equivalents and
other assets received in connection with permitted distributions or dividends
received from, or permitted Investments or permitted Dispositions made by, any
of its subsidiaries or permitted contributions to the capital of, or proceeds
from the issuance of Capital Stock of, Holdings or Intermediate Holdings pending
the application thereof and (B) the proceeds of Indebtedness permitted by to be
incurred by it hereunder; (ix) providing indemnification for its officers,
directors, members of management, employees and advisors or consultants; (x)
participating in tax, accounting and other administrative matters; (xi) making
payments of the type permitted under Section 6.09(f) and the performance of its
obligations under any document, agreement and/or Investment contemplated by the
Transactions or otherwise not prohibited under this Agreement; (xii) complying
with applicable Requirements of Law (including with respect to the maintenance
of its existence); (xiii) making and holding intercompany loans to Holdings,
Intermediate Holdings, the Lead Borrower and/or the Restricted Subsidiaries of
the Lead Borrower, as applicable; (xiv) making and holding Investments of the
type permitted under Section 6.06(h); (xv) making Investments in Intermediate
Holdings and the Lead Borrower (and other Investment contemplated by Section
6.04(a) and making any Restricted Payment (assuming for such purpose that the
definition thereof applies to the Capital Stock of Holdings and Intermediate
Holdings), and (xvi) activities incidental to any of the foregoing; or
(d)    consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) any Holding Company may consolidate or amalgamate with, or merge
with or into, any


-142-



--------------------------------------------------------------------------------





other Person (other than the Lead Borrower and any of its subsidiaries) so long
as (i) such Holding Company is the continuing or surviving Person or (ii) if the
Person formed by or surviving any such consolidation, amalgamation or merger is
not such Holding Company, (x) the successor Person expressly assumes all
obligations of such Holding Company under this Agreement and the other Loan
Documents to which such Holding Company is a party pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent and (y) the Lead Borrower delivers a certificate of a Responsible Officer
with respect to the satisfaction of the conditions set forth in clause (x) of
this clause (A) and (z) upon its reasonable request, the Administrative Agent
shall have received a customary legal opinion, (B) any Holding Company may
convey, sell or otherwise transfer all or substantially all of its assets
(including the Capital Stock of Intermediate Holdings and the Lead Borrower) to
any other Person so long as (w) no Change of Control results therefrom, (x)
(1) the Person acquiring such assets expressly assumes all of the obligations of
such Holding Company under this Agreement and the other Loan Documents to which
such Holding Company is a party pursuant to a supplement hereto and/or thereto
in a form reasonably satisfactory to the Administrative Agent and (2)
concurrently with the consummation of such transfer, causes 100% of the Capital
Stock of Intermediate Holdings and the Lead Borrower, to the extent applicable,
to be pledged to the Administrative Agent for the benefit of the Secured Parties
and (y) the Lead Borrower delivers a certificate of a Responsible Officer with
respect to the satisfaction of the conditions under clause (w) set forth in this
clause (B) and (z) upon its reasonable request, the Administrative Agent shall
have received a customary legal opinion; provided, further, that if the
conditions set forth in the preceding proviso are satisfied, the successor to
such Holding Company will succeed to, and be substituted for, such Holding
Company under this Agreement and such Holding Company shall be released from all
obligations under the Loan Documents, and (C) any Holding Company may convert
into another form of entity so long as such conversion does not adversely affect
the value of the Loan Guaranty or the pledge of the Capital Stock in the Lead
Borrower.
Section 6.15    Financial Covenant.
(a)    Fixed Charge Coverage Ratio. During any Covenant Trigger Period, the Lead
Borrower will not permit the Fixed Charge Coverage Ratio (calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period) to be
less than 1.00:1.00.
(b)    Financial Cure. Notwithstanding anything to the contrary in this
Agreement (including Article 7), in the event the Lead Borrower has failed to
comply with Section 6.15(a) above for any Fiscal Quarter, the Lead Borrower
shall have the right (the “Cure Right”) (at any time during such Fiscal Quarter
or thereafter until the date that is 15 Business Days after the later of (x) the
date on which the financial statements for such Fiscal Quarter are required to
be delivered pursuant to Section 5.01(a) or (b), as applicable) and (y) the
first date following the end of such Fiscal Quarter a Covenant Trigger Period is
triggered, to issue Qualified Capital Stock or other equity (such other equity
to be on terms reasonably acceptable to the Administrative Agent) for Cash or
otherwise receive Cash contributions in respect of Qualified Capital Stock or
such other equity (the “Cure Amount”), and thereupon the Lead Borrower’s
compliance with Section 6.15(a) shall be recalculated giving effect to a pro
forma increase in the amount of Consolidated Adjusted EBITDA by an amount equal
to the Cure Amount (notwithstanding the absence of a related addback in the
definition of “Consolidated Adjusted EBITDA”) solely for the purpose of
determining compliance with Section 6.15(a) as of the end of such Fiscal Quarter
and for applicable subsequent periods that include such Fiscal Quarter. If,
after giving effect to the foregoing recalculation (but not, for the avoidance
of doubt, taking into account any immediate repayment of Indebtedness in
connection therewith), the requirements of Section 6.15(a) would be satisfied,
then the requirements of Section 6.15(a) shall be deemed satisfied as of the end
of the relevant Fiscal Quarter with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of Section 6.15(a) that had occurred (or would have occurred) shall be deemed
cured for the purposes of this Agreement. Notwithstanding anything herein to the
contrary, (i) in each four consecutive Fiscal Quarter period there shall be no
more than two Fiscal Quarters (which may, but are not required to be,
consecutive) in which the Cure Right is exercised, (ii) during the term of this
Agreement, the Cure Right shall not be exercised more than five times, (iii) the
Cure Amount shall be no greater than the amount required for the purpose of
complying with Section 6.15(a), (iv) upon the Administrative Agent’s receipt of
a written notice from the Lead Borrower that the Lead Borrower intends to
exercise the Cure Right (a “Notice of Intent to Cure”), until the 15th Business
Day following the later of (x) the date on which financial statements for the
Fiscal Quarter to which such Notice of Intent to Cure relates are required to be
delivered pursuant to Section 5.01(a) or (b), as applicable, and (y) the first
date


-143-



--------------------------------------------------------------------------------





following the end of such Fiscal Quarter on which a Covenant Trigger Period is
triggered, neither the Administrative Agent (nor any sub-agent therefor) nor any
Lender shall exercise any right to accelerate the Revolving Loans or terminate
the Commitments or any Additional Revolving Commitments, and none of the
Administrative Agent (nor any sub-agent therefor) nor any Lender or Secured
Party shall exercise any right to foreclose on or take possession of the
Collateral or any other right or remedy under the Loan Documents solely on the
basis of the relevant Event of Default under Section 6.15(a), (v) during any
Test Period in which any Cure Amount is included in the calculation of
Consolidated Adjusted EBITDA as a result of any exercise of the Cure Right, such
Cure Amount shall be (A) counted solely as an increase to Consolidated Adjusted
EBITDA (and not as a reduction of Indebtedness) for the purpose of determining
compliance with Section 6.15(a) for the Fiscal Quarter in respect of which the
Cure Right was exercised (other than, with respect to any future period, to the
extent of any portion of such Cure Amount that is actually applied to repay
Indebtedness) and (B) disregarded for all other purposes, including the purpose
of determining basket levels set forth in Article 6 of this Agreement and (vi)
no Lender or Issuing Bank shall be required to make any Revolving Loan or issue
any Letter of Credit from and after such time as the Administrative Agent has
received the Notice of Intent to Cure unless and until the Cure Amount is
actually received.
ARTICLE 7    

EVENTS OF DEFAULT
Section 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    Failure To Make Payments When Due. Failure by the Lead Borrower to pay
(i) any principal of any Revolving Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Revolving Loan or any fee or any other
amount due hereunder within five Business Days after the date due; or
(b)    Default in Other Agreements. (i) Failure by any Loan Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or event of default by any
Loan Party or any of its Restricted Subsidiaries with respect to any other term
of (A) one or more items of Indebtedness with an aggregate outstanding principal
amount exceeding the Threshold Amount or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness (other
than, for the avoidance of doubt, with respect to Indebtedness consisting of
Hedging Obligations, termination events or equivalent events pursuant to the
terms of the relevant Hedge Agreement which are not the result of any default
thereunder by any Loan Party or any Restricted Subsidiary), in each case, beyond
the grace or cure period, if any, provided therefor, but solely to the extent
the effect of such breach or event of default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become or be declared due and
payable (or mandatorily redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; provided that clause
(ii) of this paragraph (b) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; provided, further,
that any failure described under clause (i) or (ii) above is unremedied and is
not waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Revolving Loans pursuant to this Article 7;
(c)    Breach of Certain Covenants. Failure by any Loan Party, as required by
the relevant provision, to perform or comply with any term or condition
contained in Section 5.01(e)(i), Section 5.02 (solely as it applies to the
preservation of the existence of the Lead Borrower), or Article 6; or
(d)    Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate and any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made, it being understood and agreed


-144-



--------------------------------------------------------------------------------





that any breach of representation, warranty or certification resulting from the
failure of the Administrative Agent to file any Uniform Commercial Code
continuation statement shall not result in an Event of Default under this
Section 7.01(d) or any other provision of any Loan Document; or
(e)    Other Defaults Under Loan Documents. Default by any Loan Party (i) in the
performance of or compliance with Section 5.01(l) which default has not been
remedied or waived within five Business Days (or three Business Days when
delivery of weekly Borrowing Base Certificates is required) after receipt by the
Lead Borrower of written notice thereof from the Administrative Agent, (ii) in
the performance of or compliance with Section 5.15 (after giving effect to any
extensions) which default has not been remedied or waived within ten days (or
two Business Days during the continuance of a Cash Dominion Period) after
receipt by the Lead Borrower of written notice thereof from the Administrative
Agent, or (iii) in the performance of or compliance with any term contained
herein or any of the other Loan Documents, other than any such term referred to
in the foregoing clauses (i) or (ii) or in any other Section of this Article 7,
which default has not been remedied or waived within 30 days after receipt by
the Lead Borrower of written notice thereof from the Administrative Agent; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, Intermediate Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, provincial, state or local law; or (ii) the commencement of an
involuntary case against Holdings, Intermediate Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) under
any Debtor Relief Law; the entry by a court having jurisdiction in the premises
of a decree or order for the appointment of a receiver, interim receiver,
receiver and manager, (preliminary) insolvency receiver, liquidator,
sequestrator, trustee, monitor, custodian or other officer having similar powers
over Holdings, Intermediate Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or over all or a
substantial part of its property; or (iii) the involuntary appointment of an
interim receiver, trustee, monitor or other custodian of Holdings, Intermediate
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) for all or a substantial part of its property, which
remains undismissed, unvacated, unbounded or unstayed pending appeal for 60
consecutive days; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
Holdings, Intermediate Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of an order for relief, the
commencement by Holdings, Intermediate Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) of a voluntary
case or proceeding under any Debtor Relief Law, or the consent by Holdings,
Intermediate Holdings, the Lead Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) to the entry of an order for relief in an
involuntary case or proceeding or to the conversion of an involuntary case or
proceeding to a voluntary case or proceeding, under any Debtor Relief Law, or
the consent by the Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) to the appointment of or taking possession by a
receiver, interim receiver, receiver and manager, trustee, monitor or other
custodian for all or a substantial part of its property; (ii) the making by
Holdings, Intermediate Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of a general assignment for
the benefit of creditors; or (iii) the admission by Holdings, Intermediate
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) in writing of their inability to pay their respective
debts as such debts become due; or
(h)    Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
Intermediate Holdings, the Lead Borrower or any of its Restricted Subsidiaries
or any of their respective assets involving in the aggregate at any time an
amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by indemnity from a third party as to which the relevant
indemnitor has been notified and not denied coverage, self-insurance (if
applicable) or by insurance as to which the relevant third party insurance
company has been notified and not denied coverage), which judgment, writ,
warrant or similar process remains unpaid, undischarged, unvacated, unbonded or
unstayed pending appeal for a period of 60 days; or


-145-



--------------------------------------------------------------------------------





(i)    Employee Benefit Plans. (i) The occurrence of one or more ERISA Events,
which individually or in the aggregate result in liability of Holdings,
Intermediate Holdings, the Lead Borrower or any of its Restricted Subsidiaries
in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect; or (ii) (A) the voluntary full or partial wind up of a
Canadian Pension Plan that provides benefits on a defined benefits basis; (B)
the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan that provides benefits on a defined benefits basis; or (C) any other event
or condition which could reasonably be expected to constitute grounds for the
termination of, winding up of, partial termination or winding up of, or the
appointment of a trustee to administer, any Canadian Pension Plan that provides
benefits on a defined benefits basis, in each case in clauses (A), (B) and (C)
which would reasonably be expected to result in a Material Adverse Effect; or
(j)    Change of Control. The occurrence of a Change of Control; or
(k)    Guaranties, Collateral Documents and Other Loan Documents. At any time
after the execution and delivery thereof (i) any material Loan Guaranty for any
reason ceasing to be in full force and effect (other than in accordance with its
terms or as a result of the occurrence of the Termination Date) or being
declared, by a court of competent jurisdiction, to be null and void or the
repudiation in writing by any Loan Party of its obligations thereunder (other
than as a result of the discharge of such Loan Party in accordance with the
terms thereof and other than solely as a result of acts or omissions by the
Administrative Agent or any Lender), (ii) this Agreement or any material
Collateral Document ceasing to be in full force and effect (other than solely by
reason of (x) the failure of the Administrative Agent to maintain possession of
any Collateral actually delivered to it or the failure of the Administrative
Agent to file UCC or PPSA (or equivalent) continuation statements, (y) a release
of Collateral in accordance with the terms hereof or thereof or (z) the
occurrence of the Termination Date or any other termination of such Collateral
Document in accordance with the terms thereof) or being declared null and void
or (iii) the contesting by any Loan Party of the validity or enforceability of
any material provision of any Loan Document (or any Lien purported to be created
by the Collateral Documents or Loan Guaranty) in writing or denial by any Loan
Party in writing that it has any further liability (other than by reason of the
occurrence of the Termination Date), including with respect to future advances
by the Lenders, under any Loan Document to which it is a party, it being
understood and agreed that the failure of the Administrative Agent to maintain
possession of any Collateral actually delivered to it or file any UCC or PPSA
(or equivalent) continuation statement shall not result in an Event of Default
under this clause (k) or any other provision of any Loan Document; or
(l)    Subordination. (i) With respect to any Liens on ABL Priority Collateral
securing the Secured Obligations, such Liens cease to have senior “first
priority” status pursuant to an ABL Intercreditor Agreement with respect to
Liens on such ABL Priority Collateral securing Indebtedness outstanding under
any Term Facility or any Junior Lien Indebtedness, in each case with an
aggregate principal amount outstanding in excess of the Threshold Amount and
(ii) with respect to the provisions in any ABL Intercreditor Agreement
subordinating the Liens on the Collateral securing Indebtedness outstanding
under any Term Facility or any Junior Lien Indebtedness, in each case with an
aggregate principal amount outstanding in excess of the Threshold Amount, to the
Liens on the Collateral securing the Secured Obligations, (A) any Loan Party
contests in writing the validity or enforceability thereof, (B) any court of
competent jurisdiction in a final non-appealable order, determines such
subordination provisions to be invalid or unenforceable, or (C) such
subordination provisions otherwise cease to be valid, binding and enforceable
obligations of the parties to such ABL Intercreditor Agreement;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (f) or (g) of this Article) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Lead Borrower, take any
of the following actions, at the same or different times: (i) terminate the
Commitments or any Additional Revolving Commitments, and thereupon such
Commitments and/or Additional Revolving Commitments shall terminate immediately,
(ii) declare the Revolving Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and (iii) require that the US Borrower deposits in the


-146-



--------------------------------------------------------------------------------





US LC Collateral Account and the Canadian Borrower deposits in the Canadian LC
Collateral Account, an additional amount in Cash as reasonably requested by the
Issuing Banks (not to exceed 101% of the relevant face amount) of the then
outstanding US LC Exposure (minus the amount then on deposit in the US LC
Collateral Account) or Canadian LC Exposure (minus the amount then on deposit in
the Canadian LC Collateral Account), as applicable; provided that upon the
occurrence of an event with respect to any Borrower described in clause (f) or
(g) of this Article, any such Commitments and/or Additional Revolving
Commitments applicable to the US Borrower and to the extent such event is
applicable to the Canadian Borrower, the Canadian Borrower shall automatically
terminate and the principal of the Revolving Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC or the PPSA.
ARTICLE 8    

THE ADMINISTRATIVE AGENT
Section 8.01    The Administrative Agent.
Each of the Lenders and the Issuing Banks hereby irrevocably appoints Barclays
(or any successor appointed pursuant hereto) as Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
subsidiary of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that the Administrative Agent shall not be under
any obligation to provide such information to them.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default exists, and the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law; it
being understood that such term is used merely as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
independent contracting parties, (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary power,
except discretionary rights and powers that are expressly contemplated by the
Loan Documents and which the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the relevant circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable laws including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as expressly set
forth in the Loan Documents, the Administrative


-147-



--------------------------------------------------------------------------------





Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Lead Borrower or any of its
Restricted Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders or any other Secured
Party for any action taken or not taken by it with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final and non-appealable judgment of a court of
competent jurisdiction, in connection with its duties expressly set forth
herein. The Administrative Agent shall not be deemed to have knowledge of the
existence of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Lead Borrower or any Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any covenant, agreement or
other term or condition set forth in any Loan Document or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of any Lien on the Collateral or the
existence, value or sufficiency of the Collateral, (vi) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) any property, book or record of any Loan Party or
any Affiliate thereof.
If any Lender acquires knowledge of the existence of a Default or Event of
Default, it shall promptly notify the Administrative Agent and the other Lenders
thereof in writing. Each Lender agrees that, except with the written consent of
the Administrative Agent, it will not take any enforcement action hereunder or
under any other Loan Document, accelerate the Obligations under any Loan
Document, or exercise any right that it might otherwise have under applicable
law or otherwise to credit bid at any foreclosure sale, UCC or PPSA sale, any
sale under Section 363 of the Bankruptcy Code or other similar Dispositions of
Collateral. Notwithstanding the foregoing, however, a Lender may take action to
preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Obligations held by such Lender, including the filing of a proof of claim
in a case under the Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.
No holder of any Secured Hedging Obligation or Secured Banking Services
Obligation in its respective capacity as such shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement.
Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:


-148-



--------------------------------------------------------------------------------





(a)    consent to the Disposition of all or any portion of the Collateral free
and clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;
(b)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;
(c)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC or
PPSA, including pursuant to Sections 9-610 or 9-620 of the UCC;
(d)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
and continuation of an Event of Default, including by power of sale, judicial
action or otherwise; and/or
(e)    estimate the amount of any contingent or unliquidated Secured Obligations
of such Lender or other Secured Party;
it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.
Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.
With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition. In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.
Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.
In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Revolving Loan or LC exposure is then due and payable as herein
expressed or by


-149-



--------------------------------------------------------------------------------





declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans or LC Exposure and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts to the extent due to the Lenders and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
Any custodian, receiver, interim receiver, assignee, trustee, monitor,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent consents to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due to the
Administrative Agent under Sections 2.12 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender, or the applicable Issuing Bank, unless
the Administrative Agent has received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Revolving Loan, or the issuance of a
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it,
provided, however, that any such sub-agent receiving payments from the US Loan
Parties shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1 (or has validly agreed to be
treated as a “U.S. person” pursuant to Treasury Regulations Section
1.1441-1(b)(2)(iv)(A)). The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
The Administrative Agent may resign at any time by giving thirty days’ prior
written notice to the Lenders, the Issuing Bank and the Lead Borrower or the
Administrative Agent, as applicable. If the Administrative Agent becomes subject
to an insolvency proceeding, either the Required Lenders or the Lead Borrower
may, upon thirty days’ notice, remove the Administrative Agent. Upon receipt of
any such notice of resignation or delivery of any such notice of removal, the
Required Lenders shall have the right, with the consent of the Lead Borrower
(not to be


-150-



--------------------------------------------------------------------------------





unreasonably withheld or delayed), to appoint a successor Administrative Agent
which shall be a commercial bank or trust company with offices in the U.S.
having combined capital and surplus in excess of $1,000,000,000 and who shall be
a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1 (or has validly agreed to be treated as a “U.S.
person” pursuant to Treasury Regulations Section 1.1441-1(b)(2)(iv)(A));
provided that during the existence and continuation of an Event of Default under
Section 7.01(a) or, with respect to Holdings, Intermediate Holdings or the
Borrowers, Section 7.01(f) or (g), no consent of the Lead Borrower shall be
required. If no successor shall have been appointed as provided above and
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation or the Administrative Agent receives
notice of removal, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt,
consent of the Lead Borrower) or (b) in the case of a removal, the Lead Borrower
may, after consulting with the Required Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
(x) in the case of a retirement, if the Administrative Agent notifies the Lead
Borrower, the Lenders and the Issuing Banks that no qualifying Person has
accepted such appointment or (y) in the case of a removal, the Lead Borrower
notifies the Required Lenders that no qualifying Person has accepted such
appointment, then, in each case, such resignation or removal shall nonetheless
become effective in accordance with and on the 30th day following delivery of
such notice and (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent in its capacity as collateral agent for the Secured Parties
for perfection purposes, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
required to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Bank directly (and each Lender and
each Issuing Bank will cooperate with the Lead Borrower to enable the Lead
Borrower to take such actions), until such time as the Required Lenders or the
Lead Borrower, as applicable, appoint a successor Administrative Agent who shall
be a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1 (or has validly agreed to be treated as a “U.S.
person” pursuant to Treasury Regulations Section 1.1441-1(b)(2)(iv)(A)), as
provided for above in this Article 8. Upon the acceptance of its appointment as
Administrative Agent hereunder as a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 9.13). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor
Administrative Agent. After the Administrative Agent’s resignation or removal
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them while the relevant Person was acting as
Administrative Agent (including for this purpose holding any collateral security
following the retirement or removal of the Administrative Agent).
Notwithstanding anything to the contrary herein, no Disqualified Institution
(nor any Affiliate thereof) may be appointed as a successor Administrative
Agent.
Notwithstanding anything to the contrary contained herein, each Issuing Bank
may, upon ten days’ prior written notice to the Lead Borrower, each other
Issuing Bank and the Lenders, resign as Issuing Bank, which resignation shall be
effective as of the date referenced in such notice (but in no event less than
ten days after the delivery of such written notice); it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time). In the event of any such resignation as an Issuing Bank, the Lead
Borrower shall, unless an Event of Default under Section 7.01(a) or, with
respect to Holdings or the Borrowers, Section 7.01(f) or (g) then exists, be
entitled to appoint any Revolving Lender that is willing to accept such
appointment as successor Issuing Bank hereunder. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Issuing Bank and the
retiring Issuing Bank shall be discharged from its duties and obligations in
such capacity hereunder.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent of each or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent of each
or any other Lender or any of their respective Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder. Except for notices, reports and
other documents expressly required to be furnished


-151-



--------------------------------------------------------------------------------





to the Lenders and the Issuing Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.
Notwithstanding anything to the contrary herein, the Arrangers and the
Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement, except in their respective
capacities as the Administrative Agent, an Issuing Bank or a Lender hereunder,
as applicable.
Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent,
(a)    shall release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon the occurrence of the
Termination Date, (ii) that is sold or to be sold or transferred as part of or
in connection with any Disposition permitted under the Loan Documents to a
Person that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral (including as a result of being or becoming an Excluded
Asset), (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its Loan Guaranty
otherwise in accordance with the Loan Documents, (v) as required under clause
(d) below, (vi) if the property subject to such Lien is owned by the Canadian
Borrower, upon the release of the Canadian Borrower from its obligations under
the Loan Documents as contemplated by Section 9.23, or (vii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 9.02;
(b)    shall subject to Section 9.23, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty (or release the Canadian Borrower from its
obligations under the Loan Documents as contemplated by Section 9.23) if such
Person ceases to be a Restricted Subsidiary (or becomes an Excluded Subsidiary
as a result of a single transaction or series of related transactions permitted
hereunder), as certified by a Responsible Officer of the Lead Borrower;
(c)    may subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m),
6.02(n), 6.02(o) (other than any Lien on the Capital Stock of any Subsidiary
Guarantor), 6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc),
6.02(ee) and 6.02(ff) (and any Refinancing Indebtedness in respect of any
thereof to the extent such Refinancing Indebtedness is permitted to be secured
under Section 6.02(k)); provided that the subordination of any Lien on any
property granted to or held by the Administrative Agent shall only be required
with respect to any Lien on such property that is permitted by Sections 6.02(o),
6.02(q), 6.02(r) and/or 6.02(bb) to the extent that the Lien of the
Administrative Agent with respect to such property is required to be
subordinated to the relevant Permitted Lien in accordance with applicable law or
the documentation governing the Indebtedness that is secured by such Permitted
Lien; and
(d)    shall enter into subordination, intercreditor and/or similar agreements
with respect to Indebtedness (including any ABL Intercreditor Agreement) that is
(i) required or permitted to be subordinated hereunder and/or (ii) secured by
Liens (including on a pari passu basis), and with respect to which Indebtedness,
this Agreement contemplates an intercreditor, subordination or collateral trust
agreement; provided that, for the avoidance of doubt, the Administrative Agent
shall not be required to subordinate any Lien pursuant to this clause (d)(ii)
other than to the extent contemplated by clause (c) of this paragraph.
Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its Lien on any
Collateral pursuant to this Article 8. In each case as specified in this Article
8, the Administrative Agent will (and each Lender, and Issuing Bank, hereby
authorizes the Administrative Agent to), at the Borrowers’ expense, execute and
deliver to the applicable Loan


-152-



--------------------------------------------------------------------------------





Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest therein,
or to release such Loan Party from its obligations under the Loan Guaranty, in
each case in accordance with the terms of the Loan Documents and this Article 8;
provided that upon the request of the Administrative Agent, the Lead Borrower
shall deliver a certificate of a Responsible Officer certifying that the
relevant transaction has been consummated in compliance with the terms of this
Agreement. Any execution and delivery of documents pursuant to the preceding
sentence of this Article 8 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).
The Administrative Agent is authorized to enter into any ABL Intercreditor
Agreement and any other intercreditor, subordination, collateral trust or
similar agreement contemplated hereby with respect to Indebtedness that is (i)
required or permitted to be subordinated hereunder and/or (ii) secured by Liens
(including on a pari passu basis) and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement (any such other
intercreditor agreement, an “Additional Agreement”), and the parties hereto
acknowledge that each Applicable Intercreditor Agreement is binding upon them.
Each Lender and Issuing Bank, (a) hereby consents to the subordination of the
Liens on the Collateral securing the Secured Obligations on the terms set forth
in the ABL Intercreditor Agreement, (b) hereby agrees that it will be bound by,
and will not take any action contrary to the provisions of any Applicable
Intercreditor Agreement and (c) hereby authorizes and instructs the
Administrative Agent to enter into any Applicable Intercreditor Agreement and to
subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrowers, and the Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
any Applicable Intercreditor Agreement.
To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any Affiliate thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
For greater certainty, and without limiting the powers of the Administrative
Agent, each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent, as part of its duties as Administrative Agent, as
“hypothecary representative” of the Secured Parties as contemplated under
Article 2692 of the Civil Code of Quebec in order to hold hypothecs and security
granted by any Loan Party on property pursuant to the laws of the Province of
Quebec and to exercise such powers and duties which are conferred upon the
Secured Parties thereunder. The execution by the Administrative Agent as
“hypothecary representative” prior to this Agreement of any deeds of hypothec or
other security documents is hereby ratified and confirmed. The appointment of
the Administrative Agent as “hypothecary representative” shall be deemed to have
been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Secured Parties’ rights and obligations under this Agreement by the execution of
an assignment, including an Assignment and Assumption or a joinder or other
agreement pursuant to which it becomes such assignee or participant. In the
event of the resignation or removal of the Administrative Agent and appointment
of a successor Administrative Agent, such successor Administrative Agent shall
also act as hypothecary representative without further formality, except the
filing of a notice of replacement of hypothecary representative pursuant to
Article 2692 of the Civil Code of Quebec.
ARTICLE 9    

MISCELLANEOUS
Section 9.01    Notices.


-153-



--------------------------------------------------------------------------------





(a)    Subject to paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or email, as follows:
(%4)    if to any Loan Party, to such Loan Party in the care of the Lead
Borrower at:
(i)    if to any Loan Party, to such Loan Party in the care of the Lead Borrower
at:
The Hillman Group, Inc.
10590 Hamilton Avenue
Cincinnati, Ohio 45231
Attention:     Robert Kraft
Facsimile:
Email:     Robert.Kraft@hillmangroup.com
with copy to (which shall not constitute notice to any Loan Party):

CCMP Capital Advisors, LLC
277 Park Avenue, 37th Floor
New York, NY 10172
Attention:    Richard Jansen, Esq.
Facsimile:    (212) 599-3481
Email: Richard.Jansen@ccmpcapital.com

and
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention:     Jay Kim
Telephone:    (212) 497-3626
Facsimile:    (646) 728-1667
Email:    Jay.Kim@ropesgray.com
(ii)    if to the Administrative Agent, at:


Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Komal Ramkirath
Telephone: (212) 526-7471
Electronic Mail: komal.ramkirath@barclays.com


with a copy to (which shall not constitute notice to the Administrative Agent):
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention:    Joshua M. Zelig
Telephone:    (212) 701-3309
Facsimile:    (212) 378-2626
Email:    jzelig@cahill.com


-154-



--------------------------------------------------------------------------------





(%4)    if to any Lender, pursuant to its contact information set forth in its
Administrative Questionnaire.
All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this Section
9.01 or (B) sent by facsimile shall be deemed to have been given when sent and
when receipt has been confirmed by telephone; provided that received notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email, FpML
messaging and Internet or Intranet websites) pursuant to procedures set forth
herein or otherwise approved by the Administrative Agent. The Administrative
Agent or the Lead Borrower (on behalf of any Loan Party) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth herein or otherwise approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. All such notices and other communications (i) sent to
an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Any party hereto may change its address or facsimile number or other
notice information hereunder by notice to the other parties hereto.
(d)    (i) The Borrowers hereby acknowledge that (A) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (B) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
and who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Borrowers hereby agree that (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) subject to the confidentiality provisions of this
Agreement (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”; provided that,
for purposes of the foregoing, all information and materials provided pursuant
to Section 5.01(a) or (b) shall be deemed to be suitable for posting to Public
Lenders.
(ii) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material nonpublic information with
respect to the Lead Borrower or its securities for purposes of United States
Federal or state securities laws.


-155-



--------------------------------------------------------------------------------





(iii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF
ANY LOAN DOCUMENT.
(e)    The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic communications and Borrowing
Requests) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, its Related
Parties and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower in the absence of gross negligence or willful
misconduct as determined by a final and non-appealable judgment by a court of
competent jurisdiction. All telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same is permitted by paragraph (b) of this Section
9.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Revolving Loan or
the issuance of any Letter of Credit shall not be construed as a waiver of any
existing Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of the
existence of such Default or Event of Default at the time.
(b)    Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b) and
Section 9.02(d) below, neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified, except (i)
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) or (ii) in the case of any other
Loan Document (other than any waiver, amendment or modification to effectuate
any modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and each Loan Party that is party thereto, with the
consent of the Required Lenders; provided that, notwithstanding the foregoing:


-156-



--------------------------------------------------------------------------------





(A)    except with the consent of each Lender directly and adversely affected
thereby (but without the consent of the Required Lenders or any other Lender,
the Administrative Agent or agent (except to the extent that the rights and
obligations of the Administrative Agent would be adversely affected thereby)),
no such waiver, amendment or modification shall:
(1)    increase the Commitment or Additional Revolving Commitment of such Lender
(other than with respect to any Incremental Revolving Facility pursuant to
Section 2.22 in respect of which such Lender has agreed to be an Additional
Revolving Lender); it being understood that no amendment, modification or waiver
of, or consent to departure from, any condition precedent, representation,
warranty, covenant, Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments or Additional Revolving Commitments shall
constitute an increase of any Commitment or Additional Revolving Commitment of
such Lender;
(2)    reduce or forgive the principal amount of any Revolving Loan;
(3)    (x) extend the scheduled final maturity of any Revolving Loan or
(y) postpone any Interest Payment Date or the date of any scheduled payment of
any fee payable hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);
(4)    reduce the rate of interest (other than to waive any existing Default or
Event of Default or obligation of the Borrowers to pay interest at the default
rate of interest under Section 2.13(e), which shall only require the consent of
the Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in the definition of “Average Availability”, “Average
Usage” or any other ratio used in the calculation of the Applicable Rate, or in
the calculation of any other interest or fee due hereunder (including any
component definition thereof) shall constitute a reduction in any rate of
interest or fee hereunder;
(5)    extend the expiry date of such Lender’s Commitment or Additional
Revolving Commitment; it being understood that no amendment, modification or
waiver of, or consent to departure from, any condition precedent,
representation, warranty, covenant, Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments or Additional Revolving
Commitments shall constitute an extension of any Commitment or Additional
Revolving Commitment of any Lender;
(6)    waive, amend or modify the provisions of Sections 2.11(a), 2.18(b) or
2.18(c) of this Agreement in a manner that would by its terms alter the pro rata
sharing of payments or order of application required thereby (except as
expressly permitted under Section 2.23 or as otherwise provided in this
Section 9.02); and
(B)    no such waiver, amendment or modification shall:
(1)    change any of the provisions of Section 1.13, Section 9.02(a) or
Section 9.02(b) or the definition of “Canadian Required Lenders”, “US Required
Lenders”, “Required Lenders”, “US Super Majority Lenders” or “Canadian Super
Majority Lenders” to reduce any voting percentage required to waive, amend or
modify any right thereunder or make any determination or grant any consent
thereunder, without the prior written consent of each Lender;
(2)    release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including contemplated or pursuant to Article 8 or
Section 9.23),


-157-



--------------------------------------------------------------------------------





without the prior written consent of each Lender directly and adversely affected
thereby, and it being understood that only the consent of the Lenders whose
Loans are secured by the Collateral shall be required; or
(3)    release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.23 hereof), without the prior written
consent of each Lender directly and adversely affected thereby;
(C)    no such agreement shall (i) change the definition of the term “US
Borrowing Base” or any component definition of any thereof (including the
definitions of “Eligible Accounts” or “Eligible Inventory”), in each case the
effect of which change would increase amounts available to be borrowed, except
with the consent of the US Super Majority Lenders (but without the consent of
the Required Lenders) and (ii) change the definition of the term “Canadian
Borrowing Base” or any component definition of any thereof (including the
definitions of “Eligible Accounts” or “Eligible Inventory”), in each case the
effect of which change would increase amounts available to be borrowed, except
with the consent of the Canadian Super Majority Lenders (but without the consent
of the Required Lenders);
(D)    solely with the consent of the relevant Issuing Bank and the
Administrative Agent, any such agreement may waive, amend or modify the
definitions of “Letter of Credit Sublimit”, “US Letter of Credit Sublimit” or
“Canadian Letter of Credit Sublimit” or Section 2.05 (other than Section
2.05(d)); and
(E)    no such agreement shall amend or waive any condition precedent to the
making of a Revolving Loan (i) to the US Borrower, except with the consent of
the US Required Lenders (but without the consent of the Required Lenders) or
(ii) to the Canadian Borrower, except with the consent of the Canadian Required
Lenders consent (but without the consent of the Required Lenders).
provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, incurrences of Additional
Revolving Commitments or Additional Revolving Loans pursuant to Section 2.22,
2.23 and reductions or terminations of any such Additional Revolving Commitments
or Additional Revolving Loans. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except (1) as permitted by Section
2.21(b) and (2) that the Commitment and any Additional Revolving Commitment of
any Defaulting Lender may not be increased without the consent of such
Defaulting Lender (it being understood that any Commitment, Additional Revolving
Commitment or Revolving Loan held or deemed held by any Defaulting Lender shall
be excluded from any vote hereunder that requires the consent of any Lender,
except as expressly provided in Section 2.21(b)). Notwithstanding the foregoing,
this Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Lead Borrower (i) to
add one or more additional credit facilities permitted hereunder to this
Agreement and to permit any extension of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the relevant benefits of this Agreement and the other Loan Documents and (ii)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion.
(c)    [Reserved]:
(d)    Notwithstanding anything to the contrary contained in this Section 9.02
or any other provision of this Agreement or any provision of any other Loan
Document, (i) the Borrowers and the Administrative Agent may, without the input
or consent of any Lender, amend, supplement and/or waive any guaranty,
collateral


-158-



--------------------------------------------------------------------------------





security agreement, pledge agreement and/or related document (if any) executed
in connection with this Agreement to (x) comply with Requirements of Law or the
advice of counsel or (y) cause any such guaranty, collateral security agreement,
pledge agreement or other document to be consistent with this Agreement and/or
the relevant other Loan Documents, (ii) the Borrowers and the Administrative
Agent may, without the input or consent of any other Lender (other than the
relevant Lenders (including Additional Revolving Lenders) providing Revolving
Loans under such Sections), (1) effect amendments to this Agreement and the
other Loan Documents as may be necessary in the reasonable opinion of the
Borrowers and the Administrative Agent to effect the provisions of Section 2.22,
2.23, 5.12 or 6.13, or any other provision specifying that any waiver, amendment
or modification may be made with the consent or approval of the Administrative
Agent and/or (2) to add terms (including representations and warranties,
conditions, prepayments, covenants or events of default), in connection with the
addition of any Revolving Loan or Commitment hereunder, that are favorable to
the then-existing Lenders, as reasonably determined by the Administrative Agent,
(iii) if the Administrative Agent and the Borrowers have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrowers shall be permitted to amend such provision solely to
address such matter as reasonably determined by them acting jointly, (iv) the
Administrative Agent and the Borrowers may amend, restate, amend and restate or
otherwise modify any applicable ABL Intercreditor Agreement or any other
Applicable Intercreditor Agreement as provided therein and (v) the
Administrative Agent may amend the Commitment Schedule to reflect Commitment
reductions or terminations pursuant to Section 2.09, implementations of
Additional Revolving Commitments or incurrences of Additional Revolving Loans
pursuant to Sections 2.22 or 2.23 and reductions or terminations of any such
Additional Revolving Commitments or Additional Revolving Loans.
Section 9.03    Expenses; Indemnity.
(a)    The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Arrangers, the Administrative Agent and their
respective Affiliates (including applicable syndication expenses and travel
expenses, but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one legal firm of outside counsel to all such Persons taken as a whole and, if
reasonably necessary, of one local counsel in any relevant jurisdiction to all
such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as SyndTrak)
of the Revolving Facilities, the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in
connection with any amendment, modification or waiver of any provision of any
Loan Document (whether or not the transactions contemplated thereby are
consummated, but only to the extent the preparation of any such amendment,
modification or waiver was requested by the Borrowers and except as otherwise
provided separately in writing between the Borrowers, the relevant Arranger
and/or the Administrative Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, the
Issuing Banks or the Lenders or any of their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to all such Persons, taken as a
whole) in connection with the enforcement, collection or protection of their
respective rights in connection with the Loan Documents, including their
respective rights under this Section 9.03, or in connection with the Revolving
Loans made and/or Letters of Credit issued hereunder. Except to the extent
required to be paid on the Closing Date (and invoiced three (3) Business Days
prior thereto), all amounts due under this paragraph (a) shall be payable by the
Borrowers within 30 days of receipt by the Borrowers of an invoice setting forth
such expenses in reasonable detail, together with backup documentation
supporting the relevant reimbursement request.
(b)    The Borrowers shall indemnify each Arranger, the Documentation Agent,
each Issuing Bank, the Administrative Agent, and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages and liabilities (but limited, in the case of legal fees
and expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel in any relevant
jurisdiction to all Indemnitees, taken as a whole and solely in the case of an
actual or potential conflict of interest, (x) one additional counsel to all
affected Indemnitees, taken as a whole, and (y) one additional local counsel in
each relevant jurisdiction to all affected Indemnitees, taken as a whole),
incurred


-159-



--------------------------------------------------------------------------------





by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby and/or the enforcement of the Loan Documents,
the performance by the parties hereto of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the use of the proceeds of the Revolving Loans or any
Letter of Credit, (iii) any actual or alleged Release or presence of Hazardous
Materials on, at, under or from any property currently or formerly owned or
operated by the Borrowers, any of its Restricted Subsidiaries or any other Loan
Party or any Environmental Liability related to the Borrowers, any of its
Restricted Subsidiaries or any other Loan Party and/or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrowers, any other
Loan Party or any of their respective Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that any such loss,
claim, damage, or liability (i) results from the gross negligence, bad faith or
willful misconduct or material breach of the Loan Documents by such Indemnitee,
in each case, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (ii) arises out of any claim, litigation,
investigation or proceeding brought by such Indemnitee against another
Indemnitee (other than any claim, litigation, investigation or proceeding (x)
that is brought by or against the Administrative Agent or any Arranger, acting
in its capacity or fulfilling its role as the Administrative Agent or as an
Arranger or similar role or (y) that involves any act or omission of the
Sponsor, Holdings, Intermediate Holdings, the Lead Borrower or any of its
subsidiaries). Each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Borrowers pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment thereof in accordance with the terms hereof. All amounts
due under this paragraph (b) shall be payable by the Borrowers within 30 days
(x) after receipt by the Lead Borrower of a written demand therefor, in the case
of any indemnification obligations and (y) in the case of reimbursement of costs
and expenses, after receipt by the Lead Borrower of an invoice, setting forth
such costs and expenses in reasonable detail, together with backup documentation
supporting the relevant reimbursement request. This Section 9.03(b) shall not
apply to Taxes other than any Taxes that represent losses, claims, damages or
liabilities in respect of a non-Tax claim.
(c)    No Borrower shall be liable for any settlement of any proceeding effected
without its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if any proceeding is settled with such Borrower’s
written consent, or if there is a final judgment against any Indemnitee in any
such proceeding, the Borrowers agree to indemnify and hold harmless each
Indemnitee to the extent and in the manner set forth above. The Borrowers shall
not, without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened claim, litigation, investigation or
proceeding against any Indemnitee in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability.
Section 9.04    Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Revolving Loan or Letter of Credit or the use of the proceeds thereof,
except to the extent such damages would otherwise be subject to indemnification
pursuant to the terms of Section 9.03.
Section 9.05    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrowers
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with the terms of this
Section 9.05 (any attempted assignment or transfer not complying with the terms
of this Section 9.05 shall be subject to Sections 9.05(f) and (g), as
applicable). Nothing in this Agreement,


-160-



--------------------------------------------------------------------------------





expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and permitted assigns,
Participants (to the extent provided in paragraph (c) of this Section 9.05) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Arrangers, the Administrative Agent, the Issuing Banks, and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (%4) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Revolving Loan or Additional Revolving Commitment added pursuant to Section 2.22
or 2.23 at the time owing to it) with the prior written consent (not to be
unreasonably withheld or delayed) of:
(A)    the Lead Borrower; provided that (1) no consent of the Lead Borrower
shall be required during the continuation of an Event of Default under
Section 7.01(a) or Section 7.01(f) or (g) (solely with respect to the Lead
Borrower); (2) the Lead Borrower may withhold its consent to any assignment to
any Person that is not a Disqualified Institution but is known by the Lead
Borrower to be an Affiliate of a Disqualified Institution regardless of whether
such Person is identifiable as an Affiliate of a Disqualified Institution on the
basis of such Affiliate’s name, and (3) the investment objective or history of
any prospective Lender or its Affiliates shall be a reasonable basis to withhold
the Lead Borrower’s consent;
(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for any assignment to another Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    the Swingline Lender and each Issuing Bank; provided, that no such
consent shall be required for any assignment to another Lender, an Affiliate of
a Lender or an Approved Fund
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of any assignment to another Lender or any Affiliate
or branch of any Lender or any assignment of the entire remaining amount of the
relevant assigning Lender’s Revolving Loans or commitments of any Class, the
principal amount of Revolving Loans or commitments of the assigning Lender
subject to the relevant assignment (determined as of the date on which the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent and determined on an aggregate basis in the event of
concurrent assignments to Related Funds or by Related Funds) shall not be less
than $5,000,000 unless the Lead Borrower and the Administrative Agent otherwise
consent;
(B)    any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations in respect of
any Facility under this Agreement and, for purposes of greater certainty, in the
case of an assignment or transfer by an Initial Canadian Revolving Lender there
is a corresponding assignment or transfer by the related Initial US Revolving
Lender (which may, in certain circumstances, be the same institution) to an
Eligible Assignee of an amount which bears the same proportion to the related
Initial US Revolving Lender’s Initial US Commitment as the amount assigned or
transferred by the Initial Canadian Revolving Lender bears to the Initial
Canadian Revolving Lender’s Initial Canadian Commitment, and vice versa in the
case of an assignment or transfer by an Initial US Revolving Lender;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and


-161-



--------------------------------------------------------------------------------





(D)    the relevant Eligible Assignee, if it is not a Lender, shall deliver on
or prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS or other form required under
Section 2.17.
(iii)    Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the applicable Borrower shall issue and
deliver a new Promissory Note to such assignee and/or to such assigning Lender,
with appropriate insertions, to reflect the new commitments and/or outstanding
Revolving Loans of the assignee and/or the assigning Lender.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the applicable Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and their respective
successors and assigns, and the commitment of, and principal amount of and
interest on the Revolving Loans and LC Disbursements owing to, each Lender or
Issuing Bank pursuant to the terms hereof from time to time (the “Register”).
Failure to make any such recordation, or any error in such recordation, shall
not affect any Borrower’s obligations in respect of such Revolving Loans and LC
Disbursements. The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender and the owner of the amounts owing to it under
the Loan Documents as reflected in the Register for all purposes of the Loan
Documents, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank, and each Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this Section
9.05, if applicable, and any written consent to the relevant assignment required
by paragraph (b) of this Section 9.05, the Administrative Agent shall promptly
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(vi)    By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Revolving Loans, in each case
without giving effect to any assignment thereof which has not become effective,
are as set forth in such Assignment and Assumption, (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the


-162-



--------------------------------------------------------------------------------





financial condition of the Borrowers or any Restricted Subsidiary or the
performance or observance by the Borrowers or any Restricted Subsidiary of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (D) such assignee confirms that it has received
a copy of this Agreement and the ABL Intercreditor Agreement (and any other
Applicable Intercreditor Agreement then in effect), together with copies of the
financial statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (E) such assignee will
independently and without reliance upon the Administrative Agent, the assigning
Lender or any other Lender and based on such documents and information as it
deems appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (F) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    (%4) Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank, or any other Lender, sell participations
to any bank or other entity (other than to any Disqualified Institution or any
natural Person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
commitments and the Revolving Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 9.02(b) that
directly and adversely affects the Revolving Loans or commitments in which such
Participant has an interest and (y) clause (B)(1), (2) or (3) of the first
proviso to Section 9.02(b). Subject to paragraph (c)(ii) of this Section 9.05,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements of
such Sections and Section 2.19) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.05 (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender, and if
additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), to the Borrowers and the Administrative Agent upon reasonable
written request by the Lead Borrower). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(i)    No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register at one of its
offices on which it enters the name and address of each Participant and their
respective successors and assigns, and the principal amounts and stated interest
of each Participant’s interest in the Revolving Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to any
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to


-163-



--------------------------------------------------------------------------------





establish that that such commitment, loan, letter of credit or other obligation
is in registered form under Section 5f.103-1(c) of the Treasury Regulation or is
otherwise required hereunder. The entries in the Participant Register shall be
conclusive absent manifest error, and each Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Lead Borrower, the option to provide to the
Borrowers all or any part of any Revolving Loan that such Granting Lender would
otherwise be obligated to make to the Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Revolving Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof and (iii) such SPC shall be properly recorded in the Participant Register
pursuant to Section 9.05(c). The making of any Revolving Loan by an SPC
hereunder shall utilize the Commitment or Additional Revolving Commitment of the
Granting Lender to the same extent, and as if, such Revolving Loan were made by
such Granting Lender. Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrowers
under this Agreement (including its obligations under Section 2.15, 2.16 or
2.17) and no SPC shall be entitled to any greater amount under Section 2.15,
2.16 or 2.17 or any other provision of this Agreement or any other Loan Document
that the Granting Lender would have been entitled to receive, (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any State thereof; provided that
(i) such SPC’s Granting Lender is in compliance in all material respects with
its obligations to the Borrowers hereunder and (ii) each Lender designating any
SPC hereby agrees to indemnify, save and hold harmless each other party hereto
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such SPC during such period of forbearance. In
addition, notwithstanding anything to the contrary contained in this
Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Lead Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
Revolving Loan to the Granting Lender and (ii) disclose on a confidential basis
any non-public information relating to its Revolving Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC. If a Granting Lender grants an option to an
SPC as described herein and such grant is not reflected in the Register, the
Granting Lender shall maintain a separate register on which it records the name
and address of each SPC and the principal amounts (and related interest) of each
SPC’s interest with respect to the Revolving Loans, Commitments or other
interests hereunder, which entries shall be conclusive absent manifest error and
each Lender shall treat such SPC that is recorded in the register as the owner
of such interests for all purposes of the Loan Documents notwithstanding any
notice to the contrary; provided, further, that no Lender shall have any
obligation to disclose any portion of such register to any Person except to the
extent disclosure is necessary to establish that the Revolving Loans,
Commitments or other interests hereunder are in registered form for U.S. federal
income tax purposes (or as is otherwise required thereunder).


-164-



--------------------------------------------------------------------------------





(f)    (%4) Any assignment or participation by a Lender without the Lead
Borrower’s consent, to the extent the Lead Borrower’s consent is required under
this Section 9.05, to any other Person, shall at the Lead Borrower’s election,
be treated in accordance with Section 9.05(g) below or and the Borrowers shall
be entitled to seek specific performance to unwind any such assignment or
participation in addition to injunctive relief or any other remedies available
to the Borrowers at law or in equity. Upon the request of any Lender, the
Borrowers shall make available to such Lender the list of Disqualified
Institutions at the relevant time and such Lender may provide the list to any
potential assignee or participant on a confidential basis in accordance with
Section 9.13 for the purpose of verifying whether such Person is a Disqualified
Institution.
(i)    Without limiting the foregoing, the Administrative Agent, in its capacity
as such, shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions (other than with respect to
updating the list with names of Disqualified Institutions provided in writing to
the Administrative Agent in accordance with the definition of “Disqualified
Institution” or providing the list (with such updates) upon request in
accordance with this Section 9.05). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
(ii)    If any assignment or participation under this Section 9.05 is made to
any Disqualified Institution or to any Person that cannot be reasonably
identified as a Disqualified Institution pursuant to clause (a)(ii) or (b)(ii)
of the definition thereof as of the date of such assignment or participation and
subsequently becomes reasonably identifiable as a Disqualified Institution, then
(A) the Lead Borrower may, at the Borrowers’ sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that the relevant assignment shall otherwise comply with
this Section 9.05 (except that no registration and processing fee required under
this Section 9.05 shall be required with respect to any assignment pursuant to
this paragraph); and (B) the Revolving Loans and Commitments held by such
Disqualified Institution shall be deemed not to be outstanding for purposes of
any amendment, waiver or consent hereunder, and such Disqualified Institution
shall not be permitted to attend meetings of the Lenders or receive information
prepared by the Administrative Agent or any Lender in connection with this
Agreement.  Nothing in this Section 9.05(f)(iii) shall be deemed to prejudice
any right or remedy that Holdings or any Borrower may otherwise have at law or
equity.  Each Lender acknowledges and agrees that Holdings and its subsidiaries
will suffer irreparable harm if such Lender breaches any obligation under this
Section 9.05 insofar as such obligation relates to any assignment, participation
or pledge to any Disqualified Institution without the Lead Borrower’s prior
written consent and, therefore, each Lender agrees that Holdings and/or the
Borrowers may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 9.05(f)(iii) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm.
(g)    If any assignment or participation under this Section 9.05 is made to any
Person that is a Disqualified Institution or to any Person that cannot be
reasonably identified as a Disqualified Institution pursuant to clause (a)(ii)
or (c)(ii) of the definition thereof as of the date of such assignment or
participation and subsequently becomes reasonably identifiable as a Disqualified
Institution, then, notwithstanding any other provision of this Agreement (1) the
Lead Borrower may, at the Lead Borrower’s sole expense and effort, upon notice
to such Person and the Administrative Agent, (A) terminate any Commitment of
such Person and repay all obligations of the Lead Borrower owing to such Person,
and/or (B) require such Person to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that in the case of clause (B) above, the relevant
assignment shall otherwise comply with this Section 9.05 (except that no
registration and processing fee required under this Section 9.05 shall be
required with respect to any assignment pursuant to this paragraph); (ii) the
Revolving Loans and Commitments held by such Person shall be deemed not to be
outstanding for purposes of any amendment, waiver or consent hereunder,


-165-



--------------------------------------------------------------------------------





and such Person shall not be permitted to attend meetings of the Lenders or
receive information prepared by the Administrative Agent or any Lender in
connection with this Agreement and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, (iii) such Person shall be otherwise deemed to be a
Defaulting Lender, and (iv) in no event shall such Person be entitled to receive
amounts set forth in Section 2.13(e).  Nothing in this Section 9.05(g) shall be
deemed to prejudice any right or remedy that Holdings or the Lead Borrower may
otherwise have at law or equity.  Each Lender acknowledges and agrees that
Holdings and its subsidiaries will suffer irreparable harm if such Lender
breaches any obligation under this Section 9.05 insofar as such obligation
relates to any assignment, participation or pledge to any Disqualified
Institution without the Lead Borrower’s prior written consent and, therefore,
each Lender agrees that Holdings and/or the Lead Borrower may seek to obtain
specific performance or other equitable or injunctive relief to enforce this
Section 9.05(g) against such Lender with respect to such breach without posting
a bond or presenting evidence of irreparable harm.
Section 9.06    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Revolving Loans and
issuance of Letters of Credit regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
may have had notice or knowledge of any existing Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect until the Termination
Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03, 9.13 and Article 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Revolving Loans,
the expiration or termination of the Letters of Credit, Commitments, any
Additional Revolving Commitment, the occurrence of the Termination Date or the
termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement.
Section 9.07    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, the Intercreditor Agreement (and any
Applicable Intercreditor Agreement) and the Engagement Letter and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it has been executed by Holdings, the applicable Borrower and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by email as a “.pdf” or “.tiff” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Section 9.08    Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


-166-



--------------------------------------------------------------------------------





Section 9.09    Right of Setoff. At any time when an Event of Default exists,
upon the written consent of the Administrative Agent, each Lender and each of
their respective Affiliates and branches is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations (in any currency) at any time owing by
the Administrative Agent, such Issuing Bank, or such Lender or Affiliate
(including by branches and agencies of the Administrative Agent, such Issuing
Bank, or such Lender, wherever located) to or for the credit or the account of
the Borrowers or any Loan Party against any of and all the Secured Obligations
held by the Administrative Agent, such Issuing Bank, or such Lender or Affiliate
or branch, in each case, except to the extent such amounts, deposits,
obligations, credit or account constitute Excluded Assets, irrespective of
whether or not the Administrative Agent, such Issuing Bank, or such Lender or
Affiliate shall have made any demand under the Loan Documents and although such
obligations may be contingent or unmatured or are owed to a branch or office of
such Lender or Issuing Bank different than the branch or office holding such
deposit or obligation on such Indebtedness. Any applicable Lender or Issuing
Bank shall promptly notify the Lead Borrower and the Administrative Agent of
such set-off or application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section 9.09, except to the extent such amounts,
deposits, obligations, credit or account constitute Excluded Assets. The rights
of each Lender, Issuing Bank, the Administrative Agent under this Section 9.09
are in addition to other rights and remedies (including other rights of setoff)
which such Lender, such Issuing Bank, the Administrative Agent or Affiliate or
branch may have.
Section 9.10    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction (subject to the last
sentence of this clause (b)) of any U.S. Federal or New York State court sitting
in the Borough of Manhattan, in the City of New York (or any appellate court
therefrom) over any suit, action or proceeding arising out of or relating to any
Loan Documents (other than as expressly set forth in other Loan Documents) and
agrees that all claims in respect of any such action or proceeding shall (except
as permitted below) be heard and determined in such New York State or, to the
extent permitted by law, federal court. Each party hereto agrees that service of
any process, summons, notice or document by registered mail addressed to such
person shall be effective service of process against such person for any suit,
action or proceeding brought in any such court. Each party hereto agrees that a
final judgment in any such action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party hereto agrees that the Administrative Agent and the Secured Parties
retain the right to bring proceedings against any Loan Party in the courts of
any other jurisdiction solely in connection with the exercise of any rights
under any Collateral Document.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document (other
than as expressly set forth in other Loan Documents) in any court referred to in
paragraph (b) of this Section 9.10. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, any claim or defense of an inconvenient
forum to the maintenance of such action, suit or proceeding in any such court.
(d)    To the extent permitted by law, each party hereto hereby irrevocably
waives personal service of any and all process upon it and agrees that all such
service of process may be made by registered mail (or any substantially similar
form of mail) directed to it at its address for notices as provided for in
Section 9.01. Each Party hereto hereby waives any objection to such service of
process and further irrevocably waives and agrees not to plead or claim in any
action or proceeding commenced hereunder or under any Loan Document that service
of process was


-167-



--------------------------------------------------------------------------------





invalid and ineffective. Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.11.
Section 9.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.13    Confidentiality. Each of the Administrative Agent, each Issuing
Bank, each Lender, and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a “need to know”
basis solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of the Confidential Information and are or
have been advised of their obligation to keep the Confidential Information of
this type confidential; provided that (x) such Person shall be responsible for
its Affiliates’ and their Representatives’ compliance with this paragraph; and
(y) unless the Lead Borrower otherwise consents, no such disclosure shall be
made by the Administrative Agent, any Issuing Bank, any Arranger, any Lender or
any Affiliate or Representative thereof to any Affiliate or Representative of
the Administrative Agent, any Issuing Bank, any Arranger, or any Lender that is
a Disqualified Institution, (b) upon the demand or request of any regulatory or
Governmental Authority (including any self-regulatory body or any Federal
Reserve Bank or other central bank acting as pledgee pursuant to Section 9.05)
purporting to have jurisdiction over such Person or its Affiliates (in which
case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority or regulatory or
self-regulatory authority exercising examination or regulatory authority, to the
extent practicable and permitted by law, (i) inform the Lead Borrower promptly
in advance thereof and (ii) use commercially reasonable efforts to ensure that
any information so disclosed is accorded confidential treatment), (c) to the
extent compelled by legal process in, or reasonably necessary to, the defense of
such legal, judicial or administrative proceeding, in any legal, judicial or
administrative proceeding or otherwise as required by applicable Requirements of
Law (in which case such Person shall (i) to the extent practicable and permitted
by law, inform the Lead Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (d) to any other party to this Agreement,
(e) to any Lender, Participant, counterparty or prospective Lender, Participant
or counterparty, subject to an acknowledgment and agreement by the relevant
recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Borrower and the Administrative Agent) in
accordance with the standard syndication process of the Arrangers or market
standards for dissemination of the relevant type of information, which shall in
any event require “click through” or other affirmative action on the part of the
recipient to access the Confidential Information and acknowledge its
confidentiality obligations in respect thereof, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or prospective
Participant in, any of its rights or obligations under this Agreement, including
any SPC (in each case other than a Disqualified Institution), (ii) any pledgee
referred to in Section 9.05 and (iii) any actual or prospective, direct or
indirect contractual counterparty (or its advisors) to any Derivative
Transaction (including any credit default swap) or similar derivative product to
which any Loan Party is a party, (f) with the prior written consent of the Lead
Borrower and subject to the Lead Borrower’s prior approval of the information to
be disclosed (not to be unreasonably withheld or delayed) to one or more ratings
agencies in connection with obtaining


-168-



--------------------------------------------------------------------------------





ratings (including “shadow ratings”) of the Lead Borrower or the Revolving
Loans, (g) to the extent the Confidential Information becomes publicly available
other than as a result of a breach of this Section 9.13 by such Person, its
Affiliates or their respective Representatives, (h) to insurers, any numbering
administration or settlement services providers on a “need to know” basis solely
in connection with the transactions contemplated hereby and who are informed of
the confidential nature of the Confidential Information and are or have been
advised of their obligation to keep the Confidential Information of this type
confidential; provided that any disclosure made in reliance on this clause (h)
is limited to the general terms of this Agreement and does not include financial
or other information relating to Holdings, the Lead Borrower and/or any of their
respective subsidiaries and (i) to the extent required to be so disclosed in any
public filings by a Lender with the SEC. For purposes of this Section 9.13,
“Confidential Information” means all information relating to the Borrowers
and/or any of its subsidiaries and their respective businesses, the Sponsor or
the Transactions (including any information obtained by the Administrative
Agent, any Issuing Bank, any Lender or any Arranger, or any of their respective
Affiliates or Representatives, based on a review of the books and records
relating to the Lead Borrower and/or any of its subsidiaries and their
respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative
Agent or any Arranger, any Issuing Bank, or Lender on a non-confidential basis
prior to disclosure by the Lead Borrower or any of its subsidiaries. For the
avoidance of doubt, in no event shall any disclosure of any Confidential
Information be made to Person that is a Disqualified Institution at the time of
disclosure.
Section 9.14    No Fiduciary Duty. Each of the Administrative Agent, the Issuing
Banks, the Arrangers, the Documentation Agent, each Lender, and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other. Each Loan Party acknowledges and agrees
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of such Loan Party,
its respective management, stockholders, creditors or any other Person. Each
Loan Party acknowledges and agrees that such Loan Party has consulted its own
legal, tax and financial advisors to the extent it deemed appropriate and that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.
Section 9.15    Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Revolving Loan, issue any Letter of Credit or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.
Section 9.16    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
Section 9.17    Canadian Anti-Money Laundering.
(a)    Each Lender that is subject to the requirements of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) or other applicable
Canadian anti-money laundering, anti-terrorist and “know your client” laws
(collectively, the “Canadian AML Laws”) hereby notifies the Loan Parties that
pursuant to the requirements of the Canadian AML Laws, it is required to obtain,
verify and record information regarding each Loan Party, its directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of each Loan


-169-



--------------------------------------------------------------------------------





Party, and the transactions contemplated hereby. If the Administrative Agent has
ascertained the identity of any Canadian Loan Party or any authorized
signatories of any Canadian Loan Party for the purposes of any Canadian AML
Laws:
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable Canadian
AML Laws; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(b)    Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that the Administrative Agent has
no obligation to ascertain the identity of each Loan Party or any authorized
signatories of each Canadian Loan Party on behalf of any Lender, or to confirm
the completeness or accuracy of any information it obtains from each Canadian
Loan Party or any such authorized signatory in doing so.
Section 9.18    Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates and each Issuing Bank.
Section 9.19    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens for the benefit of
the Administrative Agent, the Issuing Banks and the Lenders, in Collateral
which, in accordance with Article 9 of the UCC, the PPSA or any other applicable
law can be perfected only by possession and such possession is required by the
Perfection Requirements. If any Lender or Issuing Bank (other than the
Administrative Agent) obtains possession of any Collateral, such Lender or
Issuing Bank shall notify the Administrative Agent thereof; and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
Section 9.20    Interest Rate Limitation.
(a)    Subject to Section 9.20(b) below, notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Revolving Loan or
Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Revolving Loan or Letter of Credit under applicable
law (collectively the “Charged Amounts”), shall exceed the maximum lawful rate
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender or Issuing Bank holding such Revolving Loan or Letter of
Credit in accordance with applicable law, the rate of interest payable in
respect of such Revolving Loan or Letter of Credit hereunder, together with all
Charged Amounts payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charged Amounts that would have been
payable in respect of such Revolving Loan but were not payable as a result of
the operation of this Section 9.20 shall be cumulated and the interest and
Charged Amounts payable to such Lender or Issuing Bank in respect of other
Revolving Loans or Letter of Credit or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender or Issuing Bank.
(b)    If any provision of this Agreement would oblige a Loan Party to make any
payment of interest or other amount payable to Administrative Agent in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by Administrative Agent of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
Administrative Agent of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:


-170-



--------------------------------------------------------------------------------





(i)    first, by reducing the amount or rate of interest; and
(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).
Any provision of this Agreement that would oblige a Loan Party to pay any fine,
penalty or rate of interest on any arrears of principal or interest secured by a
mortgage on real property that has the effect of increasing the charge on
arrears beyond the rate of interest payable on principal money not in arrears
shall not apply to such Loan Party, which shall be required to pay interest on
money in arrears at the same rate of interest payable on principal money not in
arrears.
(c)    Notwithstanding Section 9.20(b), and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received an amount in
excess of the maximum amount permitted by the Criminal Code (Canada), then the
applicable Loan Party shall be entitled, by notice in writing to the affected
Lender, to obtain reimbursement from that Lender in an amount equal to the
excess, and pending reimbursement, the amount of the excess shall be deemed to
be an amount payable by that Lender to such Loan Party.
Section 9.21    ABL Intercreditor Agreement.
REFERENCE IS MADE TO THE ABL INTERCREDITOR AGREEMENT AND EACH OTHER APPLICABLE
ABL INTERCREDITOR AGREEMENT. EACH LENDER HEREUNDER AGREES THAT IT WILL BE BOUND
BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE ABL INTERCREDITOR
AGREEMENT OR SUCH OTHER APPLICABLE ABL INTERCREDITOR AGREEMENT AND AUTHORIZES
AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE ABL INTERCREDITOR
AGREEMENT AND ANY OTHER APPLICABLE ABL INTERCREDITOR AGREEMENT AS “ABL AGENT”
AND ON BEHALF OF SUCH LENDER. THE PROVISIONS OF THIS SECTION 9.21 ARE NOT
INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT
AND ANY OTHER APPLICABLE ABL INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO
THE ABL INTERCREDITOR AGREEMENT OR THE OTHER APPLICABLE ABL INTERCREDITOR
AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL INTERCREDITOR
AGREEMENT (AND ANY OTHER APPLICABLE ABL INTERCREDITOR AGREEMENT) AND THE TERMS
AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE ABL INTERCREDITOR AGREEMENT OR
ANY OTHER APPLICABLE ABL INTERCREDITOR AGREEMENT. THE FOREGOING PROVISIONS ARE
INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE TERM CREDIT AGREEMENT TO
EXTEND CREDIT THEREUNDER AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES
OF SUCH PROVISIONS AND THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT AND, IF
APPLICABLE, ANY OTHER APPLICABLE ABL INTERCREDITOR AGREEMENT.
Section 9.22    Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document (but excluding any Applicable Intercreditor
Agreement), in the event of any conflict or inconsistency between this Agreement
and any other Loan Document (excluding any Applicable Intercreditor Agreement),
the terms of this Agreement shall govern and control; provided that in the case
of any conflict or inconsistency between any Applicable Intercreditor Agreement
and any other Loan Document, the terms of such Applicable Intercreditor
Agreement shall govern and control.
Section 9.23    Release of Certain Loan Parties. Notwithstanding anything in
Section 9.02(b) to the contrary, any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released and the other Loan Documents to which it is a party shall
be automatically terminated with respect to it) and the Canadian Borrower
(subject to the last sentence of this Section 9.23) shall automatically be
released from its obligations hereunder (and the other Loan Documents to which
it is a party shall be automatically terminated with respect to it) (a) upon the
consummation of any permitted transaction or series of related transactions if
as a result thereof such Subsidiary Guarantor or the Canadian Borrower ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary as a result of a
single transaction or series of related transactions permitted hereunder), as
certified by the Responsible Officer of the Lead Borrower and/or (b) upon the
occurrence of


-171-



--------------------------------------------------------------------------------





the Termination Date. In connection with any such release, the Administrative
Agent shall promptly execute and deliver to the relevant Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence termination or release. Any execution and delivery of
documents pursuant to the preceding sentence of this Section 9.23 shall be
without recourse to or warranty by the Administrative Agent (other than as to
the Administrative Agent’s authority to execute and deliver such documents). The
foregoing provisions of this Section 9.23 with respect to the Canadian Borrower
shall be subject to (i) (A) the principal of and interest on each Initial
Canadian Revolving Loan and all fees, expenses and other amounts and Canadian
Obligations payable by the Canadian Loan Parties under any Loan Document, have
been paid in full (other than (x) contingent indemnification obligations and (y)
Banking Services Obligations or Hedging Obligations owed by the Canadian
Borrower or its Restricted Subsidiaries that are not being terminated as to
which arrangements reasonably satisfactory to the applicable counterparty have
been made) or been assumed by another Loan Party, (B) all Canadian Letters of
Credit and Canadian Protective Advances have expired or have been terminated (or
have been collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the relevant Issuing Bank) or been assumed by
another Loan Party and (C) all LC Disbursements in respect of Canadian Letters
of Credit have been reimbursed, and (ii) the Initial Canadian Commitments shall
have been reallocated in full in a Reallocation pursuant to Section 2.25 (except
that clauses (ii), (iv) and (v) of Section 2.25(a) shall not apply) or have been
terminated in whole or in part to the extent not subject to such Reallocation.
Section 9.24    Judgment Currency.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased by the Administrative Agent with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)    The obligations of the Loan Parties in respect of any sum due to any
party hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is (x) less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Loan Parties
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss or (y) greater than the sum
originally due to the Applicable Creditor in the Agreement Currency, the
Applicable Creditor agrees to return the amount of any excess to the Borrowers
(or to any other Person who may be entitled thereto under the applicable
Requirements of Law). The obligations under this Section shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
Section 9.25    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


-172-



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.26    Lender Representation.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(xi)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;
(xii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(xiii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(xiv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless clause (i) in the immediately preceding paragraph (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent each Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto);


-173-



--------------------------------------------------------------------------------





(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.
(c)    The Administrative Agent and each other Agent hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
[Signature Pages Follow]




-174-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
THE HILLMAN COMPANIES, INC.
as Holdings
By:
/s/ Gregory J. Gluchowski, Jr.     Name: Gregory J. Gluchowski, Jr.     
Title: Chief Executive Officer and President

THE HILLMAN GROUP, INC.,
as US Borrower
By:
/s/ Gregory J. Gluchowski, Jr.     

Name: Gregory J. Gluchowski, Jr.     
Title: Chief Executive Officer and President




THE HILLMAN GROUP CANADA ULC
as Canadian Borrower
By:
/s/ Gregory J. Gluchowski, Jr.     

Name: Gregory J. Gluchowski, Jr.     
Title: Chief Executive Officer and President
    


Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------





BARCLAYS BANK PLC , as Administrative Agent, Lender and Issuing Bank
By:
/s/ Craig Malloy
Name: Craig Malloy    
Title: Director     


MUFG UNION BANK, N.A.,
as Lender and Issuing Bank



By: /s/ John McDevitt
Name: Johan McDevitt
Title: Director     


Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------






CITIZENS BANK, N.A.,
as Lender and Issuing Bank






By:    /s/ Brian J. Baker
Name: Brian J. Baker    
Title: Senior Vice President


Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as Lender and Issuing Bank






By:    /s/ Jeffrey Penno
Name: Jeffrey Penno
Title: Senior Vice President




PNC BANK CANADA BRANCH,
as Lender and Issuing Bank






By:    /s/ James Bruce
Name: James Bruce    
Title: Senior Vice President






Signature Page to ABL Credit Agreement

